                                                                     220


 1
                      UNITED STATES DISTRICT COURT
 2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
 3

 4    UNITED STATES OF AMERICA,

 5              PLAINTIFF,               CASE NO.     CR-16-00373-EJD

 6        VS.                            SAN JOSE, CALIFORNIA

 7    GOYKO KUBUROVICH AND KRISTEL       SEPTEMBER 19, 2018
      KUBUROVICH,
 8                                       VOLUME 2
                DEFENDANTS.
 9                                       PAGES 220 - 447

10
                     TRIAL TRANSCRIPT OF PROCEEDINGS
11                BEFORE THE HONORABLE EDWARD J. DAVILA
                      UNITED STATES DISTRICT JUDGE
12
                           A-P-P-E-A-R-A-N-C-E-S
13

14    FOR THE PLAINTIFF:      OFFICE OF THE UNITED STATES ATTORNEY
                              BY:   SCOTT SIMEON
15                                  JEFF SCHENK
                              150 ALMADEN BOULEVARD, SUITE 900
16                            SAN JOSE, CALIFORNIA 95113

17
      FOR DEFENDANT           LAW OFFICE OF J. DAVID NICK
18    GOYKO:                  BY:   J. DAVID NICK
                              345 FRANKLIN STREET
19                            SAN FRANCISCO, CALIFORNIA 94102

20   FOR DEFENDANT            LAW OFFICE OF ZENIA K. GILG
     KRISTEL:                 BY:   ZENIA K. GILG
21                            SAUSALITO PLAZA
                              1505 BRIDGEWAY, SUITE 103
22                            SAUSALITO, CALIFORNIA 94965

23    OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                   CERTIFICATE NUMBER 8074
24

25        PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
     TRANSCRIPT PRODUCED WITH COMPUTER.


                      UNITED STATES COURT REPORTERS
                                                                        221


 1
                            INDEX OF PROCEEDINGS
 2
     GOVERNMENT'S OPENING                         P. 257
 3

 4   DEFENDANT KRISTEL KUBUROVICH'S OPENING       P. 265

 5
     GOVERNMENT'S:
 6
     TIMOTHY LAFFREDI
 7   DIRECT EXAM BY MR. SIMEON                    P.   273
     CROSS-EXAM BY MS. GILG                       P.   358
 8   CROSS-EXAM BY MR. NICK                       P.   383
     REDIRECT EXAM BY MR. SIMEON                  P.   416
 9   RECROSS-EXAM BY MR. NICK                     P.   420

10   CHARLES GREENE
     DIRECT EXAM BY MR. SCHENK                    P. 422
11

12                          INDEX OF EXHIBITS

13

14                                       IDENT.              EVIDENCE

15   GOVERNMENT'S:

16   1, 2, 3, 4, AND 40                                      273

17

18

19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
                                                                                 222


           1   SAN JOSE, CALIFORNIA                             SEPTEMBER 19, 2018

           2                            P R O C E E D I N G S

08:46AM    3        (JURY OUT AT 8:46 A.M.)

08:46AM    4               THE COURT:    WE'RE BACK ON THE RECORD IN THE

08:46AM    5   KUBUROVICH MATTER.      ALL COUNSEL IS PRESENT, AND THE DEFENDANTS

08:46AM    6   ARE PRESENT.   WE'RE OUTSIDE OF THE PRESENCE OF THE JURY.

08:46AM    7       I THINK WE WERE GOING TO TALK ABOUT SOME ISSUES BEFORE WE

08:47AM    8   START TODAY.   WHO WOULD LIKE TO BEGIN?

08:47AM    9               MR. SCHENK:    GOOD MORNING, YOUR HONOR.     JEFF SCHENK

08:47AM   10   AND SCOTT SIMEON ON BEHALF OF THE UNITED STATES.

08:47AM   11               THE COURT:    THANK YOU.   GOOD MORNING.

08:47AM   12               MR. SIMEON:    GOOD MORNING, YOUR HONOR.

08:47AM   13               MS. GILG:    GOOD MORNING, YOUR HONOR.     ZENIA GILG ON

08:47AM   14   BEHALF OF MS. KUBUROVICH.     I THINK YOU'RE GOING TO BE PLEASED

08:47AM   15   WITH US THIS MORNING.

08:47AM   16               THE COURT:    I'M ALWAYS PLEASED.

08:47AM   17               MR. NICK:    GOOD MORNING, YOUR HONOR.     DAVID NICK ON

08:47AM   18   BEHALF OF MR. KUBUROVICH WHO IS PRESENT.

08:47AM   19               THE COURT:    THANK YOU.

08:47AM   20               MR. SCHENK:    SO THE FIRST THING TO TAKE UP IS THE

08:47AM   21   POST-ARREST INTERVIEW.     WE HAVE MET AND CONFERRED AND DECIDED

08:47AM   22   ON TWO CLIPS FROM THE VIDEO THAT WE AGREE SHOULD BE PLAYED TO

08:47AM   23   THE JURY.

08:47AM   24       WE THINK THEY SOLVE BRUTON ISSUES, ALTHOUGH I THINK IT'S

08:47AM   25   IMPORTANT FOR MR. NICK TO CONFIRM ON THE RECORD HIS REQUEST



                                  UNITED STATES COURT REPORTERS
                                                                                   223


08:47AM    1   PREVIOUSLY WAS IF THERE'S A BRUTON VIOLATION THERE SHOULD BE

08:47AM    2   SEVERANCE.    SO I WANT IT TO BE STATED THAT HE DOESN'T THINK

08:48AM    3   THERE'S A BRUTON ISSUE WITH THESE TWO CLIPS, AND, THEREFORE,

08:48AM    4   HE'S FINE WITH IT BEING PLAYED.

08:48AM    5                THE COURT:    SURE.

08:48AM    6                MR. SCHENK:   ONCE WE MAKE SOME EDITS TO THE VIDEO,

08:48AM    7   WHAT WE'RE GOING TO PROPOSE IS A SENTENCE OR TWO PREFACE SINCE

08:48AM    8   WE WILL NOT HAVE A WITNESS INTRODUCE THE VIDEO.

08:48AM    9                THE COURT:    EXCUSE ME?

08:48AM   10                MR. SCHENK:   WE WOULD ASK IF THE COURT WOULD READ A

08:48AM   11   SENTENCE OR TWO.    WE'RE GOING TO WORK ON THE LANGUAGE.        BUT IT

08:48AM   12   WOULD BE SOMETHING THAT THE PARTIES AGREE THAT THE FOLLOWING

08:48AM   13   EVIDENCE IS ADMISSIBLE, AND THEN A SENTENCE OF BRIEF BACKGROUND

08:48AM   14   TO SET THE STAGE FOR WHAT THE VIDEO IS, AND THEN WE CAN PRESS

08:48AM   15   PLAY ON THE COMPUTER, AND THE VIDEO WILL SHOW TO THE JURY BUT

08:48AM   16   WITHOUT A WITNESS TO INTRODUCE THE VIDEO.

08:48AM   17                MS. GILG:    JUST SO WE'RE CLEAR SO WE DON'T GO BACK

08:48AM   18   AND FORTH.    WE HAVE AGREED ON THE LANGUAGE.       I JUST WANT

08:48AM   19   CONFIRMATION.

08:48AM   20                MR. SCHENK:   YES.

08:48AM   21                MS. GILG:    SO WE HAVE THE LANGUAGE, AND WE'VE AGREED

08:48AM   22   ON IT.   SO I THINK IT'S A DONE DEAL.

08:48AM   23                THE COURT:    OKAY.   THAT WAS MY NEXT QUESTION.

08:48AM   24                MS. GILG:    YEAH.    IT TOOK US SOME TIME, BUT WE DID.

08:48AM   25                THE COURT:    THANK YOU.   SO WILL THERE BE NECESSITY



                                   UNITED STATES COURT REPORTERS
                                                                                  224


08:49AM    1   OF THE JURY TO HAVE THE TRANSCRIPT OF THIS?

08:49AM    2             MS. GILG:     NO.

08:49AM    3             MR. SCHENK:     NO.

08:49AM    4             THE COURT:     OKAY.   ALL RIGHT.   FAIR ENOUGH.

08:49AM    5             MS. GILG:     AND TO BE FAIR, THE GOVERNMENT IS NOT

08:49AM    6   SEEKING TO PLAY THE TWO AREAS WHERE WE THOUGHT THERE WAS --

08:49AM    7             THE COURT:     -- WHERE THERE WAS CONTROVERSY?

08:49AM    8             MS. GILG:     EXACTLY.    I MEAN, I STILL OBJECT TO IT

08:49AM    9   BEING ADMITTED.

08:49AM   10             THE COURT:     UNDERSTOOD.

08:49AM   11             MS. GILG:     AND THEN THE SECOND ISSUE.

08:49AM   12             MR. SCHENK:     JUST THE BRUTON WAIVER.

08:49AM   13             MS. GILG:     OH, YEAH.

08:49AM   14             MR. NICK:     YOUR HONOR, I DON'T KNOW IF SOMEONE WOULD

08:49AM   15   AGREE OR WOULD NOT AGREE WITH ME THERE'S A BRUTON ISSUE, BUT

08:49AM   16   WHATEVER THE CASE MAY BE, IT'S A STRATEGY DECISION TO HAVE IT

08:49AM   17   ADMITTED AS SUCH, AND I THINK THAT'S THE APPROPRIATE LANGUAGE

08:49AM   18   THAT WE SHOULD USE.

08:49AM   19             THE COURT:     ALL RIGHT.    THAT'S FINE.   AS PRESENTED,

08:49AM   20   YOU'VE MET AND CONFERRED AND YOU'VE TALKED WITH YOUR CLIENT

08:49AM   21   ABOUT THIS, AND IT'S YOUR OPINION THAT THIS CAN PROCEED AS

08:49AM   22   INDICATED ON THE RECORD.

08:49AM   23             MR. NICK:     YES, YOUR HONOR.    IT SERVES MY CLIENT'S

08:50AM   24   INTEREST TO PROCEED AS SUCH.       SO I'VE MADE STRATEGY CALL TO

08:50AM   25   PROCEED THIS WAY.



                                   UNITED STATES COURT REPORTERS
                                                                                 225


08:50AM    1             THE COURT:     OKAY.    THANK YOU.   ANYTHING ELSE?

08:50AM    2             MR. SCHENK:     THANK YOU.    WE HAVE ALSO REACHED

08:50AM    3   STIPULATIONS REGARDING THE ADMISSIBILITY OF CERTAIN EXHIBITS.

08:50AM    4   I COULD READ SOME EXHIBIT NUMBERS TO YOU RIGHT NOW, BUT WE ALSO

08:50AM    5   COULD DEAL WITH THEM AS THEY COME IN, AND WE CAN JUST MOVE THEM

08:50AM    6   IN AS STIPULATED.

08:50AM    7             THE COURT:     WHY DON'T WE DO THAT SINCE IT SHOULD BE

08:50AM    8   DONE IN FRONT OF THE JURY.

08:50AM    9             MS. GILG:     NO OBJECTION KIND OF THING.

08:50AM   10             THE COURT:     RIGHT.    RIGHT.   OKAY.

08:50AM   11             MR. SCHENK:     TWO OTHER QUICK ISSUES.     I THINK THAT

08:50AM   12   THE DEFENSE WANTED TO SAY SOMETHING ABOUT THURSDAY.

08:50AM   13             MS. GILG:     YES.    BUT BEFORE WE DO THAT WHY DON'T WE

08:50AM   14   FINISH THE STIPULATION WITH THE CBP.        THAT WAS ONE THAT WE WERE

08:50AM   15   STILL ON THE FENCE WITH.       I'M NOT SURE WHETHER THERE'S GOING TO

08:50AM   16   BE A STIPULATION OR NOT.

08:50AM   17             MR. SIMEON:     I DON'T THINK THERE'S GOING TO BE A

08:50AM   18   STIPULATION, YOUR HONOR.

08:50AM   19             MS. GILG:     OKAY.

08:50AM   20             MR. SIMEON:     I WENT BACK AND THE ISSUE THAT DEFENSE

08:50AM   21   COUNSEL DOESN'T BELIEVE THAT THE RECORDS ARE RELEVANT.

08:50AM   22       I LOOKED AT THE RECORDS AGAIN, AND I BELIEVE ALL OF THE

08:50AM   23   TRIPS, THE TRAVEL OCCURS DURING THE TIME PERIOD THAT THE SCHEME

08:51AM   24   TO DEFRAUD IS ALLEGED.    SO I THINK THEY ARE ALL RELEVANT.

08:51AM   25             MS. GILG:     JUST SO THE JUDGE IS AWARE OF WHAT THIS



                                   UNITED STATES COURT REPORTERS
                                                                                      226


08:51AM    1   IS, THIS IS EXHIBIT 57.     I HAVE A COPY RIGHT HERE.        I DON'T

08:51AM    2   KNOW IF IT'S APPROPRIATE.     I THINK THE JUDGE COULD PROBABLY

08:51AM    3   HAVE ONE.

08:51AM    4               MR. SCHENK:   I DON'T KNOW IF YOUR HONOR'S COMPUTER

08:51AM    5   IS --

08:51AM    6               MS. GILG:    I CAN DO THE ELMO.

08:51AM    7               THE COURT:    I SEE IT ON THE SCREEN.

08:51AM    8               MS. GILG:    WHO PUT IT THERE?    YEAH, ALL RIGHT.

08:51AM    9               MR. NICK:    THIS IS GOYKO KUBUROVICH'S OBJECTION TO

08:51AM   10   THE MANNER IN WHICH THE GOVERNMENT SEEKS TO ADMIT THIS EXHIBIT.

08:51AM   11       THE ONLY FOREIGN TRAVEL THAT THE GOVERNMENT SEEKS TO

08:51AM   12   INTRODUCE IN THIS CASE IS THE LIECHTENSTEIN TRAVEL BECAUSE IT

08:51AM   13   TIES INTO THE BANK ACCOUNT OVER THERE.

08:51AM   14       THERE'S CRUISE SHIP TRIPS ON HERE, THERE'S CAYMAN ISLAND

08:51AM   15   TRIPS, THERE IS MUNICH TRIPS THAT MAY BE RELATED TO

08:52AM   16   LIECHTENSTEIN.    I MEAN, THERE ARE ALL SORTS OF THINGS HERE THAT

08:52AM   17   DON'T HAVE ANYTHING TO DO WITH THIS CASE.

08:52AM   18               THE COURT:    LET'S IDENTIFY WHAT WE'RE TALKING ABOUT

08:52AM   19   FOR THE RECORD.

08:52AM   20               MR. NICK:    SORRY.

08:52AM   21               THE COURT:    NO, NO, THAT'S FINE.     THIS IS

08:52AM   22   EXHIBIT 57.   AND WHY DOESN'T THE GOVERNMENT TELL ME WHAT

08:52AM   23   EXHIBIT 57 IS AND WHAT THE PROFFER IS FOR THIS.

08:52AM   24               MR. SIMEON:   YES, YOUR HONOR.    THESE ARE TRAVEL

08:52AM   25   RECORDS FROM CUSTOMS AND BORDER PROTECTION SHOWING THE TRAVEL



                                  UNITED STATES COURT REPORTERS
                                                                                227


08:52AM    1   OF GOYKO KUBUROVICH AND KRISTEL KUBUROVICH DURING THE TIME THAT

08:52AM    2   THE SCHEME TO DEFRAUD IS ALLEGED TO HAVE OCCURRED.

08:52AM    3       THERE ARE TRIPS TO, FOR EXAMPLE, GERMANY WHICH IS TIED TO

08:52AM    4   LIECHTENSTEIN AND THERE IS ALSO A TRIP -- THERE'S A CRUISE THE

08:52AM    5   FOLLOWING MONTH TO THE CAYMAN ISLANDS, AND WE ALSO DISCUSSED

08:52AM    6   WITH COUNSEL WE'RE NOT SEEKING TO ADMIT, AND WE'RE NOT GOING TO

08:52AM    7   SEEK TO ADMIT THE CAYMAN ISLAND RECORDS BUT IT'S RELEVANT.       BUT

08:52AM    8   IT'S JUST THAT THE BANK RECORDS ARE NOT COMING IN.

08:53AM    9       THERE ARE ADDITIONAL TRAVEL RECORDS FOR MR. KUBUROVICH

08:53AM   10   DURING THE PENDENCY OF HIS BANKRUPTCY PETITION.    SO HIS

08:53AM   11   ACTIVITIES, HIS EXPENSES, HIS TRAVELS DURING THE TIME THAT HIS

08:53AM   12   BANKRUPTCY PETITION ARE PENDING I THINK ARE ALL RELEVANT.

08:53AM   13              THE COURT:   OKAY.

08:53AM   14              MS. GILG:    I'LL START WITH MS. KUBUROVICH BECAUSE

08:53AM   15   THAT'S MY CLIENT, AND FOR HER THERE'S JUST TWO TRIPS, BOTH IN

08:53AM   16   2009.   THE MUNICH TRIP, WHICH IS TO LIECHTENSTEIN, WHICH WE'RE

08:53AM   17   WILLING TO STIPULATE THAT WE AGREE COMES IN.

08:53AM   18       AND THEN ABOUT A MONTH AND A HALF LATER THERE'S A CRUISE,

08:53AM   19   AND THE CRUISE GOES TO MEXICO, AND IT GOES TO THE

08:53AM   20   CAYMAN ISLANDS.

08:53AM   21       AND WHILE THE GOVERNMENT IS NOT SEEKING TO ADMIT IT,

08:53AM   22   THERE'S A $4,000 BANK ACCOUNT THAT IS OPENED IN THE

08:53AM   23   CAYMAN ISLANDS THAT IS CLOSED QUICKLY.    AND THERE'S A WHOLE

08:53AM   24   BACK STORY BEHIND THAT, BUT WE'RE NOT GOING TO HAVE TO GO INTO

08:53AM   25   THAT.



                                 UNITED STATES COURT REPORTERS
                                                                                228


08:53AM    1             THE COURT:     IS THERE ANY EVIDENCE OF EITHER

08:53AM    2   CAYMAN ISLANDS INVESTMENTS OR ACCOUNTS THAT ARE GOING TO BE

08:54AM    3   INTRODUCED?

08:54AM    4             MS. GILG:    NO, BUT I THINK PEOPLE ARE GOING TO THINK

08:54AM    5   CAYMAN ISLANDS AND THEY'RE GOING TO THINK THAT -- THAT'S

08:54AM    6   PREJUDICIAL.   SO THOSE ARE THE ONLY TWO TRIPS.

08:54AM    7       WE AGREED THE MUNICH TRIP COMES IN, AND WE COULD EITHER --

08:54AM    8   I WOULD SAY THAT WE STIPULATE THAT FROM JANUARY 3RD, 2009, TO

08:54AM    9   JANUARY 9TH, 2009, MS. KUBUROVICH AND MR. KUBUROVICH TOOK A

08:54AM   10   TRIP TO LIECHTENSTEIN WHICH SAYS MORE THAN ACTUALLY WHAT THIS

08:54AM   11   DOCUMENT SAYS.

08:54AM   12             THE COURT:     WHAT IS YOUR POSITION, MS. GILG, ON THE

08:54AM   13   MEXICO IDENTIFICATION?

08:54AM   14             MS. GILG:    I JUST DON'T THINK IT'S RELEVANT.   THE

08:54AM   15   MEXICO, I THINK, WAS PART OF THE CAYMAN CRUISE BECAUSE IT'S ALL

08:54AM   16   ON THE SAME DATES.    SHE TOOK TWO TRIPS, ONE WHICH WAS TO MUNICH

08:54AM   17   AND THE OTHER WAS THE FLIGHT INTO MEXICO I THINK AND THEY GET

08:54AM   18   ON THE CRUISE BOAT.

08:55AM   19             THE DEFENDANT:    IN MUNICH AND SWITCH PLANES IS ALL.

08:55AM   20             MS. GILG:    SO YOU'RE ALWAYS IDENTIFIED BY THE PORT

08:55AM   21   THAT YOU ENTER.   SO WHEN THEY FLEW INTO MEXICO AND WENT ON THE

08:55AM   22   CRUISE SHIP AND WENT TO CAYMAN, AND SO THAT WAS THE ONE TRIP.

08:55AM   23   I THINK THAT WAS A FAMILY TRIP, ALL FOUR OF THEM, THE WIFE AND

08:55AM   24   THE OTHER DAUGHTER.

08:55AM   25             MR. NICK:    YOUR HONOR, IF I COULD IDENTIFY SOME



                                 UNITED STATES COURT REPORTERS
                                                                                229


08:55AM    1   TIMING ISSUES HERE AS WELL.   THE PETITION IS FILED

08:55AM    2   APPROXIMATELY -- WELL, IT IS FILED IN THE MONTH OF MAY OF 2010

08:55AM    3   AND WITHOUT EVEN GETTING INTO THE CRUISE SHIP IDENTIFICATION OF

08:55AM    4   IT, THE GOVERNMENT'S TRAVEL OR THE TRAVELS ARE DOCKETED IN THIS

08:55AM    5   EXHIBIT START IN JANUARY 2009 THROUGH JUNE 2009.     SO ALMOST

08:55AM    6   11 MONTHS PRIOR TO THE FILING OF THE TRANSCRIPT.

08:56AM    7       AND THEN THERE ARE NO MORE TRAVELS UNTIL 2012, WHICH IS

08:56AM    8   AFTER THE PETITION HAD BEEN GRANTED, AND THE DEFENDANT OBTAINED

08:56AM    9   HIS DISCHARGE IN BANKRUPTCY COURT, AND THEN ALL OF THE OTHER

08:56AM   10   TRAVELS GO FROM 2012 TO 2016.

08:56AM   11       SO I COULD SEE IF THE TRAVELS WERE EXTRAVAGANT AND THEY

08:56AM   12   WERE HAPPENING IN THE MIDDLE OF THE BANKRUPTCY PETITION, YOUR

08:56AM   13   HONOR, OR MAYBE EVEN LIKE THE MONTH BEFORE, BUT THIS IS JUST

08:56AM   14   NOT EVEN TEMPORARILY RELEVANT.

08:56AM   15             THE COURT:    SO WHAT IS THE RELEVANCE OF THIS?

08:56AM   16             MR. SIMEON:   WELL, IN FACT, YOUR HONOR, THE

08:56AM   17   BANKRUPTCY DISCHARGE WAS IN AUGUST OF 2005.      SO WHAT MS. GILG

08:56AM   18   JUST SAID IS IF THEY OCCURRED DURING THE BANKRUPTCY PROCEEDING

08:56AM   19   THEY WOULD BE RELEVANT, AND THAT'S PRECISELY WHAT HAS HAPPENED

08:56AM   20   HERE.

08:56AM   21       THERE ARE MULTIPLE CRUISES TAKEN IN 2012 AND 2013 WHILE

08:57AM   22   HE'S AWAITING HIS DISCHARGE OF HIS BANKRUPTCY, AND MR. NICK

08:57AM   23   JUST ACKNOWLEDGED THAT'S RELEVANT.

08:57AM   24             MS. GILG:    ONE THING TO KEEP IN MIND, IT'S

08:57AM   25   SUPPOSITION TO THINK THAT MR. KUBUROVICH PAID FOR THESE



                                UNITED STATES COURT REPORTERS
                                                                              230


08:57AM    1   CRUISES.   WE HAVE ALL OF THE BANK RECORDS.   IF THERE ARE

08:57AM    2   EXPENSES GOING TO CRUISES, THEY'RE IN THE BANK RECORDS, AND

08:57AM    3   THOSE WILL BE ADMITTED.

08:57AM    4       SO -- AND I -- AGAIN, THERE'S A LOT OF BANK RECORDS, AND

08:57AM    5   SO I DON'T WANT TO SPEAK OUT OF TURN, BUT I DON'T THINK THERE'S

08:57AM    6   ANY CHECKS OR CREDITS FOR THESE CRUISES.

08:57AM    7       SO IF THESE CRUISES ARE RELATED TO OTHER PEOPLE -- I MEAN,

08:57AM    8   THERE WAS A LOT OF THINGS GOING ON DURING THAT TIME, A LOT OF

08:57AM    9   NETWORKING AND THINGS LIKE THAT.    I DON'T KNOW WHAT THEY WERE

08:57AM   10   ABOUT.

08:57AM   11       BUT WE'RE OPENING THIS DOOR OF WHAT WERE THESE TRIPS AND

08:57AM   12   YOU PAID FOR THESE TRIPS.    WE DON'T KNOW.   WE DON'T HAVE THAT

08:57AM   13   ANSWER.

08:57AM   14       IF THE RELEVANCE IS THAT HE WAS SPENDING MONEY

08:58AM   15   EXTRAVAGANTLY DURING THAT TIME PERIOD, THEN THEY SHOULD BE

08:58AM   16   REFLECTED IN THE BANK ACCOUNTS.

08:58AM   17              THE COURT:    WELL, I ASSUME THAT'S WHAT THE RELEVANCE

08:58AM   18   OF THIS IS, IS THAT THESE ARE EXPENSES OR THESE ARE TRIPS OF

08:58AM   19   THE COST OF WHICH WERE BORNE BY THE DEFENDANTS IN THE CASE?

08:58AM   20              MR. SIMEON:    THAT'S CORRECT, YOUR HONOR, EXCEPT

08:58AM   21   THERE WERE MULTIPLE WITHDRAWALS IN CASH, FOR EXAMPLE, AND WE

08:58AM   22   CAN'T TRACE THE CASH.    SO IT'S NOT NECESSARILY TRUE THAT THESE

08:58AM   23   PAYMENTS WOULD ALL BE REFLECTED IN THE BANK RECORDS THAT WE

08:58AM   24   HAVE.

08:58AM   25              MS. GILG:    WELL, THAT'S WHERE WE GET TO THE MEDILEAF



                                 UNITED STATES COURT REPORTERS
                                                                               231


08:58AM    1   AND THE FACT THAT THE VENDORS REQUIRED CASH PAYMENT, AND SO

08:58AM    2   THEY HAVE THE CASH WITHDRAWAL PAYMENTS TO THE VENDORS.

08:58AM    3       BUT BE THAT AS IT MAY, BECAUSE THIS IS SOMETHING THAT I

08:58AM    4   DIDN'T CONSULT WITH MS. KUBUROVICH, BUT I'M BEING ADVISED THAT

08:58AM    5   THIS WAS PAID BY --

08:58AM    6             THE DEFENDANT:   NATIONAL --

08:58AM    7             MS. GILG:    THE COMPANY HE WORKED FOR.

08:58AM    8             THE COURT:   BEFORE WE GO FURTHER, I THINK IT'S

08:58AM    9   APPROPRIATE THAT YOUR CLIENT --

08:58AM   10             MS. GILG:    NOT SPEAK.

08:58AM   11             THE COURT:   -- NOT SPEAK ON THE RECORD UNLESS HE'S

08:59AM   12   CALLED UPON BY THE COURT OR YOU WISH TO PUT HIM ON.     YOU SHOULD

08:59AM   13   HAVE CONVERSATIONS WITH HIM OFF THE RECORD.

08:59AM   14             MS. GILG:    I'M SORRY.   BUT THERE'S A COMPANY THAT HE

08:59AM   15   WORKED FOR THAT PAID FOR IT SO, I MEAN --

08:59AM   16             THE COURT:   AND IS THAT SOMETHING THAT THE

08:59AM   17   DEFENDANTS WOULD PUT ON THEN?

08:59AM   18             MS. GILG:    I DON'T KNOW.

08:59AM   19             MR. NICK:    I WOULD SAY IF IN FACT THAT BECAME AN

08:59AM   20   ISSUE IN THIS CASE, WE WOULD, YOUR HONOR.

08:59AM   21             THE COURT:   RIGHT.   AND --

08:59AM   22             MR. NICK:    AND SO -- I'M SORRY, YOUR HONOR.   ONE

08:59AM   23   OTHER THING.

08:59AM   24             THE COURT:   THAT'S ALL RIGHT.

08:59AM   25             MR. NICK:    THE GOVERNMENT REALLY WANTS TO KEEP THE



                                UNITED STATES COURT REPORTERS
                                                                                232


08:59AM    1   MEDILEAF ISSUE OUT OF THIS TRIAL, BUT IF THEY'RE GOING TO CLAIM

08:59AM    2   THAT THERE IS UNTRACED CASH, THEN THAT CALLS UPON US TO NOW

08:59AM    3   EXPLAIN HOW THE ENTIRE MARIJUANA BUSINESS OPERATES.

08:59AM    4             THE COURT:     I APPRECIATE THAT, THE CAVEAT ABOUT

08:59AM    5   OPENING DOORS, AND I THINK THE GOVERNMENT IS AWARE OF THIS AS

09:00AM    6   WELL.

09:00AM    7       YOU KNOW, WE'VE TALKED EARLIER ABOUT THE TRIAL, THE

09:00AM    8   MEDILEAF TRIAL OR WHATEVER, I DON'T KNOW IF IT WAS MEDILEAF

09:00AM    9   TRIAL OR WHATEVER THE STATE TRIAL WAS NOT AN ISSUE HERE.

09:00AM   10       NOW, WE'VE ALREADY HAD EXPERIENCE WITH OVERLAP ABOUT THE

09:00AM   11   BUSINESS DURING OUR VOIR DIRE AND ASKED -- WE HAD TO ASK ABOUT

09:00AM   12   THE MARIJUANA, AND WE HAD SOME ROBUST DISCUSSION FROM SEVERAL

09:00AM   13   POTENTIAL JURORS ABOUT THAT.    SO I THINK THAT GIVES US A

09:00AM   14   SIGNPOST ABOUT HOW THERE COULD BE SOME OVERLAP HERE.    I WANT TO

09:00AM   15   CONTROL THAT TO THE BEST WE CAN.

09:00AM   16       BUT IF DOORS ARE OPENED ABOUT CERTAIN EXPENDITURES, WE'LL

09:00AM   17   PROBABLY HAVE TO HAVE A DISCUSSION ABOUT WHETHER OR NOT THAT IS

09:00AM   18   GOING TO BE PERMITTED TO HAVE ADDITIONAL EXPLANATION TO EXPLAIN

09:00AM   19   AWAY CERTAIN EVIDENCE.

09:00AM   20             MR. NICK:    YOUR HONOR, LASTLY, WHAT I JUST WANTED TO

09:00AM   21   SAY ABOUT THE APPARENT PURPOSE OF USING EXHIBIT 57 BY THE

09:00AM   22   GOVERNMENT IS THAT IF THEY CAN'T TIE THESE TRIPS INTO AN ACTUAL

09:01AM   23   FRAUDULENT EXPENDITURE THAT THEY HAD MONEY STASHED SOMEWHERE

09:01AM   24   THAT WASN'T EXCUSED AND USED ON THESE TRIPS, THEN IT'S SO

09:01AM   25   HIGHLY PREJUDICIAL TO JUST GO "CRUISE SHIPS.     WHERE DID THE



                                UNITED STATES COURT REPORTERS
                                                                                233


09:01AM    1   MONEY COME FROM?"     AND SO I JUST ASK THE COURT TO CONSIDER

09:01AM    2   THAT.   THANK YOU.

09:01AM    3              THE COURT:     WELL, THAT WOULD BE A, A -- I SUPPOSE IF

09:01AM    4   THEY'RE GOING TO ARGUE THAT, THAT WOULD BE A FAILURE OF

09:01AM    5   EVIDENCE IF THEY DIDN'T HAVE EVIDENCE IF THEY DIDN'T HAVE

09:01AM    6   EVIDENCE THAT IT CAME FROM YOUR CLIENTS ON THEIR PARTS.

09:01AM    7         BUT WHEN I LOOK AT CAYMAN ISLANDS, I'M SURE -- I HAVE

09:01AM    8   NEVER BEEN, BUT I AM SURE IT'S A LOVELY PLACE TO VISIT, BIT IT

09:01AM    9   ALSO HAS SOME TYPE OF A PEJORATIVE TERM IN FINANCE CASES.       WE

09:01AM   10   KNOW THAT -- I THINK IT'S COMMON KNOWLEDGE THAT THE

09:01AM   11   CAYMAN ISLANDS ARE SOMEHOW ATTRIBUTED WITH OFFSHORE INVESTMENTS

09:01AM   12   AND OFFSHORE ACCOUNTS THAT HAVE HAD PUBLICITY ABOUT BUSINESS

09:02AM   13   PEOPLE HAVE CAYMAN ISLAND ACCOUNTS BECAUSE THEY ESCAPE SCRUTINY

09:02AM   14   FROM CERTAIN GOVERNMENTS, INCLUDING OURS.

09:02AM   15         SO I'M CONCERNED ABOUT THAT.     I THINK THERE MIGHT BE A 403

09:02AM   16   ISSUE ABOUT HAVING THIS, PARTICULARLY IN A FRAUD TRIAL, HAVING

09:02AM   17   CAYMAN ISLANDS APPEAR MIGHT BE THE SUBTLE SUGGESTION THAT

09:02AM   18   THERE'S SOME ACTIVITY GOING ON IN THE CAYMAN ISLANDS.

09:02AM   19         WHEN I LOOK AT THIS, MY SENSE IS THAT PERHAPS WE CAN

09:02AM   20   REDACT THE CAYMAN ISLANDS FROM THIS AT LEAST, TAKE THAT OUT,

09:02AM   21   AND THEN THIS CAN BE INTRODUCED AS TRAVEL -- IT APPEARS THAT

09:02AM   22   THE TRAVEL DID NOT OCCUR DURING THE PERIOD OF THE BANKRUPTCY.

09:02AM   23              MS. GILG:     NOT THE ONES THAT MY CLIENT WAS INVOLVED

09:02AM   24   IN.   THAT WAS IN 2009.    THAT WAS OVER A YEAR BEFORE THE

09:02AM   25   BANKRUPTCY WAS FILED.



                                    UNITED STATES COURT REPORTERS
                                                                                234


09:02AM    1               THE COURT:    BUT THERE IS TRAVEL HERE THAT RELATES TO

09:03AM    2   HER.

09:03AM    3               MS. GILG:     JUST THE EARLY 2009 TRIPS RELATE TO HER.

09:03AM    4   THAT WOULD BE THE ONE TO MUNICH, WHICH WE'RE AGREEING TO, AND

09:03AM    5   THEN THE ONE TO MEXICO, CAYMAN, THAT'S IN FEBRUARY OF 2009.

09:03AM    6               THE COURT:    SO WHAT I'M SAYING IS I'VE ASKED THE

09:03AM    7   GOVERNMENT TO STRIKE THE CAYMAN ISLANDS.      YOU CAN LEAVE MEXICO

09:03AM    8   AND MIAMI UNKNOWN AS ON THERE, MUNICH, SAN FRANCISCO, AND THEN

09:03AM    9   SAN FRANCISCO/MIAMI, I ASSUME THAT'S RELATED TO THE SAME UP

09:03AM   10   ABOVE.    I'M ASSUMING.

09:03AM   11          BUT THE CAYMAN, I WOULD ASK YOU TO STRIKE THE CAYMAN

09:03AM   12   TRAVEL FROM THIS LIST IF IT'S GOING TO BE -- IF YOU'RE GOING TO

09:03AM   13   USE THIS.

09:03AM   14               MR. SIMEON:    YES, YOUR HONOR.   AND I THINK THERE ARE

09:03AM   15   A COUPLE OF TRIPS IN 2016.      SO THAT IS POST DISCHARGE, AND I'LL

09:03AM   16   REDACT THOSE AS WELL.

09:03AM   17               THE COURT:    THANK YOU.

09:03AM   18               MR. SIMEON:    YOUR HONOR, MAYBE THIS IS NOT THE RIGHT

09:03AM   19   TIME TO RAISE IT, BUT YOUR HONOR MENTIONED OPENING THE DOOR,

09:04AM   20   AND MR. NICK MENTIONED THE CASH TRANSACTIONS.

09:04AM   21          I THINK THIS GOES BACK TO THE POINT THAT IT REALLY DOESN'T

09:04AM   22   MATTER WHAT THE MONEY WAS USED FOR.      IF MR. KUBUROVICH WAS

09:04AM   23   USING CASH THAT HE'S SAYING IT WAS NOT HIS, IT REALLY DOESN'T

09:04AM   24   MATTER WHAT HE WAS USING IT FOR THE UNDERLYING BUSINESS OF

09:04AM   25   MEDILEAF AND WHATEVER THE LARGER BUSINESS NEEDS ARE IS NOT



                                  UNITED STATES COURT REPORTERS
                                                                              235


09:04AM    1   RELEVANT TO THE BANKRUPTCY IN THIS CASE.

09:04AM    2             THE COURT:    WELL, I THINK WHAT I'M HEARING, AND

09:04AM    3   MAYBE I DIDN'T HEAR THIS CORRECTLY OR ACCURATELY, BUT WHAT I

09:04AM    4   WAS HEARING WAS CONCERN FROM THE DEFENSE THAT THE GOVERNMENT IS

09:04AM    5   GOING TO ARGUE THAT IT'S A CASH BUSINESS AND BANKRUPTCY AND HE

09:04AM    6   PROBABLY HID CASH AND SOMEHOW INTRODUCE CASH AS A FLAVOR

09:04AM    7   PERHAPS OF HIDING ASSETS OR SOMETHING LIKE THAT.

09:04AM    8       THAT'S WHAT I -- THE FLAVOR THAT I HEARD YOU SPEAK ABOUT.

09:04AM    9       IF THAT IS GOING TO COME UP, THAT CREATES A DIFFERENT

09:04AM   10   ISSUE, I THINK.

09:05AM   11             MS. GILG:    I THINK WE WILL SEE HOW IT PLAYS OUT.   IN

09:05AM   12   A WAY -- I'M SORRY.

09:05AM   13             MR. SIMEON:   THAT'S ALL RIGHT.   THE ISSUE, YOUR

09:05AM   14   HONOR, IS THAT IT'S AN INDIVIDUAL WHO'S FILING FOR BANKRUPTCY.

09:05AM   15   IT'S NOT THIS BUSINESS THAT WAS FILING FOR BANKRUPTCY.

09:05AM   16             THE COURT:    SURE.

09:05AM   17             MR. SIMEON:   AND SO IF THE INDIVIDUAL IS TAKING OUT

09:05AM   18   CASH, IT DOESN'T MATTER IF HE'S USING IT FOR ONE OF HIS

09:05AM   19   BUSINESSES OR FOR HIMSELF OR SOMETHING ELSE, IF HE HASN'T

09:05AM   20   DISCLOSED IT TO THE COURT, THAT'S WHAT I MEAN BY IT DOESN'T

09:05AM   21   MATTER WHERE THE MONEY GOES IF THE INDIVIDUAL DEBTOR FILING FOR

09:05AM   22   BANKRUPTCY HAS ACCESS TO THAT MONEY.

09:05AM   23             MR. NICK:    WELL --

09:05AM   24             MS. GILG:    AND, YOUR HONOR, THIS IS WHY I THINK WE

09:05AM   25   HAVE TO SEE HOW THE EVIDENCE COMES OUT IN A WAY BEFORE MAKING



                                 UNITED STATES COURT REPORTERS
                                                                                 236


09:05AM    1   ANY COMMITMENTS, AND THAT IS THAT MY RECOLLECTION IS THAT THE

09:05AM    2   CASH WITHDRAWALS ARE FROM THE MEDILEAF ACCOUNT.

09:05AM    3       MEDILEAF IS NOT -- IT'S A MUTUAL BENEFIT CORPORATION AND

09:05AM    4   THERE'S A BOARD OF DIRECTORS, AND THEY HAVE BOARD MEETINGS.

09:05AM    5       SO EVERYTHING THAT HAPPENED WITHIN THOSE BANK ACCOUNTS WAS

09:05AM    6   GOVERNED BY THOSE BOARD OF DIRECTORS FOR MEDILEAF.

09:06AM    7       SO FOR THEM TO BE ABLE TO SAY MEDILEAF WAS HIS BUSINESS

09:06AM    8   AND HE WAS TAKING CASH, WE SHOULD BE ABLE TO PROVE THAT, NO, IT

09:06AM    9   WAS A MUTUAL BENEFIT CORPORATION, AND THIS IS HOW IT WORKED,

09:06AM   10   AND THIS IS WHY THE CASH WAS TAKEN OUT BECAUSE THE VENDORS

09:06AM   11   WOULD ONLY BE PAID IN CASH.

09:06AM   12       AND SO, AGAIN, I DON'T SEE -- I'M HAVING A HARD TIME

09:06AM   13   IMAGINING HOW -- I CAN SEE KEEPING OUT THE INVESTIGATION AND

09:06AM   14   THE PROSECUTION AND THE TRIAL AND THE ACQUITTALS, ALL OF THAT.

09:06AM   15   I DON'T SEE HOW WE HAVE TO GET INTO THAT, BUT I DON'T SEE THIS

09:06AM   16   CASE PROCEEDING WITHOUT SOME OF THAT STUFF COMING IN.

09:06AM   17             THE COURT:   YES, IT MAY.   IT MAY.    I APPRECIATE THAT

09:06AM   18   WE'RE HAVING THIS DISCUSSION.   I DON'T THINK, AS I UNDERSTAND

09:06AM   19   THE BANKRUPTCY, IT'S A PERSONAL BANKRUPTCY, NOT A BUSINESS

09:06AM   20   BANKRUPTCY.

09:06AM   21             MS. GILG:    BUT FOUR OF THE ACCOUNTS THAT THEY'RE

09:06AM   22   GOING OFF OF ARE THE MEDILEAF ACCOUNTS, AND THEY'RE SAYING THAT

09:06AM   23   THOSE MEDILEAF ACCOUNTS ARE ATTRIBUTED TO HIM.     THAT'S THEIR

09:06AM   24   THEORY.

09:07AM   25             THE COURT:   OKAY.



                                UNITED STATES COURT REPORTERS
                                                                                237


09:07AM    1              MS. GILG:    SO --

09:07AM    2              THE COURT:   WELL, WE'LL SEE.   AS I SAID, IT MAY OPEN

09:07AM    3   THE DOOR AND THE DEFENSE MAY WANT TO PUT SOME EVIDENCE ON TO

09:07AM    4   REBUT THAT, AND THAT'S ENTIRELY APPROPRIATE GIVEN THE

09:07AM    5   RELEVANT -- IF IT IS RELEVANT EVIDENCE.

09:07AM    6              MS. GILG:    AND WE CERTAINLY WILL LET THE COURT --

09:07AM    7   WE'LL APPROACH THE COURT BEFORE WE DO SO.

09:07AM    8              THE COURT:   SURE.

09:07AM    9              MS. GILG:    NOW, ONE MORE LAST ISSUE.   I THINK WE'RE

09:07AM   10   MOVING ALONG NICELY.    WE ARE, AS A GROUP, REQUESTING THAT WE

09:07AM   11   HAVE TOMORROW OFF FOR PURPOSES OF -- YOU KNOW, THERE'S A FEW

09:07AM   12   THINGS THAT I HAD WANTED TO DO AND SPLICING THE VIDEO, AND I

09:07AM   13   KIND OF HAD THAT DAY PLANNED.    AND I THINK WHEN WE ALL

09:07AM   14   CONFERRED EVERYONE FELT THE SAME.    AND ALSO MR. KUBUROVICH HAS

09:07AM   15   COMMITTED TO A PROJECT AT THE BELL ROAD BAPTIST CHURCH IN

09:08AM   16   AUBURN TO ASSIST A SEVEN MAN CREW IN PUTTING ON A ROOF ON THE

09:08AM   17   CHURCH.

09:08AM   18              THE COURT:   THAT'S A NOBLE -- AND I APPRECIATE THAT,

09:08AM   19   HIS COMMITMENT TO HIS COMMUNITY, BUT I SUPPOSE WHAT THAT TELLS

09:08AM   20   ME IS PERHAPS HE DOESN'T HAVE AN INTEREST IN HIS TRIAL.

09:08AM   21   PERHAPS HE HAS SOME OTHER THINGS THAT ARE OF GREATER INTEREST

09:08AM   22   THAN A CRIMINAL TRIAL IN FEDERAL COURT.    THAT'S SURPRISING TO

09:08AM   23   ME.

09:08AM   24         WHEN WE SET THIS TRIAL DATE THAT MEANS EVERYONE COMMITS TO

09:08AM   25   THE COURT AND INCLUDING OUR COURT AND STAFF AND EVERYONE IN



                                 UNITED STATES COURT REPORTERS
                                                                               238


09:08AM    1   THIS BUILDING.

09:08AM    2              MR. NICK:    YOUR HONOR, SORRY.

09:08AM    3              THE COURT:   AND I'M NOT BEING CRITICAL.   IT'S A

09:08AM    4   TRIAL.

09:08AM    5              MR. NICK:    THERE WAS ANOTHER THING THAT MS. GILG

09:08AM    6   FORGOT TO EXPLAIN TO THE COURT.    SINCE THEY LIVE IN AUBURN, HE

09:08AM    7   HAS A HEART CONDITION AND HE'S ON BRILANTA AND ANOTHER BLOOD

09:08AM    8   PRESSURE TYPE PILL, AND HE ONLY BROUGHT ENOUGH TO LAST THE

09:09AM    9   COURT SCHEDULE.   SO HE WOULD HAVE TO DRIVE ALL OF THE WAY TO

09:09AM   10   AUBURN ON WEDNESDAY AND LITERALLY TURN AROUND TO MAKE IT BACK

09:09AM   11   BY THURSDAY.

09:09AM   12       BUT IF THAT'S WHAT NEEDS TO HAPPEN, HE'S READY TO DO IT.

09:09AM   13              THE COURT:   I APPRECIATE THAT.   YOU KNOW, TRIALS ARE

09:09AM   14   STRESSFUL FOR EVERYONE.    AND WHEN WE SET A TRIAL -- AND YOU

09:09AM   15   HEARD ME LECTURE SOME OF OUR JURORS YESTERDAY, POTENTIAL JURORS

09:09AM   16   ABOUT LACK OF PLANNING WHEN THEY HAD NOTICE TO COME TO COURT.

09:09AM   17       MY GOODNESS, PART OF THIS IS, OKAY, I'M GOING TO BE IN

09:09AM   18   COURT.   I THINK WE ORIGINALLY SCHEDULED TWO WEEKS FOR THIS

09:09AM   19   TRIAL, IF NOT MORE.

09:09AM   20              MS. GILG:    BUT, YOUR HONOR --

09:09AM   21              THE COURT:   YOU SHOULD PLAN THINGS.   YOU SHOULD HAVE

09:09AM   22   MADE THOSE ARRANGEMENTS.    I ASSURE YOU MY STAFF HAS DONE THAT.

09:09AM   23   THEY'VE INTERRUPTED THEIR PERSONAL PLANS FOR THE TRIAL.

09:09AM   24              MS. GILG:    YOUR HONOR, JUST TO BE CLEAR, THOUGH,

09:09AM   25   TOMORROW WAS A DAY THAT WE -- WHEN WE GOT THE SCHEDULE IT WAS



                                 UNITED STATES COURT REPORTERS
                                                                              239


09:09AM    1   DARK.

09:09AM    2             THE COURT:    IT WAS.

09:09AM    3             MS. GILG:     AND SO WE HAVE HAD THAT SCHEDULE FOR

09:10AM    4   SEVERAL WEEKS, AND SO IT WAS NOT UNTIL YESTERDAY THAT THE COURT

09:10AM    5   SUGGESTED THAT WE COME IN TOMORROW.

09:10AM    6       SO AS FAR AS PLANNING, CERTAINLY, YOU KNOW, I HAVE MADE

09:10AM    7   ALL OF MY PLANS AROUND THE COURT SCHEDULE AS PROVIDED.

09:10AM    8       I DIDN'T KNOW -- I HAVEN'T BEEN BEFORE YOUR HONOR BEFORE

09:10AM    9   SO I DIDN'T KNOW WHETHER THAT WAS SUBJECT TO CHANGE.    IF I HAD

09:10AM   10   KNOWN THAT, I WOULD NOT HAVE, YOU KNOW, PLANNED THINGS THE WAY

09:10AM   11   THAT I DID PLAN THEM.

09:10AM   12       BUT BECAUSE I WASN'T AWARE OF THAT --

09:10AM   13             THE COURT:    WELL, FAIR ENOUGH.   WHAT I TRIED TO DO

09:10AM   14   WAS TO CAPTURE SOME TIME BECAUSE WE HAVE, I KNOW AT SIDE-BAR,

09:10AM   15   MS. GILG, YOU AND MR. NICK INFORM ME ABOUT GREAT CONCERN ABOUT

09:10AM   16   LOSING SOME JURORS IN THIS CASE, MR. FINCH, AND I FORGET WHO

09:10AM   17   ELSE, MR. BARBOSA AND OTHERS, AND YOU WANTED TO MAKE SURE THAT

09:10AM   18   WE DIDN'T LOSE THEM.

09:10AM   19       AND YOU ASKED A QUESTION, I THINK, OF MR. BARBOSA ABOUT --

09:10AM   20   MAYBE MR. FINCH ABOUT HIS FINANCES, WHAT IF WE WENT TO THE END,

09:11AM   21   TO THE 27TH.   WOULD YOU BE CONCERNED ABOUT MAKING A RASH

09:11AM   22   DECISION OR BEING RUSHED TO JUDGMENT, I THINK?

09:11AM   23       AND RECOGNIZING YOUR CONCERN, THE COURT FELT THAT, WELL,

09:11AM   24   LET'S TRY TO RESOLVE THIS IN SOME MANNER, AND I'LL MOVE, AGAIN,

09:11AM   25   OUR SCHEDULE SO THAT WE CAN CAPTURE HALF A DAY, ALBEIT IT'S A



                                 UNITED STATES COURT REPORTERS
                                                                                 240


09:11AM    1   SHORT TRIAL, BUT WE CAN CAPTURE SOME TIME THAT WOULD BE OF A

09:11AM    2   CONVENIENCE TO YOU AND YOUR CLIENTS, MR. FINCH'S ECONOMIC

09:11AM    3   CIRCUMSTANCES, AND OTHERS.

09:11AM    4          SO THAT'S WHAT I WAS TRYING TO DO TO CAPTURE THAT

09:11AM    5   ADDITIONAL TIME.    I RECOGNIZE THAT IT'S A CHANGE.      IT CHANGES

09:11AM    6   YOUR SCHEDULE AND YOUR PLANNING AND THAT WAS MY MOTIVATION.

09:11AM    7          THIS IS A JOINT REQUEST TO HAVE TOMORROW OFF, THEN?

09:11AM    8                MR. SIMEON:   WELL, WE AGREE WITH DEFENSE, YOUR

09:11AM    9   HONOR.

09:11AM   10                THE COURT:    HAVING PREFACED IT THAT WAY, I TURN TO

09:11AM   11   THE GOVERNMENT AND SAY YOU, TOO?

09:12AM   12                MR. SIMEON:   SO DEFENSE APPROACHED US, AND WE DON'T

09:12AM   13   HAVE A PROBLEM WITH IT IN PART BECAUSE, AS WE MENTIONED OUR

09:12AM   14   WITNESS AVAILABILITY ISSUES, THEY ALSO EXTEND INTO THURSDAY FOR

09:12AM   15   THE SAME REASON THAT SOME PEOPLE WEREN'T AVAILABLE ON

09:12AM   16   WEDNESDAY.

09:12AM   17          ALSO TO UPDATE THE COURT, WE HAVE RECEIVED MANY PAGES OF

09:12AM   18   THE GERMAN BANK RECORDS TRANSLATED INTO ENGLISH.        I TURNED OVER

09:12AM   19   SOME OF THOSE RECORDS.      WE ACTUALLY RECEIVED SOME MORE, I THINK

09:12AM   20   LAST NIGHT, I HAVE TO GO BACK AND CHECK MY E-MAIL, AND I WILL

09:12AM   21   TURN THOSE OVER AFTER COURT TODAY.       AND I THINK IT'S GOING TO

09:12AM   22   TAKE SOME TIME FOR THE DEFENSE TO REVIEW THOSE RECORDS.

09:12AM   23                THE COURT:    OKAY.   ALL RIGHT.   YOU'D LIKE TOMORROW

09:12AM   24   OFF?

09:12AM   25                MS. GILG:    AND I PROMISE EVERY OTHER DAY I WILL NOT



                                   UNITED STATES COURT REPORTERS
                                                                                  241


09:12AM    1   PLAN ANYTHING.

09:12AM    2              THE COURT:   YOU DON'T HAVE TO DO THAT.

09:12AM    3              MS. GILG:    I PROMISE.

09:12AM    4              THE COURT:   YOU UNDERSTAND THE MOTIVATIONS OF THE

09:12AM    5   COURT.

09:12AM    6              MS. GILG:    I DO.

09:12AM    7              THE COURT:   AND I WANTED TO TRY TO CAPTURE AS MUCH

09:12AM    8   COURT.   IT MAY BE -- I'M INFORMED THAT TWO OF OUR JURORS LIVE A

09:13AM    9   DISTANCE, I THINK APTOS AND SALINAS.

09:13AM   10              THE CLERK:   ACTUALLY THREE.     APTOS, SALINAS, AND

09:13AM   11   SANTA CRUZ.

09:13AM   12              THE COURT:   THAT PROBABLY WILL -- I'M GOING TO SEE

09:13AM   13   IF OUR JURORS WOULD ACCEPT AN 8:30 START THAT WOULD ALLOW US

09:13AM   14   TO, AGAIN, HAVE SOME EXTRA TIME, RECOGNIZING THAT PEOPLE TRAVEL

09:13AM   15   FROM SALINAS HERE, IT'S A -- THAT'S A DRIVE.      BUT I ALSO

09:13AM   16   RECOGNIZE THAT THOSE TRAVELS FROM APTOS, SANTA CRUZ, AND

09:13AM   17   SALINAS MIGHT BE BETTER ENGAGED IN AND MIGHT HAVE BETTER

09:13AM   18   TRAFFIC IF THEY LEAVE EARLIER.       THAT'S MY SENSE OF IT ALSO.

09:13AM   19       BUT I'LL ASK THE JURORS.     I DON'T WANT TO INCONVENIENCE

09:13AM   20   THE JURORS IN ANY WAY WITH THE TIME.      I WILL KEEP THAT IN MIND.

09:13AM   21       ALL RIGHT.   SO WE'LL HAVE THURSDAY AFTER.

09:13AM   22              MS. GILG:    THANK YOU, YOUR HONOR.

09:13AM   23              THE COURT:   SOMETHING ABOUT A SAMUEL CLEMENS QUOTE

09:14AM   24   COMES TO MIND NOW, BUT I DON'T THINK I NEED TO REPEAT IT.

09:14AM   25       LET ME TALK A LITTLE BIT ABOUT I KNOW THERE WERE SOME



                                 UNITED STATES COURT REPORTERS
                                                                              242


09:14AM    1   OBJECTIONS BY THE DEFENSE TO THE COURT'S EXERCISING ITS

09:14AM    2   DISCRETION TO CHALLENGE AND EXCUSE FOR CAUSE TWO WITNESSES.       I

09:14AM    3   THINK IT WAS MR. AGUILAR, POTENTIAL JUROR NUMBER 19, AS WELL AS

09:14AM    4   JUROR NUMBER 8, MS. ALUFFI.

09:14AM    5       AND AS WE WERE DISCUSSING IN VOIR DIRE, ONE OF THE

09:14AM    6   STANDARD QUESTIONS I HAVE IS I ASK JURORS WHETHER OR NOT THEY

09:14AM    7   WOULD GIVE GREATER OR LESSER CREDENCE TO A WITNESS'S TESTIMONY

09:14AM    8   IF THEY WERE A LAW ENFORCEMENT OFFICER, AGENT, OR WITNESS

09:14AM    9   SOLELY FOR THAT REASON OF EMPLOYMENT.

09:14AM   10       MS. ALUFFI INFORMED US, AND I TALKED WITH HER FIRST, SHE

09:14AM   11   COMES FROM A FAMILY OF LAW ENFORCEMENT.     AND AFTER SOME

09:14AM   12   QUESTIONING SHE INDICATED WITH GREAT CANDOR AND CLARITY THAT

09:15AM   13   SHE WOULD HAVE WOULD HAVE DIFFICULTY IN JUDGING TESTIMONY AND

09:15AM   14   SHE WOULD ALWAYS GIVE GREATER CREDIBILITY TO A LAW ENFORCEMENT

09:15AM   15   OFFICER'S TESTIMONY.

09:15AM   16             MR. NICK:    YOUR HONOR, IF I COULD HELP THE COURT OUT

09:15AM   17   FOR A MOMENT.   AT LEAST MY OBJECTION WAS NOT TO MS. ALUFFI.      IT

09:15AM   18   WAS TO THE SECOND JUROR THAT THE COURT HAS NOT GOTTEN TO YET.

09:15AM   19   I JUST WANTED TO MAKE SURE --

09:15AM   20             THE COURT:   I'M GETTING THERE.    I'M GETTING THERE.

09:15AM   21   AS I SAID EARLIER, I STARTED WITH MS. ALUFFI.

09:15AM   22             MR. NICK:    I'M SORRY, YOUR HONOR.

09:15AM   23             THE COURT:   SHE WAS THE FIRST PERSON THAT ANSWERED

09:15AM   24   TO THAT QUESTION THAT SHE WOULD NOT BE ABLE TO, IN THE COURT'S

09:15AM   25   OPINION, BE OBJECTIVE AS TO LAW ENFORCEMENT TESTIMONY.



                                 UNITED STATES COURT REPORTERS
                                                                                     243


09:15AM    1       WE TALKED WITH HER ABOUT THAT, AND I THANKED HER FOR HER

09:15AM    2   CANDOR, AND THE COURT EXCUSED HER WITHOUT GIVING YOU, BOTH

09:15AM    3   SIDES, AN OPPORTUNITY TO EXAMINE HER TO REHABILITATE HER IF YOU

09:15AM    4   WILL.

09:16AM    5       THE COURT FELT THAT BASED ON HER STATEMENTS, WHICH MY

09:16AM    6   OBSERVATION WAS THEY WERE HEARTFELT AND SHE WAS SINCERE, THAT

09:16AM    7   NO REHABILITATION WAS GOING TO, IN THE COURT'S MIND, SATISFY

09:16AM    8   THE DEFENSE IN ANY WAY TO REMAIN ON THIS JURY, EVEN WITH

09:16AM    9   ATTEMPTS AT REHABILITATION THAT THE DEFENSE WOULD BE SATISFIED

09:16AM   10   OR BE PLEASED WITH THAT AND THEY WOULD OTHERWISE FEEL LIKE THEY

09:16AM   11   WOULD HAVE TO EXERCISE ONE OF THEIR PRECIOUS CHALLENGES TO HER,

09:16AM   12   AND PROBABLY WOULD HAVE.     AND I DIDN'T WANT TO PUT THE DEFENSE

09:16AM   13   IN THAT POSITION.    SO THE COURT THANKED AND EXCUSED HER.

09:16AM   14       LATER, SUBSEQUENTLY WE ENGAGED CONVERSATION WITH

09:16AM   15   MR. AGUILAR, AND HE WAS SEATED AFTER MR. ALCALA LEFT BECAUSE AS

09:16AM   16   YOU RECALL MR. ALCALA HAD, I THINK, A CITATION.        WE ACTUALLY

09:16AM   17   LEARNED THAT HE WAS BOOKED FOR STREET RACING OR SOMETHING LIKE

09:16AM   18   THAT, AND HE EXPRESSED CONCERNS ABOUT THAT.         HE WAS EXCUSED,

09:16AM   19   AND MR. AGUILAR REPLACED HIM.

09:17AM   20       IN CONVERSATION WITH MR. AGUILAR, HE DIDN'T RAISE IT AT

09:17AM   21   FIRST, BUT LATER IN THE PROCESS HE THEN TALKED, MR. AGUILAR

09:17AM   22   DID, HE SAID I WANT TO TALK ABOUT SOMETHING.

09:17AM   23       I TRIED TO PROBE HIS FEELINGS ABOUT LAW ENFORCEMENT, AND

09:17AM   24   HE WAS LESS THAN FORTHCOMING, I THINK, ABOUT THE SPECIFICS.

09:17AM   25   WHAT WE DID LEARN, I THINK, WHEN I QUESTIONED HIM HE SAID BASED



                                   UNITED STATES COURT REPORTERS
                                                                                 244


09:17AM    1   ON PERSONAL EXPERIENCE AND FAMILY EXPERIENCE WITH LAW

09:17AM    2   ENFORCEMENT HE WOULD NOT BELIEVE ANYTHING A LAW ENFORCEMENT

09:17AM    3   OFFICER WOULD TESTIFY TO OR THEIR TESTIMONY, AND I TALKED WITH

09:17AM    4   HIM ABOUT THAT AND ULTIMATELY THAT'S WHAT HE SAID, I JUST

09:17AM    5   WOULDN'T BELIEVE THEM.

09:17AM    6       HIS STATEMENT WAS 180 DEGREE OPPOSITE OF MS. ALULFFI.

09:17AM    7   MS. ALULFFI SAID I'LL ALWAYS BELIEVE, AND MR. AGUILAR SAID I'LL

09:18AM    8   NEVER BELIEVE.   SO THE COURT IN EXERCISING ITS DISCRETION FOUND

09:18AM    9   CAUSE TO EXCUSE HIM, AND I THINK THE DEFENSE OBJECTED.

09:18AM   10       SO I DIDN'T WANT TO DO IT IN FRONT OF THE JURY AT THE

09:18AM   11   TIME, BUT OF COURSE IN OVERRULING THE OBJECTIONS THE COURT DID

09:18AM   12   FIND AND CONTINUES TO MAINTAIN THAT MR. AGUILAR COULD NOT BE A

09:18AM   13   FAIR AND IMPARTIAL JUROR FOR BOTH SIDES FOR THE SAME REASONS

09:18AM   14   THAT THE COURT EXCUSED MS. ALULFFI.     THEY HAD PRECONCEIVED

09:18AM   15   IDEAS ABOUT LAW ENFORCEMENT TESTIMONY NEITHER OF WHICH ARE

09:18AM   16   APPROPRIATE FOR A JURY, A FAIR JURY FOR BOTH SIDES.

09:18AM   17       AND I THINK BOTH OF YOU SUGGESTED IN YOUR COMMENTS TO THE

09:18AM   18   JURY THAT'S WHAT WE WERE SEEKING, AND THAT'S WHAT THE COURT WAS

09:18AM   19   SEEKING, AND THOSE WERE THE REASONS WHY THE COURT EXCUSED THOSE

09:18AM   20   TWO POTENTIAL JURORS FOR CAUSE.

09:18AM   21       SO I NOTE YOUR OBJECTIONS, THEY'RE OVERRULED.         WE HAVE A

09:18AM   22   JURY.   I WANTED TO PUT THAT ON THE RECORD.

09:18AM   23              MR. NICK:    THANK YOU, YOUR HONOR.

09:18AM   24              THE COURT:    ALL RIGHT.   ANYTHING FURTHER?

09:19AM   25              MR. NICK:    JUST REAL QUICK, YOUR HONOR, ON 57 AGAIN,



                                 UNITED STATES COURT REPORTERS
                                                                                 245


09:19AM    1   THE COURT ASKED THAT CAYMAN ISLANDS BE STRICKEN, AND IT APPEARS

09:19AM    2   ON THE FIRST PAGE OF THE EXHIBIT BATES 26393.      THAT IS FOR

09:19AM    3   KRISTEL KUBUROVICH.

09:19AM    4       AND THEN IT APPEARS ON THE LAST PAGE OF EXHIBIT 57, BATES

09:19AM    5   26395, APPROXIMATELY LINE 3 DOWN, AND I WAS GOING TO REQUEST

09:19AM    6   THAT THAT BE REDACTED AS WELL.

09:19AM    7             MR. SCHENK:   NO OBJECTION.     WE'LL SPEND THURSDAY,

09:19AM    8   AMONG OTHER THINGS, MAKING THOSE REDACTIONS.

09:19AM    9             THE COURT:    YOU HAVE SOME TIME TO DO THAT TOMORROW,

09:19AM   10   I UNDERSTAND?

09:19AM   11             MS. GILG:    WE'LL BE VERY PRODUCTIVE.

09:19AM   12             THE COURT:    ALL RIGHT.   ANYTHING FURTHER?

09:19AM   13             MR. NICK:    THAT WILL DO IT.

09:19AM   14             THE COURT:    BEFORE WE BRING OUR JURY?    ALL RIGHT.

09:19AM   15   WHAT IS GOING TO HAPPEN NOW IS I WILL READ THE PRELIMINARY

09:20AM   16   INSTRUCTIONS TO THE JURY, AND WE'D ENGAGE OPENING STATEMENTS

09:20AM   17   AND CALL WITNESSES.

09:20AM   18             MS. GILG:    MY COLLEAGUE IS HERE.     CAN SHE SIT AT

09:20AM   19   COUNSEL TABLE?

09:20AM   20             THE COURT:    YES.

09:20AM   21             MR. NICK:    YOUR HONOR, I'M GOING TO BE WAIVING MY

09:20AM   22   OPENING STATEMENT.

09:20AM   23             THE COURT:    ALL RIGHT.   I'LL CALL YOU ON.

09:20AM   24             MR. NICK:    YEAH, I JUST WANTED TO PUT THAT ON THE

09:20AM   25   RECORD.



                                UNITED STATES COURT REPORTERS
                                                                                      246


09:20AM    1               THE COURT:     ALL RIGHT.

09:20AM    2               MR. NICK:     THANK YOU.

09:26AM    3          (RECESS FROM 9:20 A.M. UNTIL 9:28 A.M.)

09:28AM    4          (JURY IN AT 9:28 A.M.)

09:28AM    5               THE COURT:     WE ARE BACK ON THE RECORD IN THE

09:28AM    6   KUBUROVICH MATTER.      ALL COUNSEL ARE PRESENT.      DEFENDANTS ARE

09:28AM    7   PRESENT.    OUR JURORS AND ALTERNATES ARE PRESENT.

09:28AM    8          GOOD MORNING, LADIES AND GENTLEMEN.      NICE TO SEE YOU

09:28AM    9   AGAIN.    I HOPE YOU HAVE ENJOYED THE BREAKFAST WE PROVIDED FOR

09:28AM   10   YOU.

09:28AM   11               JURORS:     THANK YOU.

09:28AM   12               THE COURT:     I DIDN'T TELL YOU THAT, BUT PERIODICALLY

09:28AM   13   WE WILL HAVE EITHER BREAKFAST AND PERHAPS LUNCH DURING

09:28AM   14   DELIBERATIONS, I THINK, WILL BE ARRANGED.

09:28AM   15          I AM GOING TO GIVE YOU SOME PRELIMINARY INSTRUCTIONS IN

09:28AM   16   JUST A MOMENT, AND THOSE WILL BE FOLLOWED BY OPENING

09:28AM   17   STATEMENTS, AND THEN WE'LL BEGIN THE EVIDENCE IN EARNEST.

09:28AM   18          I DO WANT TO TALK ABOUT WE GOT A LATE START THIS MORNING

09:28AM   19   WHICH ALWAYS REMINDS ME TO TALK TO THE JURORS A LITTLE BIT

09:28AM   20   ABOUT PROFESSOR STEPHEN HAWKING.        I KNOW SOME OF YOU HAVE

09:28AM   21   PERHAPS KNOW STEPHEN HAWKING, THE CAMBRIDGE WONDERFUL,

09:29AM   22   WONDERFUL PHYSICIST WHO PASSED AWAY.        WE LOST HIM LAST YEAR.

09:29AM   23   PERHAPS HE'S BURIED IN CAMBRIDGE.

09:29AM   24          WHEN I THINK OF HIM I THINK ABOUT TIME BECAUSE YOU KNOW

09:29AM   25   THAT HE HAD THIS -- ONE OF HIS MANY THEORIES WAS CALLED STRING



                                     UNITED STATES COURT REPORTERS
                                                                                   247


09:29AM    1   THEORY AND PROBABLY MORE OF YOU KNOW ABOUT THIS THAN I DO.      BUT

09:29AM    2   THE STRING THEORY WAS ABOUT RELATIVITY AND ABOUT TIME, AND I

09:29AM    3   THINK ONE OF THE THOUGHTS WAS THAT THERE COULD BE PARALLEL,

09:29AM    4   PARALLEL DIMENSIONS, IF YOU WILL, WHERE TIME IS DIFFERENT IN

09:29AM    5   PARALLEL PLACES.

09:29AM    6          I SOMETIMES THINK THAT STEPHEN HAWKING SPENT SOME TIME IN

09:29AM    7   COURTS BECAUSE YOU SEE OUR TIME, COURT TIME, IS SOMETIMES VERY

09:29AM    8   DIFFERENT THAN BUSINESS TIME OR PUBLIC TIME, AND LET ME JUST

09:29AM    9   STATE THAT IS OWING TO THE FACT THAT THERE ARE TIMES WHEN I

09:29AM   10   NEED TO DISCUSS THINGS WITH THE LAWYERS OUTSIDE OF YOUR

09:29AM   11   PRESENCE.    I MIGHT NEED THEIR HELP ON SOME ISSUES, AND I NEED

09:29AM   12   TO TALK TO THEM OUTSIDE OF YOUR PRESENCE.

09:29AM   13          IT ALSO MEANS THAT THERE ARE OTHER DUTIES THAT FALL UPON

09:30AM   14   JUDGES.    I MAY HAVE TO SIGN SOME DOCUMENTS, MEET WITH OTHER

09:30AM   15   INDIVIDUALS PRIOR TO STARTING COURT.       THAT CAUSES A DELAY OF

09:30AM   16   OUR PROCEEDINGS, AND I WANT TO APOLOGIZE IN ADVANCE FOR THAT

09:30AM   17   BUT ALSO TELL YOU THAT I'M VERY COGNIZANT OF YOUR TIME, AND

09:30AM   18   I'VE DISCUSSED THIS WITH THE LAWYERS.       THEY ARE AS WELL.

09:30AM   19          SO WE'LL TRY TO LIMIT THOSE INTERRUPTIONS AS BEST WE CAN,

09:30AM   20   BUT I HAVE, IN THE SPIRIT OF FULL DISCLOSURE, IT SOMETIMES

09:30AM   21   HAPPENS.    THAT'S WHY I THINK STEPHEN HAWKING'S PARALLEL TIME

09:30AM   22   DIMENSIONS SOMETIMES PERHAPS MAY -- THE GENESIS OF THAT MAY

09:30AM   23   HAVE BEEN IN COURTS.     SO WE'LL DO OUR BEST TO RESOLVE THAT FOR

09:30AM   24   YOU.    THANK YOU.

09:30AM   25          I'LL NOW READ TO YOU, LADIES AND GENTLEMEN, SOME



                                    UNITED STATES COURT REPORTERS
                                                                             248


09:30AM    1   PRELIMINARY INSTRUCTIONS IN THIS CASE.

09:30AM    2       YOU ARE NOW THE JURY IN THIS CASE, AND I WANT TO TAKE A

09:30AM    3   FEW MINUTES TO TELL YOU SOMETHING ABOUT YOUR DUTIES AS JURORS

09:31AM    4   AND TO GIVE YOU SOME PRELIMINARY INSTRUCTIONS.    AT THE END OF

09:31AM    5   THE TRIAL I WILL GIVE YOU SOME DETAILED INSTRUCTIONS THAT WILL

09:31AM    6   CONTROL YOUR DELIBERATIONS.

09:31AM    7       WHEN YOU DELIBERATE, IT WILL BE YOUR DUTY TO WEIGH AND TO

09:31AM    8   EVALUATE ALL OF THE EVIDENCE RECEIVED IN THE CASE AND IN THAT

09:31AM    9   PROCESS TO DECIDE THE FACTS.

09:31AM   10       TO THE FACTS AS YOU FIND THEM, YOU WILL APPLY THE LAW AS I

09:31AM   11   GIVE IT TO YOU WHETHER YOU AGREE WITH THE LAW OR NOT.

09:31AM   12       YOU MUST DECIDE THE CASE SOLELY ON THE EVIDENCE AND THE

09:31AM   13   LAW BEFORE YOU, PERFORM THESE DUTIES FAIRLY AND IMPARTIALLY, DO

09:31AM   14   NOT ALLOW PERSONAL LIKES OR DISLIKES, SYMPATHY, PREJUDICE,

09:31AM   15   FEAR, OR PUBLIC OPINION TO INFLUENCE YOU.

09:31AM   16       YOU SHOULD ALSO NOT BE INFLUENCED BY ANY PERSON'S RACE,

09:31AM   17   COLOR, RELIGION, NATIONAL ANCESTRY OR GENDER, SEXUAL

09:31AM   18   ORIENTATION, PROFESSION, OCCUPATION, CELEBRITY, ECONOMIC

09:31AM   19   CIRCUMSTANCES OR POSITION IN LIFE OR IN THE COMMUNITY.

09:32AM   20       THIS IS A CRIMINAL CASE BROUGHT BY THE UNITED STATES

09:32AM   21   GOVERNMENT.   THE GOVERNMENT CHARGES THE DEFENDANTS WITH

09:32AM   22   BANKRUPTCY FRAUD, CONCEALMENT OF ASSETS, AND FALSE STATEMENTS

09:32AM   23   DURING A BANKRUPTCY PROCEEDING.

09:32AM   24       THE CHARGES AGAINST THE DEFENDANT ARE CONTAINED IN THE

09:32AM   25   INDICTMENT.   THE INDICTMENT SIMPLY DESCRIBES THE CHARGES THAT



                                 UNITED STATES COURT REPORTERS
                                                                              249


09:32AM    1   THE GOVERNMENT BRINGS AGAINST THE DEFENDANTS.     THE INDICTMENT

09:32AM    2   IS NOT EVIDENCE AND DOES NOT PROVE ANYTHING.

09:32AM    3       THE DEFENDANTS HAVE PLEADED NOT GUILTY TO THE CHARGES AND

09:32AM    4   ARE PRESUMED INNOCENT UNLESS AND UNTIL THE GOVERNMENT PROVES

09:32AM    5   THE DEFENDANT'S GUILTY BEYOND A REASONABLE DOUBT.

09:32AM    6       IN ADDITION, THE DEFENDANTS HAVE THE RIGHT TO REMAIN

09:32AM    7   SILENT AND NEVER HAVE TO PROVE INNOCENCE OR TO PRESENT ANY

09:32AM    8   EVIDENCE.

09:32AM    9       THE EVIDENCE YOU ARE TO CONSIDER IN DECIDING WHAT THE

09:32AM   10   FACTS ARE CONSISTS OF THE SWORN TESTIMONY OF ANY WITNESS, THE

09:33AM   11   EXHIBITS WHICH ARE RECEIVED INTO EVIDENCE, AND ANY FACTS TO

09:33AM   12   WHICH THE PARTIES AGREE.

09:33AM   13       THE FOLLOWING THINGS ARE NOT EVIDENCE, AND YOU MUST NOT

09:33AM   14   CONSIDER THEM AS YOU DECIDE THE FACTS IN THIS CASE.    STATEMENTS

09:33AM   15   AND ARGUMENTS OF THE ATTORNEYS, QUESTIONS AND OBJECTIONS OF THE

09:33AM   16   ATTORNEYS.   TESTIMONY THAT I INSTRUCT YOU TO DISREGARD AND

09:33AM   17   ANYTHING YOU MAY SEE OR HEAR WHEN THE COURT IS NOT IN SESSION

09:33AM   18   EVEN IF WHAT YOU HEAR IS SAID OR DONE BY ONE OF THE PARTIES OR

09:33AM   19   BY ONE OF THE WITNESSES.

09:33AM   20       EVIDENCE MAY BE DIRECT OR CIRCUMSTANTIAL.     DIRECT EVIDENCE

09:33AM   21   IS PROOF OF A FACT BY A WITNESS ABOUT WHAT THAT WITNESS

09:33AM   22   PERSONALLY SAW OR HEARD OR DID.

09:33AM   23       CIRCUMSTANTIAL EVIDENCE IS INDIRECT EVIDENCE; THAT IS, IT

09:34AM   24   IS PROOF OF ONE OR MORE FACTS FROM WHICH ONE CAN FIND ANOTHER

09:34AM   25   FACT.   YOU ARE TO CONSIDER BOTH DIRECT AND CIRCUMSTANTIAL



                                 UNITED STATES COURT REPORTERS
                                                                               250


09:34AM    1   EVIDENCE.    EITHER CAN BE USED TO PROVE ANY FACT.   THE LAW MAKES

09:34AM    2   NO DISTINCTION BETWEEN THE WEIGHT TO BE GIVEN TO EITHER DIRECT

09:34AM    3   OR CIRCUMSTANTIAL EVIDENCE.    IT IS FOR YOU TO DECIDE HOW MUCH

09:34AM    4   WEIGHT TO GIVE TO ANY EVIDENCE.

09:34AM    5       NOW, BY WAY OF EXAMPLE, IF YOU WAKE UP IN THE MORNING AND

09:34AM    6   YOU SEE THAT THE SIDEWALK IS WET, YOU MAY FIND FROM THAT FACT

09:34AM    7   THAT IT RAINED DURING THE NIGHT.

09:34AM    8       HOWEVER, OTHER EVIDENCE SUCH AS A TURNED ON GARDEN HOSE

09:34AM    9   MAY PROVIDE AN EXPLANATION FOR THE WATER ON THE SIDEWALK.

09:34AM   10   THEREFORE, BEFORE YOU DECIDE THAT A FACT HAS BEEN PROVED BY

09:34AM   11   CIRCUMSTANTIAL EVIDENCE, YOU MUST CONSIDER ALL OF THE EVIDENCE

09:35AM   12   IN THE LIGHT OF REASON, EXPERIENCE, AND COMMON SENSE.

09:35AM   13       THERE ARE RULES OF EVIDENCE THAT CONTROL WHAT CAN BE

09:35AM   14   RECEIVED INTO EVIDENCE.    WHEN A LAWYER ASKS A QUESTION OR

09:35AM   15   OFFERS AN EXHIBIT IN EVIDENCE AND A LAWYER ON THE OTHER SIDE

09:35AM   16   THINKS THAT IT IS NOT PERMITTED BY THE RULES OF EVIDENCE, THAT

09:35AM   17   LAWYER MAY OBJECT.

09:35AM   18       IF I OVERRULE THE OBJECTION, THE QUESTION MAY BE ANSWERED

09:35AM   19   OR THE EXHIBIT RECEIVED.    IF I SUSTAIN THE OBJECTION, THE

09:35AM   20   QUESTION CANNOT BE ANSWERED OR THE EXHIBIT CANNOT BE RECEIVED.

09:35AM   21       WHENEVER I SUSTAIN AN OBJECTION TO A QUESTION, YOU MUST

09:35AM   22   IGNORE THE QUESTION AND MUST NOT GUESS WHAT THE ANSWER WOULD

09:35AM   23   HAVE BEEN.

09:35AM   24       SOMETIMES I MAY ORDER THAT EVIDENCE BE STRICKEN FROM THE

09:35AM   25   RECORD AND THAT YOU DISREGARD OR IGNORE THE EVIDENCE.    THAT



                                  UNITED STATES COURT REPORTERS
                                                                              251


09:35AM    1   MEANS THAT WHEN YOU ARE DECIDING THE CASE, YOU MUST NOT

09:35AM    2   CONSIDER THE EVIDENCE I TOLD YOU TO DISREGARD.

09:36AM    3         IN DECIDING THE FACTS IN THIS CASE, YOU MAY HAVE TO DECIDE

09:36AM    4   WHICH TESTIMONY TO BELIEVE AND WHICH TESTIMONY NOT TO BELIEVE.

09:36AM    5   YOU MAY BELIEVE EVERYTHING A WITNESS SAYS OR PART OF IT OR NONE

09:36AM    6   OF IT.

09:36AM    7         IN CONSIDERING THE TESTIMONY OF ANY WITNESS, YOU MAY TAKE

09:36AM    8   INTO ACCOUNT THE WITNESS'S OPPORTUNITY AND ABILITY TO SEE OR

09:36AM    9   HEAR OR KNOW THE THINGS TESTIFIED TO;

09:36AM   10         THE WITNESS'S MEMORY;

09:36AM   11         THE WITNESS'S MANNER WHILE TESTIFYING;

09:36AM   12         THE WITNESS'S INTEREST IN THE OUTCOME OF THE CASE, IF ANY;

09:36AM   13         THE WITNESS'S BIAS OR PREJUDICE, IF ANY;

09:36AM   14         WHETHER OTHER EVIDENCE CONTRADICTED THE WITNESS'S

09:36AM   15   TESTIMONY;

09:36AM   16         THE REASONABLENESS OF THE WITNESS'S TESTIMONY IN LIGHT OF

09:36AM   17   ALL OF THE EVIDENCE; AND,

09:36AM   18         ANY OTHER FACTORS THAT BEAR ON BELIEVABILITY.

09:37AM   19         THE WEIGHT OF THE EVIDENCE AS TO A FACT DOES NOT

09:37AM   20   NECESSARILY DEPEND ON THE NUMBER OF WITNESSES WHO TESTIFY ABOUT

09:37AM   21   IT.

09:37AM   22         WHAT IS IMPORTANT IS HOW BELIEVABLE THE WITNESSES ARE AND

09:37AM   23   HOW MUCH WEIGHT YOU THINK THEIR TESTIMONY DESERVES.

09:37AM   24         I'LL NOW SAY A FEW WORDS ABOUT YOUR CONDUCT AS JURORS.

09:37AM   25   FIRST, KEEP AN OPEN MIND THROUGHOUT THE TRIAL AND DO NOT DECIDE



                                 UNITED STATES COURT REPORTERS
                                                                             252


09:37AM    1   WHAT THE VERDICT SHOULD BE UNTIL YOU AND YOUR FELLOW JURORS

09:37AM    2   HAVE COMPLETED YOUR DELIBERATIONS AT THE END OF THE CASE.

09:37AM    3       SECOND, BECAUSE YOU MUST DECIDE THIS CASE BASED ONLY ON

09:37AM    4   THE EVIDENCE RECEIVED IN THE CASE AND ON MY INSTRUCTIONS AS TO

09:37AM    5   THE LAW THAT APPLIES, YOU MUST NOT BE EXPOSED TO ANY OTHER

09:37AM    6   INFORMATION ABOUT THE CASE OR TO THE ISSUES IT INVOLVES DURING

09:37AM    7   THE COURSE OF YOUR JURY DUTY.

09:37AM    8       THUS, UNTIL THE END OF THE CASE OR UNLESS I TELL YOU

09:38AM    9   OTHERWISE, DO NOT COMMUNICATE WITH ANYONE IN ANY WAY AND DO NOT

09:38AM   10   LET ANYONE ELSE COMMUNICATE WITH YOU IN ANY WAY ABOUT THE

09:38AM   11   MERITS OF THE CASE OR ANYTHING TO DO WITH IT.

09:38AM   12       THIS INCLUDES DISCUSSING THE CASE IN PERSON, IN WRITING,

09:38AM   13   BY PHONE, OR ELECTRONIC MEANS VIA E-MAIL, VIA TEXT MESSAGING,

09:38AM   14   OR ANY INTERNET CHAT ROOM, BLOG, WEBSITE, OR APPLICATION

09:38AM   15   INCLUDING BUT NOT LIMITED TO FACEBOOK, YOUTUBE, TWITTER,

09:38AM   16   INSTAGRAM, LINKEDIN, SNAPCHAT OR ANY OTHER FORMS OF SOCIAL

09:38AM   17   MEDIA.

09:38AM   18       THIS APPLIES TO COMMUNICATING WITH YOUR FELLOW JURORS

09:38AM   19   UNTIL I GIVE YOU THE CASE FOR DELIBERATION, AND IT APPLIES TO

09:38AM   20   COMMUNICATING WITH EVERYONE ELSE, INCLUDING YOUR FAMILY

09:38AM   21   MEMBERS, YOUR EMPLOYER, THE MEDIA, OR PRESS, AND THE PEOPLE

09:38AM   22   INVOLVED IN THE TRIAL, ALTHOUGH YOU MAY NOTIFY YOUR FAMILY AND

09:39AM   23   YOUR EMPLOYER THAT YOU HAVE BEEN SEATED AS A JUROR IN THE CASE

09:39AM   24   AND HOW LONG YOU EXPECT THE TRIAL TO LAST.

09:39AM   25       BUT IF YOU ARE ASKED OR APPROACHED IN ANY WAY ABOUT YOUR



                                UNITED STATES COURT REPORTERS
                                                                             253


09:39AM    1   JURY SERVICE OR ANYTHING ABOUT THIS CASE, YOU MUST RESPOND THAT

09:39AM    2   YOU HAVE BEEN ORDERED NOT TO DISCUSS THE MATTER AND REPORT THE

09:39AM    3   CONTACT TO THE COURT.

09:39AM    4       BECAUSE YOU WILL RECEIVE ALL OF THE EVIDENCE AND LEGAL

09:39AM    5   INSTRUCTION THAT YOU PROPERLY MAY CONSIDER TO RETURN A VERDICT,

09:39AM    6   DO NOT READ, WATCH, OR LISTEN TO ANY NEWS OR MEDIA ACCOUNTS OR

09:39AM    7   COMMENTARY ABOUT THE CASE OR ANYTHING TO DO WITH IT.   ALTHOUGH

09:39AM    8   I HAVE NO INFORMATION THAT THERE WILL BE NEWS REPORTS ABOUT

09:39AM    9   THIS CASE.   DO NOT DO ANY RESEARCH, SUCH AS CONSULTING

09:39AM   10   DICTIONARIES, SEARCHING THE INTERNET, OR USING ANY OTHER

09:39AM   11   REFERENCE MATERIALS AND DO NOT MAKE ANY INVESTIGATION OR IN ANY

09:39AM   12   OTHER WAY TRY TO LEARN ABOUT THE CASE ON YOUR OWN.

09:40AM   13       DO NOT VISIT OR VIEW ANY PLACE DISCUSSED IN THIS CASE AND

09:40AM   14   DO NOT USE INTERNET PROGRAMS OR OTHER DEVICES TO SEARCH FOR OR

09:40AM   15   VIEW ANY PLACE DISCUSSED DURING THE TRIAL.

09:40AM   16       ALSO, DO NOT DO ANY RESEARCH ABOUT THIS CASE, THE LAW, OR

09:40AM   17   THE PEOPLE INVOLVED, INCLUDING THE PARTIES, THE WITNESSES, OR

09:40AM   18   THE LAWYERS UNTIL YOU HAVE BEEN EXCUSED AS JURORS.

09:40AM   19       IF YOU HAPPEN TO READ OR HEAR ANYTHING TOUCHING ON THIS

09:40AM   20   CASE IN THE MEDIA, TURN AWAY AND REPORT IT TO ME AS SOON AS

09:40AM   21   POSSIBLE.    THESE RULES PROTECT EACH PARTY'S RIGHT TO HAVE THIS

09:40AM   22   CASE DECIDED ONLY ON EVIDENCE THAT HAS BEEN PRESENTED HERE IN

09:40AM   23   COURT.

09:40AM   24       WITNESSES HERE IN COURT TAKE AN OATH TO TELL THE TRUTH,

09:40AM   25   AND THE ACCURACY OF THEIR TESTIMONY IS TESTED THROUGH THE TRIAL



                                  UNITED STATES COURT REPORTERS
                                                                                  254


09:40AM    1   PROCESS.

09:40AM    2       IF YOU DO ANY RESEARCH OR INVESTIGATION OUTSIDE OF THE

09:41AM    3   COURTROOM, OR GAIN INFORMATION THROUGH IMPROPER COMMUNICATIONS,

09:41AM    4   THEN YOUR VERDICT MAY BE INFLUENCED BY INACCURATE, INCOMPLETE,

09:41AM    5   OR MISLEADING INFORMATION THAT HAS NOT BEEN TESTED BY THE TRIAL

09:41AM    6   PROCESS.

09:41AM    7       EACH OF THE PARTIES IS ENTITLED TO A FAIR TRIAL BY AN

09:41AM    8   IMPARTIAL JURY, AND IF YOU DECIDE THE CASE BASED ON INFORMATION

09:41AM    9   NOT PRESENTED IN COURT, YOU WILL HAVE DENIED THE PARTIES A FAIR

09:41AM   10   TRIAL.

09:41AM   11       REMEMBER, YOU HAVE TAKEN AN OATH TO FOLLOW THE RULES, AND

09:41AM   12   IT IS VERY IMPORTANT THAT YOU FOLLOW THESE RULES.

09:41AM   13       A JUROR WHO VIOLATES THESE RESTRICTIONS JEOPARDIZES THE

09:41AM   14   FAIRNESS OF THESE PROCEEDINGS AND A MISTRIAL COULD RESULT THAT

09:41AM   15   WOULD REQUIRE THE ENTIRE TRIAL PROCESS TO START OVER.

09:41AM   16       IF ANY JUROR IS EXPOSED TO ANY OUTSIDE INFORMATION, PLEASE

09:41AM   17   NOTIFY THE COURT IMMEDIATELY.

09:41AM   18       AT THE END OF THE TRIAL YOU WILL HAVE TO MAKE YOUR

09:42AM   19   DECISION BASED ON WHAT YOU RECALL OF THE EVIDENCE.      YOU WILL

09:42AM   20   NOT HAVE A WRITTEN TRANSCRIPT OF THE TRIAL.       I URGE YOU TO PAY

09:42AM   21   CLOSE ATTENTION TO THE TESTIMONY AS IT IS GIVEN.

09:42AM   22       IF YOU WISH, YOU MAY TAKE NOTES TO HELP YOU REMEMBER THE

09:42AM   23   EVIDENCE.   IF YOU DO TAKE NOTES, PLEASE KEEP THEM TO YOURSELF

09:42AM   24   UNTIL YOU AND YOUR FELLOW JURORS GO TO THE JURY ROOM TO DECIDE

09:42AM   25   THE CASE.



                                 UNITED STATES COURT REPORTERS
                                                                               255


09:42AM    1       DO NOT LET NOTE TAKING DISTRACT YOU FROM BEING ATTENTIVE.

09:42AM    2       WHEN YOU LEAVE COURT FOR RECESSES, YOUR NOTES SHOULD BE

09:42AM    3   LEFT IN THE JURY ROOM.    NO ONE WILL READ YOUR NOTES.

09:42AM    4       WHETHER OR NOT YOU TAKE NOTES, YOU SHOULD RELY ON YOUR OWN

09:42AM    5   MEMORY OF THE EVIDENCE.   NOTES ARE ONLY TO ASSIST YOUR MEMORY.

09:42AM    6   YOU SHOULD NOT BE OVERLY INFLUENCED BY YOUR NOTES OR THOSE OF

09:42AM    7   YOUR FELLOW JURORS.

09:42AM    8       THE NEXT PHASE OF THE TRIAL WILL NOW BEGIN.    FIRST, EACH

09:42AM    9   SIDE MAY MAKE AN OPENING STATEMENT IF THEY WISH.   AN OPENING

09:43AM   10   STATEMENT IS NOT EVIDENCE.   IT IS SIMPLY AN OUTLINE TO HELP YOU

09:43AM   11   UNDERSTAND WHAT THAT PARTY EXPECTS THE EVIDENCE WILL SHOW.

09:43AM   12       A PARTY IS NOT REQUIRED TO MAKE AN OPENING STATEMENT.    THE

09:43AM   13   GOVERNMENT WILL THEN PRESENT EVIDENCE AND COUNSEL FOR THE

09:43AM   14   DEFENDANT MAY CROSS-EXAMINE.

09:43AM   15       THEN IF THE DEFENDANT CHOOSES TO OFFER EVIDENCE, COUNSEL

09:43AM   16   FOR THE GOVERNMENT MAY CROSS-EXAMINE.

09:43AM   17       AFTER THE EVIDENCE HAS BEEN PRESENTED, THE ATTORNEYS WILL

09:43AM   18   MAKE THEIR CLOSING ARGUMENTS, AND I WILL THEN INSTRUCT YOU ON

09:43AM   19   THE LAW THAT APPLIES TO THIS CASE.

09:43AM   20       AFTER THAT, YOU WILL GO TO THE JURY ROOM TO DELIBERATE ON

09:43AM   21   YOUR VERDICT.

09:43AM   22       ALTHOUGH THE DEFENDANTS ARE BEING TRIED TOGETHER, YOU MUST

09:43AM   23   GIVE SEPARATE CONSIDERATION TO EACH DEFENDANT.   IN DOING SO,

09:43AM   24   YOU MUST DETERMINE WHICH EVIDENCE IN THE CASE APPLIES TO EACH

09:44AM   25   DEFENDANT, DISREGARDING ANY EVIDENCE ADMITTED SOLELY AGAINST



                                UNITED STATES COURT REPORTERS
                                                                                256


09:44AM    1   SOME OTHER DEFENDANT.    THE FACT THAT YOU MAY FIND ONE OF THE

09:44AM    2   DEFENDANTS GUILTY OR NOT GUILTY, SHOULD NOT CONTROL YOUR

09:44AM    3   VERDICT AS TO ANY OTHER DEFENDANT.

09:44AM    4       FROM TIME TO TIME DURING THE TRIAL IT MAY BECOME NECESSARY

09:44AM    5   FOR ME TO TAKE UP LEGAL MATTERS WITH THE ATTORNEYS PRIVATELY,

09:44AM    6   EITHER BY HAVING A CONFERENCE HERE AT THE BENCH WHEN THE JURY

09:44AM    7   IS PRESENT IN THE COURTROOM OR BY CALLING A RECESS.

09:44AM    8       PLEASE UNDERSTAND THAT WHILE YOU ARE WAITING, WE WILL BE

09:44AM    9   WORKING.   THE PURPOSE OF THESE CONFERENCES IS NOT TO KEEP

09:44AM   10   RELEVANT INFORMATION FROM YOU, BUT RATHER TO DECIDE HOW CERTAIN

09:44AM   11   EVIDENCE IS TO BE TREATED UNDER THE RULES OF EVIDENCE AND TO

09:44AM   12   AVOID CONFUSION AND ERROR.

09:44AM   13       OF COURSE, WE WILL DO WHAT WE CAN TO KEEP THE NUMBER AND

09:44AM   14   LENGTH OF THESE CONFERENCES TO A MINIMUM.

09:44AM   15       I MAY NOT ALWAYS GRANT AN ATTORNEY'S REQUEST FOR A

09:45AM   16   CONFERENCE AND DO NOT CONSIDER MY GRANTING OR DENYING A REQUEST

09:45AM   17   FOR A CONFERENCE AS ANY INDICATION OF MY OPINION OF THE CASE OR

09:45AM   18   WHAT YOUR VERDICT SHOULD BE.

09:45AM   19       THAT CONCLUDES THE COURT'S READING OF THE PRELIMINARY

09:45AM   20   INSTRUCTIONS.

09:45AM   21       LET ME TURN TO THE GOVERNMENT.     DOES THE GOVERNMENT HAVE

09:45AM   22   AN OPENING STATEMENT?

09:45AM   23              MR. SIMEON:   YES, YOUR HONOR.

09:45AM   24              THE COURT:    PLEASE PROCEED.

09:45AM   25              MR. SIMEON:   THANK YOU, YOUR HONOR.



                                 UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                     257


09:45AM    1        (COUNSEL FOR THE GOVERNMENT GAVE THEIR OPENING STATEMENT.)

09:45AM    2              MR. SIMEON:    THIS CASE IS ABOUT THE BANKRUPTCY

09:45AM    3   SYSTEM AND THE DEFENDANTS' ABUSE OF THAT SYSTEM FOR THEIR OWN

09:45AM    4   PERSONAL BENEFIT.

09:45AM    5        THE EVIDENCE WILL SHOW THAT ON MAY 25TH, 2010, THE

09:45AM    6   DEFENDANT, GOYKO GUSTAV KUBUROVICH, ALSO KNOWN AS BATZI

09:46AM    7   KUBUROVICH, FILED A PETITION FOR BANKRUPTCY TO DISCHARGE OVER

09:46AM    8   $2.5 MILLION IN DEBT.    $2.5 MILLION THAT HE OWED TO INDIVIDUALS

09:46AM    9   SUCH AS ALAN HAMBLIN AND TO FINANCIAL ENTITIES SUCH AS CHASE

09:46AM   10   AND AMERICAN EXPRESS.

09:46AM   11        WHEN MR. KUBUROVICH FILED HIS BANKRUPTCY PETITION, HE WAS

09:46AM   12   REQUIRED TO LIST ALL OF HIS ASSETS, INCLUDING HIS REAL PROPERTY

09:46AM   13   SUCH AS HOUSES, AND HIS PERSONAL PROPERTY SUCH AS THE CASH IN

09:46AM   14   HIS POCKETS, MONEY IN HIS BANK ACCOUNTS, AND ALL OF HIS OTHER

09:46AM   15   PERSONAL BELONGINGS.

09:46AM   16        MR. KUBUROVICH WAS REQUIRED TO DISCLOSE ALL OF HIS ASSETS

09:46AM   17   BECAUSE, AS THE EVIDENCE WILL SHOW, THAT'S HOW THE BANKRUPTCY

09:46AM   18   SYSTEM WORKS.   THE BANKRUPTCY SYSTEM RELIES ON THE COMPLETE

09:46AM   19   HONEST TRUTH FROM DEBTORS ABOUT BOTH OF THEIR LIABILITIES AND

09:47AM   20   THEIR ASSETS AND THE BANKRUPTCY COURT, AND THE BANKRUPTCY

09:47AM   21   TRUSTEE USED THAT INFORMATION TO MAKE PROPER DECISIONS DURING

09:47AM   22   THE BANKRUPTCY PROCEEDINGS, DECISIONS THAT ARE FAIR TO BOTH THE

09:47AM   23   DEBTOR AND TO HIS CREDITORS.

09:47AM   24        THE EVIDENCE WILL SHOW THAT MR. KUBUROVICH DID NOT

09:47AM   25   DISCLOSE ALL OF HIS ASSETS.      INSTEAD, HE DECIDED NOT TO LIST



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                 258


09:47AM    1   HIS HOUSE AT 7170 EAGLE RIDGE DRIVE IN GILROY, CALIFORNIA, AND

09:47AM    2   HE DECIDED NOT TO LIST APPROXIMATELY $220,000 IN CASH IN

09:47AM    3   VARIOUS BANK ACCOUNTS THAT HE CONTROLLED.

09:47AM    4        THE EVIDENCE WILL SHOW THAT PRIOR TO FILING FOR BANKRUPTCY

09:47AM    5   IN MAY 2010, BEGINNING IN LATE 2008 AND CONTINUING INTO 2009,

09:48AM    6   HE BEGAN HIDING HIS ASSETS, MOVING HIS ASSETS FROM HIS PERSONAL

09:48AM    7   ACCOUNTS INTO ACCOUNTS UNDER THE NAMES OF OTHER ENTITIES, IN

09:48AM    8   PARTICULAR HIS THEN 19-YEAR-OLD DAUGHTER, AND NOW HIS

09:48AM    9   CODEFENDANT, MS. KRISTEL KUBUROVICH.

09:48AM   10        THE EVIDENCE WILL SHOW THAT SEVERAL THINGS WERE HAPPENING

09:48AM   11   IN LATE 2008 AND EARLY 2009.

09:48AM   12        FIRST, MR. KUBUROVICH WAS RAPIDLY ACCUMULATING DEBT.   HE

09:48AM   13   WAS USING HIS CREDIT CARDS BUT NOT PAYING THEM ALL BACK.    HIS

09:48AM   14   HOUSE, HIS PREVIOUS HOUSE ON CASTLE LAKE DRIVE IN MORGAN HILL

09:48AM   15   WAS UNDER WATER, MEANING THAT HE OWED MORE ON THE HOUSE THAN IT

09:48AM   16   WAS WORTH, AND HE SIMPLY STOPPED MAKING MORTGAGE PAYMENTS ON

09:48AM   17   THAT HOUSE BY THE END OF 2008;

09:48AM   18        SECOND, HE FORMED A SHELL COMPANY THAT THE EVIDENCE WILL

09:48AM   19   SHOW WAS USED ONLY FOR THE PURPOSE OF FUNNELING AND MOVING AND

09:49AM   20   HIDING HIS ASSETS; AND,

09:49AM   21        THIRD, HE STARTED TRANSFERRING HIS ASSETS TO ACCOUNTS IN

09:49AM   22   THE NAME OF THIS SHELL COMPANY AND IN THE NAME OF HIS DAUGHTER,

09:49AM   23   KRISTEL KUBUROVICH.

09:49AM   24        MORE SPECIFICALLY, THE EVIDENCE WILL SHOW THE FOLLOWING

09:49AM   25   TIMELINE.   ON DECEMBER 12, 2008, MR. KUBUROVICH FORMED NATA LP,



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                 259


09:49AM    1   A LIMITED PARTNERSHIP, AND MADE HIS THEN 19-YEAR-OLD DAUGHTER

09:49AM    2   HIS PARTNER.

09:49AM    3        SIX DAYS LATER ON DECEMBER 18TH, 2008, TWO NEW BANK

09:49AM    4   ACCOUNTS WERE OPENED IN THE NAME OF KRISTEL KUBUROVICH AT TWO

09:49AM    5   DIFFERENT BANKS.

09:49AM    6        THAT SAME DAY, DECEMBER 18TH, 2008, $250,000 WAS WIRED

09:49AM    7   FROM MR. KUBUROVICH'S PERSONAL ACCOUNT TO ONE OF THESE TWO NEW

09:49AM    8   ACCOUNTS UNDER KRISTEL KUBUROVICH'S NAME.

09:50AM    9        EIGHT DAYS LATER ON DECEMBER 26TH, 2008, ANOTHER $250,000

09:50AM   10   WIRE TRANSFER FROM MR. KUBUROVICH'S ACCOUNT WENT TO THIS NEW

09:50AM   11   KRISTEL KUBUROVICH ACCOUNT.

09:50AM   12        FIVE DAYS LATER ON DECEMBER 31ST, 2008, A THIRD $250,000

09:50AM   13   WIRE TRANSFER WENT FROM MR. KUBUROVICH'S PERSONAL ACCOUNT TO

09:50AM   14   ONE OF THESE TWO NEW ACCOUNTS UNDER KRISTEL KUBUROVICH'S NAME.

09:50AM   15        THE EVIDENCE WILL SHOW THAT OVER A 14-DAY PERIOD, 2 NEW

09:50AM   16   ACCOUNTS WERE OPENED UNDER KRISTEL KUBUROVICH'S NAME AND THEIR

09:50AM   17   ACCOUNT BALANCES WENT FROM 0 TO $750,000, ALL OF THAT MONEY

09:50AM   18   FROM HER FATHER, AND CODEFENDANT, GOYKO KUBUROVICH.

09:50AM   19        NOW, THREE DAYS LATER, THREE DAYS AFTER THIS $250,000

09:51AM   20   TRANSFER, ON JANUARY 3RD, 2009, MR. KUBUROVICH AND

09:51AM   21   MS. KUBUROVICH TAKE A FATHER-DAUGHTER TRIP FROM SAN FRANCISCO.

09:51AM   22   THEY FLY TO MUNICH, GERMANY, AND THEY GO TO ZURICH,

09:51AM   23   SWITZERLAND.   THEY ARRIVE AT ZURICH, SWITZERLAND ON

09:51AM   24   JANUARY 4TH, 2009.   THE EVIDENCE WILL SHOW THAT THEY THEN

09:51AM   25   TRAVELLED TO THE NEIGHBORING COUNTRY OF LIECHTENSTEIN WHERE AN



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                260


09:51AM    1   ACCOUNT WAS OPENED IN THE NAME OF KRISTEL KUBUROVICH.

09:51AM    2        AND IN ADDITION TO OPENING THE ACCOUNT, SHE GAVE SIGNATURE

09:51AM    3   AUTHORITY AND POWER OF ATTORNEY TO HER FATHER, AND CODEFENDANT,

09:51AM    4   MR. GOYKO KUBUROVICH OVER THIS LIECHTENSTEIN ACCOUNT.

09:51AM    5        THREE WEEKS LATER ON JANUARY 26TH, 2009, $500,000 WAS

09:52AM    6   WIRED FROM ONE OF KRISTEL KUBUROVICH'S U.S. ACCOUNTS INTO A NEW

09:52AM    7   ACCOUNT IN LIECHTENSTEIN.    AGAIN, THE EVIDENCE WILL SHOW THAT

09:52AM    8   ALL OF THIS MONEY CAME DIRECTLY FROM GOYKO KUBUROVICH.

09:52AM    9        ON MARCH 25TH, 2009, MR. KUBUROVICH RECEIVES A FORECLOSURE

09:52AM   10   NOTICE FOR THIS MORGAN HILL HOME THAT HE STOPPED MAKING

09:52AM   11   MORTGAGE PAYMENTS ON.

09:52AM   12        FIVE DAYS LATER ON MARCH 30TH, 2009, $50,000 IS WIRED FROM

09:52AM   13   ONE OF THE TWO NEW U.S. ACCOUNTS UNDER KRISTEL KUBUROVICH'S

09:52AM   14   NAME TO STEWART TITLE COMPANY TOWARDS THE PURCHASE OF A HOME AT

09:52AM   15   7170 EAGLE RIDGE DRIVE.

09:52AM   16        ON APRIL 6TH, 2009, $400,000 OF THE $500,000 THAT WAS

09:53AM   17   WIRED TO LIECHTENSTEIN WERE WIRED BACK TO THE UNITED STATES

09:53AM   18   INTO KRISTEL KUBUROVICH'S ACCOUNT.

09:53AM   19        THE FOLLOWING DAY, APRIL 7TH, 2009, $591,000 IS

09:53AM   20   TRANSFERRED FROM THAT KRISTEL KUBUROVICH ACCOUNT TO ANOTHER

09:53AM   21   BANK ACCOUNT.   THIS BANK ACCOUNT IS ALSO NEW, AND THE EVIDENCE

09:53AM   22   WILL SHOW THAT IT'S UNDER THE NAME OF NATA LP, THE LIMITED

09:53AM   23   PARTNERSHIP THAT GOYKO KUBUROVICH HAD FORMED JUST A FEW MONTHS

09:53AM   24   EARLIER.

09:53AM   25        AND AGAIN, THE EVIDENCE WILL SHOW THAT THIS $591,000 CAN



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                    261


09:53AM    1   BE TRACED DIRECTLY TO MR. KUBUROVICH.

09:53AM    2        ON MAY 11TH, 2009, APPROXIMATELY $600,000 IS TRANSFERRED

09:53AM    3   FROM THAT NATA LP BANK ACCOUNT TO STEWART TITLE COMPANY FOR THE

09:54AM    4   REMAINDER OF THE BALANCE ON THE 7170 EAGLE RIDGE HOME, AND AT

09:54AM    5   THAT POINT THE HOME WAS THEIRS, MR. KUBUROVICH'S, AN ALL CASH

09:54AM    6   PAYMENT.   AGAIN, THE MONEY CAN BE TRACED DIRECTLY BACK TO HIS

09:54AM    7   ACCOUNT.

09:54AM    8        AROUND THAT SAME TIME HIS HOME IN MORGAN HILL IS

09:54AM    9   FORECLOSED, AND HE MOVES TO 7170 EAGLE RIDGE DRIVE, AND IT

09:54AM   10   BECOMES HIS PRIMARY RESIDENCE.

09:54AM   11        AFTER MOVING INTO 7170 EAGLE RIDGE DRIVE, MR. KUBUROVICH

09:54AM   12   CONTINUES.   HE TAKES OUT TWO LOANS, FIRST IN DECEMBER OF 2009

09:54AM   13   FOR $210,000, AND THEN AGAIN IN MAY 2010, JUST TWO WEEKS BEFORE

09:54AM   14   HE FILES FOR BANKRUPTCY, TWO PERSONAL LOANS.       AND AS SECURITY

09:54AM   15   FOR THESE TWO LOANS, HE PUTS UP THE 7170 EAGLE RIDGE DRIVE

09:55AM   16   RESIDENCE AS COLLATERAL.

09:55AM   17        NOW, THE EVIDENCE WILL SHOW THAT MR. KUBUROVICH DID NOT

09:55AM   18   LIST ANY OF THESE ASSETS ON HIS BANKRUPTCY PETITION OR ANYWHERE

09:55AM   19   ELSE ON THE FORM, HIS SCHEDULES, HIS STATEMENT OF FINANCIAL

09:55AM   20   AFFAIRS.   HE DID NOT LIST THE $750,000.    HE DID NOT LIST THE

09:55AM   21   7170 EAGLE RIDGE HOME.   HE DID NOT LIST THE $220,000 THAT HE

09:55AM   22   STILL HAD REMAINING IN VARIOUS BANK ACCOUNTS, AND HE DID NOT

09:55AM   23   LIST NATA LP, THE LIMITED PARTNERSHIP THAT HE JUST FORMED.

09:55AM   24        IN FACT, ON HIS BANKRUPTCY PETITION, MR. KUBUROVICH LISTED

09:55AM   25   AS THE TOTAL AMOUNT OF MONEY THAT HE HAD, THE CASH IN HIS



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                  262


09:55AM    1   POCKETS, AND THE MONEY IN HIS BANK ACCOUNTS, AS $325.

09:56AM    2        NOW, WE BELIEVE THE EVIDENCE WILL SHOW THAT MR. KUBUROVICH

09:56AM    3   DID ALL OF THESE THINGS TO HIDE HIS ASSETS, TO HIDE THEM FROM

09:56AM    4   THE BANKRUPTCY TRUSTEE, TO HIDE THEM FROM THE BANKRUPTCY COURT,

09:56AM    5   AND TO HIDE THEM FROM THE CREDITORS THAT HE OWED MONEY.

09:56AM    6        NOW, THIS EVIDENCE WILL COME IN THE FORM OF SEVERAL

09:56AM    7   WITNESSES, AND I JUST WANTED TO BRIEFLY DISCUSS A COUPLE OF

09:56AM    8   THEM WITH YOU NOW.   ONE WILL BE TIMOTHY LAFFREDI.   HE'S AN

09:56AM    9   ASSISTANT UNITED STATES TRUSTEE, AND HIS JOB IS TO SUPERVISE

09:56AM   10   BANKRUPTCY PROCEEDINGS HERE IN THE NORTHERN DISTRICT OF

09:56AM   11   CALIFORNIA.

09:56AM   12        WE ANTICIPATE THAT MR. LAFFREDI WILL GIVE YOU EXPERT

09:56AM   13   TESTIMONY ON THE BANKRUPTCY SYSTEM.    WE EXPECT THAT HE WILL

09:56AM   14   TESTIFY THAT THERE IS ABSOLUTELY NOTHING WRONG WITH FILING FOR

09:57AM   15   BANKRUPTCY; THAT THE SYSTEM EXISTS FOR A REASON AND THAT IS TO

09:57AM   16   HELP HONEST BUT UNFORTUNATE DEBTORS.

09:57AM   17        WE ALSO EXPECT HIM TO TESTIFY THAT THE SYSTEM REQUIRES,

09:57AM   18   THEREFORE, THE COMPLETE HONESTY AND OPENNESS OF THOSE DEBTORS

09:57AM   19   WHO ARE FILING FOR BANKRUPTCY.

09:57AM   20        NOW, MR. LAFFREDI WILL DISCUSS THE VARIOUS FORMS WHERE

09:57AM   21   THAT INFORMATION IS SUPPOSED TO BE DISCLOSED, AND YOU WILL

09:57AM   22   LEARN THAT BANKRUPTCY HAS A SPECIALIZED VOCABULARY ALL OF ITS

09:57AM   23   OWN AND IT'S HELPFUL FOR YOU TO UNDERSTAND THAT VOCABULARY TO

09:57AM   24   UNDERSTAND THIS CASE.

09:57AM   25        SO, FOR EXAMPLE, MR. LAFFREDI WILL TALK ABOUT THE



                                  UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                   263


09:57AM    1   BANKRUPTCY PETITION.    THAT'S THE INITIAL APPLICATION THAT A

09:57AM    2   DEBTOR FILES.   HE WILL TALK ABOUT THE SCHEDULES THAT ARE

09:57AM    3   ATTACHED TO THE PETITION.     EACH SCHEDULE ASKS FOR SPECIFIC

09:57AM    4   INFORMATION.    FOR EXAMPLE, SCHEDULE A ASKS FOR REAL PROPERTY

09:57AM    5   INFORMATION AND SCHEDULE B ASKS FOR PERSONAL PROPERTY

09:58AM    6   INFORMATION.

09:58AM    7        HE WILL DISCUSS THE STATEMENT OF FINANCIAL AFFAIRS, ALSO

09:58AM    8   KNOWN AS THE SOFA, AND AMENDMENTS WHICH CAN BE USED AT ANY TIME

09:58AM    9   DURING THE BANKRUPTCY PROCEEDINGS TO CORRECT AND UPDATE ANY

09:58AM   10   ERRORS THAT WERE MADE ON THE INITIAL PETITION.

09:58AM   11        WE ALSO EXPECT MR. LAFFREDI TO TESTIFY ABOUT THE DIFFERENT

09:58AM   12   PLAYERS IN THE BANKRUPTCY SYSTEM AND THE PROCESS, INCLUDING,

09:58AM   13   FOR EXAMPLE, THE BANKRUPTCY TRUSTEE WHO AS PART OF HER JOB

09:58AM   14   LOOKS TO SEE THE INFORMATION THAT THE DEBTOR DISCLOSES AND DOES

09:58AM   15   SOME CHECKS TO SEE IF SHE CAN FIND OUT IF THAT INFORMATION IS

09:58AM   16   HONEST AND COMPLETE.

09:58AM   17        AND WE EXPECT MR. LAFFREDI WILL TESTIFY THAT SOMETIMES

09:58AM   18   THOSE ASSETS CAN BE FOUND IF THEY ARE IN THE NAME OF THE DEBTOR

09:58AM   19   BUT THAT THEY'RE MUCH HARDER TO FIND IF THEY ARE HIDDEN IN

09:58AM   20   SOMEONE ELSE'S NAME.

09:58AM   21        AND THAT'S WHAT THIS CASE IS ABOUT.

09:58AM   22        WE ALSO EXPECT THAT THE EVIDENCE WILL SHOW THAT THE WAY TO

09:59AM   23   FIND THESE HIDDEN ASSETS IN THIS PARTICULAR CASE IS SIMPLY TO

09:59AM   24   FOLLOW THE MONEY.

09:59AM   25        AND THAT BRINGS ME TO THE SECOND WITNESS I WOULD LIKE TO



                                   UNITED STATES COURT REPORTERS
               GOVERNMENT'S OPENING STATEMENT                                 264


09:59AM    1   DISCUSS.   THAT IS MS. CARLENE KIKUGAWA.    SHE'S AN FBI FORENSIC

09:59AM    2   ACCOUNTANT, AND WE EXPECT SHE WILL TESTIFY THAT SHE HAS

09:59AM    3   REVIEWED THOUSANDS OF PAGES OF FINANCIAL RECORDS IN THE NAME OF

09:59AM    4   MR. KUBUROVICH, HIS VARIOUS BUSINESS ENTITIES, AND

09:59AM    5   MS. KUBUROVICH.

09:59AM    6        AND WE EXPECT THAT SHE WILL TESTIFY THAT HER SUMMARY OF

09:59AM    7   THESE FINANCIAL RECORDS SHOWS A MONEY TRAIL THAT LEADS DIRECTLY

09:59AM    8   TO MR. KUBUROVICH.

09:59AM    9        THE EVIDENCE WILL SHOW THAT HE HID HIS ASSETS AND THAT HE

09:59AM   10   HID HIS ASSETS UNDER THE NAME OF MS. KUBUROVICH WITH HER

09:59AM   11   KNOWING ASSISTANCE INCLUDING HER GIVING HIM POWER OF AUTHORITY

10:00AM   12   OVER HER ACCOUNT IN LIECHTENSTEIN AND SIGNING BLANK CHECKS FOR

10:00AM   13   VARIOUS BANK ACCOUNTS SHE HAD IN THE UNITED STATES THAT

10:00AM   14   MR. KUBUROVICH COULD USE HOWEVER HE SAW FIT.

10:00AM   15        NOW, THIS IS JUST A PREVIEW OF THE EVIDENCE THAT YOU WILL

10:00AM   16   HEAR DURING THE NEXT FEW DAYS, AND AFTER ALL OF THE EVIDENCE IS

10:00AM   17   IN WE WILL STAND HOPEFULLY IN FRONT OF YOU AGAIN AND WE BELIEVE

10:00AM   18   AT THAT TIME THAT YOU WILL BE FIRMLY CONVINCED, AND SO WE WILL

10:00AM   19   ASK YOU TO FIND THE DEFENDANTS GUILTY OF BANKRUPTCY FRAUD,

10:00AM   20   CONCEALMENT OF ASSETS DURING THE BANKRUPTCY PROCEEDING, AND

10:00AM   21   MR. KUBUROVICH GUILTY OF MAKING A FALSE STATEMENT DURING A

10:00AM   22   BANKRUPTCY PROCEEDING.

10:00AM   23        THANK YOU.

10:00AM   24              THE COURT:    THANK YOU, COUNSEL.

10:00AM   25        MR. NICK, DO YOU WISH TO GIVE AN OPENING STATEMENT AT THIS



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL KUBUROVICH'S OPENING STATEMENT                   265


10:00AM    1   TIME?

10:00AM    2               MR. NICK:    NO.   THANK YOU VERY MUCH, YOUR HONOR.    WE

10:00AM    3   WOULD WAIVE UNTIL THE GOVERNMENT CLOSES THEIR CASE.

10:00AM    4               THE COURT:   ALL RIGHT.   YOU RESERVE.

10:01AM    5        MS. GILG, DO YOU WISH TO MAKE AN OPENING STATEMENT?

10:01AM    6               MS. GILG:    YES, YOUR HONOR.

10:01AM    7               THE COURT:   PLEASE PROCEED.

10:01AM    8        (COUNSEL FOR DEFENDANT KRISTEL KUBUROVICH GAVE THEIR

10:01AM    9   OPENING STATEMENT.)

10:01AM   10               MS. GILG:    GOOD MORNING, LADIES AND GENTLEMEN OF THE

10:01AM   11   JURY.    GIVING AN OPENING STATEMENT IS NOT LIKE WRITING A

10:01AM   12   PREFACE TO A BOOK THAT HAS ALREADY BEEN WRITTEN, AND IT'S NOT

10:01AM   13   LIKE WRITING A REVIEW OF A FILM THAT HAS ALREADY BEEN SEEN.

10:01AM   14        SO AS WE, ATTORNEYS, TRY TO ENCAPSULATE WHAT WE BELIEVE IS

10:01AM   15   GOING TO TAKE PLACE OVER THE NEXT FEW DAYS, WE DON'T HAVE A

10:01AM   16   SCRIPT, AND WITNESSES DO DIFFERENT THINGS THAN WE EXPECT THEM

10:01AM   17   TO DO.   THE JUDGE RULES IN WAYS THAT WE'RE NOT EXPECTING.        SO

10:01AM   18   SOMETIMES WE MAY SAY SOMETHING IN OUR OPENING STATEMENT AND SAY

10:02AM   19   SOMETHING MAY BE SHOWN, AND THEN YOU NEVER HEAR ABOUT IT AGAIN

10:02AM   20   OR SAY SOMETHING IS NOT GOING TO BE SHOWN AND THEN IT IS SHOWN.

10:02AM   21        SO AS I GIVE YOU MY OPENING STATEMENT, I WANT TO BE VERY

10:02AM   22   CAREFUL OF THAT.

10:02AM   23        BUT THERE'S ONE THING THAT I AM ABSOLUTELY CERTAIN WILL

10:02AM   24   NOT BE SHOWN IN THIS TRIAL IS THAT MY CLIENT,

10:02AM   25   KRISTEL KUBUROVICH, HAS SUPER POWERS.       THAT MR. KUBUROVICH IS



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL KUBUROVICH'S OPENING STATEMENT                 266


10:02AM    1   CLAIRVOYANT.   THAT MY CLIENT IS PSYCHIC, AND THAT THIS DYNAMIC

10:02AM    2   DUO OF FATHER AND DAUGHTER WERE ABLE TO PREDICT THE IMPACT OF

10:02AM    3   THE GREAT RECESSION.   YOU WON'T SEE EVIDENCE OF THAT.

10:02AM    4        YOU'RE JUST GOING TO HEAR EVIDENCE ABOUT A FATHER AND

10:03AM    5   DAUGHTER WHO HAVE A CLOSE RELATIONSHIP.     THE DAUGHTER WAS 19 AT

10:03AM    6   THE TIME OF ALL OF THE EVENTS THAT BRING US HERE TODAY.

10:03AM    7        YOU'RE GOING TO SEE SOME EVIDENCE THAT SHE WASN'T THE MOST

10:03AM    8   RESPONSIBLE ON MAKING PAYMENTS THAT SHE INCURRED THROUGH THE

10:03AM    9   COURSE OF THE EVENTS THAT LEAD US HERE, AND THAT SHE TOOK

10:03AM   10   ADVICE AND COUNSEL FROM HER FATHER WHO WAS A PROPERTY

10:03AM   11   DEVELOPER.

10:03AM   12        SO AS YOU'RE VIEWING THE EVIDENCE, THERE'S THREE TIME

10:03AM   13   PERIODS THAT ARE CRITICAL.    AND THE FIRST TIME PERIOD IS THE

10:03AM   14   TIME PERIOD BEFORE THE WINTER OF 2008.

10:03AM   15        DURING THAT TIME PERIOD MR. KUBUROVICH HAD A PROPERTY

10:03AM   16   WHICH HE HAD INHERITED FROM HIS FATHER AND HE HAD THROUGH THE

10:04AM   17   COURSE OF VARIOUS INVESTMENTS ENDED UP IN A PROPERTY CALLED THE

10:04AM   18   ATWATER PROPERTIES.

10:04AM   19        AND THIS PROPERTY WAS HELD BY ONE OF THE DEVELOPMENT

10:04AM   20   COMPANIES BELLEVUE.    SO YOU'RE GOING TO HEAR TESTIMONY ABOUT

10:04AM   21   THESE VARIOUS PROPERTIES.

10:04AM   22        BUT THE IMPORTANT THING THAT YOU'RE GOING TO LEARN IS THAT

10:04AM   23   IN THE SUMMER OF 2008 THAT $3.1 MILLION WAS OBTAINED BY THE

10:04AM   24   SELL OF THIS ATWATER PROPERTY.    AND OF THAT $3 MILLION, OVER A

10:04AM   25   MILLION WENT TO MR. KUBUROVICH.    OKAY.   SO THIS HAPPENS IN --



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL KUBUROVICH'S OPENING STATEMENT                  267


10:04AM    1   TOWARDS THE FALL OF 2008.

10:05AM    2        NOW, THIS MILLION DOLLARS THAT HE'S GETTING -- AND AGAIN,

10:05AM    3   WE'RE TALKING ABOUT THIS TIME PERIOD WHERE ACCORDING TO THE

10:05AM    4   PROSECUTION THAT HE'S MAKING THIS PLAN TO FILE FOR BANKRUPTCY

10:05AM    5   IN 18 MONTHS.   SO WHEN HE GETS THIS MONEY, HE PUTS IT INTO HIS

10:05AM    6   OWN ACCOUNT, HIM AND HIS WIFE'S MERRILL LYNCH ACCOUNT.      AND

10:05AM    7   YOU'LL SEE THE RECORDS.

10:05AM    8        SO THIS OVER A MILLION DOLLARS GOES INTO HIS AND HIS

10:05AM    9   WIFE'S MERRILL LYNCH ACCOUNT, AND HE HELD IT THERE FOR A WHILE

10:05AM   10   IN HIS NAME.

10:05AM   11        THEN IN DECEMBER HE TRANSFERS IT TO HIS DAUGHTER,

10:05AM   12   KRISTEL KUBUROVICH.

10:05AM   13        NOW, YOU'LL HEAR ABOUT THE CREATION OF THIS LIMITED

10:05AM   14   PARTNERSHIP, NATA, WHICH IS NAMED FOR KRISTEL'S LITTLE SISTER,

10:05AM   15   NATALIE.   IT IS A LIMITED PARTNERSHIP IN WHICH THE LEGACY FROM

10:06AM   16   THE GRANDFATHER, THE $750,000, IS HELD, SUPPOSED TO BE HELD.

10:06AM   17        NOTHING IS SECRET ABOUT THIS.    IT'S FILED WITH THE

10:06AM   18   SECRETARY OF STATE.   IT'S A LIMITED PARTNERSHIP.   YOU'RE GOING

10:06AM   19   TO HEAR FROM THE ATTORNEY WHO CREATED IT FOR MS. KUBUROVICH AT

10:06AM   20   THE REQUEST OF HER FATHER WHEN HE ASKED HOW DO WE PROTECT THIS

10:06AM   21   MONEY?   THE LAWYER SAID, WELL, YOU MAKE A LIMITED PARTNERSHIP,

10:06AM   22   NATA, AND THEN BECAUSE NATA IS STILL UNDER AGE, SHE'S NOT 18,

10:06AM   23   AND SHE'S THE OTHER PARTNER.    THERE'S KRISTEL AND NATALIE.

10:06AM   24        THEN WE HAVE TO CREATE THIS OTHER ENTITY CALLED DESTRO,

10:06AM   25   AND YOU'RE GOING TO HEAR ALL OF THAT.     AND I'M NOT GOING TO GET



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL KUBUROVICH'S OPENING STATEMENT                 268


10:06AM    1   INTO THIS IN OPENING STATEMENT, BUT YOU'RE GOING TO HEAR HOW

10:06AM    2   THE ENTITY WAS SET UP AND THAT THE ENTITY WAS WITH MY CLIENT'S

10:06AM    3   NAME ON IT FILED WITH THE SECRETARY OF STATE.

10:06AM    4        BUT IMPORTANTLY, THE MONEY WENT FROM MR. KUBUROVICH TO HIS

10:07AM    5   DAUGHTER.   IT DIDN'T GO TO MR. KUBUROVICH TO NATA.   IT DIDN'T

10:07AM    6   GO FROM THE SELL OF THE ATWATER PROPERTY TO NATA.     IT WENT FROM

10:07AM    7   THE SELL OF ATWATER TO MR. KUBUROVICH, TO KRISTEL KUBUROVICH,

10:07AM    8   TO NATALIE -- NO, NO, NO, I'M SORRY.     IT DIDN'T GO TO NATA.   IT

10:07AM    9   WENT TO LIECHTENSTEIN, AND THEN CAME BACK FROM LIECHTENSTEIN IN

10:07AM   10   MS. KUBUROVICH'S NAME AND THEN WENT TO NATA.

10:07AM   11        NOW, IF YOU'RE REALLY GOING TO TRY AND CONCEAL THIS MONEY,

10:07AM   12   YOU'RE NOT GOING TO LEAVE THAT KIND OF A TRAIL.    AND MR. SIMEON

10:07AM   13   KEPT SAYING -- HIS WORDS WERE THIS MONEY -- WHAT WAS IT?      THE

10:07AM   14   MONEY CAN BE TRACED DIRECTLY TO MR. KUBUROVICH.

10:07AM   15        OF COURSE IT CAN BECAUSE NO ONE WAS HIDING IT.    I'M SURE

10:07AM   16   THAT THE FORENSIC ACCOUNTANT IS VERY, VERY SKILLED, BUT I'M

10:07AM   17   AFRAID SHE DIDN'T EXERCISE HER SKILLS VERY MUCH IN THIS BECAUSE

10:08AM   18   EVERY STEP OF THE WAY THERE'S A WIRE TRANSFER.

10:08AM   19        THEY TRAVEL TO LIECHTENSTEIN.    NOW, THEY DON'T TAKE THE

10:08AM   20   MONEY OUT OF THE BANK AND TURN IT INTO GOLD OR TURN IT INTO

10:08AM   21   SOME KIND OF A COMMODITY THAT THEY CAN TAKE OVER TO

10:08AM   22   LIECHTENSTEIN AND THERE'S NO TRAIL.     NO.

10:08AM   23        THEY GO TO LIECHTENSTEIN.    THE MONEY IS STILL IN THE

10:08AM   24   UNITED STATES.   AND THEN THEY WIRE THE MONEY TO LIECHTENSTEIN

10:08AM   25   FROM KRISTEL KUBUROVICH'S BANK.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL KUBUROVICH'S OPENING STATEMENT               269


10:08AM    1        THEN WHEN THEY FIND THE HOUSE TO PURCHASE, THEN THEY WIRE

10:08AM    2   THE MONEY BACK FROM LIECHTENSTEIN TO MR. KUBUROVICH'S BANK, NOT

10:08AM    3   TO NATA.

10:08AM    4        SO, YES, YOU CAN TRACE IT RIGHT BACK TO HER FATHER BECAUSE

10:08AM    5   HER FATHER GAVE HER THE MONEY IN 2008, 18 MONTHS BEFORE FILING

10:08AM    6   FOR BANKRUPTCY.

10:08AM    7        SO I WANT TO ASK YOU TO PAY CLOSE ATTENTION TO WHAT WAS

10:08AM    8   GOING ON IN 2008 AND BEFORE 2008.

10:08AM    9        AND THEN I'M GOING TO ASK YOU TO LOOK AT WHAT HAPPENED

10:09AM   10   DURING 2009 BECAUSE 2009 IS A REALLY TOUGH YEAR FOR THE

10:09AM   11   KUBUROVICH FAMILY.

10:09AM   12        AND I'M NOT GOING INTO ALL OF THE DETAILS OF ALL OF THE

10:09AM   13   EXPENSES.   I WILL ASK QUESTIONS, AND I WILL TRY TO GIVE YOU A

10:09AM   14   FLAVOR FOR WHAT WAS HAPPENING TO THIS FAMILY DURING THAT TIME,

10:09AM   15   BUT REMEMBER, MR. KUBUROVICH DIDN'T SAY IN 2008, AH, BOY, I

10:09AM   16   SURE WOULD LIKE TO FILE FOR BANKRUPTCY IN 2010 SO LET ME START

10:09AM   17   GETTING READY FOR IT.

10:09AM   18        A LOT HAPPENED IN 2009 WHICH ESSENTIALLY DRAINED THIS

10:09AM   19   FAMILY.    THEY TRIED TO OPEN THE BUSINESS CALLED MEDILEAF, WHICH

10:09AM   20   YOU HEARD ALREADY A LITTLE BIT ABOUT, THAT DRAINED THE FUNDS.

10:09AM   21        THE TWO LOANS, THE PERSONAL LOANS THAT MR. SIMEON TALKED

10:09AM   22   ABOUT, THOSE LOANS WERE FOR THE PURPOSE OF RUNNING THIS

10:09AM   23   BUSINESS MEDILEAF, AND THEY WERE SECURED BY THE PROPERTY AT

10:09AM   24   EAGLE RIDGE WHICH WAS IN NATA'S NAME AT THIS POINT.

10:10AM   25        SO THESE PERSONAL LOANS WEREN'T TAKEN ON BY



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL KUBUROVICH'S OPENING STATEMENT                270


10:10AM    1   MR. KUBUROVICH.   THEY WERE TAKEN ON BY NATA.

10:10AM    2         BY THE TIME HE FILED FOR BANKRUPTCY IN 2010, NATA WASN'T

10:10AM    3   WORTH VERY MUCH BECAUSE IT HAD THESE TWO LOANS ON IT AND IT

10:10AM    4   HAD, YOU KNOW, IT WAS -- NATA HAD A LOT OF DEBT, TOO.    NATA

10:10AM    5   LOANED TO MEDILEAF, AND THEY DIDN'T RECOVER FROM THAT.    AND

10:10AM    6   KRISTEL PERSONALLY LOANED TO MEDILEAF.     AND THERE WERE A LOT OF

10:10AM    7   EXPENSES THAT WERE INCURRED DURING THAT YEAR THAT CAUSED

10:10AM    8   MR. KUBUROVICH TO FILE FOR BANKRUPTCY IN THE SPRING OF 2010,

10:10AM    9   AND THAT'S THE SECOND TIME PERIOD THAT I WOULD LIKE YOU TO LOOK

10:10AM   10   AT.

10:11AM   11         THEN THE THIRD TIME PERIOD TO LOOK AT IS AFTER THE FILING

10:11AM   12   FOR BANKRUPTCY, WHAT HAPPENED THEN?

10:11AM   13         AND WHAT YOU'RE GOING TO FIND OUT IS THAT THIS WAS A

10:11AM   14   LENGTHY BANKRUPTCY PROCEEDING.    MR. LAFFREDI IS GOING TO

10:11AM   15   TESTIFY ABOUT WHAT THE STAGES ARE IN A BANKRUPTCY PROCEEDING,

10:11AM   16   AND I'M ANTICIPATING, AGAIN, THIS IS ONE OF THOSE THINGS THAT I

10:11AM   17   DON'T HAVE A SCRIPT FOR BECAUSE I HAVE NEVER MET MR. LAFFREDI,

10:11AM   18   BUT I ANTICIPATE HE'S GOING TO TESTIFY THAT THIS PARTICULAR

10:11AM   19   BANKRUPTCY PROCEEDING WAS VERY INVOLVED.     THERE WAS A SPECIAL

10:11AM   20   ACCOUNTANT APPOINTED, THERE WAS A SPECIAL ATTORNEY APPOINTED,

10:11AM   21   THERE WAS -- IT TOOK FIVE YEARS.    THERE WERE NUMEROUS ATTEMPTS

10:11AM   22   TO NOT ALLOW FOR THE DISCHARGE.

10:11AM   23         AND EVENTUALLY WHAT HAPPENED WAS ALL OF THE MONEY THAT WAS

10:11AM   24   IN -- THAT WAS GIVEN TO HIS DAUGHTERS IN 2008 WAS USED TO PAY

10:12AM   25   THE DEBT OF THE BANKRUPTCY BECAUSE THAT'S WHAT FAMILIES DO.



                                  UNITED STATES COURT REPORTERS
               DEFENDANT KRISTEL KUBUROVICH'S OPENING STATEMENT                   271


10:12AM    1        SO YOU'RE GOING TO HEAR A STORY OF A FAMILY, A FATHER AND

10:12AM    2   A DAUGHTER, WHO DO THE KINDS OF THINGS THAT FATHERS AND

10:12AM    3   DAUGHTERS DO.    THEY HAVE GOOD DAYS AND THEY HAVE BAD DAYS, AND

10:12AM    4   YOU'LL PROBABLY BE ABLE TO OBSERVE THEM HAVING SOME GOOD DAYS

10:12AM    5   AND SOME BAD DAYS RIGHT BEFORE YOU.

10:12AM    6        BUT THERE WAS NO SCHEME TO DEFRAUD.         MY GOODNESS,

10:12AM    7   TEN YEARS AGO THE GREAT RECESSION.      WHO COULD HAVE PREDICTED

10:12AM    8   THAT?

10:12AM    9        IT WASN'T ON MR. KUBUROVICH'S BUCKET LIST TO FILE FOR

10:12AM   10   BANKRUPTCY IN 2008, AND IT CERTAINLY WASN'T MY 19-YEAR-OLD

10:12AM   11   CLIENT'S PRIORITY TO FIGURE OUT WHAT HER FATHER'S FINANCIAL

10:12AM   12   SITUATION WAS, AND, THEREFORE, ASSIST HIM IN HIDING THE MONEY

10:13AM   13   THAT HE WAS GOING TO HIDE WHEN HE FILED FOR BANKRUPTCY IN

10:13AM   14   18 MONTHS.    THAT'S WHAT THE GOVERNMENT HAS TO PROVE FOR

10:13AM   15   MS. KUBUROVICH TO BE GUILTY, THAT SHE PREDICTED AND KNEW AND

10:13AM   16   COULD READ HIS MIND.

10:13AM   17        LADIES AND GENTLEMEN OF THE JURY, IT'S JUST NOT GOING TO

10:13AM   18   HAPPEN.   I APPRECIATE ALL OF YOUR CLOSE ATTENTION.       AND I HOPE

10:13AM   19   AT THE CONCLUSION THAT YOU'LL FIND MY CLIENT NOT GUILTY AND HER

10:13AM   20   FATHER NOT GUILTY.

10:13AM   21        THANK YOU.

10:13AM   22                THE COURT:    THANK YOU, COUNSEL.

10:13AM   23        DOES THE GOVERNMENT HAVE A WITNESS TO CALL?

10:13AM   24                MR. SIMEON:   YES, YOUR HONOR.   THE GOVERNMENT CALLS

10:13AM   25   TIMOTHY LAFFREDI.



                                   UNITED STATES COURT REPORTERS
                                                                                  272


10:13AM    1             THE COURT:    ALL RIGHT.     THANK YOU.

10:14AM    2       PLEASE COME FORWARD, SIR.        AND IF YOU COULD STAND JUST

10:14AM    3   HERE FACING OUR COURTROOM DEPUTY WHILE YOU RAISE YOUR RIGHT

10:14AM    4   HAND, SHE HAS A QUESTION FOR YOU.

10:14AM    5       (GOVERNMENT'S WITNESS, TIMOTHY LAFFREDI, WAS SWORN.)

10:14AM    6             THE WITNESS:    YES.

10:14AM    7             THE COURT:    PLEASE HAVE A SEAT HERE, SIR.     MAKE

10:14AM    8   YOURSELF COMFORTABLE.    FEEL FREE TO ADJUST THE CHAIR AND THE

10:14AM    9   MICROPHONE.

10:14AM   10             THE WITNESS:    THANK YOU.

10:14AM   11             THE COURT:    I'LL ENCOURAGE YOU TO SPEAK DIRECTLY

10:14AM   12   INTO THE MICROPHONE.    WHEN YOU ARE COMFORTABLE, WOULD YOU

10:14AM   13   PLEASE STATE YOUR NAME AND SPELL IT.

10:14AM   14             THE WITNESS:    MY NAME IS TIM LAFFREDI, AND MY LAST

10:14AM   15   NAME IS SPELLED L-A-F-F-R-E-D-I.

10:14AM   16             THE COURT:    THANK YOU.     COUNSEL, LET ME ASK YOU,

10:14AM   17   BEFORE YOU BEGIN YOUR EXAMINATION, IS THIS A GOOD TIME TO GO

10:14AM   18   THROUGH ANY EXHIBIT STIPULATIONS OF EXHIBITS?

10:14AM   19             MR. SIMEON:    YES.    THANK YOU, YOUR HONOR.

10:14AM   20             THE COURT:    SHOULD WE DO THAT NOW?

10:14AM   21             MR. SIMEON:    THE PARTIES HAVE AGREED THAT EXHIBITS

10:14AM   22   1, 2, 3, 4, AND 40 ARE ADMISSIBLE.

10:15AM   23             MS. GILG:     THAT'S CORRECT, YOUR HONOR.

10:15AM   24             MR. NICK:     SO AGREED.

10:15AM   25             THE COURT:    ALL RIGHT.     THANK YOU.   THOSE THEN, BY



                                UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                 273


10:15AM    1   STIPULATION, THOSE WILL BE ADMITTED AND MAY OTHERWISE BE

10:15AM    2   PUBLISHED TO THE JURY.

10:15AM    3                MR. SIMEON:   THANK YOU, YOUR HONOR.

10:15AM    4        (GOVERNMENT'S EXHIBIT 1, 2, 3, 4, AND 40 WERE RECEIVED IN

10:15AM    5   EVIDENCE.)

10:15AM    6                              DIRECT EXAMINATION

10:15AM    7   BY MR. SIMEON:

10:15AM    8   Q.   GOOD MORNING, MR. LAFFREDI.

10:15AM    9   A.   GOOD MORNING.

10:15AM   10   Q.   BEFORE WE GET INTO THE MEAT OF YOUR TESTIMONY, LET'S START

10:15AM   11   WITH SOME BACKGROUND QUESTIONS.

10:15AM   12        WHERE ARE YOU CURRENTLY EMPLOYED?

10:15AM   13   A.   I'M EMPLOYED WITH THE UNITED STATES TRUSTEE PROGRAM, AND I

10:15AM   14   AM THE ASSISTANT UNITED STATES TRUSTEE FOR THE NORTHERN

10:15AM   15   DISTRICT OF CALIFORNIA.

10:15AM   16   Q.   AND HOW LONG HAVE YOU BEEN EMPLOYED WITH THE U.S.

10:15AM   17   TRUSTEE'S OFFICE?

10:15AM   18   A.   SO I BEGAN MY CAREER WITH THE UNITED STATES TRUSTEE

10:15AM   19   PROGRAM IN JUNE OF 2007, AND I WAS A TRIAL ATTORNEY FOR THE

10:15AM   20   UNITED STATES TRUSTEE FOR ABOUT NINE YEARS BEFORE I BECAME THE

10:15AM   21   ASSISTANT UNITED STATES TRUSTEE IN JULY OF 2016.

10:16AM   22   Q.   OKAY.    AND JUST VERY BRIEFLY AND GENERALLY, WHAT ARE YOUR

10:16AM   23   CURRENT DUTIES AND RESPONSIBILITIES?

10:16AM   24   A.   SO -- WELL, IT MAY HELP TO GIVE A LITTLE MORE BACKGROUND

10:16AM   25   ABOUT WHAT THE UNITED STATES TRUSTEE PROGRAM IS TO HELP



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    274


10:16AM    1   UNDERSTAND WHAT I DO.

10:16AM    2   Q.   SURE.    WHY DON'T WE BACK UP TO YOUR -- THE BEGINNING OF

10:16AM    3   YOUR EDUCATION AND THEN WE'LL WORK OUR WAY TO THAT.

10:16AM    4   A.   SURE.

10:16AM    5   Q.   THANK YOU.    LET'S START WITH YOUR EDUCATION.    DID YOU

10:16AM    6   ATTEND COLLEGE?

10:16AM    7   A.   I DID.

10:16AM    8   Q.   WHERE DID YOU GO TO SCHOOL?

10:16AM    9   A.   I GRADUATED FROM ST. OLAF COLLEGE IN NORTHVILLE,

10:16AM   10   MINNESOTA.

10:16AM   11   Q.   DID YOU GRADUATE WITH ANY HONORS?

10:16AM   12   A.   YES, I DID.   HIGH HONORS.   AND I HAD A DOUBLE MAJOR IN

10:16AM   13   MATHEMATICS AND NORWEGIAN.

10:16AM   14   Q.   AFTER COLLEGE DID YOU WORK?

10:16AM   15   A.   I DID.   I TOOK A YEAR OFF AFTER COLLEGE, AND I WAS A

10:16AM   16   SUBSTITUTE TEACHER AT THE HIGH SCHOOL THAT I WENT TO.

10:16AM   17   Q.   AND HOW LONG DID YOU DO THAT?

10:16AM   18   A.   JUST FOR A YEAR.   SORRY.

10:16AM   19   Q.   I'M SORRY, A YEAR.    AND AFTER THAT YEAR?

10:17AM   20   A.   THEN I WENT TO LAW SCHOOL AT MARQUETTE UNIVERSITY, AND I

10:17AM   21   GRADUATED FROM HONORS IN MAY OF 2005 WITH A JURIS DOCTORATE

10:17AM   22   DEGREE.

10:17AM   23   Q.   AFTER YOUR J.D., WHAT DID YOU DO?

10:17AM   24   A.   I WAS ADMITTED TO THE BAR OF WISCONSIN.       SO I'M A MEMBER

10:17AM   25   OF THE WISCONSIN BAR.   I THEN BECAME A LAW CLERK FOR A



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  275


10:17AM    1   BANKRUPTCY JUDGE IN MILWAUKEE, JUDGE SUSAN V. KELLEY WITH THE

10:17AM    2   EASTERN DISTRICT OF WISCONSIN BANKRUPTCY COURT, AND I WAS A LAW

10:17AM    3   CLERK FOR HER FOR TWO YEARS.

10:17AM    4   Q.   WAS THAT YOUR FIRST EXPERIENCE WITH THE BANKRUPTCY

10:17AM    5   PROCESS?

10:17AM    6   A.   YEAH.   I HAD TAKEN A CLASS IN SCHOOL, IN LAW SCHOOL, BUT,

10:17AM    7   YEAH, THAT WAS MY FIRST INTERACTION WITH THE BANKRUPTCY

10:17AM    8   PROCESS.

10:17AM    9   Q.   AND COULD YOU BRIEFLY EXPLAIN WHAT YOUR DUTIES WERE AS A

10:17AM   10   BANKRUPTCY COURT LAW CLERK?

10:17AM   11   A.   SO THE LAW CLERK'S JOB IS TO BASICALLY ASSIST THE JUDGE

10:17AM   12   WITH RESEARCH, WRITING, COURTROOM DEPUTY DUTIES.   I INTERACTED

10:18AM   13   WITH THE BANKRUPTCY CLERK'S OFFICE AND BASICALLY DID WHATEVER

10:18AM   14   THE JUDGE REALLY NEEDED ME TO DO, AND I GOT A LOT OF EXPOSURE

10:18AM   15   AND EXPERIENCE IN THE BANKRUPTCY SYSTEM THROUGH THAT TWO-YEAR

10:18AM   16   CLERKSHIP.

10:18AM   17   Q.   AND IS THAT WHEN YOU DECIDED TO REMAIN AS PART OF THE

10:18AM   18   BANKRUPTCY SYSTEM?

10:18AM   19   A.   YEAH.   SO TOWARDS THE END OF MY CLERKSHIP I DECIDED -- YOU

10:18AM   20   KNOW, I WAS TRYING TO FIGURE OUT WHAT I WAS GOING TO DO, AND I

10:18AM   21   WANTED TO STICK WITH BANKRUPTCY BECAUSE IT WAS REALLY

10:18AM   22   INTERESTING TO ME, AND SO I APPLIED TO THE DEPARTMENT OF

10:18AM   23   JUSTICE ATTORNEY GENERAL'S HONORS PROGRAM WHICH IS REALLY THE

10:18AM   24   ONLY WAY FOR NEW LAWYERS TO GET INTO THE DEPARTMENT OF JUSTICE.

10:18AM   25        AND I SPECIFICALLY DESIGNATED THAT I WANTED TO WORK IN --



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                       276


10:18AM    1   CONTINUE TO WORK IN BANKRUPTCY, AND SO THE UNITED STATES

10:18AM    2   TRUSTEE PROGRAM IS THE BANKRUPTCY COMPONENT OF THE DEPARTMENT

10:18AM    3   OF JUSTICE.    AND SO I GOT IN THROUGH THAT, AND THAT'S HOW I

10:18AM    4   ENTERED THE PROGRAM.

10:18AM    5   Q.   OKAY.    AND WHAT WAS YOUR FIRST JOB?

10:18AM    6   A.   SO I WAS READY TO GET OUT OF WISCONSIN, SO ANYWHERE WARM

10:19AM    7   THAT LOOKED GOOD TO ME.    SO I CHOSE -- I SELECTED A FEW CITIES

10:19AM    8   ON THE EAST COAST AND ORLANDO WAS ONE OF THEM, AND SO THEY

10:19AM    9   SELECTED ME TO BE A TRIAL ATTORNEY IN THE ORLANDO FIELD OFFICE

10:19AM   10   OF THE UNITED STATES TRUSTEE, AND I STAYED IN THAT POSITION FOR

10:19AM   11   NINE YEARS, JUST OVER NINE YEARS.

10:19AM   12   Q.   COULD YOU DESCRIBE WHAT YOUR DUTIES AND RESPONSIBILITIES

10:19AM   13   WERE FOR THAT PERIOD?

10:19AM   14   A.   SO AS A TRIAL ATTORNEY, THE UNITED STATES TRUSTEE PROGRAM

10:19AM   15   IS THE LITIGATING COMPONENT OF THE DEPARTMENT OF JUSTICE THAT

10:19AM   16   OVERSEES THE BANKRUPTCY SYSTEM IN THE COUNTRY.

10:19AM   17        AND SO THE TRIAL ATTORNEY'S JOB IS TO REPRESENT THE

10:19AM   18   INTERESTS OF THE UNITED STATES TRUSTEE IN COURT, IN PLEADINGS,

10:19AM   19   IN BANKRUPTCY CASES.

10:19AM   20        SO THE BANKRUPTCY -- EXCUSE ME.     THE UNITED STATES

10:19AM   21   TRUSTEE'S MISSION IS TO PROMOTE THE INTEGRITY AND EFFICIENCY OF

10:19AM   22   THE BANKRUPTCY PROCESS FOR ALL STAKE HOLDERS.      SO THAT'S

10:20AM   23   CREDITORS, DEBTORS, AND PUBLIC.

10:20AM   24        SO IN ORDER TO DO THAT WE TAKE POSITIONS IN COURT.        WE

10:20AM   25   MAKE SURE THAT DEBTORS, CREDITORS, AND EVERYBODY ELSE INVOLVED



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  277


10:20AM    1   IN THE PROCESS IS FULFILLING THEIR LEGAL OBLIGATIONS, AND WE

10:20AM    2   MAKE SURE THAT THE BANKRUPTCY LAWS ARE ENFORCED.

10:20AM    3        AND SO THE TRIAL ATTORNEY'S DUTY IS REALLY TO REPRESENT

10:20AM    4   THE INTERESTS OF THE UNITED STATES TRUSTEE IN BANKRUPTCY COURT

10:20AM    5   IN BANKRUPTCY CASES TO MAKE SURE THAT THE PROCESS IS -- THE

10:20AM    6   INTEGRITY OF THE PROCESS IS MAINTAINED.

10:20AM    7        SO MY DUTIES AS A TRIAL ATTORNEY IN ORLANDO WERE THAT I

10:20AM    8   HAD ABOUT A QUARTER OF ALL OF THE CASES THAT WERE FILED.    SO IT

10:20AM    9   COULD BE CONSUMER CASES, IT COULD BE CHAPTER 11 BUSINESS CASES.

10:20AM   10   IT COULD BE ANYTHING.   AND WE WOULD, YOU KNOW, WE WOULD APPEAR

10:20AM   11   IN CASES.   WE ADMINISTER CHAPTER 11 CASES.

10:20AM   12        SO WE WOULD GET INVOLVED IN THE INITIAL PART OF THE CASE

10:21AM   13   PROCESS.    WE WOULD TAKE ACTIONS AGAINST UNDERPERFORMING

10:21AM   14   ATTORNEYS, WE WOULD TAKE ACTIONS AGAINST BANKRUPTCY PETITION

10:21AM   15   PREPARERS, AND WE WOULD ALSO OVERSEE AND SUPERVISE THE PRIVATE

10:21AM   16   PANEL TRUSTEES.

10:21AM   17   Q.   THANK YOU.   AND THEN WHAT WAS YOUR NEXT POSITION AFTER

10:21AM   18   THAT?

10:21AM   19   A.   SO -- WELL, DURING THIS TIME I HAD A ONE YEAR DETAIL FOR

10:21AM   20   THE CIVIL DIVISION IN WASHINGTON, D.C.     I WAS WORKING ON THE --

10:21AM   21   I WAS REPRESENTING THE GOVERNMENT IN THE GUANTANAMO BAY HABEAS

10:21AM   22   LITIGATION AND WHICH WAS TOTALLY SEPARATE FROM MY NORMAL

10:21AM   23   BANKRUPTCY DUTIES.   SO THAT DETAIL WAS ONE YEAR.

10:21AM   24        AND THEN AFTER THAT DETAIL ENDED IN 2009, I CAME BACK TO

10:21AM   25   ORLANDO TO CONTINUE DOING BANKRUPTCY WORK.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      278


10:21AM    1        SO IN JULY OF 2016, I MOVED OUT TO CALIFORNIA TO BECOME

10:21AM    2   THE ASSISTANT UNITED STATES TRUSTEE.     SO THIS IS THE -- I WAS

10:21AM    3   BASICALLY PROMOTED FROM MY POSITION AS A TRIAL ATTORNEY TO THE

10:22AM    4   ASSISTANT.   AND SO THE ASSISTANT'S JOB IS BASICALLY TO MAKE

10:22AM    5   SURE THAT, YOU KNOW, THEY DO THE OVERSIGHT OF THE STAFF IN THE

10:22AM    6   FIELD OFFICES AND THEY LIAS BETWEEN THE UNITED STATES TRUSTEE,

10:22AM    7   WHO IS BASICALLY THE CHIEF EXECUTIVE OF THE REGION THAT THEY

10:22AM    8   ARE IN, AND THEY ARE IN CHARGE OF SUPERVISING ALL OF THE

10:22AM    9   BANKRUPTCY CASES THAT ARE FILED IN THAT REGION.

10:22AM   10        SO MY JOB IS TO BE THE LOCAL PERSON ON THE GROUND IN THE

10:22AM   11   NORTHERN DISTRICT TO COMMUNICATE WITH THE UNITED STATES TRUSTEE

10:22AM   12   TO ADVISE HER ON POLICY ISSUES, UNIQUE LEGAL MATTERS, TO ASSIST

10:22AM   13   WITH SUPERVISION AND OVERSIGHT OF THE PRIVATE TRUSTEES IN THE

10:22AM   14   BANKRUPTCY CASE, AND, AGAIN, ALSO TO, YOU KNOW, MANAGE THE

10:22AM   15   STAFF IN THE OFFICES -- IN THE PERSONNEL MATTERS.

10:22AM   16   Q.   AND I'M SORRY, I THINK I CUT YOU OFF BEFORE WHEN YOU WERE

10:22AM   17   SPEAKING ABOUT THE U.S. TRUSTEE'S PROGRAM.

10:23AM   18        IS THERE MORE THAT YOU WANT TO ELABORATE ON TO HELP

10:23AM   19   EXPLAIN YOUR DUTIES?

10:23AM   20   A.   YEAH.   THERE'S KIND OF A LOT GOING ON.       UNITED STATES

10:23AM   21   TRUSTEE'S PROGRAM IS ACROSS THE COUNTRY.     IT'S DIVIDED UP INTO

10:23AM   22   21 GEOGRAPHICAL REGIONS, AND WE ARE CURRENTLY HERE IN REGION 21

10:23AM   23   WHICH CONSISTS OF THE NORTHERN DISTRICT OF CALIFORNIA, EASTERN

10:23AM   24   DISTRICT OF CALIFORNIA, AND THE DISTRICT OF NEVADA.

10:23AM   25        SO, LIKE I SAID, THE UNITED STATES TRUSTEE, THEY ARE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  279


10:23AM    1   RESPONSIBLE FOR THAT GEOGRAPHICAL AREA, AND THEY'RE APPOINTED

10:23AM    2   BY THE ATTORNEY GENERAL, AND THEY'RE RESPONSIBLE FOR ALL OF THE

10:23AM    3   BANKRUPTCY CASES THAT ARE FILED IN THAT REGION.

10:23AM    4        SO IN ORDER TO HELP THAT PROCESS ALONG, BECAUSE THAT

10:23AM    5   ONE PERSON CAN'T BE IN ALL DIFFERENT OFFICES ALL OF THE TIME,

10:23AM    6   THERE ARE DIFFERENT FIELD OFFICES THAT ARE SORT OF THE LOCAL

10:23AM    7   HUBS FOR EACH OF THE AREAS.

10:23AM    8        IN THE NORTHERN DISTRICT OF CALIFORNIA, THERE ARE THREE

10:23AM    9   FIELD OFFICES:   SAN JOSE, SAN FRANCISCO, AND OAKLAND.

10:24AM   10        AND SO MY CURRENT RESPONSIBILITY IS FOR THOSE THREE FIELD

10:24AM   11   OFFICES.    I SUPERVISE ABOUT NINE EMPLOYEES WHICH ARE TRIAL

10:24AM   12   ATTORNEYS, PARALEGALS, AND LEGAL ASSISTANTS.

10:24AM   13        ANOTHER COMMON STAFF MEMBER THAT IS USUALLY IN ONE OF THE

10:24AM   14   OFFICES IS A BANKRUPTCY ANALYST, BUT UNFORTUNATELY WE DON'T

10:24AM   15   HAVE ANY BANKRUPTCY ANALYSTS IN THE NORTHERN DISTRICT RIGHT

10:24AM   16   NOW, BUT WE DO -- WE GET ASSISTANCE FROM OTHER PARTS OF OUR OWN

10:24AM   17   REGION IN TERMS OF BANKRUPTCY ANALYST ASSISTANCE, TRIAL

10:24AM   18   ASSISTANCE, AND ALL KINDS OF -- WE'RE CONSOLIDATING SO WE'RE

10:24AM   19   DOING A LOT OF OUR EFFORTS ON A COMBINED BASIS.

10:24AM   20   Q.   NOW, YOU MENTIONED LAW SCHOOL BEFORE.     DO YOU ALSO

10:24AM   21   PARTICIPATE IN CONTINUING LEGAL EDUCATION?

10:24AM   22   A.   YES.

10:24AM   23   Q.   ON WHAT SORTS OF TOPICS?

10:24AM   24   A.   WELL, I'M INVOLVED WITH -- YOU KNOW, I PROVIDE TRAINING ON

10:24AM   25   VARIOUS BANKRUPTCY TOPICS, I'VE DONE TRAININGS FOR OUR INTERNAL



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    280


10:25AM    1   DEPARTMENT OF JUSTICE NATIONAL ADVOCACY CENTER IN SOUTH

10:25AM    2   CAROLINA.   I APOLOGIZE IF I'M SPEAKING TOO FAST.

10:25AM    3        THE NATIONAL ADVOCACY CENTER, WHICH IS IN SOUTH CAROLINA,

10:25AM    4   AND THIS IS WHERE THE DEPARTMENT OF JUSTICE ATTORNEYS GO TO GET

10:25AM    5   TRAINING FOR VARIOUS TOPICS.

10:25AM    6        SO I'VE DONE A COUPLE OF TRAININGS THERE ON BUSINESS

10:25AM    7   ENTITIES AND THEIR FINANCIAL STATEMENTS.     AND SO THIS IS SORT

10:25AM    8   OF A PRIMER BANKRUPTCY FINANCIAL STATEMENTS 101 FOR SOME OF OUR

10:25AM    9   STAFF ACROSS THE COUNTRY.

10:25AM   10        I'VE DONE LOCAL PRESENTATIONS TO BARS -- BAR

10:25AM   11   ORGANIZATIONS.   IN FACT, I JUST DID ONE ON LAST FRIDAY I WAS ON

10:25AM   12   A PANEL FOR THE ALAMEDA COUNTY BAR ASSOCIATION TALKING ABOUT

10:25AM   13   HOT TOPICS IN BANKRUPTCY.

10:25AM   14        I'VE DONE TRUSTEE TRAININGS.    SO WE ARE REQUIRED TO

10:25AM   15   PROVIDE TRAININGS TO THE PANEL TRUSTEES, THE PRIVATE TRUSTEES

10:26AM   16   ON VARIOUS TOPICS THAT, YOU KNOW, THAT ARE BANKRUPTCY TOPICS

10:26AM   17   SPECIFIC TO THE TRUSTEES.

10:26AM   18        SO, YEAH, I'VE BEEN -- I ENJOY THAT SO I ENJOY PRESENTING

10:26AM   19   AND I ENJOY TEACHING, AND I'VE BEEN PRETTY HEAVILY INVOLVED IN

10:26AM   20   THAT.

10:26AM   21   Q.   AND JUST TO MAKE SURE THAT I UNDERSTAND, SO THE CONTINUING

10:26AM   22   LEGAL EDUCATION THAT YOU WERE JUST DISCUSSING, THOSE ARE

10:26AM   23   COURSES THAT YOU TAUGHT AND NOT THAT YOU ATTENDED?

10:26AM   24   A.   RIGHT.   AND SO WE HAVE TO FULFILL INTERNAL TRAINING

10:26AM   25   REQUIREMENTS.    YOU KNOW, IF THERE'S BANKRUPTCY SEMINARS THAT



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  281


10:26AM    1   ARE PROVIDED, WE GO TO THOSE.

10:26AM    2        THERE WAS ONE A COUPLE WEEKS AGO THAT WAS PROVIDED BY THE

10:26AM    3   BAY AREA BANKRUPTCY FOUNDATION, WHICH IS -- OR THE BAY AREA

10:26AM    4   BANKRUPTCY, YEAH, FOUNDATION, WHICH WAS -- IT WAS A

10:26AM    5   PRESENTATION BY ALL OF THE BANKRUPTCY JUDGES IN THE NORTHERN

10:26AM    6   DISTRICT OF CALIFORNIA ON VARIOUS BANKRUPTCY TOPICS, AND SO A

10:26AM    7   LOT OF THESE LOCAL BAR ORGANIZATIONS PROVIDE THESE THINGS AND

10:27AM    8   THEY OFFER CLE ALONG WITH THAT.

10:27AM    9        BUT EVEN IF THEY DIDN'T OFFER CLE, YOU KNOW, WE WOULD

10:27AM   10   PARTAKE IN THAT BECAUSE, YOU KNOW, IT'S GOOD TO KEEP UP ON ALL

10:27AM   11   OF THE BANKRUPTCY TOPICS.

10:27AM   12   Q.   SO IN TOTAL, MR. LAFFREDI, APPROXIMATELY HOW MANY YEARS

10:27AM   13   HAVE YOU BEEN PART OF THE BANKRUPTCY SYSTEM?

10:27AM   14   A.   UM, SINCE 2005.   SO OVER 13 YEARS.

10:27AM   15   Q.   AND DURING THAT TIME, APPROXIMATELY HOW MANY TIMES HAVE

10:27AM   16   YOU EXAMINED THE PAPERWORK NECESSARY TO FILE A CHAPTER 7

10:27AM   17   BANKRUPTCY?

10:27AM   18   A.   HOW MANY TIMES HAVE I REVIEWED THAT?

10:27AM   19   Q.   APPROXIMATELY?

10:27AM   20   A.   I DON'T KNOW.    PROBABLY A THOUSAND OR MORE.   I DON'T KNOW.

10:27AM   21   I HAVE NO IDEA.

10:27AM   22   Q.   AND IF YOU COULD ANSWER HOW MANY TIMES APPROXIMATELY HAVE

10:27AM   23   YOU INVESTIGATED CHAPTER 7 FILINGS FOR ABUSES OR ANY OTHER

10:27AM   24   ISSUES?

10:27AM   25   A.   I HAVE NO IDEA.   THAT'S WHAT WE DO DAY IN AND DAY OUT.   SO



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     282


10:28AM    1   I HAVE SEEN SO MANY OF THOSE.     I DON'T KNOW.    PROBABLY MAYBE A

10:28AM    2   THOUSAND.   I DON'T KNOW.

10:28AM    3   Q.   ALL RIGHT.   AND WHEN YOU SAY THAT'S THE JOB THAT YOU DO

10:28AM    4   DAY IN AND DAY OUT, THAT'S THE JOB THAT YOU'VE BEEN DOING DAY

10:28AM    5   IN AND DAY OUT FOR THE PAST NINE YEARS OR SO?

10:28AM    6   A.   RIGHT.   WELL, AS A TRIAL ATTORNEY, THAT LITERALLY WAS WHAT

10:28AM    7   I DID DAY IN AND DAY OUT BECAUSE THAT WAS MY JOB WAS TO -- PART

10:28AM    8   OF WHAT WE DID WAS TO REVIEW CHAPTER 7 FILINGS TO DETERMINE

10:28AM    9   WHETHER THE UNITED STATES TRUSTEE SHOULD TAKE ACTION TO MOVE TO

10:28AM   10   DISMISS A CASE FOR ABUSE.

10:28AM   11        AND SO REVIEWING THE BANKRUPTCY PAPERWORK, MEANING THE

10:28AM   12   PETITION, SCHEDULES, STATEMENTS, THAT'S WHAT WE DID ON A DAILY

10:28AM   13   BASIS.

10:28AM   14        AND SO -- AND WAY BACK WE DID A 100 PERCENT REVIEW OF ALL

10:28AM   15   OF THE STUFF THAT CAME IN.      SO I WAS SEEING A LOT OF THESE.

10:28AM   16        NOWADAYS SINCE I'M MORE IN MANAGEMENT AND IN A SUPERVISORY

10:28AM   17   ROLE, I DON'T DO THAT ON A DAILY BASIS AS MUCH, BUT THAT IS

10:28AM   18   STILL PART OF WHAT WE DO HERE.

10:28AM   19        AND SO SINCE I'M ALSO THE, YOU KNOW, I'M LIKE THE MANAGING

10:29AM   20   ATTORNEY OF THE OFFICE, I ALSO SUPERVISE OUR LEGAL ACTIVITIES

10:29AM   21   ON BEHALF OF THE OFFICE, AND SO IF WE DO HAVE SOME OF THESE

10:29AM   22   ISSUES, I WILL REVIEW THAT AND DETERMINE WHETHER WE TAKE ACTION

10:29AM   23   OR, YOU KNOW, FIGURE OUT WHETHER WE NEED MORE INFORMATION OR DO

10:29AM   24   DISCOVERY OR WHATEVER.

10:29AM   25        SO, YES, I'VE BEEN DOING THIS A LOT.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      283


10:29AM    1   Q.   OKAY.    AND IS IT FAIR TO SAY THAT DURING THIS PROCESS

10:29AM    2   DURING ALL OF THIS WORK THAT YOUR JOB INVOLVED KNOWING AND

10:29AM    3   APPLYING THE RULINGS FOR BANKRUPTCY PETITIONS?

10:29AM    4   A.   YES.

10:29AM    5                MR. SIMEON:   YOUR HONOR, AT THIS TIME I ASK THAT

10:29AM    6   MR. TIMOTHY LAFFREDI BE ADMITTED AS AN EXPERT WITNESS.

10:29AM    7                THE COURT:    IN WHAT AREA?

10:29AM    8                MR. SIMEON:   I'M SORRY, IN THE AREA OF BANKRUPTCY

10:29AM    9   PROCEEDINGS.

10:29AM   10                THE COURT:    ANY OBJECTION, MR. NICK?

10:29AM   11                MR. NICK:    NO OBJECTION, YOUR HONOR.

10:29AM   12                THE COURT:    MS. GILG?

10:29AM   13                MS. GILG:    NO OBJECTION.

10:29AM   14                THE COURT:    LADIES AND GENTLEMEN, YOU'RE ABOUT TO

10:30AM   15   HEAR TESTIMONY FROM THIS WITNESS AS TO OPINIONS AND REASONS FOR

10:30AM   16   HIS OPINION.

10:30AM   17        HIS OPINION TESTIMONY IS PERMITTED BECAUSE OF THE

10:30AM   18   EDUCATION OR EXPERIENCE OF THE WITNESS.      THIS OPINION TESTIMONY

10:30AM   19   SHOULD BE JUDGED JUST LIKE ANY OTHER TESTIMONY, YOU MAY ACCEPT

10:30AM   20   IT OR REJECT IT AND GIVE IT AS MUCH WEIGHT AS YOU THINK IT

10:30AM   21   DESERVES CONSIDERING THE WITNESS'S EDUCATION AND EXPERIENCE,

10:30AM   22   THE REASONS GIVEN FOR THE OPINIONS, AND ALL OF THE OTHER

10:30AM   23   EVIDENCE IN THE CASE.

10:30AM   24        AND YOU'LL BE INSTRUCTED IN THE FINAL INSTRUCTIONS AS WELL

10:30AM   25   AS TO HOW YOU MAY TREAT THIS EVIDENCE.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    284


10:30AM    1        COUNSEL.

10:30AM    2              MR. SIMEON:   THANK YOU, YOUR HONOR.

10:30AM    3   Q.   MR. LAFFREDI, I'M GOING TO START OFF WITH A VERY BROAD

10:30AM    4   QUESTION AND THEN WE'LL GET MORE SPECIFIC FROM THERE.

10:30AM    5        WHAT IS BANKRUPTCY?

10:30AM    6   A.   SO BANKRUPTCY IS A LEGAL PROCESS BY WHICH AN INDIVIDUAL, A

10:30AM    7   MARRIED COUPLE OR A BUSINESS ENTITY CAN SEEK RELIEF FROM ITS

10:31AM    8   DEBTS OR ITS CREDITORS BASICALLY.    THAT'S THE VERY DISTILLED

10:31AM    9   DESCRIPTION OF WHAT BANKRUPTCY IS.    IT'S A FEDERAL LAW, AND IT

10:31AM   10   REALLY LAYS OUT THE RIGHTS, REMEDIES, AND RESPONSIBILITIES OF

10:31AM   11   THOSE PARTIES WHO WOULD BE IMPACTED BY SOMEBODY WHO WOULD BE

10:31AM   12   SEEKING THIS RELIEF.

10:31AM   13   Q.   AND CAN YOU SAY A LITTLE BIT MORE ABOUT ULTIMATELY WHAT

10:31AM   14   THE GOAL IS OF AN ENTITY OR AN INDIVIDUAL WHO FILES FOR

10:31AM   15   BANKRUPTCY?

10:31AM   16   A.   SO GENERALLY A PERSON OR A BUSINESS WILL FILE A BANKRUPTCY

10:31AM   17   CASE TO -- THE END GOAL WOULD BE EITHER TO GET RID OF ALL OF

10:31AM   18   THEIR DEBTS THAT EXISTED AT THE TIME THAT THE CASE WAS FILED IN

10:31AM   19   EXCHANGE FOR SELLING OFF THEIR AVAILABLE ASSETS TO DISTRIBUTE

10:31AM   20   THAT TO THE CREDITORS WHO EXISTED AT THE TIME.

10:31AM   21        OR THE OTHER ONE IS TO REORGANIZE THEIR DEBTS AND PAY OFF

10:32AM   22   CREDITORS THAT EXISTED OVER A PERIOD OF TIME.      THOSE ARE REALLY

10:32AM   23   THE ONLY TWO WAYS THAT YOU WOULD GET OUT OF THE -- WELL, NOT

10:32AM   24   GET OUT OF THE BANKRUPTCY CASE BUT WHAT A PERSON WOULD WANT TO

10:32AM   25   GET OUT OF THE BANKRUPTCY CASE.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    285


10:32AM    1   Q.   AND THE SECOND ONE, THE LATTER ONE THAT YOU TALKED ABOUT,

10:32AM    2   IS THAT SPECIFICALLY FOR BUSINESS ENTITIES?

10:32AM    3   A.   NO.   YOU COULD -- SO I DON'T KNOW HOW DEEP YOU WANT TO GET

10:32AM    4   INTO THIS NOW, BUT THE VARIOUS CHAPTERS PROVIDE VARIOUS TYPES

10:32AM    5   OF RELIEF FOR DEBTORS DEPENDING ON WHAT THEY DO.

10:32AM    6        AND A DEBTOR IS A PERSON WHO FILED A BANKRUPTCY CASE.

10:32AM    7   CREDITORS ARE THE PEOPLE THAT THEY OWE MONEY TO.   SO YOU'LL

10:32AM    8   HEAR THIS A LOT WHEN I'M TALKING.

10:32AM    9        SO A DEBTOR MAY WANT TO REORGANIZE AND THAT COULD BE AN

10:32AM   10   INDIVIDUAL.    IF YOU, YOU KNOW, HAD A BUSINESS AND YOU SAY,

10:32AM   11   WELL, I HAVE ENOUGH MONEY TO PAY A LITTLE BIT, I WANT TO DO

10:32AM   12   THIS OVER FIVE YEARS, YOU COULD ALSO DO THAT.

10:32AM   13        SO PAYING OVER TIME, A PAYMENT PLAN IS NOT JUST FOR

10:32AM   14   BUSINESSES.

10:32AM   15        JUST LIKE THE LIQUIDATION PART MEANING THAT THE

10:32AM   16   LIQUIDATION IS WHERE YOU WOULD SELL OFF YOUR ASSETS FOR

10:33AM   17   DISTRIBUTION CREDITORS.

10:33AM   18        LIQUIDATION IS ALSO NOT JUST FOR INDIVIDUALS.   A BUSINESS

10:33AM   19   COULD LIQUIDATE.

10:33AM   20   Q.   NOW, YOU MENTIONED DISCHARGE OR WIPING OUT ONE'S DEBTS AS

10:33AM   21   ONE OF THE END GOALS OF BANKRUPTCY; IS THAT CORRECT?

10:33AM   22   A.   YEAH.    SO A BANKRUPTCY DISCHARGE IS THE LEGAL EFFECT OF

10:33AM   23   BASICALLY WIPING OUT ALL OF THE DEBTS THAT EXISTED AT THE TIME

10:33AM   24   OF FILING.

10:33AM   25        THAT MEANS WHEN YOU GET YOUR DISCHARGE, YOU NO LONGER OWE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  286


10:33AM    1   ANY OF YOUR CREDITORS OR THOSE SPECIFIC CREDITORS THAT EXISTED

10:33AM    2   WHEN YOU FILED.

10:33AM    3        CREDITORS COULD NOT COME AFTER YOU FOR THAT THAT EXISTED

10:33AM    4   AT THE TIME YOU FILED.    IT'S BASICALLY YOUR, YOU KNOW, YOU WALK

10:33AM    5   AWAY FREE CARD.   YOU DON'T HAVE TO PAY THOSE DEBTS BACK.

10:33AM    6        AND THAT'S -- SO REMEMBER THAT.     THAT'S A BANKRUPTCY

10:33AM    7   DISCHARGE.

10:33AM    8   Q.   ARE THERE ANY OTHER BENEFITS FOR FILING FOR BANKRUPTCY,

10:33AM    9   FOR EXAMPLE, BEFORE DISCHARGE JUST WHEN YOU FILE?

10:33AM   10   A.   YEAH.   SO THERE'S A COUPLE -- THERE'S REALLY TWO MAIN

10:34AM   11   REASONS WHY PEOPLE ACTUALLY GO AND FILE A BANKRUPTCY CASE.     THE

10:34AM   12   DISCHARGE, TO WIPE OUT OTHER DEBTS, THAT'S THE BIG ONE AND

10:34AM   13   THAT'S WHY THEY WANT TO FILE.

10:34AM   14        THE OTHER ONE IT'S CALLED THE AUTOMATIC STAY AND SO WHEN

10:34AM   15   YOU FILE A BANKRUPTCY PETITION, WHICH THE PETITION IS THE

10:34AM   16   PAPERWORK THAT INITIALLY STARTS YOUR BANKRUPTCY CASE, AS SOON

10:34AM   17   AS THAT IS FILED, THE AUTOMATIC STAY IS INVOKED, I GUESS, AND

10:34AM   18   THAT MEANS THAT NO CREDITORS WHO HAVE BEEN TRYING TO COLLECT

10:34AM   19   AGAINST YOU, WHO HAVE BEEN CALLING YOU ON THE PHONE, AT WORK,

10:34AM   20   IN THE MIDDLE OF THE NIGHT OR PROCEEDING WITH LEGAL ACTION

10:34AM   21   AGAINST YOU, NONE OF THEM CAN DO THAT ANYMORE.     IT'S AUTOMATIC.

10:34AM   22   IT DOESN'T MATTER WHETHER THEY KNOW ABOUT IT OR NOT, THEY HAVE

10:34AM   23   TO STOP AS OF THE DATE OF THAT PETITION, AND THAT'S WHY IT'S

10:34AM   24   CALLED THE AUTOMATIC STAY.

10:34AM   25        SO PEOPLE WILL, IF THEY'RE SICK OF GETTING DEBT COLLECTORS



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   287


10:34AM    1   CALLING THEM AND THEY WANT TO GET OUT OF THIS LAWSUIT OR GET A

10:34AM    2   BREATHER FROM THE LAWSUIT, THEY'LL FILE THE BANKRUPTCY CASE TO

10:34AM    3   STOP ALL OF THAT.

10:34AM    4        AND SO THAT'S ONE OF THE OTHER MAIN REASONS WHY A PERSON

10:34AM    5   WOULD FILE IS TO GET THAT BENEFIT OF THE AUTOMATIC STAY.

10:35AM    6        AND THEN AGAIN, THE OTHER ONE IS TO GET THE BENEFIT OF THE

10:35AM    7   BANKRUPTCY DISCHARGE.

10:35AM    8   Q.   AND ONCE THE AUTOMATIC STAY IS IN PLACE, HOW LONG DOES IT

10:35AM    9   STAY THERE?

10:35AM   10   A.   GENERALLY UNTIL THE CASE OR THE DISCHARGE IS ENTERED OR

10:35AM   11   THE CASE IS CLOSED, BUT THERE ARE WAYS THAT CREDITORS COULD GET

10:35AM   12   AROUND THAT TO, TO PROCEED ON THEIR ACTION OR FORECLOSE.

10:35AM   13   THAT'S A BIG ONE.    THEY WILL WANT RELIEF FROM THE AUTOMATIC

10:35AM   14   STAY TO CONTINUE THEIR FORECLOSURE BUT GENERALLY IT'S WHILE THE

10:35AM   15   CASE IS PENDING.

10:35AM   16   Q.   OKAY.    YOU MENTIONED THE AUTOMATIC STAY AND ITS EFFECT ON

10:35AM   17   CREDITORS.    ARE THERE ANY OTHER EFFECTS ON CREDITORS WITH THE

10:35AM   18   FILING OF THE PETITION EITHER BENEFITS OR BURDENS?

10:35AM   19   A.   WELL, THE AUTOMATIC STAY, MEANING THEY HAVE TO STOP THEIR

10:35AM   20   COLLECTION EFFORTS, THAT'S THE BIGGEST I GUESS BURDEN THAT THEY

10:35AM   21   HAVE TO BEAR.

10:35AM   22        THE FILING OF A BANKRUPTCY CASE IS NOT JUST THE BENEFIT

10:35AM   23   FOR THE DEBTOR BECAUSE IT PUTS CREDITORS ON A LEVEL PLAYING

10:36AM   24   FIELD WITH THE DEBTOR BECAUSE NOW, OKAY, WELL, THEY CAN'T

10:36AM   25   NECESSARILY COLLECT OR CONTINUE WITH THEIR LITIGATION AGAINST



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  288


10:36AM    1   THE DEBTOR, BUT THAT MEANS THAT THE DEBTOR IS REQUIRED TO

10:36AM    2   DISCLOSE ALL OF THEIR ASSETS, ALL OF THEIR LIABILITIES, ALL OF

10:36AM    3   THEIR INCOME, ALL OF THEIR EXPENSES.     ALL OF THIS IS PUBLICLY

10:36AM    4   FILED.   SO IT HAS TO BE FILED ON THE DOCKET IN THE CASE.

10:36AM    5        THIS INFORMATION IS PROVIDED UNDER PENALTY OF PERJURY.

10:36AM    6   DEBTORS ARE REQUIRED TO GO TO A -- WHAT IS CALLED A MEETING OF

10:36AM    7   CREDITORS, AND THEY HAVE TO PHYSICALLY APPEAR AND BE PUT UNDER

10:36AM    8   OATH AND ANSWER QUESTIONS ABOUT THEIR FINANCIAL SITUATION,

10:36AM    9   WHICH IS ANOTHER GOOD THING FOR CREDITORS BECAUSE THEY HAVE THE

10:36AM   10   OPPORTUNITY TO COME AND ASK.    THIS IS ALSO A PUBLIC PROCEEDING.

10:36AM   11   IT'S A MEETING THAT IS HELD OUTSIDE OF THE BANKRUPTCY COURT AND

10:36AM   12   USUALLY THE TRUSTEE OF THE CASE WILL PRESIDE OVER THAT MEETING

10:36AM   13   AND ASK THOSE QUESTIONS.

10:36AM   14        BUT AGAIN, CREDITORS HAVE THE OPPORTUNITY NOW TO COME IN

10:36AM   15   AND LOOK AT ALL OF THE FINANCIAL INFORMATION AND ASK QUESTIONS.

10:36AM   16        SO THERE'S A LOT OF GOOD THINGS ACTUALLY THAT HAPPEN.

10:37AM   17   IT'S NOT MAYBE THE WAY THAT THE CREDITORS WANT IT TO HAPPEN BUT

10:37AM   18   NOW THAT THE BANKRUPTCY CASE HAS BEEN FILED, NOW THAT THE

10:37AM   19   AUTOMATIC STAY IS IN EFFECT, THEY STILL HAVE OTHER WAYS OF

10:37AM   20   GETTING ADDITIONAL INFORMATION AND SEEKING OTHER RELIEF THAT

10:37AM   21   MIGHT BE AVAILABLE TO THEM.

10:37AM   22   Q.   AND THEN MOVING TO THE END OF THE CASE WHEN THERE'S A

10:37AM   23   DISCHARGE, ARE THERE ANY BENEFITS TO CREDITORS AT THAT TIME?

10:37AM   24   A.   WELL, IF THE -- SO WHEN A DEBTOR RECEIVES THEIR DISCHARGE,

10:37AM   25   THE CREDITOR IF, YOU KNOW, THEY DIDN'T GET AN EXCEPTION FROM



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   289


10:37AM    1   THAT CHARGE, THEN THEY WON'T BE ABLE TO COLLECT ON THAT.

10:37AM    2        THEY COULD, YOU KNOW, THEY COULD EXTEND NEW CREDIT OR NEW,

10:37AM    3   YOU KNOW -- THEY COULD BECOME NEW CREDITORS OF THE DEBTOR IF

10:37AM    4   THEY WANTED TO AND POSSIBLY CHARGE MORE INTEREST BECAUSE OF THE

10:37AM    5   RISK OF THE DEBTOR HAVING FILED BANKRUPTCY BEFORE, BUT

10:37AM    6   GENERALLY A DISCHARGE MEANS THAT, YOU KNOW, THE CASE IS OVER AS

10:37AM    7   FAR AS THE DEBTOR IS CONCERNED AND THEY GOT WHAT THEY WANTED

10:38AM    8   AND THE CREDITOR CAN'T COLLECT ANYMORE ON THOSE DEBTS THAT

10:38AM    9   EXISTED WHEN THE CASE WAS FILED.

10:38AM   10   Q.   DOES IT DEPEND ON THE AMOUNT OF THE ASSETS IN THE DEBTOR'S

10:38AM   11   ESTATE AT THE TIME OF DISCHARGE?

10:38AM   12   A.   I'M NOT SURE I UNDERSTAND.

10:38AM   13   Q.   IS IT POSSIBLE FOR THE CREDITORS TO GET SOMETHING

10:38AM   14   DEPENDING ON THE SIZE OF THE DEBTOR'S ESTATE?

10:38AM   15   A.   OKAY.   SO, YEAH.   SO WHEN THE BANKRUPTCY IS FILED -- AND

10:38AM   16   WE'RE JUST GOING TO TALK ABOUT CHAPTER 7.

10:38AM   17   Q.   FOR NOW LET'S STICK WITH CHAPTER 7.

10:38AM   18   A.   OKAY.   SO THE BANKRUPTCY CODE IS TITLE 11 OF THE UNITED

10:38AM   19   STATES CODE.   YOU'LL SEE TITLE 11 HERE OR THERE OR WHEREVER

10:38AM   20   YOU'RE LOOKING.   THAT'S THE BANKRUPTCY CODE.

10:38AM   21        THE BANKRUPTCY CODE IS DIVIDED INTO DIFFERENT CHAPTERS.

10:38AM   22   LIKE I SAID EARLIER, THERE ARE DIFFERENT TYPES OF CHAPTERS

10:38AM   23   DEPENDING ON WHAT TYPE OF RELIEF YOU WANT.

10:38AM   24        CHAPTER 7 IS BASICALLY THE LIQUIDATION CHAPTER.   SO THAT'S

10:38AM   25   WHERE YOU FILE YOUR CASE AND SAY, ALL RIGHT, I'M GOING TO GIVE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    290


10:38AM    1   UP ALL OF MY ASSETS AND THEN IN EXCHANGE FOR THAT I GET MY

10:39AM    2   DISCHARGE.

10:39AM    3        A TRUST -- THERE'S ANOTHER PARTY WHO IS INVOLVED IN A

10:39AM    4   CHAPTER 7 BANKRUPTCY CASE, AND THAT'S THE CHAPTER 7 TRUSTEE.

10:39AM    5        SO THE CHAPTER 7 TRUSTEE IS AN INDEPENDENT PERSON WHO IS

10:39AM    6   ON A PANEL OF PRIVATE TRUSTEES.    THESE ARE PRIVATE CITIZENS

10:39AM    7   WHOSE JOB IT IS TO BE TRUSTEES IN BANKRUPTCY CASES, BASICALLY.

10:39AM    8        A CHAPTER 7 TRUSTEE IS APPOINTED BY OUR OFFICE TO

10:39AM    9   ADMINISTER THE ASSETS OF THE BANKRUPTCY ESTATE.

10:39AM   10        SO WHEN YOU FILE A BANKRUPTCY CASE, THIS BANKRUPTCY ESTATE

10:39AM   11   IS CREATED.   IT'S LIKE A NEW ENTITY AS OF THE DATE OF FILING.

10:39AM   12        THE TRUSTEE NOW SORT OF CONTROLS THAT ESTATE AND SO THE

10:39AM   13   TRUSTEE'S JOB IS TO LOOK AT ALL OF THE STUFF THAT THE DEBTOR

10:39AM   14   PUT DOWN, ALL OF THE ASSETS, ALL OF THE LIABILITIES, FIGURE OUT

10:39AM   15   WHAT IS AVAILABLE FOR LIQUIDATION SELLING OFF TO CREDITORS.

10:40AM   16        DEBTORS ARE ENTITLED TO EXEMPTIONS.     EXEMPTIONS ARE

10:40AM   17   THINGS, BASICALLY THINGS THAT YOU GET TO KEEP BASED UPON

10:40AM   18   FEDERAL LAW OR STATE LAW.

10:40AM   19        SO YOU'VE HEARD OF HOMESTEAD EXEMPTIONS, YOU'VE HEARD OF

10:40AM   20   YOU KEEP YOUR CLOTHES AND A CERTAIN AMOUNT OF YOUR CLOTHES AND

10:40AM   21   A CERTAIN AMOUNT OF VALUE AND OTHER ASSETS.

10:40AM   22        THE TRUSTEE LOOKS AT ALL OF THAT AND SAYS, WELL, IS THERE

10:40AM   23   ANYTHING ABOVE THAT THAT THE DEBTOR GETS TO KEEP THAT I CAN

10:40AM   24   THEN SELL TO BENEFIT CREDITORS?

10:40AM   25        AND THAT'S THE TRUSTEE'S JOB BASICALLY.       THEY ARE LOOKING



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      291


10:40AM    1   AT ALL OF THE INFORMATION THAT IS FILED.     THEY HAVE LISTENED TO

10:40AM    2   THE DEBTOR'S TESTIMONY UNDER OATH, AND THEN THEY MAY DO THEIR

10:40AM    3   OWN INDEPENDENT RESEARCH AND SEEING WHETHER THERE IS SOMETHING

10:40AM    4   ELSE AVAILABLE THAT MIGHT NOT HAVE BEEN LISTED.

10:40AM    5        THEY WILL GATHER THAT UP.     IT'S CALL MARSHALLING THE

10:40AM    6   ASSETS.    THEY SELL THAT, AND THEN THEY DISTRIBUTE IT TO

10:40AM    7   CREDITORS.

10:40AM    8        SO THE PROCESS IS THAT, YOU KNOW, ANYTHING THAT WOULD BE

10:40AM    9   AVAILABLE, DEPENDING ON THE SIZE OF THE ESTATE, ANYTHING THAT

10:40AM   10   IS ABOVE THE EXEMPTIONS WOULD BE PAID OUT TO CREDITORS.

10:41AM   11        A LOT OF TIMES -- I MEAN, MORE OFTEN THAN NOT THERE ARE NO

10:41AM   12   ASSETS AVAILABLE SO IT'S A "NO ASSET CASE."        I'M USING AIR

10:41AM   13   QUOTES, MEANING NO ASSETS, MEANING THERE'S NOTHING TO SELL FOR

10:41AM   14   CREDITORS.   SO CREDITORS DON'T GET ANYTHING.      THEIR DEBT IS

10:41AM   15   DISCHARGED, AND THAT'S BASICALLY IT.

10:41AM   16        BUT NOW FOR DEBTORS WHO DO HAVE ASSETS, THAT'S, THAT'S THE

10:41AM   17   BURDEN THAT THEY HAVE TO BEAR.     THEY'VE RECEIVED ALL OF THESE

10:41AM   18   BENEFITS BUT, YOU KNOW, WE HAVE TO SELL YOUR CAR.       WE HAVE TO

10:41AM   19   SELL YOUR COIN COLLECTION.      WE HAVE TO SELL WHATEVER BECAUSE

10:41AM   20   YOU CAN'T EXEMPT IT AND THE CREDITORS DESERVE TO GET PAID

10:41AM   21   SOMETHING.

10:41AM   22   Q.   OKAY.   LET'S TALK A LITTLE BIT MORE ABOUT THAT CHAPTER 7

10:41AM   23   PROCESS.   HOW LONG DOES A TYPICAL CHAPTER 7 BANKRUPTCY LAST?

10:41AM   24   A.   SO THE BANKRUPTCY CASE IS FILED AND THE MEETING OF

10:41AM   25   CREDITORS IS SET BETWEEN 21 -- USUALLY 21 AND 60 DAYS, ANYWHERE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     292


10:42AM    1   BETWEEN THERE, AFTER THE CASE IS FILED, AND THAT'S AGAIN WHERE

10:42AM    2   THE CREDITORS CAN COME AND ASK QUESTIONS.

10:42AM    3        THE DEADLINE TO OBJECT TO A DISCHARGE, MEANING IF THERE'S

10:42AM    4   SOME REASON WHY A DEBTOR SHOULDN'T GET A DISCHARGE, SO THEY'VE

10:42AM    5   DONE -- YOU KNOW, THEY'VE COMMITTED FRAUD OR THERE'S SOMETHING

10:42AM    6   THAT THEY'VE DONE WHICH IS EXPLICITLY DEFINED IN THE BANKRUPTCY

10:42AM    7   CODE, THE THINGS THAT YOU HAVE TO DO IN ORDER NOT TO GET

10:42AM    8   DISCHARGED, THE DEADLINE TO OBJECT TO THAT DISCHARGE IS 60 DAYS

10:42AM    9   AFTER THE FILING OF THE -- EXCUSE ME, IT'S 60 DAYS AFTER THE

10:42AM   10   341 MEETING, THE MEETING OF CREDITORS.

10:42AM   11        SO GENERALLY THAT'S THE TIMEFRAME FOR THE CASE.    IF IT'S

10:42AM   12   JUST A REGULAR OLD CASE AND NOTHING FANCY AND NOTHING FUNNY

10:42AM   13   GOING ON, IT'S ABOUT 90 DAYS OR SO FROM THE FILING, 90 TO 120,

10:42AM   14   MAYBE, FROM THE FILING OF THE CASE UNTIL THE DEBTOR GETS THE

10:42AM   15   DISCHARGE.

10:42AM   16   Q.   AND THE DISCHARGE IS THE FINAL STEP?

10:43AM   17   A.   WELL, THE DISCHARGE -- WELL, NOT NECESSARILY, BUT THAT'S

10:43AM   18   THE FINAL STEP PRETTY MUCH FOR THE DEBTOR.     THAT'S WHAT THEY

10:43AM   19   WANT.

10:43AM   20        THE CASE MAY REMAIN OPEN FOR ALL KINDS OF OTHER REASONS,

10:43AM   21   IF THERE'S OTHER KIND OF LITIGATION GOING ON OR WHATEVER, BUT

10:43AM   22   THE CASE CAN THEN BE CLOSED -- THE CASE WILL NOT BE CLOSED

10:43AM   23   BEFORE THE DISCHARGE IS ENTERED.

10:43AM   24        IF THE TRUSTEE IS ADMINISTERING ASSETS, THAT'S A REASON

10:43AM   25   WHY THE CASE MAY REMAIN OPEN AFTER THE DEBTOR GETS THEIR



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     293


10:43AM    1   DISCHARGE BECAUSE, YOU KNOW, THEY HAVE TO SELL THINGS, THEY'RE

10:43AM    2   PUTTING IT ON THE MARKET, WHATEVER THEY'RE DOING.

10:43AM    3        ONCE THE TRUSTEE HAS GONE THROUGH EVERYTHING, SOLD

10:43AM    4   EVERYTHING, ACCOUNTED FOR EVERYTHING AND IS READY TO MAKE

10:43AM    5   PAYMENTS TO CREDITORS, THE TRUSTEE WILL FILE A FINAL REPORT

10:43AM    6   BASICALLY IDENTIFYING EVERYTHING.

10:43AM    7        AND THEN ONCE THAT PROCESS IS DONE, THEY MADE THEIR

10:43AM    8   DISTRIBUTION, THE CASE WILL BE CLOSED.      A FINAL DECREE WILL BE

10:43AM    9   ENTERED MEANING THE TRUSTEE, YOU DID YOUR JOB, THE DEBTOR GOT

10:43AM   10   THE DISCHARGE, THERE'S NOTHING LEFT TO DO IN THE CASE.     THEN

10:43AM   11   THE CASE WILL BE CLOSED.

10:43AM   12   Q.   I'M GOING TO GO BACKWARDS A LITTLE BIT --

10:44AM   13   A.   SORRY.

10:44AM   14   Q.   -- UNTIL THE BEGINNING.     YOU MENTIONED THE DEBTOR'S

10:44AM   15   ESTATE.   CAN YOU DISCUSS BRIEFLY HOW AND WHEN THAT IS CREATED

10:44AM   16   AND WHAT THAT IS?

10:44AM   17   A.   YEAH.    SO VERY GENERALLY THE BANKRUPTCY ESTATE AGAIN IS

10:44AM   18   THIS NEW ENTITY THAT IS FILED OR IS CREATED WHEN A BANKRUPTCY

10:44AM   19   IS FILED.

10:44AM   20        SO THE MOMENT THAT PETITION IS FILED WITH THE BANKRUPTCY

10:44AM   21   COURT, IT'S DATE STAMPED AND DOCKETED AND THE BANKRUPTCY ESTATE

10:44AM   22   IS CREATED.

10:44AM   23        SO THE BANKRUPTCY ESTATE IS DEFINED BY THE BANKRUPTCY

10:44AM   24   CODE, AND IT'S SPECIFICALLY IDENTIFIED WHAT IS INCLUDED IN

10:44AM   25   THAT, BUT BASICALLY IT'S ALL OF THE DEBTOR'S ASSETS THAT



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  294


10:44AM    1   EXISTED AT THE TIME WHEN THE CASE WAS FILED.

10:44AM    2        SO WHATEVER THE DEBTOR OWNED OR HAD RIGHTS TO, THAT ALL

10:44AM    3   GOES INTO THE BANKRUPTCY ESTATE, AND AGAIN IT'S THE TRUSTEE'S

10:44AM    4   JOB TO LOOK AT THAT AND SEE WHAT IS AVAILABLE FOR DISTRIBUTION

10:44AM    5   TO CREDITORS.

10:45AM    6   Q.   AND WHERE DOES THE TRUSTEE GET THAT INFORMATION?

10:45AM    7   A.   SO ONE OF THE DUTIES THE DEBTOR HAS IN EXCHANGE FOR

10:45AM    8   GETTING ALL OF THESE BENEFITS IS THAT THEY HAVE TO FILE

10:45AM    9   SCHEDULES AND THEY HAVE TO FILE STATEMENTS AND OTHER

10:45AM   10   INFORMATION WITH THE BANKRUPTCY COURT UNDER PENALTY OF PERJURY

10:45AM   11   THAT LISTS ALL OF THE THINGS.

10:45AM   12        SO IT LISTS ASSETS, LISTS LIABILITIES, LISTS INCOME, LISTS

10:45AM   13   EXPENSES, AND ALSO LISTS INFORMATION ABOUT RECENT FINANCIAL

10:45AM   14   INFORMATION ABOUT THE DEBTOR.

10:45AM   15        SO THAT'S REALLY WHERE THE TRUSTEE GETS THE FIRST -- WELL,

10:45AM   16   NOT THE TRUSTEE BUT THE COURT, OUR OFFICE, CREDITORS WHO ARE

10:45AM   17   WATCHING, THAT'S WHERE THEY ARE GOING TO GET ALL OF THE

10:45AM   18   INFORMATION.

10:45AM   19        SO THEY HAVE THIS SET OF DOCUMENTS AND IT'S THEIR FORMS

10:45AM   20   THAT ARE FILED IN EVERY CASE AND YOU HAVE TO USE THE FORMS, AND

10:45AM   21   THEY'RE FORMS SO THEY'RE UNIFORM.    IT ASKS THE SAME

10:45AM   22   INFORMATION, IT ASKS THE SAME QUESTIONS, AND ALL OF THESE

10:45AM   23   QUESTIONS HAVE TO BE ANSWERED UNDER OATH.

10:45AM   24        SO THAT'S GOING TO BE THE FIRST PLACE WHERE THE TRUSTEE

10:46AM   25   WOULD LOOK TO SAY, ALL RIGHT, WHAT DO WE HAVE HERE?     WHAT DOES



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                        295


10:46AM    1   THE DEBTOR OWN?   WHERE IS THE PROPERTY?    WHAT ELSE DO I NEED TO

10:46AM    2   LOOK AT?   MAYBE I CAN GET SOMETHING ELSE INTO THE BANKRUPTCY

10:46AM    3   ESTATE SOMEHOW.

10:46AM    4         SO THOSE SCHEDULES ARE GOING TO BE THE FIRST PLACE THAT

10:46AM    5   THEY'RE GOING TO LOOK.

10:46AM    6         THE NEXT -- SOME INFORMATION AND DOCUMENTS ARE NOT

10:46AM    7   REQUIRED TO BE FILED, MEANING THEY DON'T HAVE TO BE PUBLICLY

10:46AM    8   DOCKETED, BUT THEY DO HAVE TO BE PROVIDED TO THE TRUSTEE IF THE

10:46AM    9   TRUSTEE ASKS FOR THAT.

10:46AM   10         SO, FOR EXAMPLE, TAX RETURNS ARE NOT FILED ON THE DOCKET

10:46AM   11   BUT THE TRUSTEE IS GOING TO WANT TO LOOK AT THOSE TAX RETURNS

10:46AM   12   TO SEE WHAT THE DEBTOR WAS SIGNING UNDER THE PENALTY OF PERJURY

10:46AM   13   WITH THE I.R.S. BEFORE THEY FILED THE CASE.        BECAUSE THEY'LL

10:46AM   14   LOOK AND SAY, WOW, SOMETHING IS DIFFERENT HERE.       WHAT IS GOING

10:46AM   15   ON?

10:46AM   16         BANK STATEMENTS IS ANOTHER THING THAT THE TRUSTEE

10:46AM   17   TYPICALLY WILL ASK FOR.

10:46AM   18         PAYMENT PAY STUBS, THEY'RE CALLED PAYMENT ADVICES.      RECENT

10:46AM   19   PAYMENT ADVICES ARE ALSO SOMETHING THAT ARE TYPICALLY REQUIRED

10:46AM   20   BY THE TRUSTEE.

10:46AM   21         SO THOSE ARE NOT FILED AND NOT AVAILABLE TO YOU IF YOU

10:47AM   22   WANT TO JUST GO AND LOOK UP A CASE, BUT THE TRUSTEE WOULD HAVE

10:47AM   23   THAT, AND THE TRUSTEE WOULD TAKE A LOOK AT THAT IN DETERMINING

10:47AM   24   WHETHER THERE WERE ASSETS AVAILABLE FOR ADMINISTRATION.

10:47AM   25         AND THEN AFTER THAT IS THE 341 MEETING, WHICH IS THE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   296


10:47AM    1   MEETING OF CREDITORS.   THEY CAN ASK QUESTIONS.

10:47AM    2          AGAIN, I MENTIONED EARLIER THAT A TRUSTEE WILL TYPICALLY

10:47AM    3   USE OUTSIDE ASSET SEARCH SERVICES SO, YOU KNOW, YOU CAN --

10:47AM    4   WESTLAW AND NEXIS, LEXIS NEXIS, THESE ARE RESEARCH TOOLS, BUT

10:47AM    5   THEY ALSO HAVE A PUBLIC RECORDS FUNCTION WHICH MEANS THAT YOU

10:47AM    6   CAN LOOK UP OWNERSHIP INTEREST IN PROPERTY AND DMV RECORDS AND

10:47AM    7   ALL OF THAT KIND OF STUFF.      THOSE ARE COMMERCIAL SERVICES THAT

10:47AM    8   A TRUSTEE WOULD HAVE TO PAY FOR, AND THEY'RE NOT NECESSARILY

10:47AM    9   ALWAYS 100 PERCENT RELIABLE, BUT IT GIVES AT LEAST AN IDEA OF

10:47AM   10   WHERE THE TRUSTEE CAN ASK MORE QUESTIONS, GO TO DRIVE BY THIS

10:47AM   11   PROPERTY, GIVE A PHONE CALL.     IT'S A WAY THAT THE TRUSTEE WOULD

10:47AM   12   GET A LITTLE BIT MORE OF A DIRECTION IN WHERE TO LOOK.

10:48AM   13          SO THOSE ARE REALLY THE -- AND ANY OTHER THINGS THAT THE

10:48AM   14   DEBTOR WOULD FILE.   SO MAYBE THEY'RE FILING MOTIONS FOR

10:48AM   15   SOMETHING OR FILING REQUESTS FOR THIS OR THAT, ANYTHING REALLY

10:48AM   16   FILED IN THE CASE THE TRUSTEE COULD LOOK AT TO SAY, ALL RIGHT,

10:48AM   17   WELL, WHAT IS -- YOU KNOW, MAYBE THERE'S SOMETHING ELSE THAT I

10:48AM   18   DIDN'T KNOW ABOUT THAT I COULD GO AFTER.

10:48AM   19          AND BY GO AFTER MEANING ADMINISTER FOR THE BENEFIT OF

10:48AM   20   CREDITORS.

10:48AM   21   Q.     YOU JUST MENTIONED SOME COMMERCIAL SEARCHES THAT ARE

10:48AM   22   AVAILABLE.

10:48AM   23   A.     UH-HUH.

10:48AM   24   Q.     WHAT TYPE OF INFORMATION WOULD A TRUSTEE TYPICALLY SEARCH

10:48AM   25   FOR?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  297


10:48AM    1   A.   SO YOU CAN SEARCH BY -- I MEAN, WE HAVE USED SOME OF

10:48AM    2   THESE, TOO, JUST IN THE WAY THAT OUR REVIEW OF CASES, TRUSTEES

10:48AM    3   USE THESE.   YOU CAN SEARCH BY NAME.

10:48AM    4        SO IF YOU TYPE IN, YOU KNOW, JOHN DOE, YOU'LL FIND ALL OF

10:48AM    5   THE JOHN DOE'S, AND THERE WILL BE A LOT OF THEM.

10:48AM    6        YOU CAN SEARCH BY SOCIAL SECURITY NUMBER, WHETHER YOU HAVE

10:48AM    7   THE FULL NUMBER OR THE LAST FOUR DIGITS.

10:49AM    8        YOU CAN SEARCH BY ADDRESS, TOO, IF YOU HAVE AN ADDRESS OF

10:49AM    9   SOMEWHERE.

10:49AM   10        AND GENERALLY THESE -- DEPENDING ON WHAT YOU -- WHAT

10:49AM   11   PACKAGE YOU GET, YOU CAN GET, YOU KNOW, DMV INFORMATION, SO ANY

10:49AM   12   TIME A CAR HAS BEEN REGISTERED TO THAT PERSON.

10:49AM   13        YOU CAN GET CRIMINAL -- EITHER CONVICTIONS OR CHARGES

10:49AM   14   AGAINST THAT PERSON.

10:49AM   15        YOU CAN GET PROPERTIES THAT ARE RELATED TO THAT PERSON.

10:49AM   16   YOU CAN -- I THINK YOU CAN EVEN GET UTILITY INFORMATION LIKE

10:49AM   17   HOW -- WHEN THE PERSON WAS REGISTERED WITH THE UTILITY COMPANY

10:49AM   18   AT A CERTAIN ADDRESS.

10:49AM   19        YOU CAN GET RELATED BUSINESSES, YOU CAN GET RELATED

10:49AM   20   PEOPLE.   YOU CAN GET PHONE NUMBERS.   YOU CAN GET ALL KINDS OF

10:49AM   21   STUFF.

10:49AM   22        SO WHEN YOU USE THESE SEARCHES YOU HAVE TO BE ABLE TO

10:49AM   23   CHECK THAT YOU'RE DOING IT FOR A VERY PARTICULAR PURPOSE

10:49AM   24   BECAUSE OTHERWISE PEOPLE COULD USE THAT FOR THE WRONG REASONS.

10:49AM   25        BUT IF THE TRUSTEE IS TRYING TO FIGURE OUT WHETHER THE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     298


10:49AM    1   DEBTOR IS COMPLYING WITH THE BANKRUPTCY CODE, THAT'S, YOU KNOW,

10:49AM    2   ONE OF THE REASONS THAT THEY WOULD CHECK WHEN THEY'RE DOING

10:49AM    3   THESE SEARCHES BECAUSE THEY'RE TRYING TO FIGURE OUT -- THEY'RE

10:49AM    4   TRYING TO DO THEIR JOB AND FILLING OUT IF THERE'S ANYTHING ELSE

10:50AM    5   AVAILABLE FOR CREDITORS.

10:50AM    6        TRUSTEES DON'T ALWAYS USE THIS.     THEY WOULD HAVE TO PAY

10:50AM    7   FOR THAT, BUT IT IS AVAILABLE TO THEM.

10:50AM    8   Q.   AND IF I UNDERSTOOD YOU CORRECTLY, WHEN THEY DO THESE

10:50AM    9   SEARCHES, THEY'RE USING CERTAIN IDENTIFYING INFORMATION ABOUT

10:50AM   10   THAT PARTICULAR DEBTOR; IS THAT CORRECT?

10:50AM   11   A.   RIGHT.

10:50AM   12   Q.   OKAY.    SUCH AS NAME?

10:50AM   13   A.   SUCH AS NAME, SUCH AS SOCIAL SECURITY NUMBER, MAYBE

10:50AM   14   ADDRESS.   I THINK YOU CAN DO PHONE NUMBER.

10:50AM   15        BUT YOU DO HAVE TO INPUT THE INFORMATION.     YOU CAN LOOK UP

10:50AM   16   AN ADDRESS, AND IT WILL TELL YOU THE PEOPLE OR THE BUSINESSES

10:50AM   17   THAT WERE RELATED TO THAT ADDRESS SOMEHOW, WHETHER IT'S

10:50AM   18   UTILITIES, WHETHER IT'S MAILING ADDRESS OR WHATEVER IT IS.

10:50AM   19   BUT, AGAIN, IT'S NOT ENTIRELY RELIABLE BECAUSE IT JUST KIND OF

10:50AM   20   GIVES YOU AN IDEA OF SOME OF THE PEOPLE THAT -- AND ENTITIES

10:50AM   21   THAT MAY BE RELATED.   BUT AGAIN, IT'S A WAY TO, YOU KNOW, FIND

10:50AM   22   LEADS IF YOU THINK THAT THERE'S MAYBE OTHER ASSETS AVAILABLE.

10:50AM   23   Q.   AND IS IT ALSO FAIR TO SAY THAT THE ACCURACY OF THE

10:51AM   24   RESULTS, TO THE EXTENT THAT THEY'RE ACCURATE, DEPENDS ON THE

10:51AM   25   INFORMATION THAT THE TRUSTEE PUTS INTO THE SEARCH?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    299


10:51AM    1   A.   YEAH, I THINK SO.   I MEAN, IF THEY DON'T HAVE A FULL

10:51AM    2   SOCIAL SECURITY NUMBER OR A CORRECT SPELLING OF A NAME OR AN

10:51AM    3   ADDRESS, YEAH, IT WOULD DEPEND ON THAT.

10:51AM    4        BUT IF YOU KNOW THE PERSON THAT YOU'RE TRYING TO SEARCH

10:51AM    5   FOR, WHATEVER WOULD BE RELATED TO THEM WOULD COME UP

10:51AM    6   PRESUMABLY.

10:51AM    7   Q.   NOW, EARLIER YOU DISCUSSED THAT THE MAIN ADVANTAGE, THE

10:51AM    8   MAIN GOAL THAT THE DEBTOR SEEKS IS THE DISCHARGE IN THE END.

10:51AM    9   CAN YOU DISCUSS MORE THE BURDENS OR THE OBLIGATIONS THAT ARE

10:51AM   10   PLACED ON THE DEBTOR IN FILING FOR BANKRUPTCY?

10:51AM   11   A.   YEAH.    SO I MENTIONED SOME OF THESE ALREADY.    THE DEBTOR

10:51AM   12   IS REQUIRED TO LIST ALL OF THEIR ASSETS, LIABILITY, INCOME AND

10:51AM   13   EXPENSES ON THEIR SCHEDULES, AND THEY HAVE TO DO THIS UNDER

10:52AM   14   OATH.

10:52AM   15        THEY ALSO HAVE TO LIST -- ANSWER QUESTIONS ABOUT THE

10:52AM   16   RECENT FINANCIAL HISTORY.       IT'S CALLED A STATEMENT OF FINANCIAL

10:52AM   17   AFFAIRS.   THAT IS ALSO -- THEY HAVE TO ANSWER THESE QUESTIONS

10:52AM   18   UNDER OATH.

10:52AM   19        THEY ARE REQUIRED TO ATTEND THE 341 MEETING OF CREDITORS

10:52AM   20   AND ANSWER QUESTIONS AGAIN UNDER OATH.      THEY ARE REQUIRED TO --

10:52AM   21   THERE ARE OTHER OBLIGATIONS LIKE FILING CERTAIN -- YOU KNOW,

10:52AM   22   PROVIDING -- COOPERATING WITH THE TRUSTEE, THAT'S A BIG ONE.

10:52AM   23   THEY ARE REQUIRED TO COOPERATE WITH THE TRUSTEE IN PROVIDING

10:52AM   24   DOCUMENTS AND INFORMATION THAT IS REQUESTED.

10:52AM   25        THEY ARE REQUIRED TO UPDATE THEIR ADDRESS.      THEY'RE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     300


10:52AM    1   REQUIRED TO ATTEND CERTAIN HEARINGS, BUT BASICALLY THE BURDEN

10:52AM    2   IS ON THE DEBTOR TO BE TRUTHFUL, TO DISCLOSE EVERYTHING WITHOUT

10:52AM    3   HAVING TO ASK 30 TIMES FOR IT.    THEY HAVE TO DO IT THE FIRST

10:52AM    4   TIME BECAUSE IT'S UNDER OATH AND COOPERATE.

10:53AM    5        AND IF YOU DO ALL OF THAT, YOU GET A DISCHARGE.      YOU GET

10:53AM    6   TO WALK AWAY FROM ALL OF YOUR DEBTS BASICALLY.

10:53AM    7              THE COURT:    WHY DON'T WE TAKE OUR MORNING BREAK HERE

10:53AM    8   BEFORE YOU MOVE INTO ANOTHER AREA.

10:53AM    9        LET'S TAKE A RECESS, LADIES AND GENTLEMEN.     SO 15 MINUTES,

10:53AM   10   15 MINUTES WE'LL BE IN RECESS.

10:53AM   11              MR. SIMEON:    THANK YOU, YOUR HONOR.

10:53AM   12              THE WITNESS:   THANK YOU.

11:09AM   13        (RECESS FROM 10:53 A.M. UNTIL 11:12 A.M.)

11:12AM   14              THE COURT:    THANK YOU.   PLEASE BE SEATED.   THANK YOU

11:12AM   15   FOR YOUR COURTESY.   WE'RE BACK ON THE RECORD.     OUR JURY AND

11:12AM   16   ALTERNATES ARE PRESENT, AND ALL COUNSEL ARE PRESENT.

11:12AM   17        YOU CAN CONTINUE WITH YOUR EXAMINATION.

11:12AM   18              MR. SIMEON:    THANK YOU, YOUR HONOR.

11:12AM   19   Q.   MR. LAFFREDI, I NOW WANT TO TRANSITION INTO DISCUSSING THE

11:13AM   20   FORMS THAT THE DEBTOR HAS TO FILL OUT.

11:13AM   21        COULD YOU PLEASE EXPLAIN WHAT THOSE FORMS ARE STARTING

11:13AM   22   WITH THE BANKRUPTCY PETITION?

11:13AM   23   A.   SO THE BANKRUPTCY PETITION IS THE DOCUMENT THAT INITIATES

11:13AM   24   A BANKRUPTCY CASE.   IT'S THE DOCUMENT THAT CAUSES THE AUTOMATIC

11:13AM   25   STAY TO GO INTO EFFECT.    IT'S REALLY WHAT STARTS THE WHOLE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  301


11:13AM    1   PROCESS FOR A DEBTOR.

11:13AM    2        AND THAT PETITION IS FAIRLY SHORT.     IT INCLUDES VERY BASIC

11:13AM    3   INFORMATION ABOUT THE DEBTOR INCLUDING THEIR NAME, THEIR

11:13AM    4   ADDRESS, WHAT TYPE OF -- WHAT CHAPTER THEY'RE SEEKING RELIEF

11:13AM    5   UNDER, ESTIMATES ABOUT THEIR ASSETS AND LIABILITY AND SOME

11:13AM    6   OTHER INFORMATION.

11:13AM    7        IT ALSO INCLUDES THEIR SIGNATURE UNDER PENALTY OF PERJURY

11:13AM    8   THAT, THEY ARE FILING THE DOCUMENT, AND THE INFORMATION THAT IS

11:14AM    9   CONTAINED IN THAT DOCUMENT IS ACCURATE.

11:14AM   10   Q.   AND WHAT ABOUT THE BANKRUPTCY SCHEDULES?

11:14AM   11   A.   SO THE SCHEDULES AGAIN ARE THE LIST OF THE DEBTOR'S

11:14AM   12   ASSETS, LIABILITIES, INCOME AND EXPENSES.

11:14AM   13        THOSE ARE TYPICALLY FILED WITH THE PETITION.    SO

11:14AM   14   EVERYTHING IS FILED AT ONCE, BUT THEY'RE NOT TECHNICALLY DUE

11:14AM   15   UNTIL 14 DAYS AFTER THE PETITION IS FILED.

11:14AM   16        SO ANY TIME BETWEEN, YOU KNOW, THE FILING OF THE PETITION

11:14AM   17   AND 14 DAYS LATER IS WHEN YOU'LL GET THE SCHEDULES.

11:14AM   18        AND AGAIN, THAT'S REALLY -- EVERYTHING THAT THE DEBTOR

11:14AM   19   OWNS, OWES, AND EARNS AT THE TIME OF THE FILING.

11:14AM   20        AND THEN THE LAST ONE IS THE STATEMENT OF FINANCIAL

11:14AM   21   AFFAIRS, WHICH IS AGAIN THE QUESTIONS ABOUT THE DEBTOR'S RECENT

11:14AM   22   FINANCIAL HISTORY.   SO IT INCLUDES RECENT INCOME INFORMATION,

11:14AM   23   RECENT TRANSFERS, RECENT PAYMENTS TO CREDITORS, RECENT

11:14AM   24   ACTIVITIES IN BUSINESSES, THAT KIND OF STUFF.

11:15AM   25        THOSE ARE -- THE SCHEDULES REALLY CAPTURE THE DEBTOR'S



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    302


11:15AM    1   FINANCIAL SITUATION AT THE TIME THE CASE IS FILED, AND THEN THE

11:15AM    2   STATEMENT OF FINANCIAL AFFAIRS GIVES A LITTLE BIT MORE

11:15AM    3   INFORMATION ABOUT WHAT HAPPENED JUST BEFORE THE CASE WAS FILED.

11:15AM    4        SO THAT HELPS GIVE THE TRUSTEE, CREDITORS, THE COURT,

11:15AM    5   EVERYONE A LITTLE BIT BETTER PICTURE OF WHAT THE DEBTOR'S

11:15AM    6   FINANCIAL SITUATION IS ACTUALLY LIKE, AND IT'S ALL UNDER

11:15AM    7   PENALTY OF PERJURY.   ALL OF THEM ARE SIGNED BY THE DEBTOR UNDER

11:15AM    8   PENALTY OF PERJURY.

11:15AM    9   Q.   HOW COMPLETE IS THIS PICTURE OF THE DEBTOR'S FINANCIAL

11:15AM   10   AFFAIRS BASED ON THE INFORMATION IN THESE FORMS?

11:15AM   11   A.   IT SHOULD BE EVERYTHING.    EVERYTHING ABOUT THE DEBTOR'S

11:15AM   12   FINANCIAL HISTORY SHOULD BE IN THERE.

11:15AM   13        IF IT'S NOT ASKED ON A CERTAIN SCHEDULE, THEN IT MAY

11:15AM   14   APPEAR AS AN ANSWER TO A QUESTION IN THE STATEMENT OF FINANCIAL

11:15AM   15   AFFAIRS, BUT THE DEBTOR HAS TO PUT EVERYTHING DOWN.     THE DEBTOR

11:15AM   16   HAS TO LIST IT ALL.   IT'S ALL IN THE EFFORTS OF FULL

11:16AM   17   DISCLOSURE.   THAT'S AGAIN, ONE OF THE DEBTOR'S FEW OBLIGATIONS

11:16AM   18   IN A BANKRUPTCY CASE IS TO DISCLOSE EVERYTHING.

11:16AM   19   Q.   CAN YOU BRIEFLY DESCRIBE WHAT AMENDMENTS ARE?

11:16AM   20   A.   RIGHT.   SO WHEN YOU FILE YOUR SCHEDULES, STATEMENTS,

11:16AM   21   REALLY ANY DOCUMENT IN YOUR BANKRUPTCY CASE, YOU ARE ATTESTING

11:16AM   22   UNDER OATH THAT THE DOCUMENT CONTAINS INFORMATION THAT IS

11:16AM   23   ACCURATE.

11:16AM   24        LATER ON IN THE CASE MAYBE, YOU KNOW, WHETHER IT'S THROUGH

11:16AM   25   THE TRUSTEE'S INQUIRIES, WHETHER IT'S BECAUSE YOU DID ANOTHER,



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   303


11:16AM    1   YOU KNOW, THE DEBTOR DID ANOTHER REVIEW OF THEIR SITUATION AND

11:16AM    2   DETERMINED, OH, WHOOPS, I FORGOT TO PUT THIS DOWN, DEBTORS HAVE

11:16AM    3   THE OPPORTUNITY TO AMEND SCHEDULES OR AMEND INFORMATION THAT

11:16AM    4   THEY HAVE ALREADY DISCLOSED.

11:16AM    5        SO AMENDMENT MEANS JUST LIKE CHANGING IT.     IT'S, IT'S

11:16AM    6   FIXING WHAT SHOULD HAVE BEEN LISTED BEFORE.

11:16AM    7        SO AN AMENDMENT IS NOT SOMETHING THAT YOU WOULD -- IT'S

11:17AM    8   NOT AN UPDATE.   SO SAY YOU HAD, YOU KNOW, INCOME OF $5,000 A

11:17AM    9   MONTH WHEN YOU FILED, TWO MONTHS LATER YOU GOT A RAISE AND NOW

11:17AM   10   IT'S 7,000, YOU WOULDN'T AMEND YOUR INITIAL SCHEDULE TO SAY,

11:17AM   11   WELL, IT WAS 5,000 BEFORE BUT NOW IT'S 7,000.

11:17AM   12        IF YOU LISTED 5,000 BUT YOU ACTUALLY WERE NEVER MAKING

11:17AM   13   5,000, IT SHOULD HAVE BEEN 500 A MONTH AND YOU REALIZED,

11:17AM   14   WHOOPS, THAT WAS A TYPO, YOU CAN GO IN AT ANY TIME AND SAY,

11:17AM   15   OKAY, IT SHOULD HAVE BEEN 500 WHEN I FILED NOT 5,000.

11:17AM   16        YOU'RE BASICALLY GOING BACK AND FIXING WHAT THE DOCUMENT

11:17AM   17   SHOULD HAVE SAID AT THE TIME IT WAS ORIGINALLY FILED.    THAT'S

11:17AM   18   WHAT AN AMENDMENT IS.   IT'S NOT AN UPDATE.

11:17AM   19        AND SO THOSE ARE TYPICALLY FREELY GRANTED.    THE

11:17AM   20   OPPORTUNITY TO AMEND SCHEDULES IS TYPICALLY ALLOWED AT ANY

11:17AM   21   TIME, BUT AGAIN, THE QUESTION WOULD BE, WELL, WHY DIDN'T YOU

11:17AM   22   LIST IT THE FIRST TIME?    YOU SIGNED IT UNDER PENALTY OF PERJURY

11:17AM   23   SAYING IT WAS TRUE, WHY DIDN'T YOU LIST IT RIGHT THE FIRST

11:17AM   24   TIME?

11:18AM   25   Q.   AND WHEN YOU SAY YOU CAN AMEND IT ANY TIME, YOU MEAN ANY



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     304


11:18AM    1   TIME BETWEEN FILING OF THE PETITION OR THE SCHEDULES AND THE

11:18AM    2   DATE OF THE DISMISSAL AND DISCHARGE?

11:18AM    3   A.     WELL, SO DISMISSAL IS A VERY SPECIFIC TERM IN BANKRUPTCY.

11:18AM    4   IF YOUR CASE IS DISMISSED, THAT MEANS THAT IT DIDN'T GO TO THE

11:18AM    5   END.    SO SOMETHING HAPPENED WHERE YOU GOT BASICALLY KICKED OUT

11:18AM    6   OF BANKRUPTCY, OR YOU GOT KICKED OUT OF, YOU KNOW -- KICKED OUT

11:18AM    7   MEANING THAT YOUR CASE IS OVER BEFORE YOU GOT THE DISCHARGE OR

11:18AM    8   BEFORE SOMETHING ELSE HAPPENED.

11:18AM    9          DISMISSAL MEANS THAT YOU'RE BACK TO WHERE YOU STARTED FROM

11:18AM   10   BEFORE THE PETITION WAS FILED.

11:18AM   11          DISCHARGE, AGAIN, IS THE ACT -- THE LEGAL ACT OF WIPING

11:18AM   12   OUT ALL OF THE DEBTS.

11:18AM   13          CASE CLOSURE IS WHEN THE CASE IS OVER.      SO TYPICALLY -- I

11:18AM   14   MEAN, YOU CAN HAVE AN AMENDMENT ANY TIME.     IN FACT, PEOPLE TRY

11:18AM   15   TO REOPEN THEIR CLOSED CASES TO AMEND SOMETHING FOR WHATEVER

11:18AM   16   REASON.    THEY MAY THINK THAT, YOU KNOW, THEY WANTED TO ADD THIS

11:18AM   17   CREDITOR OR, OH, I DISCOVERED AN ASSET I DIDN'T LIST INITIALLY,

11:19AM   18   I WANT TO LIST IT NOW EVEN THOUGH THE CASE IS CLOSED.

11:19AM   19          IN THAT INSTANCE OUR OFFICE WOULD LOOK AND SAY, DO WE NEED

11:19AM   20   TO APPOINT A TRUSTEE AGAIN TO LOOK AT THIS NEW ASSET TO

11:19AM   21   DETERMINE WHETHER SOMETHING IS AVAILABLE?

11:19AM   22          SO REALLY, IT CAN HAPPEN AT ANY TIME, INCLUDING AFTER THE

11:19AM   23   CASE IS CLOSED.

11:19AM   24          AN AMENDMENT IS ALLOWED AND BY ALLOWED MEANING THERE'S

11:19AM   25   REALLY NO REASON TO PREVENT THAT FROM HAPPENING BECAUSE, AGAIN,



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      305


11:19AM    1   IT'S IN THE INTEREST OF DISCLOSURE.      THE DEBTOR NEEDS TO

11:19AM    2   DISCLOSE.

11:19AM    3        BUT THERE'S OTHER IMPLICATIONS.      IF YOU FILE AN AMENDMENT

11:19AM    4   THREE YEARS LATER OF SOMETHING YOU KNEW ABOUT ON DAY ONE, WHY

11:19AM    5   DID IT TAKE YOU THREE YEARS TO FILE THAT?

11:19AM    6        BUT THE AMENDMENT ITSELF WOULD BE ALLOWED.

11:19AM    7   Q.   SO, MR. LAFFREDI, AT THIS TIME I WOULD ACTUALLY LIKE YOU

11:19AM    8   TO WALK US THROUGH A SPECIFIC BANKRUPTCY PETITION.

11:19AM    9   A.   OKAY.

11:19AM   10   Q.   AND THE ASSOCIATED FORMS.

11:19AM   11        MS. HOLLIMAN, COULD YOU PLEASE BRING UP EXHIBIT 1, WHICH

11:19AM   12   HAS ALREADY BEEN ADMITTED INTO EVIDENCE.

11:20AM   13        AND, YOUR HONOR, WITH YOUR PERMISSION I'LL HAVE THIS

11:20AM   14   EXHIBIT PUBLISHED TO THE JURY.

11:20AM   15                THE COURT:    AND YOU ADMITTED THIS BY STIPULATION, I

11:20AM   16   BELIEVE?

11:20AM   17                MR. SIMEON:   YES, YOUR HONOR.

11:20AM   18                THE COURT:    AND IT MAY BE PUBLISHED AT THIS TIME.

11:20AM   19   BY MR. SIMEON:

11:20AM   20   Q.   MR. LAFFREDI, DO YOU HAVE A PAPER COPY OF THIS AS WELL?

11:20AM   21   A.   I DO.

11:20AM   22   Q.   SO I'M GOING TO BE FOLLOWING ALONG ON THE MONITOR AND YOU

11:20AM   23   CAN USE WHICHEVER IS EASIER FOR YOU TO READ.

11:20AM   24   A.   OKAY.

11:20AM   25   Q.   MS. HOLLIMAN, CAN YOU PLEASE ZOOM IN ON THE TOP THIRD OF



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   306


11:20AM    1   THE PAGE.

11:20AM    2        BEFORE WE START, WHAT FORM IS THIS?

11:20AM    3   A.   THIS IS THE OFFICIAL FORM 1, WHICH IS THE VOLUNTARY

11:20AM    4   BANKRUPTCY PETITION.

11:20AM    5   Q.   SO LET'S START AT THE TOP.     COULD YOU PLEASE READ THE

11:20AM    6   NAMES AT THE TOP?

11:20AM    7   A.   GOYKO GUSTAV AND PATRICIA ELIZABETH KUBUROVICH.

11:21AM    8   Q.   OKAY.   AND WHEN YOU SEE TWO NAMES UP THERE, WHAT DOES THAT

11:21AM    9   MEAN?

11:21AM   10   A.   THAT MEANS THAT THIS IS A CASE FILED BY A MARRIED COUPLE.

11:21AM   11   Q.   AND LIKE A JOINT FILING?

11:21AM   12   A.   A JOINT FILING, YES.

11:21AM   13   Q.   AND MOVING DOWN TO WHERE IT SAYS STREET ADDRESS?

11:21AM   14   A.   UH-HUH.

11:21AM   15   Q.   WHAT IS THAT?

11:21AM   16   A.   THIS -- IT'S LISTED 18670 CASTLE LAKE DRIVE, MORGAN HILL,

11:21AM   17   CALIFORNIA 95037.

11:21AM   18   Q.   AND IS THAT WHERE THE DEBTOR'S RESIDENTIAL ADDRESS GOES?

11:21AM   19   A.   YEAH, THAT WOULD BE -- I WOULD LOOK TO SEE WHERE THE

11:21AM   20   DEBTOR LIVED.   IF YOU LOOK BELOW WHERE IT SAYS THE COUNTY OF

11:21AM   21   SANTA CLARA AND THERE'S ALSO A BOX FOR MAILING ADDRESS.    SO IF

11:21AM   22   THE DEBTOR HAD A DIFFERENT MAILING ADDRESS, THAT'S WHAT THEY

11:21AM   23   WOULD PUT THERE.    THAT'S WHAT THEY WOULD PUT THERE.

11:21AM   24        IF THEY HAD A BUSINESS AND A LOCATION OF THE PRINCIPAL

11:21AM   25   ASSETS ARE SOMEWHERE ELSE OTHER THAN WHERE THEIR STREET ADDRESS



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      307


11:21AM    1   IS, THAT'S WHERE YOU WOULD PUT IT.

11:21AM    2        SO SINCE THEY ONLY LISTED ONE HERE, IT LOOKS LIKE THAT'S

11:22AM    3   WHERE THEY LIVE.

11:22AM    4   Q.   THE SECTION AT THE BOTTOM OF THE SCREEN STARTING ON THE

11:22AM    5   LEFT STARTING WITH TYPE OF DEBTOR.       COULD YOU READ THAT

11:22AM    6   INFORMATION AND EXPLAIN WHAT EACH BOX ASKS FOR?

11:22AM    7               MR. NICK:    I'M SORRY.    YOUR HONOR, I'M GOING TO

11:22AM    8   OBJECT TO THE LAST RESPONSE AND MOVE TO STRIKE PURSUANT TO THE

11:22AM    9   COURT'S RULING ON CONCLUSIONS REGARDING THE NAME OF THESE FORMS

11:22AM   10   AS TO WHO IS READING THEM.

11:22AM   11               MS. GILG:    I'M JOINING THAT OBJECTION, YOUR HONOR.

11:22AM   12               THE COURT:    THE PORTION OF THE ANSWER "IT LOOKS LIKE

11:22AM   13   THAT'S WHERE THEY LIVE" IS YOUR OBJECTION?

11:22AM   14               MR. NICK:    CORRECT, YOUR HONOR.

11:22AM   15               THE COURT:    DO YOU WANT TO ASK -- I'LL ASK THAT BE

11:22AM   16   STRICKEN.   THAT LAST PORTION IS STRICKEN.      YOU CAN ASK ANOTHER

11:22AM   17   QUESTION.

11:22AM   18               MR. SIMEON:    THANK YOU, YOUR HONOR.

11:22AM   19   Q.   GOING BACK UP TO THE STREET ADDRESS.       IS THAT QUESTION

11:22AM   20   ASKING FOR THE DEBTOR'S RESIDENTIAL ADDRESS?

11:22AM   21               MR. NICK:    OBJECTION.

11:22AM   22               THE COURT:    OVERRULED.

11:23AM   23               THE WITNESS:   THAT IS WHERE A PERSON WOULD PUT THEIR

11:23AM   24   ADDRESS, THEIR STREET ADDRESS WHERE THEY LIVE.

11:23AM   25               MR. NICK:    OBJECTION, YOUR HONOR.    MOVE TO STRIKE.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    308


11:23AM    1   IT'S A CONCLUSION AND NOT WHAT THE QUESTION ASKED.

11:23AM    2              THE COURT:    COUNSEL, LET ME SEE YOU AT SIDE-BAR FOR

11:23AM    3   JUST A MOMENT, PLEASE.

11:23AM    4        (SIDE-BAR CONFERENCE ON THE RECORD.)

11:23AM    5              THE COURT:    WE'RE AT SIDE-BAR OUTSIDE OF THE

11:23AM    6   PRESENCE OF THE JURY.

11:23AM    7        I CALLED YOU OVER HERE BECAUSE I NEGLECTED TO SAY THAT I

11:23AM    8   DON'T PERMIT SPEAKING OBJECTIONS SO --

11:23AM    9              MR. NICK:    I WAS HOPING YOU WOULD CALL ME UP HERE,

11:23AM   10   YOUR HONOR.

11:23AM   11              THE COURT:    AND YOUR WISH IS GRANTED.   YOU'RE UP

11:23AM   12   HERE.

11:23AM   13              MR. NICK:    AND I APOLOGIZE.

11:23AM   14              THE COURT:    NO, THAT'S ALL RIGHT.

11:23AM   15        THIS IS -- HE IS PERMITTED TO TESTIFY ABOUT THE

11:23AM   16   APPLICATION, THE BOX, AND WHAT SOMEONE WOULD PUT IN THERE.       AS

11:23AM   17   HE SAID, THIS IS WHERE SOMEONE WOULD PUT THEIR ADDRESS IN.

11:23AM   18   THAT'S PERMITTED.

11:23AM   19        I STRUCK THE PREVIOUS TESTIMONY WHERE HE SAID THAT'S WHERE

11:23AM   20   I BELIEVE THEY LIVE.    I THINK THAT'S CONCURRENT WITH OUR

11:24AM   21   DISCUSSION.   HE CERTAINLY IS PERMITTED TO SAY THAT THIS IS A

11:24AM   22   FORM, THIS BOX ASKS FOR THIS, AND THAT'S WHERE SOMEONE WOULD

11:24AM   23   PUT THIS INFORMATION.

11:24AM   24              MR. NICK:    SO THAT I DON'T HAVE TO DO A SPEAKING

11:24AM   25   OBJECTION, YOUR HONOR, MY BASIS OF OBJECTION IN THE FUTURE



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     309


11:24AM    1   WOULD BE ON RELEVANCY.

11:24AM    2                THE COURT:    OKAY.

11:24AM    3                MR. NICK:    TO LET THE COURT KNOW.

11:24AM    4                THE COURT:    OKAY.

11:24AM    5                MS. GILG:    AND BEFORE WE LEAVE, JUST TO CLARIFY,

11:24AM    6   IF -- LET'S SAY HE GETS TO A BOX WHERE IT SAYS BUSINESS

11:24AM    7   ENTITIES AND HE SAYS, WELL, THAT'S WHERE YOU WOULD PUT THE

11:24AM    8   BUSINESS ENTITY THAT YOU CREATED FOR YOUR DAUGHTER.

11:24AM    9        I MEAN, THAT I THINK --

11:24AM   10                THE COURT:    I DON'T THINK HE'S GOING TO ASK THAT

11:24AM   11   QUESTION.

11:24AM   12                MR. SIMEON:   HE DOESN'T KNOW THE SPECIFICS OF THIS

11:24AM   13   CASE.

11:24AM   14                MS. GILG:    OKAY.    I JUST WANT TO MAKE SURE.

11:24AM   15                THE COURT:    THIS IS INFORMATION AS TO WHAT GOES

11:24AM   16   WHERE.

11:24AM   17                MS. GILG:    RIGHT.

11:24AM   18                THE COURT:    AND WHAT HE WOULD PUT WHERE.   IT'S AKIN

11:24AM   19   TO COMING TO A DOOR AND IT SAYS OPEN, DOES THAT MEAN PUSH?

11:24AM   20   WHAT DO YOU DO WHEN YOU GET IN?

11:24AM   21        OKAY.    THANK YOU.

11:25AM   22        (END OF DISCUSSION AT SIDE-BAR.)

11:25AM   23                THE COURT:    COUNSEL.

11:25AM   24                MR. SIMEON:   THANK YOU, YOUR HONOR.

11:25AM   25   Q.   MR. LAFFREDI, MOVING DOWN, IF YOU COULD JUST GO FROM LEFT



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                       310


11:25AM    1   TO RIGHT AND EXPLAIN WHAT EACH BOX IS ASKING FOR AND JUST TELL

11:25AM    2   WHAT THE ANSWER IS STARTING WITH TYPE OF DEBTOR?

11:25AM    3   A.   OKAY.   SURE.    SO THE FIRST ONE IS INDIVIDUAL.    SO THAT'S

11:25AM    4   LIKE A PERSON, A NATURAL PERSON.      SO IT COULD BE A SINGLE

11:25AM    5   PERSON.    IT COULD BE A MARRIED COUPLE, WHICH WOULD BE A JOINT

11:25AM    6   CASE.

11:25AM    7        SO THEY'VE CHECKED THAT BOX HERE.

11:25AM    8        YOU CAN ALSO HAVE A CORPORATION, WHICH IS A BUSINESS

11:25AM    9   ENTITY WHICH ALSO INCLUDES LLC'S AND LLP'S WHICH ARE LIMITED

11:25AM   10   LIABILITY COMPANIES AND LIMITED LIABILITY PARTNERSHIPS.

11:26AM   11        THEN YOU CAN ALSO HAVE A PARTNERSHIP, WHICH IS ANOTHER

11:26AM   12   TYPE OF BUSINESS ENTITY.

11:26AM   13        AND THEN IF THE TYPE OF DEBTOR DOES NOT FIT INTO ONE OF

11:26AM   14   THOSE THREE CATEGORIES, YOU CAN SELECT OTHER.        SO SOMETIMES

11:26AM   15   YOU'LL SEE LIKE A BUSINESS TRUST OR SOME OTHER KIND OF BUSINESS

11:26AM   16   ENTITY.

11:26AM   17   Q.   AND IT MIGHT BE HELPFUL ACTUALLY IF YOU SHIFT OVER TO THE

11:26AM   18   LOWER RIGHT TO THE SECTION AND EXPLAIN WHAT IS BEING ASKED FOR

11:26AM   19   IN THAT BOX AND WHAT IS ANSWERED?

11:26AM   20   A.   THE NATURE OF BUSINESS.

11:26AM   21   Q.   AND THE NATURE OF DEBTS IN THE LOWER RIGHT?

11:26AM   22   A.   OH.   OH, I SEE.

11:26AM   23        SO, YES.    WELL, IT'S A LITTLE --

11:26AM   24   Q.   I'M SORRY.   IT'S IN THE LOWER RIGHT OF THE TOP HALF THAT

11:26AM   25   WAS UP BEFORE.



                                    UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    311


11:27AM    1   A.     SO NATURE OF DEBTS FOR WHEN IT'S AN INDIVIDUAL, IF THE

11:27AM    2   NATURE OF DEBTS ARE CONSUMER DEBTS AND IT'S DEFINED RIGHT

11:27AM    3   THERE, THE BANKRUPTCY STATUTE IS DEFINED RIGHT THERE WHAT

11:27AM    4   CONSUMER DEBTS ARE MEANING BEING INCURRED BY AN INDIVIDUAL

11:27AM    5   PRIMARILY FOR A PERSONAL, FAMILY, OR HOSTEL PURPOSE.

11:27AM    6          IF YOU HAVE PRIMARILY CONSUMER DEBTS, THEN YOU CHECK THAT

11:27AM    7   BOX.

11:27AM    8          IF YOU HAVE OTHER DEBTS THAT ARE OTHER THAN THAT, MEANING

11:27AM    9   PRIMARILY BUSINESS DEBTS, THEN YOU WOULD CHECK THAT BOX, AND

11:27AM   10   THAT BOX IS CHECKED RIGHT HERE.

11:27AM   11   Q.     MS. HOLLIMAN, COULD YOU GO BACK TO THE TOP OF THE PAGE

11:27AM   12   SHOWING THE FIRST HALF, PLEASE, OR THE MIDDLE IS FINE.   THANK

11:27AM   13   YOU.

11:27AM   14          AND THEN IF YOU COULD EXPLAIN THE REMAINING BOXES IN THAT

11:27AM   15   PART OF THE FORM, WHAT IS BEING ASKED AND WHAT THE ANSWER IS

11:27AM   16   FOR NATURE OF BUSINESS AND CHAPTER OF BANKRUPTCY CODE?

11:27AM   17   A.     SO THE NATURE OF BUSINESS, THERE'S A BUNCH OF DIFFERENT

11:28AM   18   TYPES OF BUSINESSES THAT CAN BE CHECKS, HEALTH CARE BUSINESS,

11:28AM   19   SINGLE ASSET REAL ESTATE, RAILROADS, STOCKBROKER, COMMODITY

11:28AM   20   BROKER, CLEARING BANK.

11:28AM   21          THERE ARE SPECIFIC PROVISIONS IN THE BANKRUPTCY CODE ABOUT

11:28AM   22   THESE TYPES OF BUSINESSES, AND SO THAT'S WHY THEY'RE LISTED

11:28AM   23   LIKE THAT.

11:28AM   24          BUT THEN YOU CAN ALSO CHECK OTHER IF YOU DON'T FIT INTO

11:28AM   25   THOSE, AND THAT'S WHAT IS CHECKED HERE H.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    312


11:28AM    1        AND THEN THE CHAPTER, THIS IS WHERE YOU DECIDE WHICH

11:28AM    2   CHAPTER UNDER THE BANKRUPTCY CODE YOU WANT TO FILE AND YOU WANT

11:28AM    3   YOUR RELIEF UNDER.

11:28AM    4        CHAPTER 7, AS I INDICATED EARLIER, THAT'S THE LIQUIDATION

11:28AM    5   CHAPTER WHERE YOUR ASSETS GET SOLD AND YOU GET A DISCHARGE

11:28AM    6   PRETTY QUICKLY, AND THAT'S THE CHAPTER THAT WAS CHOSEN HERE.

11:28AM    7        AND THEN FILING FEE, THEY PAID THE FILING FEE WITH THE

11:28AM    8   PETITION.

11:28AM    9   Q.   WE'LL SKIP DOWN TO THE BOTTOM OF THE FORM NOW,

11:28AM   10   MS. HOLLIMAN.   IF YOU COULD ZOOM INTO THE BOTTOM THIRD.

11:29AM   11        COULD YOU PLEASE EXPLAIN WHAT IS BEING ASKED IN THESE

11:29AM   12   BOXES AND WHAT THE ANSWERS ARE?

11:29AM   13   A.   SO THESE ARE ESTIMATES THAT THE DEBTOR AND IT KIND OF

11:29AM   14   GIVES A PREVIEW OF WHAT THE CASE WILL LOOK LIKE, AND IT'S EVEN

11:29AM   15   MORE IMPORTANT WHEN THE DEBTOR DOES NOT FILE SCHEDULES RIGHT

11:29AM   16   AWAY.

11:29AM   17        SO THE FIRST BOX ASKS WHETHER THEY THINK THAT THERE WILL

11:29AM   18   BE ASSETS OR FUNDS THAT WILL BE AVAILABLE FOR DISTRIBUTION TO

11:29AM   19   CREDITORS, AND HERE THEY CHECK THE BOX THAT INDICATED THAT THEY

11:29AM   20   DID NOT THINK THAT FUNDS WOULD BE AVAILABLE FOR DISTRIBUTION TO

11:29AM   21   UNSECURED CREDITORS, MEANING IT WOULD BE A NO ASSET CASE.

11:29AM   22        THEN THE NEXT ONE DOWN IS AN ESTIMATED NUMBER OF

11:29AM   23   CREDITORS, SO HOW MANY CREDITORS DO THEY THINK THAT THEY OWE

11:29AM   24   MONEY TO, AND THEY'VE CHECKED THE BOX BETWEEN 1 AND 49.

11:29AM   25        THEN THE NEXT ONE IS ESTIMATED ASSETS.        THIS IS HOW



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   313


11:30AM    1   MUCH -- THE VALUE OF THEIR TOTAL ASSETS THAT THEY THINK THAT

11:30AM    2   THEY'RE ESTIMATING THAT THEY HAVE AT THE TIME THE CASE IS

11:30AM    3   FILED.   HERE THEY'VE ESTIMATED THAT THE VALUE OF THEIR ASSETS

11:30AM    4   IS BETWEEN $500,001 AND $1 MILLION.    AND AGAIN, THIS IS ALL

11:30AM    5   ESTIMATES.

11:30AM    6        AND FINALLY ESTIMATED LIABILITIES, THIS IS WHERE THE

11:30AM    7   DEBTOR WOULD INDICATE AN ESTIMATED AMOUNT THAT THEY OWE TO

11:30AM    8   CREDITORS, ALL CREDITORS AT THE TIME OF FILING.    AND HERE THEY

11:30AM    9   ESTIMATED THAT THEY OWE BETWEEN $1,000,001 AND $10 MILLION.

11:30AM   10   Q.   AND AT THE VERY BOTTOM OF THE PAGE THERE ARE STAMPS THAT

11:30AM   11   APPEARS TO BE ADMINISTRATIVE INFORMATION.     CAN YOU EXPLAIN WHAT

11:30AM   12   THAT INFORMATION IS?

11:30AM   13   A.   YES.    SO THE RED PART, THESE ARE STAMPS DONE BY THE

11:30AM   14   BANKRUPTCY COURT WHEN A DOCUMENT IS FILED, AND IT JUST

11:30AM   15   BASICALLY HELPS IDENTIFY THE DOCUMENT IF YOU PRINT IT OUT OR IF

11:31AM   16   YOU'RE LOOKING AT IT FROM SOMEWHERE ELSE.

11:31AM   17        SO HERE IT STARTS WITH CASE NUMBER.     SO THIS CASE WAS

11:31AM   18   ASSIGNED CASE NUMBER 10-55471 IN THE BANKRUPTCY COURT.    THIS IS

11:31AM   19   THE FIRST DOCUMENT THAT WAS FILED IN THE CASE BECAUSE IT SAYS

11:31AM   20   DOCUMENT NUMBER 1.   IT GIVES THE DATE THAT THE DOCUMENT WAS

11:31AM   21   FILED.

11:31AM   22        SO THIS BANKRUPTCY PETITION WAS FILED ON MAY 25TH, 2010,

11:31AM   23   FROM THE STAMP AND THEN IT GIVES THE TIME THAT IT WAS FILED.

11:31AM   24        SO IT WAS FILED JUST AFTER 2:20 IN THE AFTERNOON ON MAY

11:31AM   25   25TH, 2010.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   314


11:31AM    1   Q.   LET'S SKIP TO PAGE 1-3, PLEASE.

11:31AM    2        MS. HOLLIMAN, IF YOU COULD ZOOM INTO THE TOP LEFT HALF OF

11:31AM    3   THE FORM WHERE THE SIGNATURES ARE.

11:31AM    4        MR. LAFFREDI, COULD YOU PLEASE EXPLAIN WHAT IS BEING ASKED

11:32AM    5   FOR AND WHAT IS ENTERED HERE?

11:32AM    6   A.   SO THIS IS WHERE THE DEBTOR WOULD SIGN UNDER PENALTY OF

11:32AM    7   PERJURY THAT THE INFORMATION THAT THEY'VE PROVIDED IN THE

11:32AM    8   PETITION WAS TRUE AND CORRECT.    AND HERE IT'S AN ELECTRONIC

11:32AM    9   SIGNATURE BECAUSE IT HAS THAT SLASH S SLASH, AND THEN THE

11:32AM   10   DEBTOR'S NAMES, AND THEN THE DATE THAT IT WAS SIGNED.

11:32AM   11        SO THIS, TO ME, WOULD MEAN THAT THERE'S AN UNDERLYING WET

11:32AM   12   SIGNATURE SOMEWHERE THAT THE DEBTOR ACTUALLY PHYSICALLY SIGNED

11:32AM   13   AND THAT WOULD BE IN THE POSSESSION OF THE DEBTOR'S ATTORNEY.

11:32AM   14   Q.   IS IT NORMAL TO GET ELECTRONIC SIGNATURES ON THESE

11:32AM   15   FILINGS?

11:32AM   16   A.   YES.

11:32AM   17   Q.   AND THAT'S THE TYPICAL CASE?

11:32AM   18   A.   RIGHT.

11:32AM   19   Q.   MS. HOLLIMAN, COULD YOU ZOOM IN ON THE BOX JUST BELOW

11:32AM   20   THAT?

11:32AM   21   A.   I SHOULD SAY IT'S TYPICAL WHEN THERE'S AN ATTORNEY.    A PRO

11:32AM   22   SE PERSON REPRESENTING THEMSELVES USUALLY WOULD NOT FILE THIS.

11:32AM   23   THEY WOULD FILE THE DOCUMENT THAT THEY HAVE WRITTEN AND USUALLY

11:32AM   24   THERE WOULD BE A HAND SIGNATURE.

11:32AM   25   Q.   AND THE BOX JUST BELOW THAT, CAN YOU PLEASE EXPLAIN WHAT



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   315


11:32AM    1   IS BEING ASKED FOR THERE AND WHAT YOU SEE?

11:33AM    2   A.   RIGHT.   SO THIS IS WHERE A DEBTOR'S ATTORNEY WOULD SIGN

11:33AM    3   AND SO HERE IT INDICATES THAT THE DEBTOR'S ATTORNEY IS

11:33AM    4   CHARLES -- THE DEBTOR'S ATTORNEY IS CHARLES B. GREENE.   HE ALSO

11:33AM    5   HAD A SLASH S SLASH.

11:33AM    6        FOR ATTORNEYS WHO ARE ABLE TO FILE ELECTRONICALLY, THEY

11:33AM    7   CAN USE THAT SLASH S SLASH AS THEIR SIGNATURE, AND THAT'S

11:33AM    8   INDICATING THAT THE DEBTOR'S ATTORNEY HAS, YOU KNOW, REVIEWED

11:33AM    9   THIS DOCUMENT AND IS FILING IT ON THEIR BEHALF, AND ALSO IT

11:33AM   10   INCLUDES INFORMATION ABOUT THE DEBTOR'S ATTORNEY'S ADDRESS,

11:33AM   11   FIRM NAME, TELEPHONE NUMBER, FAX NUMBER, E-MAIL ADDRESS.

11:33AM   12   Q.   THANK YOU.

11:33AM   13   A.   AND EVEN AT THE BOTTOM IT SAYS, IN A CASE IN WHICH A

11:33AM   14   CERTAIN SECTION OF THE BANKRUPTCY CODE APPLIES, 707(B)(4)(D),

11:33AM   15   THIS SIGNATURE ALSO CONSTITUTES A CERTIFICATION THAT THE

11:33AM   16   ATTORNEY HAS NO KNOWLEDGE AFTER AN INQUIRY THAT THE INFORMATION

11:33AM   17   IN THE SCHEDULES IS INCORRECT.

11:34AM   18        SO THAT MEANS THAT THE DEBTOR'S ATTORNEY HAS DONE SOME DUE

11:34AM   19   DILIGENCE AND DETERMINED THAT THE INFORMATION THAT IS IN THE

11:34AM   20   SCHEDULES IS NOT INCORRECT, AND, THEREFORE, IS SIGNING

11:34AM   21   ATTESTING TO THAT.

11:34AM   22   Q.   THANK YOU.

11:34AM   23        MS. HOLLIMAN, CAN WE SKIP TO PAGE 1-12, PLEASE, AND IF YOU

11:34AM   24   COULD ZOOM IN ON THE TOP HALF.

11:34AM   25        MR. LAFFREDI, WHAT ARE WE LOOKING AT HERE?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    316


11:34AM    1   A.   SO THIS IS THE FIRST SCHEDULE.     WE TALKED ABOUT SCHEDULES

11:34AM    2   EARLIER.    THIS IS THE FIRST ONE.    IT'S SCHEDULE A.   THIS IS THE

11:34AM    3   SCHEDULE.   THIS IS THE FORM WHERE A DEBTOR IS REQUIRED TO LIST

11:34AM    4   ALL INTERESTS IN ANY REAL PROPERTY THAT THEY HAVE.

11:34AM    5   Q.   COULD YOU PLEASE READ THE FIRST SENTENCE IN THE

11:34AM    6   INSTRUCTIONS?

11:34AM    7   A.   YES.   SO AT THE TOP THERE, THERE IS A LIST OF INSTRUCTIONS

11:34AM    8   ON HOW TO COMPLETE THE FORM, AND THE FIRST SENTENCE IS "EXCEPT

11:35AM    9   AS DIRECTED BELOW, LIST ALL REAL PROPERTY IN WHICH THE DEBTOR

11:35AM   10   HAS ANY LEGAL, EQUITABLE, OR FUTURE INTEREST, INCLUDING ALL

11:35AM   11   PROPERTY OWNED AS A COTENANT, COMMUNITY PROPERTY, OR IN WHICH

11:35AM   12   THE DEBTOR HAS A LIFE ESTATE."

11:35AM   13   Q.   ARE YOU ABLE TO EXPLAIN WHAT THAT IS ASKING FOR IN

11:35AM   14   LAYMEN'S TERMS?

11:35AM   15   A.   BASICALLY IT'S JUST SAYING THAT YOU HAVE TO LIST EVERY

11:35AM   16   INTEREST THAT YOU HAVE IN A PIECE OF REAL PROPERTY.

11:35AM   17   Q.   HOW WOULD YOU DESCRIBE AN INTEREST IN PROPERTY?

11:35AM   18               MS. GILG:    OBJECTION.

11:35AM   19               MR. NICK:    OBJECTION, RELEVANCE.

11:35AM   20               MS. GILG:    AND OUTSIDE OF THE SCOPE OF THIS

11:35AM   21   WITNESS'S EXPERTISE.

11:35AM   22               THE COURT:    ARE YOU ASKING HIM TO DESCRIBE WHAT THE

11:35AM   23   BANKRUPTCY -- IS IT IN HIS EXPERIENCE WHAT INTEREST MEANS IN

11:35AM   24   RELATIONSHIP TO THIS FORM?

11:35AM   25               MR. SIMEON:   THAT'S -- WHAT THE FORM IS ASKING FOR



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    317


11:35AM    1   IN THIS CONTEXT, YOUR HONOR.

11:35AM    2              THE COURT:    ARE YOU ABLE TO ANSWER THAT QUESTION,

11:35AM    3   SIR, IN RELATION TO --

11:35AM    4              THE WITNESS:   I THINK.

11:35AM    5              THE COURT:    -- IN YOUR EXPERIENCE AND IN YOUR

11:36AM    6   UNDERSTANDING OF WHAT THE FORM IS.

11:36AM    7              THE WITNESS:   YES, I BELIEVE SO.

11:36AM    8              THE COURT:    YOU WILL BE PERMITTED TO ANSWER THAT

11:36AM    9   QUESTION IN THAT CONTEXT.

11:36AM   10              THE WITNESS:   SO THE QUESTION AGAIN?    I'M SORRY.

11:36AM   11   BY MR. SIMEON:

11:36AM   12   Q.   THIS FORM ASKS -- YOU SAID THAT THIS FORM IS ASKING FOR AN

11:36AM   13   INTEREST IN PROPERTY.

11:36AM   14        ON THIS FORM BASED ON YOUR EXPERIENCE AND KNOWLEDGE WITH

11:36AM   15   THIS BANKRUPTCY OR BANKRUPTCY PROCEEDINGS, WHAT DOES IT MEAN TO

11:36AM   16   HAVE AN INTEREST IN PROPERTY?

11:36AM   17              MS. GILG:    OBJECTION.    MISSTATES THE TESTIMONY.   I

11:36AM   18   DON'T WANT TO SPEAK.

11:36AM   19              THE COURT:    THE QUESTION IS HIS UNDERSTANDING OF

11:36AM   20   WHAT BANKRUPTCY THIS FORM, HIS EXPERIENCE AND KNOWLEDGE, WHAT

11:36AM   21   THIS FORM ASKS FOR AS TO INTEREST.

11:36AM   22              MR. SIMEON:    THAT'S CORRECT, YOUR HONOR.   I BELIEVE

11:36AM   23   HE USED THE TERM "INTEREST AND PROPERTY."

11:36AM   24              THE COURT:    ALL RIGHT.   I WILL PERMIT HIM TO ANSWER

11:36AM   25   THAT QUESTION.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      318


11:36AM    1                THE WITNESS:   AND TO BE CLEAR, THE FORM ITSELF

11:36AM    2   REFERS TO INTEREST.

11:36AM    3        SO IN MY EXPERIENCE THIS IS WHERE A PERSON WOULD LIST

11:36AM    4   OWNERSHIP OUTRIGHT IN A PIECE OF PROPERTY SO THEY HAVE A DEED

11:37AM    5   TO A PIECE OF PROPERTY, THAT'S PROBABLY THE MOST COMMON

11:37AM    6   INTEREST.

11:37AM    7        BUT THE OTHER INTEREST THAT A PERSON MIGHT HAVE THAT ARE

11:37AM    8   SPECIFICALLY MENTIONED IN THAT INSTRUCTION, FUTURE INTEREST.

11:37AM    9        SO THAT MEANS THAT SOMETHING THAT A PERSON MAYBE DOESN'T

11:37AM   10   HAVE RIGHT NOW BUT THEY ARE ENTITLED TO AT SOME POINT IN THE

11:37AM   11   FUTURE.

11:37AM   12        LIFE ESTATE, THAT'S ANOTHER ONE, AND IT'S VERY UNCOMMON,

11:37AM   13   BUT IT'S WHERE A PERSON'S OWNERSHIP INTEREST DEPENDS ON THE

11:37AM   14   LIFESPAN OF SOMEONE ELSE.

11:37AM   15        SO IT'S NOT JUST I HAVE A DEED TO A PIECE OF PROPERTY.

11:37AM   16   REALLY, ANY INTEREST THAT YOU HAVE.      AND IT SAYS ANY LEGAL,

11:37AM   17   EQUITABLE OR FUTURE INTEREST, YOU HAVE TO PUT IT DOWN.

11:37AM   18        SO IF YOU HAVE RIGHTS TO USE A CERTAIN PROPERTY, THAT'S --

11:37AM   19   THIS SCHEDULE ASKS YOU TO PUT THAT DOWN.

11:37AM   20                MR. NICK:    YOUR HONOR, OBJECTION.    RELEVANCY.   MOVE

11:37AM   21   TO STRIKE.

11:37AM   22                THE COURT:   OVERRULED.   YOU CAN MOVE ON TO ANOTHER

11:37AM   23   TOPIC.

11:37AM   24   BY MR. SIMEON:

11:37AM   25   Q.   MR. LAFFREDI, LET'S MOVE ON TO THE SECOND SENTENCE IN THE



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      319


11:37AM    1   INSTRUCTIONS.   COULD YOU PLEASE READ THE SECOND SENTENCE?

11:37AM    2   A.   "INCLUDE ANY PROPERTY IN WHICH THE DEBTOR HOLDS RIGHTS AND

11:38AM    3   POWERS EXERCISABLE FOR THE DEBTOR'S OWN BENEFIT."

11:38AM    4              MR. NICK:    YOUR HONOR, I'M SORRY.     CAN WE APPROACH

11:38AM    5   AGAIN?   I APOLOGIZE BUT --

11:38AM    6              THE COURT:    WHY DON'T YOU STAND UP WHEN YOU SPEAK.

11:38AM    7   YEAH, COME OVER HERE.

11:38AM    8              MR. NICK:    THANK YOU.

11:38AM    9        (SIDE-BAR CONFERENCE ON THE RECORD.)

11:38AM   10              THE COURT:    OKAY.   WE'RE AT SIDE-BAR WITH COUNSEL.

11:38AM   11              MR. NICK:    YOUR HONOR, THE WITNESS HAS TESTIFIED

11:38AM   12   THAT AN INTEREST IN PROPERTY INCLUDES IF YOU'RE ABLE TO USE THE

11:38AM   13   PROPERTY, AND THAT IS JUST NOT ONLY INCORRECT BUT THIS -- THESE

11:38AM   14   ARE THE TYPES OF OPINIONS THAT I'M CONCERNED ABOUT.       IT'S

11:38AM   15   CLEARLY NOT CORRECT.     NUMBER ONE, THE GOVERNMENT SHOULD CORRECT

11:38AM   16   THAT ON THE RECORD.

11:38AM   17              THE COURT:    I DON'T THINK HE --

11:38AM   18              MS. GILG:    HE SAID IF YOU HAVE A RIGHT TO USE THE

11:38AM   19   PROPERTY, THAT'S AN INTEREST THAT SHOULD BE DECLARED, AND

11:38AM   20   THAT'S JUST INACCURATE.

11:39AM   21              THE COURT:    DO YOU WANT TO RESPOND TO THIS?

11:39AM   22              MR. SIMEON:    I DON'T KNOW, YOUR HONOR.     THAT'S THE

11:39AM   23   EXPERT WITNESS'S TESTIMONY SO I DON'T HAVE ANY PERSONAL

11:39AM   24   KNOWLEDGE OF WHETHER THAT'S CORRECT OR NOT.        I DEFER TO MY

11:39AM   25   WITNESS, THE EXPERT WITNESS ON THAT TOPIC.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     320


11:39AM    1               MS. GILG:    YOUR HONOR, MY OBJECTION IS THAT HE'S

11:39AM    2   TESTIFYING AS TO A LEGAL CONCLUSION.       THAT'S A LEGAL CONCLUSION

11:39AM    3   AND --

11:39AM    4               THE COURT:   WHAT THIS WITNESS CAN TESTIFY TO AND

11:39AM    5   WHAT WE WENT OVER WAS WHAT THIS FORM ASKS FOR AND IN THE

11:39AM    6   CONTEXT OF HIS EXPERIENCE AND HIS KNOWLEDGE AS A TRUSTEE AND

11:39AM    7   HIS ADMINISTRATOR AS TO WHAT INTEREST GOES AND WHAT IS SUPPOSED

11:39AM    8   TO GO IN THOSE PARTICULAR FORMS.

11:39AM    9        NOW, IF HE GOES A LITTLE FURTHER ABOUT HIM SAYING I MADE

11:39AM   10   LEGAL DETERMINATIONS AND GIVING A LEGAL OPINION ABOUT THAT,

11:39AM   11   THAT MIGHT GO A LITTLE TOO FAR.       HE CAN SAY WHAT IS THIS

11:39AM   12   INTEREST.   LIFE ESTATE.    I THINK THAT'S PERMITTED.    HE CAN TALK

11:39AM   13   ABOUT WHAT A LIFE ESTATE IS, AND HE CAN TALK ABOUT WHAT THOSE

11:39AM   14   FORMS ARE -- EXCUSE ME, WHAT THE WORDS ARE AND WHAT THE

11:39AM   15   DEFINITIONS AND WHAT THAT IS.

11:40AM   16        NOW, YOUR OBJECTION --

11:40AM   17               MS. GILG:    IF I ALLOW --

11:40AM   18               THE COURT:   EXCUSE ME.    YOUR OBJECTION WAS AS TO HE

11:40AM   19   DESCRIBED IN HIS ANSWER?

11:40AM   20               MR. NICK:    HE'S GIVING AN OPINION AS TO WHAT A LEGAL

11:40AM   21   INTEREST IS, AND IT'S A VERY DANGEROUS OPINION, YOUR HONOR,

11:40AM   22   BECAUSE IT'S NOT ONLY INACCURATE.        I MEAN, IF YOU THINK WHAT HE

11:40AM   23   JUST SAID IS EVEN IF YOU RENT A PLACE, YOU HAVE TO DISCLOSE IT,

11:40AM   24   YOU HAVE AN INTEREST IN IT, AND THAT'S JUST NOT TRUE.

11:40AM   25        EVEN IF YOU HAVE A MOTEL ROOM FOR THE DAY, YOU HAVE TO



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      321


11:40AM    1   DISCLOSE IT, AND THESE BROAD STATEMENTS ARE JUST NOT ACCURATE,

11:40AM    2   AND THESE ARE THE OPINIONS THAT ARE BEING USED TO INFER WHAT

11:40AM    3   THE STATE OF MIND OF THE DEFENDANTS ARE AND SO THAT'S THE BASES

11:40AM    4   OF THAT.

11:40AM    5                THE COURT:    I APPRECIATE THAT AND WE TALKED ABOUT

11:40AM    6   THIS.

11:40AM    7          HE CAN TESTIFY ABOUT WHAT HE -- WHAT THE FORM CALLS AND

11:40AM    8   WHAT HE SEES IN RESPONSES TO THE FORM.

11:40AM    9          GOING FURTHER.     IF YOU ASK HIM, AND I THINK HE VOLUNTEERED

11:40AM   10   THIS, IT WASN'T PART OF THE QUESTION BUT HE VOLUNTEERED IT, A

11:41AM   11   LIFE ESTATE -- EXCUSE ME, AN INTEREST IS, AND THEN HE GAVE A

11:41AM   12   LEGAL OPINION ABOUT WHAT AN INTEREST IS, THAT PROBABLY GOES TOO

11:41AM   13   FAR.

11:41AM   14          HE CAN TALK ABOUT WHAT TYPES OF, ACCORDING TO THE

11:41AM   15   QUESTIONS, WHAT TYPES OF INTEREST THOSE ARE AND THE LIFE ESTATE

11:41AM   16   AND WHATEVER AN INHERITANCE AND WHATEVER IT SAYS.      THAT'S

11:41AM   17   PERMITTED.

11:41AM   18          BUT I THINK IF YOU ASK HIM TO IDENTIFY WHAT THAT IS, THAT

11:41AM   19   BECOMES PROBLEMATIC AS GIVING HIS LEGAL OPINION ABOUT WHAT A

11:41AM   20   LIFE ESTATE IS AND WHAT OTHER INTERESTS ARE.

11:41AM   21          HE CAN CERTAINLY GIVE HIS OPINION ABOUT WHAT GOES IN THE

11:41AM   22   FORM, BUT TO GO FURTHER AND SAY A LIFE ESTATE IS, OR WHATEVER

11:41AM   23   IT IS A LEGAL INTEREST MIGHT BE, AND THEN GO OFF INTO SOME

11:41AM   24   OTHER DESCRIPTION, I THINK IS A LITTLE TOO FAR.

11:41AM   25          THE EVIDENCE -- I DON'T THINK THE FACTS HERE INDICATE



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                       322


11:41AM    1   THAT.   IF YOU WERE GOING TO ASK HIM ABOUT STOCK DISTRIBUTIONS

11:41AM    2   AND HOW MUCH INTEREST HE HAS IN THAT, AND THEN HE GOES INTO

11:42AM    3   COLLOQUY ABOUT ANALYZING HOW MUCH INTEREST HE HAS BASED ON THE

11:42AM    4   RATE OF RETURN OR INVESTMENTS, ALL OF THOSE TYPES OF THINGS,

11:42AM    5   THAT'S NOT PERMITTED HERE.

11:42AM    6        SO YOU CAN CONTINUE THE EXAMINATION, BUT ESSENTIALLY WHAT

11:42AM    7   DO YOU EXPECT TO SEE IN THE FORM.

11:42AM    8                MS. GILG:    WILL YOU BE STRIKING THE PHRASE WHEN HE

11:42AM    9   SAID IF YOU USE IT, IF YOU --

11:42AM   10                THE COURT:    DID HE -- I'M GOING TO LOOK AT THE

11:42AM   11   TRANSCRIPT.

11:42AM   12                MS. GILG:    THAT YOU HAVE A RIGHT TO USE OR

11:42AM   13   SOMETHING.

11:42AM   14                THE COURT:    I'LL LOOK AT THE TRANSCRIPT AND SEE

11:42AM   15   EXACTLY WHAT THAT LANGUAGE WAS.       BUT IF HE SAID SOMETHING LIKE

11:42AM   16   THAT, THEN I WILL STRIKE IT.

11:42AM   17                MR. NICK:    AND I MEAN, HE DID VOLUNTEER IT.     IT

11:42AM   18   WASN'T PROMPTED BY THE GOVERNMENT'S QUESTION PER SE.

11:42AM   19                THE COURT:    RIGHT.   RIGHT.   SO LET ME SEE IF I FIND

11:42AM   20   THAT, AND I'LL STRIKE THAT.

11:42AM   21                MR. SIMEON:   SO, YOUR HONOR, THE OBJECTION WAS TO MY

11:42AM   22   LAST QUESTION?

11:42AM   23                MR. NICK:    IT WAS MORE TO THE ANSWER, WHICH IS

11:42AM   24   OUTSIDE OF HIS AREA OF EXPERTISE.       IT CALLS FOR A LEGAL

11:43AM   25   CONCLUSION.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                        323


11:43AM    1              MS. GILG:     IT CALLS FOR A LEGAL CONCLUSION.

11:43AM    2              MR. SIMEON:     BECAUSE MY LAST QUESTION, I BELIEVE, IS

11:43AM    3   WHAT THE SECOND SENTENCE WAS ASKING FOR.

11:43AM    4              THE COURT:     YES.

11:43AM    5              MR. SIMEON:     I JUST WANT TO --

11:43AM    6              MR. NICK:     IT'S ONE OF THOSE QUESTIONS WHERE YOU

11:43AM    7   ASKED --

11:43AM    8              MR. SIMEON:     I UNDERSTAND.

11:43AM    9              THE COURT:     THE ANSWER WAS VOLUNTEERED.    THAT'S

11:43AM   10   OKAY.   ALL RIGHT.    OKAY.   I THINK WE UNDERSTAND.    THANK YOU.

11:43AM   11        THANK YOU, COUNSEL.

11:43AM   12        (END OF DISCUSSION AT SIDE-BAR.)

11:43AM   13              THE COURT:     COUNSEL, GIVE ME JUST A MOMENT.

11:43AM   14        (PAUSE IN PROCEEDINGS.)

11:43AM   15              THE COURT:     ALL RIGHT.   I'M GOING TO SUSTAIN THE

11:44AM   16   OBJECTION AS TO THE LAST PORTION OF THIS WITNESS'S ANSWER,

11:44AM   17   LADIES AND GENTLEMEN, THAT WHERE THE WITNESS INDICATED "IT'S

11:44AM   18   NOT JUST I HAVE A DEED TO A PIECE OF PROPERTY.       REALLY, ANY

11:44AM   19   INTEREST THAT YOU HAVE."

11:44AM   20        AND IT WENT FURTHER, "IF YOU HAVE THE RIGHT TO USE CERTAIN

11:44AM   21   PROPERTY, THIS SCHEDULE ASKS YOU TO PUT THAT DOWN."

11:44AM   22        I'M GOING TO STRIKE THAT PORTION OF THE TESTIMONY.       THAT

11:44AM   23   PORTION OF THE TESTIMONY IS STRICKEN.       EVERYTHING ELSE REMAINS.

11:44AM   24        ALL RIGHT, YOU CAN PROCEED.

11:44AM   25              MR. SIMEON:     THANK YOU, YOUR HONOR.



                                    UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    324


11:44AM    1   Q.   MR. LAFFREDI, YOU HAD JUST READ THE SENTENCE THAT READS:

11:44AM    2   "INCLUDE ANY PROPERTY IN WHICH THE DEBTOR HOLDS RIGHTS AND

11:44AM    3   POWERS EXERCISABLE FOR THE DEBTOR'S OWN BENEFIT."

11:44AM    4        MY QUESTION IS WHAT IS THAT PART OF THE INSTRUCTION ASKING

11:44AM    5   FOR OR EXPLAINING?

11:44AM    6   A.   THAT, TO ME, MEANS THAT IF YOU DO NOT OWN A PIECE OF

11:45AM    7   PROPERTY OUTRIGHT BUT YOU HAVE RIGHTS OR POWERS THAT ARE

11:45AM    8   EXERCISABLE FOR YOUR BENEFIT, YOU HAVE TO LIST IT THERE.

11:45AM    9   Q.   NOW, MOVING DOWN TO THE DESCRIPTION AND LOCATION OF

11:45AM   10   PROPERTY.   HOW MANY PROPERTIES ARE LISTED?

11:45AM   11   A.   ONE.

11:45AM   12   Q.   AND CAN YOU READ WHAT THAT SAYS?

11:45AM   13   A.   IT'S 1310 FILLMORE, NUMBER 302, SAN FRANCISCO, CALIFORNIA,

11:45AM   14   CONDOMINIUM-INVESTMENT.

11:45AM   15   Q.   AND CAN YOU EXPLAIN WHAT THE ENTRIES TO THE RIGHT OF THAT

11:45AM   16   MEAN?

11:45AM   17   A.   SO AT THE TOP THERE ARE DIFFERENT COLUMNS ASKING FOR

11:45AM   18   DIFFERENT TYPES OF INFORMATION.    AND SO THE FIRST ONE IS THE

11:45AM   19   DESCRIPTION AND LOCATION OF PROPERTY, WHICH IS WHAT I JUST

11:45AM   20   READ.

11:45AM   21        AND THEN THE NEXT ONE THE DEBTOR IS SUPPOSED TO LIST THE

11:45AM   22   NATURE OF THE DEBTOR'S INTEREST IN THAT PROPERTY.    THE DEBTOR

11:45AM   23   DID NOT LIST ANYTHING HERE.

11:45AM   24        AND THEN THE TYPE OF OWNERSHIP.     SO WHETHER IT'S HUSBAND,

11:46AM   25   WHETHER IT'S WIFE, WHETHER IT'S JOINTLY OWNED OR WHETHER IT'S



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   325


11:46AM    1   COMMUNITY PROPERTY.    COMMUNITY PROPERTY IS SPECIFIC IN

11:46AM    2   CALIFORNIA.    THAT'S A TYPE OF OWNERSHIP INTEREST, AND THEY

11:46AM    3   LISTED C FOR COMMUNITY.

11:46AM    4        AND THEN THE DEBTOR IS SUPPOSED TO LIST THE VALUE OF THEIR

11:46AM    5   INTEREST IN THE PROPERTY WITHOUT DEDUCTING ANY SECURED CLAIM

11:46AM    6   MEANING LIKE A MORTGAGE OR A LIEN AMOUNT, AND SO THEY LISTED

11:46AM    7   THE VALUE OF THEIR PROPERTY AT $520,000.

11:46AM    8        AND THEN THE LAST COLUMN IS THE AMOUNT OF ANY SECURED

11:46AM    9   CLAIMS THAT MIGHT BE ON THAT PROPERTY, AND SO THEY HAVE LISTED

11:46AM   10   THAT THEY HAVE $705,332 IN SECURED CLAIMS AGAINST THAT PIECE OF

11:46AM   11   PROPERTY.

11:46AM   12        SO THAT, TO ME, MEANS THAT THE PROPERTY IS WORTH ABOUT

11:46AM   13   $185,000 LESS THAN WHAT IS OWED ON IT.

11:46AM   14   Q.   LET'S MOVE ON TO SCHEDULE B WHICH IS PAGE 1-13.

11:47AM   15        MS. HOLLIMAN, CAN YOU ZOOM IN ON THE TOP HALF, PLEASE.

11:47AM   16        MR. LAFFREDI, IF YOU COULD PLEASE READ THE FIRST LINE OF

11:47AM   17   THE INSTRUCTIONS AND THEN JUST EXPLAIN WHAT THAT MEANS OR WHAT

11:47AM   18   IT IS ASKING FOR?

11:47AM   19   A.   WELL, SO SCHEDULE B IS A LIST OF ALL OF THE DEBTORS.      THIS

11:47AM   20   IS WHERE THE DEBTORS HAVE TO LIST ALL OTHER PROPERTY THAT THE

11:47AM   21   DEBTOR OWNS.   SO NOT REAL ESTATE, BUT EVERYTHING ELSE, AND

11:47AM   22   THAT'S CALLED PERSONAL PROPERTY.

11:47AM   23        AND THIS SCHEDULE, THE FIRST SENTENCE OF THE INSTRUCTIONS

11:47AM   24   IS "EXCEPT AS DIRECTED BELOW, LIST ALL PERSONAL PROPERTY OF THE

11:47AM   25   DEBTOR OF WHATEVER KIND."



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                        326


11:47AM    1   Q.   SO WHAT IS THAT ASKING FOR THEN?

11:47AM    2   A.   THAT MEANS THAT THE DEBTOR HAS TO LIST EVERYTHING ELSE

11:47AM    3   THAT THE DEBTOR OWNS OTHER THAN REAL PROPERTY.

11:47AM    4   Q.   OKAY.    SO LET'S GO THROUGH THE FIRST FEW LINES AND IF YOU

11:48AM    5   COULD JUST READ WHAT IS ANSWERED FIRST FOR NUMBER 1, WHAT IS

11:48AM    6   ASKED FOR AND WHAT IS ANSWERED?

11:48AM    7                MS. GILG:    OBJECTION.   THIS DOCUMENT SPEAKS FOR

11:48AM    8   ITSELF.

11:48AM    9                THE COURT:   YOU CAN -- OVERRULED.     HE CAN READ IT

11:48AM   10   INTO THE RECORD.

11:48AM   11                THE WITNESS:   SO THE FIRST ONE ASKS FOR CASH ON

11:48AM   12   HAND.   SO AGAIN AT THE TOP THERE IS THE DIFFERENT COLUMNS.          SO

11:48AM   13   THE FIRST COLUMN IS THE TYPE OF PROPERTY, AND THAT'S WHERE IT

11:48AM   14   GOES INTO A BUNCH OF DIFFERENT TYPES OF PROPERTY THAT YOU CAN

11:48AM   15   LIST.

11:48AM   16        AND THE NEXT COLUMN JUST SAYS NONE.       IF THE DEBTOR DOES

11:48AM   17   NOT HAVE ANY PROPERTY OF THAT TYPE, THEN THEY WOULD PUT AN X

11:48AM   18   THERE, MEANING THEY DON'T HAVE THAT.       THERE'S NONE OF THAT

11:48AM   19   PROPERTY.

11:48AM   20        THE NEXT COLUMN IS A DESCRIPTION AND LOCATION OF THE

11:48AM   21   PROPERTY.    SO THIS WOULD BE WHERE THE DEBTOR KIND OF DESCRIBES

11:48AM   22   AND IDENTIFIES WHERE THE PROPERTY IS LOCATED.

11:48AM   23        AND THEN AGAIN THAT NEXT COLUMN IS THE TYPE OF OWNERSHIP

11:49AM   24   INTEREST THAT THE DEBTOR HAS, MEANING DO THEY OWN IT BY

11:49AM   25   THEMSELVES?    DO THEY OWN IT WITH SOMEBODY ELSE?



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   327


11:49AM    1        AND THEN FINALLY, THE DEBTOR LISTS THE VALUE OF THEIR

11:49AM    2   INTEREST IN THAT PROPERTY, AGAIN, WITHOUT DEDUCTING ANY SECURED

11:49AM    3   CLAIM AGAINST THE PROPERTY.

11:49AM    4        SO THE VERY FIRST ONE, NUMBER 1, IT ASKS FOR THE DEBTOR TO

11:49AM    5   LIST ALL CASH ON HAND AT THE TIME THE BANKRUPTCY WAS FILED AND

11:49AM    6   THE DEBTOR CHECKED THE BOX THAT THEY DID NOT HAVE ANY CASH ON

11:49AM    7   HAND AT THE TIME THE CASE WAS FILED.

11:49AM    8   BY MR. SIMEON:

11:49AM    9   Q.   AND WHAT IS NUMBER --

11:49AM   10   A.   AND IN MY EXPERIENCE CASH MEANS CASH.      IF YOU HAVE IT IN

11:49AM   11   YOUR WALLET, IF YOU HAVE IT IN A MATTRESS, IF YOU HAVE IT IN A

11:49AM   12   SAFE, YOU HAVE TO LIST THAT CASH.

11:49AM   13   Q.   AND WHAT IS NUMBER 2 ASKING FOR?

11:49AM   14   A.   NUMBER 2 ASKS FOR ALL CHECKING, SAVINGS OR OTHER FINANCIAL

11:49AM   15   ACCOUNTS, CD'S, DIFFERENT TYPES OF ACCOUNTS THAT YOU WOULD KEEP

11:49AM   16   MONEY AT.

11:49AM   17        AND THE DEBTOR LISTED --

11:50AM   18               MS. GILG:    OBJECTION.   THERE'S NO QUESTION PENDING.

11:50AM   19               THE COURT:   SUSTAINED.   DO YOU HAVE ANOTHER

11:50AM   20   QUESTION?

11:50AM   21   BY MR. SIMEON:

11:50AM   22   Q.   WHAT DID THE DEBTOR LIST?

11:50AM   23   A.   SO THE DEBTORS HERE LISTED WHAT APPEARS TO BE FOUR BANK

11:50AM   24   ACCOUNTS.   THE FIRST ONE IS A BANK ACCOUNT WITH PINNACLE

11:50AM   25   BANK-MORGAN HILL WHICH IS OWNED AS COMMUNITY PROPERTY, AND IT



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    328


11:50AM    1   HAD -- THE DEBTORS INDICATED THAT IT HAD A HUNDRED DOLLARS IN

11:50AM    2   IT WHEN THE CASE WAS FILED.

11:50AM    3        THEN THE NEXT ONE IS A BANK OF AMERICA ACCOUNT THAT IS

11:50AM    4   ALSO COMMUNITY PROPERTY THAT HAD $200 IN IT WHEN THE CASE WAS

11:50AM    5   FILED.   AGAIN, THAT'S MAY 25TH, 2010.

11:50AM    6        AND THEN A THIRD ACCOUNT, UNITED SECURITY BANK, ALSO

11:50AM    7   COMMUNITY PROPERTY THAT HAD $15 IN IT AS OF THE DATE OF FILING.

11:50AM    8        AND THEN A FOURTH ACCOUNT TD AMERITRADE, COMMUNITY

11:50AM    9   PROPERTY WITH $10 IN IT, AND THAT WOULD CONSTITUTE ALL OF THE

11:50AM   10   DEBTOR'S BANK ACCOUNTS THAT THEY HAD AT THE TIME THE CASE WAS

11:51AM   11   FILED.

11:51AM   12   Q.   MS. HOLLIMAN, COULD YOU JUST MOVE DOWN A LITTLE FURTHER

11:51AM   13   DOWN THE PAGE, PLEASE, AND ZOOM IN AT THE LOWER PART.

11:51AM   14        WHAT IS NUMBER 6 ASKING FOR?

11:51AM   15   A.   NUMBER 6 IS ASKING FOR WEARING APPAREL.        SO THIS IS

11:51AM   16   GENERALLY CLOTHES AND STUFF THAT YOU WEAR.      THE DEBTORS -- I'M

11:51AM   17   SORRY.

11:51AM   18   Q.   THAT'S FINE.    LET'S MOVE ON TO PAGE 1-16.

11:51AM   19        MS. HOLLIMAN, COULD YOU ZOOM IN ON THE TOP HALF OF THE

11:51AM   20   PAGE.

11:51AM   21        AND THIS IS STILL PART OF SCHEDULE B; CORRECT?

11:52AM   22   A.   YES.

11:52AM   23   Q.   PLEASE READ NUMBER 35 AND EXPLAIN WHAT IS BEING ASKED FOR

11:52AM   24   THERE?

11:52AM   25   A.   NUMBER 35 ASKS FOR "OTHER PERSONAL PROPERTY OF ANY KIND



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  329


11:52AM    1   NOT ALREADY LISTED.    ITEMIZE."

11:52AM    2        AND THAT IS BASICALLY THE CATCHALL FOR ANY OTHER TYPE OF

11:52AM    3   PROPERTY THAT WAS NOT EXPLICITLY ASKED FOR IN ONE OF THE OTHER

11:52AM    4   TYPES OF PROPERTY.

11:52AM    5        SO IT LOOKS LIKE THERE ARE 35 -- 34 TYPES OF PROPERTY THAT

11:52AM    6   YOU CAN LIST.   35 BASICALLY SAYS, LOOK, IF IT DID NOT

11:52AM    7   EXPLICITLY ASK FOR A TYPE OF PROPERTY THAT YOU OWN, HERE'S

11:52AM    8   WHERE YOU PUT IT OR IF YOU DON'T KNOW WHERE TO PUT IT, THIS IS

11:52AM    9   WHERE YOU PUT IT.

11:52AM   10   Q.   AND YOU --

11:52AM   11   A.   AND THIS IS ONLY PERSONAL PROPERTY, NOT REAL PROPERTY.

11:52AM   12        REAL PROPERTY GOES ON SCHEDULE A.

11:52AM   13   Q.   SO ALL REAL PROPERTY ON SCHEDULE A AND ALL OTHER PROPERTY

11:52AM   14   OF ANY KIND IN SCHEDULE B; IS THAT CORRECT?

11:52AM   15   A.   RIGHT.

11:52AM   16   Q.   MS. HOLLIMAN, LET'S MOVE ON TO SCHEDULE C, PAGE 1-17.

11:53AM   17        MR. LAFFREDI, CAN YOU JUST EXPLAIN WHAT THIS SCHEDULE IS

11:53AM   18   AND WHAT IT ASKS FOR?

11:53AM   19   A.   SO EARLIER I MENTIONED THAT A TRUSTEE'S JOB IS TO

11:53AM   20   LIQUIDATE AVAILABLE ASSETS FOR THE BENEFIT OF CREDITORS, AND IN

11:53AM   21   ORDER TO FIGURE OUT WHAT IS AVAILABLE THEY HAVE TO DETERMINE

11:53AM   22   WHAT EXEMPTIONS HAVE BEEN TAKEN ON THE DEBTOR'S PROPERTY.

11:53AM   23        SO THIS IS THE SCHEDULE WHERE THE DEBTOR TELLS THE

11:53AM   24   TRUSTEE, TELLS THE CREDITORS, TELLS THE COURT, YOU CAN'T TAKE

11:53AM   25   THIS AMOUNT OF THE PROPERTY THAT I'VE LISTED BECAUSE IT'S AN



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    330


11:53AM    1   EXEMPTION THAT I'M ENTITLED TO.

11:53AM    2        AND SO HERE THEY LIST THE TYPE OF PROPERTY WHICH WILL ALSO

11:53AM    3   BE LISTED ON SCHEDULE B OR A.

11:53AM    4        SO THIS IS REALLY JUST COPYING FROM SCHEDULE A AND B AND

11:53AM    5   PUTTING IT INTO THE SCHEDULE AND SAYING I AM EXEMPTING THIS

11:53AM    6   PROPERTY THAT I'VE ALREADY LISTED.

11:53AM    7        THE MIDDLE COLUMN, THE SPECIFY LAW PROVIDING EACH

11:54AM    8   EXEMPTION, THAT'S WHERE THE DEBTOR GETS THE ENTITLEMENT TO THE

11:54AM    9   EXEMPTION UNDER LAW.   IN CALIFORNIA LAW THEY'RE REQUIRED TO USE

11:54AM   10   CALIFORNIA STATE LAW EXEMPTIONS.

11:54AM   11        SO THESE ARE CITATIONS TO THE CALIFORNIA STATUTES THAT

11:54AM   12   ALLOW THEM TO TAKE A CERTAIN AMOUNT OF THE EXEMPTIONS.

11:54AM   13        THEN THE NEXT COLUMN IS THE VALUE OF THE EXEMPTION.    SO

11:54AM   14   THIS IS THE AMOUNT THAT THEY SAY THAT THEY'RE ENTITLED TO KEEP.

11:54AM   15        AND THEN THE LAST COLUMN IS THE TOTAL VALUE OF THE

11:54AM   16   PROPERTY WITHOUT DEDUCTING THE EXEMPTION.

11:54AM   17        SO THIS IS THE -- THE LAST COLUMN IS WHAT THE PROPERTY

11:54AM   18   THEY OWN IS WORTH, AND THEN THE SECOND TO THE LAST COLUMN IS

11:54AM   19   THIS IS WHAT I AM CLAIMING AS MY EXEMPTION.

11:54AM   20        SO IF YOU SEE THAT THE NUMBERS MATCH, THAT MEANS THAT

11:54AM   21   THEY'RE CLAIMING THE FULL VALUE OF THE PROPERTY THAT THEY HAVE

11:54AM   22   LISTED AND THAT THE TRUSTEE CANNOT TAKE THAT PROPERTY FROM

11:54AM   23   THEM.

11:54AM   24   Q.   NEXT PAGE, PLEASE, 1-18.

11:55AM   25        MR. LAFFREDI, WHAT SCHEDULE IS THIS AND WHAT IS THIS



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  331


11:55AM    1   ASKING FOR?

11:55AM    2   A.   THIS IS SCHEDULE D WHICH IS -- NOW WE'VE JUST DONE THE

11:55AM    3   SCHEDULES WHERE THE DEBTORS LIST THEIR ASSETS AND NOW WE GET TO

11:55AM    4   WHERE THEY'RE LISTING THEIR LIABILITIES, AND SCHEDULE D IS ALL

11:55AM    5   CREDITORS WHO HOLD SECURED CLAIMS AGAINST THE DEBTOR'S

11:55AM    6   PROPERTY.

11:55AM    7        SO SECURED CLAIMS ARE LIKE LIENS AND LIKE A CAR LIEN, LIKE

11:55AM    8   A MORTGAGE.   THIS IS WHERE A CREDITOR HAS A RIGHT TO GO AFTER A

11:55AM    9   CERTAIN PIECE OF PROPERTY AND EITHER TAKE IT BACK OR SELL IT

11:55AM   10   AND KEEP THE MONEY TO SATISFY THE OBLIGATION THAT EXISTS ON

11:55AM   11   THAT.

11:55AM   12        SO THIS IS A LIST OF ALL OF THE CREDITORS WHO HAVE A

11:55AM   13   SECURED INTEREST ON THE DEBTOR'S PROPERTY.

11:55AM   14   Q.   AND NEXT PAGE, PLEASE, 1-19.

11:56AM   15        MR. LAFFREDI, WHAT SCHEDULE IS THIS?

11:56AM   16   A.   THIS IS SCHEDULE E, WHICH IS WHERE THE DEBTOR IS REQUIRED

11:56AM   17   TO LIST ALL CREDITORS WHO HOLD UNSECURED CLAIMS, MEANING

11:56AM   18   THERE'S NO PROPERTY TO ATTACH TO OR GET.

11:56AM   19        BUT E IS SPECIFIC TO VARIOUS TYPE OF PRIORITY CLAIMS THAT

11:56AM   20   ARE SPECIFICALLY IDENTIFIED IN THE BANKRUPTCY CODE.

11:56AM   21        THE REASON THAT THEY'RE PRIORITY IS BECAUSE THEY'RE NOT

11:56AM   22   JUST REGULAR OLD UNSECURED CLAIMS, THEY'RE MORE THAN THAT.

11:56AM   23        SO THIS SCHEDULE FURTHER DOWN SHOWS WHAT TYPES OF PRIORITY

11:56AM   24   CLAIMS THAT THERE ARE THAT ARE IDENTIFIED IN THE BANKRUPTCY

11:56AM   25   CODE.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   332


11:56AM    1        SO DOMESTIC SUPPORT OBLIGATION, IF A PERSON OWES CHILD

11:56AM    2   SUPPORT, THAT DOESN'T MEAN THAT THE PERSON WHO OWES THE CHILD

11:56AM    3   SUPPORT HAS TO FIGHT WITH ALL OF THE CREDIT CARDS AND OTHER

11:56AM    4   TYPES OF DEBTS, AND THEY HAVE PRIORITY AND IN FACT THEY GET

11:57AM    5   PAID FIRST OUT OF ANY RECOVERY.

11:57AM    6        AND THEN IT GOES DOWN THE LIST.     INVOLUNTARY CASE,

11:57AM    7   EXPENSES, WAGES.   SO IF A BUSINESS FILES AND THEIR EMPLOYEES

11:57AM    8   ARE OWED WAGES, THEN THEY ARE ENTITLED TO GET PAID BEFORE OTHER

11:57AM    9   CREDITORS UP TO A CERTAIN AMOUNT.

11:57AM   10   Q.   LET'S SKIP TO THE NEXT SCHEDULE, SCHEDULE F, AND THAT'S ON

11:57AM   11   PAGE 1-21.

11:57AM   12   A.   SO THEN SCHEDULE --

11:57AM   13   Q.   WAIT.

11:57AM   14   A.   I'M SORRY.

11:57AM   15   Q.   SO WHAT SCHEDULE IS THIS?

11:57AM   16   A.   THIS IS SCHEDULE F WHICH IS A LIST OF ALL CREDITORS WHO

11:57AM   17   HOLD UNSECURED NONPRIORITY CLAIMS.

11:57AM   18        SO THIS IS REALLY ALL OF THE REST OF THE DEBT THAT WOULD

11:57AM   19   BE OWED BY THE DEBTOR THAT IS NOT SECURED, AND THAT IS NOT A

11:57AM   20   PRIORITY ON A SECURED CLAIM.

11:57AM   21   Q.   AND, MS. HOLLIMAN, IF YOU COULD ZOOM IN ON THE BOTTOM HALF

11:57AM   22   WHERE THE CREDITORS ARE LISTED.

11:58AM   23        CAN YOU PLEASE EXPLAIN THE ORGANIZATION OF THIS SECTION,

11:58AM   24   INCLUDING THE BOX IN THE LOWER RIGHT AND THE SUBTOTAL?

11:58AM   25   A.   SURE.   SO THE FIRST COLUMN IS WHERE THE DEBTOR WOULD LIST



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  333


11:58AM    1   THE CREDITOR'S NAME, ADDRESS, AND THEN ACCOUNT NUMBER IF THERE

11:58AM    2   WAS AN ACCOUNT NUMBER.

11:58AM    3        THEN THERE ARE TWO SKINNY LITTLE COLUMNS NEXT TO THAT.

11:58AM    4   THE FIRST LITTLE COLUMN IT SAYS CODEBTOR, AND THAT MEANS IF THE

11:58AM    5   DEBTOR IS LIABLE ON THAT DEBT WITH ANYBODY ELSE, WHETHER IT'S A

11:58AM    6   PERSON, A BUSINESS, ANYBODY, THEY WOULD CHECK -- THEY WOULD PUT

11:58AM    7   A LITTLE X THERE THAT INDICATES THAT IT'S NOT JUST A DEBTOR WHO

11:58AM    8   IS LIABLE ON THIS, THERE'S SOMEONE ELSE WHO IS LIABLE.

11:58AM    9        AND THEN THE NEXT COLUMN IS ONE WE HAVE SEEN BEFORE.    THIS

11:58AM   10   IS WHERE THEY INDICATE WHERE IT'S JUST THE HUSBAND WHO OWNS THE

11:58AM   11   DEBT, WHETHER IT'S JUST THE WIFE WHO OWNS THE DEBT, WHETHER

11:58AM   12   THEY OWE IT JOINTLY OR TOGETHER OR WHETHER IT IS A COMMUNITY

11:59AM   13   DEBT.

11:59AM   14        AND THEN THE MIDDLE COLUMN IS WHERE THE DEBTOR IS SUPPOSED

11:59AM   15   TO PUT THE DATE THAT THE DEBT WAS INCURRED AND IF THERE WAS ANY

11:59AM   16   CONSIDERATION FOR THE CLAIM, AND THEN ALSO IF IT'S SUBJECT TO A

11:59AM   17   SET OFF WHICH IS A SPECIFIC BANKRUPTCY TERM FOR A RIGHT A

11:59AM   18   CREDITOR MAY HAVE.   YOU'RE SUPPOSED TO PUT THAT INFORMATION IN

11:59AM   19   THERE.

11:59AM   20        THE LAST THREE SKINNY COLUMNS THERE CONTINGENT,

11:59AM   21   UNLIQUIDATED, DISPUTED, THOSE ARE AGAIN SPECIFIC TERMS OF ART

11:59AM   22   IN BANKRUPTCY.   AND IF THE DEBTOR CLAIMS -- IF THE DEBTOR

11:59AM   23   ALLEGES THAT A CLAIM IS DISPUTED FOR SOME REASON, SAY THEY

11:59AM   24   DON'T OWE THAT MUCH OR THEY DON'T -- YOU KNOW, IT'S NOT THEM,

11:59AM   25   IT'S SOMEBODY ELSE, OR SOME REASON THAT THEY HAVE TO DISPUTE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                       334


11:59AM    1   THAT DEBT, THEY WOULD CHECK DISPUTED.

11:59AM    2        IF IT'S CONTINGENT, MEANING SOMETHING ELSE HAS TO HAPPEN

11:59AM    3   FIRST BEFORE THE DEBT IS ACTUALLY OWED, THEY COULD CHECK

11:59AM    4   CONTINGENT.    IF IT'S UNLIQUIDATED, IT MEANS THERE'S NO WAY TO

12:00PM    5   DETERMINE WHAT THE AMOUNT WOULD BE OR IT'S NOT SORT OF RIPE FOR

12:00PM    6   COLLECTION, THEN THEY WOULD PUT IT UNDER UNLIQUIDATED.

12:00PM    7        AND THEN THE NEXT COLUMN IS THE AMOUNT OF THE CLAIM.      SO

12:00PM    8   WHAT THE DEBTOR SAYS THE CREDITOR IS OWED.

12:00PM    9   Q.   PRE --

12:00PM   10   A.   SORRY.   THE SUBTOTAL IN THE BOTTOM RIGHT, THAT'S A

12:00PM   11   SUBTOTAL OF ALL OF THE DEBTS LISTED ON THAT PARTICULAR PAGE.

12:00PM   12   Q.   AND PREVIOUSLY WHEN YOU WERE DISCUSSING DISCHARGE, I

12:00PM   13   BELIEVE YOU WERE REFERRING TO UNSECURED CLAIMS; IS THAT RIGHT?

12:00PM   14   A.   RIGHT.

12:00PM   15   Q.   OKAY.    SO IS THAT THIS SECTION OF THE FORM, SCHEDULE F?

12:00PM   16   A.   RIGHT, IT WOULD INCLUDE SCHEDULE E AS WELL IF THERE WERE

12:00PM   17   ANY UNSECURED.    A DISCHARGE DISCHARGES THE DEBTOR OF UNSECURED

12:00PM   18   DEBTS.   IT DOESN'T DISCHARGE THEM OF SECURED DEBTS.

12:00PM   19        SO IF YOU GOT OUT OF A BANKRUPTCY CASE AND YOU STILL HAD A

12:00PM   20   MORTGAGE, THAT DOESN'T MEAN THAT YOU DON'T HAVE TO PAY YOUR

12:01PM   21   MORTGAGE ANYMORE.

12:01PM   22        THE SECURED DEBT SURVIVES THE DISCHARGE.       THE DISCHARGE

12:01PM   23   ONLY AFFECT UNSECURED DEBTS.     SO THE UNSECURED DEBTS LISTED ON

12:01PM   24   SCHEDULE E AND F, THOSE WOULD BE GENERALLY THE DEBTS THAT WOULD

12:01PM   25   BE DISCHARGED.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  335


12:01PM    1   Q.   MOVING TO THE BOTTOM, THE LOWER LEFT OF THIS PAGE.    WHAT

12:01PM    2   HAVE DOES IT SAY THERE?    WHAT IS IT ASKING FOR?

12:01PM    3   A.   I THINK 8 CONTINUATION -- IT'S ASKING FOR -- TO INDICATE

12:01PM    4   HOW MANY ADDITIONAL PAGES ARE GOING TO BE ATTACHED LISTING

12:01PM    5   ADDITIONAL CREDITORS AND IT --

12:01PM    6   Q.   AND WHAT DOES IT MEAN IT'S ASKING FOR HOW MANY PAGES IN

12:01PM    7   SCHEDULE F THERE ARE?

12:01PM    8   A.   RIGHT.

12:01PM    9   Q.   AND WHAT DOES THIS ONE SAY?

12:01PM   10   A.   EIGHT.

12:01PM   11   Q.   MS. HOLLIMAN, IF YOU COULD GO TO THE NEXT PAGE 1-22.

12:02PM   12        AND THIS IS PAGE 2 OF SCHEDULE F; CORRECT?

12:02PM   13   A.   YES, IT LOOKS LIKE THAT.

12:02PM   14   Q.   LET'S SKIP TO THE LAST PAGE IN SCHEDULE F WHICH IS 1-29.

12:02PM   15        ACTUALLY, MS. HOLLIMAN, IF YOU COULD ZOOM IN ON THE BOTTOM

12:02PM   16   HALF OF THE FORM, PLEASE.

12:02PM   17        SO THE BOTTOM RIGHT ON THIS PAGE LOOKS A LITTLE BIT

12:02PM   18   DIFFERENT.    CAN YOU JUST EXPLAIN THE ORGANIZATION AND WHAT THIS

12:02PM   19   FORM IS SHOWING?

12:02PM   20   A.   SO THIS APPEARS TO BE THE LAST OF THE EIGHT ADDITIONAL

12:02PM   21   PAGES.   AND SO ON THE RIGHT THERE'S NOT ONLY A SUBTOTAL, WHICH

12:02PM   22   WAS A TOTAL OF JUST THIS ONE PAGE, BUT IT ALSO INCLUDES A TOTAL

12:03PM   23   OF ALL OF THE OTHER PAGES TOGETHER.

12:03PM   24   Q.   AND THAT'S THE TOTAL OF ALL OF THE UNSECURED DEBTS IN

12:03PM   25   SCHEDULE F; IS THAT RIGHT?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      336


12:03PM    1   A.     UNSECURED NONPRIORITY DEBTS THAT ARE LISTED IN SCHEDULE F,

12:03PM    2   YES.

12:03PM    3   Q.     AND WHAT IS THE NUMBER THERE?

12:03PM    4   A.     $2,540,514.90.

12:03PM    5               THE COURT:    IS THIS A GOOD TIME TO TAKE OUR LUNCH

12:03PM    6   BREAK?

12:03PM    7               MR. SIMEON:    YES.   THANK YOU.

12:03PM    8               THE COURT:    LET'S TAKE OUR LUNCH BREAK NOW, LADIES

12:03PM    9   AND GENTLEMEN.      AND WE WILL -- IF YOU COULD COLLECT YOURSELVES

12:03PM   10   IN THE JURY ASSEMBLY ROOM SUCH THAT WE CAN CALL YOU UP AND

12:03PM   11   START AT 1:30, PLEASE.     IF YOU COULD BE DOWN THERE SUCH THAT

12:03PM   12   OUR COURTROOM CLERK COULD BRING YOU UP TO START AT 1:30.

12:03PM   13          LET ME ALSO TELL YOU A SCHEDULE CHANGE YET AGAIN.     I THINK

12:03PM   14   I INDICATED THAT WE WOULD BE ABLE TO HAVE EVIDENCE TOMORROW

12:03PM   15   MORNING OR TOMORROW HALF DAY.      WELL, THAT'S CHANGED.   WE'RE NOT

12:03PM   16   GOING TO BE IN SESSION TOMORROW AT ALL.        SO I APOLOGIZE FOR THE

12:04PM   17   INCONVENIENCE.      I WANTED TO LET YOU KNOW NOW SO THAT YOU COULD

12:04PM   18   MAKE ADJUSTMENTS TO YOUR SCHEDULE.

12:04PM   19               THE CLERK:    THE MICROPHONE.

12:04PM   20               THE COURT:    SO WE WILL NOT BE IN SESSION TOMORROW,

12:04PM   21   THURSDAY, AT ALL, AND I APOLOGIZE FOR THIS LAST MINUTE CHANGE.

12:04PM   22          ALL RIGHT.   WE'LL BE IN RECESS.     HAVE A GOOD LUNCH.   WE'LL

12:04PM   23   SEE YOU BACK IN THE AFTERNOON.

12:04PM   24          YOU MAY STAND DOWN, SIR.

12:04PM   25               THE CLERK:    COURT IS IN RECESS.



                                    UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                      337


12:04PM    1        (LUNCH RECESS TAKEN AT 12:04 P.M.)

           2

           3

           4

           5

           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     338


12:04PM    1                              AFTERNOON SESSION

01:32PM    2        (JURY OUT AT 1:32 P.M.)

01:32PM    3                THE COURT:   ALL RIGHT.   WE'RE BACK ON THE RECORD

01:33PM    4   OUTSIDE THE PRESENCE OF THE JURY.      ALL COUNSEL ARE PRESENT.

01:33PM    5        I JUST WANTED TO BRING TO COUNSEL'S ATTENTION A

01:33PM    6   COMMUNICATION THAT OUR COURTROOM DEPUTY RECEIVED FROM JUROR

01:33PM    7   NUMBER 2, MR. ALFARO.      AND MR. ALFARO REPORTS, I THINK,

01:33PM    8   REPORTED TO OUR COURTROOM DEPUTY THAT JUROR NUMBER 4,

01:33PM    9   MR. BARBOSA'S BROTHER, IS A GOOD FRIEND OF MR. ALFARO AND

01:33PM   10   APPARENTLY HE JUST REALIZED THIS OVER THE EVENING AND PUT THAT

01:33PM   11   TOGETHER, AND HE BROUGHT IT TO OUR COURTROOM DEPUTY'S

01:33PM   12   ATTENTION.    I WANTED TO BRING IT TO YOUR ATTENTION.

01:33PM   13                MS. GILG:    MISTRIAL.

01:33PM   14                THE COURT:   I DON'T KNOW IF WE NEED TO BRING

01:33PM   15   MR. ALFARO IN TO ASK HIM QUESTIONS ABOUT HIS RELATIONSHIP WITH

01:33PM   16   MR. BARBOSA'S BROTHER.

01:34PM   17        I'VE ALREADY ADMONISHED THEM ABOUT -- THEY HAD THEIR

01:34PM   18   INSTRUCTIONS ALREADY ABOUT WHAT THEY'RE NOT TO DO, THAT IS,

01:34PM   19   COMMUNICATE WITH ANYONE ABOUT THE CASE, BUT I WANTED TO BRING

01:34PM   20   THIS TO YOUR ATTENTION FOR ANY COMMENTS OR ACTIONS THAT COUNSEL

01:34PM   21   WISHED THE COURT TO MAKE.

01:34PM   22        I'LL GIVE YOU A MOMENT TO TALK ABOUT IT IF YOU WISH.

01:34PM   23        (PAUSE IN PROCEEDINGS.)

01:34PM   24                THE COURT:   WHY DON'T YOU COME FORWARD.   MS. GILG.

01:34PM   25                MS. GILG:    ON BEHALF OF MS. KRISTEL KUBUROVICH I



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                       339


01:34PM    1   DON'T THINK ANY FURTHER ACTION IS NECESSARY.

01:34PM    2              MR. NICK:     I JOIN.

01:34PM    3              MR. SCHENK:     WE AGREE THAT NO FURTHER INQUIRY IS

01:35PM    4   NECESSARY, AND IT REALLY SHOWS HOW DILIGENT THE JURY IS ABOUT

01:35PM    5   REPORTING ANYTHING TO THE COURT.

01:35PM    6              THE COURT:     ALL RIGHT.   THANK YOU VERY MUCH.      LET'S

01:35PM    7   BRING IN OUR JURY THEN.

01:35PM    8        (JURY IN AT 1:35 P.M.)

01:36PM    9              THE COURT:     ALL RIGHT.   THANK YOU.    PLEASE BE

01:36PM   10   SEATED.   WE'RE BACK ON THE RECORD.     ALL COUNSEL AND THE CLIENTS

01:36PM   11   ARE PRESENT.   OUR WITNESS IS ON THE STAND.

01:36PM   12        WOULD YOU LIKE TO CONTINUE WITH YOUR EXAMINATION,

01:36PM   13   MR. SIMEON?

01:36PM   14              MR. SIMEON:     THANK YOU, YOUR HONOR.

01:36PM   15   Q.   MR. LAFFREDI, WE LEFT OFF RIGHT AT THE END OF SCHEDULE F,

01:36PM   16   CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS.        SO I'D LIKE TO

01:36PM   17   MOVE ON NOW TO SCHEDULE G, WHICH IS PAGE 1-30.

01:36PM   18        MS. HOLLIMAN, COULD YOU ZOOM IN ON THE TOP HALF OF THE

01:36PM   19   FORM.   THANK YOU.

01:36PM   20        MR. LAFFREDI, WHAT IS SCHEDULE G ASKING FOR?

01:36PM   21   A.   SCHEDULE G IS THE SCHEDULE WHERE A DEBTOR IS REQUIRED TO

01:36PM   22   LIST ANY EXECUTORY CONTRACTS OR EXPIRED LEASES THAT THEY HAD AT

01:36PM   23   THE TIME OF FILING.

01:36PM   24   Q.   WHAT EXACTLY IS THAT?

01:36PM   25   A.   SO AN EXECUTORY CONTRACT IS AN AGREEMENT OR A CONTRACT



                                    UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  340


01:36PM    1   BETWEEN PARTIES WHERE THERE IS STILL SOMETHING LEFT TO PERFORM

01:37PM    2   ON EITHER SIDE, AND THEN AN UNEXPIRED LEASE IS A LEASE THAT IS

01:37PM    3   STILL IN EFFECT AT THE TIME OF FILING.

01:37PM    4   Q.   AND THAT'S LIKE A REGULAR APARTMENT LEASE?

01:37PM    5   A.   IT COULD BE AN APARTMENT LEASE OR CAR LEASE, ANY TYPE OF

01:37PM    6   LEASE.

01:37PM    7   Q.   AND WHAT IS THE ANSWER TO THIS QUESTION?

01:37PM    8   A.   THE BOX IS CHECKED THAT SAYS CHECK THIS BOX IF DEBTOR HAS

01:37PM    9   NO EXECUTORY CONTRACTS OR UNEXPIRED LEASES.

01:37PM   10   Q.   THANK YOU.   NEXT PAGE, PLEASE.   YES, THANK YOU.

01:37PM   11        MR. LAFFREDI, WHAT IS THIS?

01:37PM   12   A.   THIS IS SCHEDULE H WHERE THE DEBTOR IS REQUIRED TO LIST

01:37PM   13   ANY OTHER PARTIES WHO ARE ALSO LIABLE ON ANY OF THE DEBTS THAT

01:37PM   14   THEY LISTED IN THESE SCHEDULES.

01:37PM   15   Q.   AND CAN YOU READ WHAT THE ANSWER ON SCHEDULE H IS FROM

01:37PM   16   THIS DEBTOR?

01:37PM   17   A.   SO IN THE FIRST COLUMN, WHICH ASKS FOR NAME AND ADDRESS OF

01:37PM   18   CODEBTOR, THE DEBTOR IS LISTED KRISTEL PROPERTIES, INC.,

01:38PM   19   WITHOUT AN ADDRESS, AND THEN THE NAME AND ADDRESS OF THE

01:38PM   20   CREDITOR TO WHICH THEY'RE BOTH LIABLE IS CENTURY 21 REAL ESTATE

01:38PM   21   WITH THE CARE OF GORDON & REES, 275 BATTERY STREET, NUMBER

01:38PM   22   2000, SAN FRANCISCO.

01:38PM   23   Q.   MS. HOLLIMAN, NEXT PAGE, PLEASE.     AND IF YOU COULD ZOOM IN

01:38PM   24   ON THE TOP THIRD OF THE FORM, PLEASE.

01:38PM   25        MR. LAFFREDI, WHAT IS SCHEDULE I?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                        341


01:38PM    1   A.   SO SCHEDULES A THROUGH H ARE THE LISTS OF ALL OF THE

01:38PM    2   DEBTOR'S ASSETS AND LIABILITIES, AND NOW WE'RE GETTING INTO THE

01:38PM    3   DEBTOR'S LIST OF INCOME AND THAT IS WHAT SCHEDULE I IS.

01:38PM    4        SO THIS IS WHERE THE DEBTOR IS REQUIRED TO LIST ALL INCOME

01:38PM    5   AND THEN PAYROLL DEDUCTION AND STUFF LIKE THAT, BUT ANY INCOME

01:38PM    6   FROM ANY SOURCES SHOULD BE LISTED HERE AS OF THE DATE OF

01:38PM    7   FILING.

01:38PM    8   Q.   AND CAN YOU READ THE INFORMATION THAT IS ANSWERED IN THE

01:39PM    9   BOX BELOW WHERE IT SAYS EMPLOYMENT STARTING WITH THE LINES

01:39PM   10   "DEBTOR AND SPOUSE."

01:39PM   11   A.   YEAH.   SO THE FIRST COLUMN IS FOR THE DEBTOR, WHICH IN

01:39PM   12   THIS CASE IS THE FIRST DEBTOR WHO IS NAMED WHICH IS GOYKO

01:39PM   13   GUSTAV KUBUROVICH PRESUMABLY.    THE OCCUPATION IS LISTED AS

01:39PM   14   REALTOR.   THE NAME OF THE EMPLOYER IS LISTED AS CORNERSTONE

01:39PM   15   COMMERCIAL REAL ESTATE.    HOW LONG EMPLOYED?      EIGHTEEN YEARS.

01:39PM   16   AND THE ADDRESS OF THE EMPLOYER IS 16430 MONTREAUX ROAD, NUMBER

01:39PM   17   5, MORGAN HILL CALIFORNIA.

01:39PM   18        AND THEN FOR THE SPOUSE IT INDICATES THAT THE SPOUSE

01:39PM   19   APPEARS TO BE PATRICIA ELIZABETH KUBUROVICH IS UNEMPLOYED.

01:39PM   20   Q.   MS. HOLLIMAN, COULD YOU ZOOM IN ON THE THIRD PART OF THE

01:39PM   21   DOCUMENT ON THE SCREEN, PLEASE.

01:39PM   22        MR. LAFFREDI, REFERRING YOU TO LINE 16, COULD YOU -- LINES

01:40PM   23   15 AND 16.   COULD YOU EXPLAIN WHAT IS BEING ASKED FOR AND WHAT

01:40PM   24   IS THE ANSWER IS THERE?

01:40PM   25   A.   SO NUMBER 15 IS BASICALLY A SUBTOTAL OF ALL OF THE INCOME



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                       342


01:40PM    1   FOR EACH DEBTOR.    SO IT HAS A COLUMN FOR THE DEBTOR AND A

01:40PM    2   COLUMN FOR THE SPOUSE.    BASICALLY WHAT THAT IS, IS YOU JUST ADD

01:40PM    3   UP THE LINES ABOVE.

01:40PM    4        NUMBER 16 IS COMBINING THOSE TWO LINES.       SO THEY HAVE A

01:40PM    5   COMBINED AVERAGE MONTHLY INCOME.

01:40PM    6        AND DID YOU ASK 17, TOO?

01:40PM    7   Q.   YES.   GOING BACK TO 15?

01:40PM    8   A.   I'M SORRY.

01:40PM    9   Q.   AND 15 SHOWS WHAT AGAIN?

01:40PM   10   A.   IT SHOWS $5,700 FOR THE DEBTOR AND THEN 0 FOR THE SPOUSE.

01:40PM   11   Q.   AND YES, PLEASE READ NUMBER 17 AND EXPLAIN WHAT THAT IS

01:40PM   12   STATING.

01:40PM   13   A.   17 ASKS THE DEBTOR TO DESCRIBE ANY INCREASE OR DECREASE IN

01:40PM   14   INCOME REASONABLY ANTICIPATED TO OCCUR WITHIN THE YEAR

01:41PM   15   FOLLOWING THE FILING OF THIS DOCUMENT.

01:41PM   16        SO IF ON THE DATE OF FILING THE DEBTOR HAD A CERTAIN

01:41PM   17   AMOUNT OF INCOME AND -- BUT THEY KNEW IN SIX MONTHS THEY WOULD

01:41PM   18   GET A RAISE, THAT'S WHERE YOU WOULD PUT IT.

01:41PM   19   Q.   THANK YOU.    NEXT PAGE, PLEASE, MS. HOLLIMAN.

01:41PM   20        MR. LAFFREDI, WHAT IS THIS?

01:41PM   21   A.   SCHEDULE J IS A LIST THEN OF THE DEBTOR'S EXPENSES, AND

01:41PM   22   THIS IS WHERE THE DEBTOR WOULD LIST ALL OF THE VARIOUS EXPENSES

01:41PM   23   THAT THEY HAVE FOR EACH MONTH.

01:41PM   24   Q.   AND I'LL JUST ASK YOU ABOUT A COUPLE OF THE LINES.

01:41PM   25        WHAT IS LINE 1 ASKING FOR?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                   343


01:41PM    1   A.   LINE 1 ASKS FOR THE RENT OR THE HOME MORTGAGE PAYMENT.

01:41PM    2   Q.   AND WHAT IS THE ANSWER TO THAT QUESTION?

01:41PM    3   A.   $2,000.

01:41PM    4   Q.   AND, MS. HOLLIMAN, IF YOU COULD GO DOWN TO THE BOTTOM OF

01:41PM    5   THE PAGE, PLEASE.

01:41PM    6        CAN YOU EXPLAIN NUMBER 20 AND THEN SHOW WHAT ANSWER IS

01:42PM    7   THERE?

01:42PM    8   A.   NUMBER 20 IS -- IT COMBINES THE TOTAL FROM SCHEDULE I WITH

01:42PM    9   THE TOTAL FROM SCHEDULE J AND THEN IT SUBTRACTS.

01:42PM   10        SO LINE 20-A IS THE AVERAGE MONTHLY INCOME FROM SCHEDULE I

01:42PM   11   AND WHAT IS LISTED HERE AS $5,700.

01:42PM   12        LINE 20-B IS THE AVERAGE MONTHLY EXPENSES THAT ARE

01:42PM   13   TOTALLED FROM ABOVE ON THIS SCHEDULE.      SO HERE THEY'VE LISTED

01:42PM   14   $5,725.

01:42PM   15        AND THEN LINE 20-C IS THE DIFFERENCE BETWEEN THOSE TWO,

01:42PM   16   AND HERE THEY'VE LISTED THEY HAVE A NEGATIVE $25.

01:42PM   17        SO THIS MEANS THAT THEY'RE LISTING -- THE DEBTORS ARE

01:42PM   18   LISTING AN AVERAGE NEGATIVE INCOME OF $25 PER MONTH.

01:42PM   19   Q.   NEXT PAGE, PLEASE.

01:42PM   20        THIS APPEARS TO BE ANOTHER SIGNATURE PAGE; IS THAT RIGHT?

01:43PM   21   A.   YES.

01:43PM   22   Q.   AND IS THIS THE SAME TYPE OF SIGNATURE PAGE AT THE END OF

01:43PM   23   THE BANKRUPTCY PETITION THAT WE SAW BEFORE?

01:43PM   24   A.   IT'S JUST -- YEAH, IT'S ASKING THE DEBTOR TO SWEAR UNDER

01:43PM   25   PENALTY OF PERJURY THAT THE INFORMATION THAT THEY HAVE INCLUDED



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                       344


01:43PM    1   IS TRUE AND CORRECT.

01:43PM    2   Q.   SO THERE'S THIS SAME TYPE OF PAGE FOR THE PETITION, FOR

01:43PM    3   THE SCHEDULES, AND FOR THE STATEMENT FINANCIAL AFFAIRS?

01:43PM    4   A.   RIGHT.    THERE ARE OTHERS -- OTHER DOCUMENTS THAT INCLUDE A

01:43PM    5   SIGNATURE PAGE LIKE THIS, BUT YEAH.

01:43PM    6                THE COURT:    CAN I JUST SEE COUNSEL FOR A MOMENT,

01:43PM    7   PLEASE.

01:43PM    8                MR. SIMEON:   YES.

01:43PM    9        (SIDE-BAR CONFERENCE ON THE RECORD.)

01:43PM   10                THE COURT:    OKAY.   WE'RE AT SIDE-BAR WITH COUNSEL.

01:43PM   11   I JUST ASK THAT THIS BE TAKEN DOWN.       I NOTE ON THE BOTTOM IT

01:43PM   12   DOES HAVE -- THIS IS UNDER SIGNED PENALTY OF PERJURY, IT HAS

01:43PM   13   THE STATUTE, AND IT ALSO HAS THE PENALTIES.

01:44PM   14        AND LET'S REDACT THAT FROM ANY OTHER, ANY OTHER FORMS THAT

01:44PM   15   HAVE THIS, AND WE WON'T SHOW THIS AGAIN AND MAKE NO REFERENCE

01:44PM   16   TO IT.

01:44PM   17        I THINK YOU'VE GOT THE INFORMATION FROM THIS, BUT WE

01:44PM   18   SHOULD MAKE SURE THAT ANY OF THESE DOCUMENTS OR ANY EXHIBITS

01:44PM   19   THAT ARE SHOWN DO NOT HAVE REFERENCES TO PENALTIES.

01:44PM   20        OKAY.    ALL RIGHT.    THANK YOU.

01:44PM   21                MR. SCHENK:   THANK YOU.

01:44PM   22        (END OF DISCUSSION AT SIDE-BAR.)

01:44PM   23                THE COURT:    THANK YOU, COUNSEL.

01:44PM   24   BY MR. SIMEON:

01:44PM   25   Q.   NEXT PAGE, PLEASE, MS. HOLLIMAN, 1-35.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  345


01:44PM    1        MR. LAFFREDI, WHAT FORM IS THIS?

01:44PM    2   A.   THIS IS CALLED A STATEMENT OF FINANCIAL AFFAIRS, AND THIS

01:44PM    3   IS THE FORM THAT ASKS A BUNCH OF QUESTIONS ABOUT THE DEBTOR'S

01:44PM    4   RECENT FINANCIAL HISTORY.

01:45PM    5   Q.   COULD WE ZOOM IN ON THE BOTTOM HALF OF THE PAGE, PLEASE.

01:45PM    6   WHAT IS QUESTION NUMBER 1 ASKING FOR?

01:45PM    7   A.   IT ASKS THE DEBTOR TO LIST GROSS INCOME RECEIVED FROM

01:45PM    8   EMPLOYMENT OR OPERATION OF THE DEBTOR'S BUSINESS OVER THE LAST

01:45PM    9   TWO PRIOR CALENDAR YEARS AND THEN YEAR TO DATE THIS YEAR.

01:45PM   10   Q.   AND CAN YOU READ WHAT THE ANSWERS ARE FOR 2008, 2009, AND

01:45PM   11   2010?

01:45PM   12   A.   THE AMOUNT -- THE FIRST ONE IS ZERO AND THE SOURCE WAS

01:45PM   13   2008 ADJUSTED GROSS INCOME.

01:45PM   14   Q.   AND JUST THE AMOUNTS IS FINE?

01:45PM   15   A.   OKAY.   SORRY.   THEN THE SECOND FOR 2009 WAS 0 AND THEN FOR

01:45PM   16   2010 YEAR TO DATE IT'S $20,196.

01:45PM   17   Q.   NEXT PAGE, PLEASE.

01:45PM   18        COULD YOU ZOOM IN ON THE BOTTOM THIRD, PLEASE.

01:46PM   19        WHAT IS QUESTION NUMBER 4?

01:46PM   20   A.   QUESTION 4 ASKS THE DEBTOR TO LIST ALL LAWSUITS OR

01:46PM   21   ADMINISTRATIVE PROCEEDINGS TO WHICH THEY WERE A PARTY WITHIN

01:46PM   22   THE YEAR PRIOR TO FILING THE CASE.

01:46PM   23   Q.   AND IT LOOKS LIKE THERE ARE FOUR PROCEEDINGS LISTED; IS

01:46PM   24   THAT CORRECT?

01:46PM   25   A.   THERE'S -- IT APPEARED THAT THERE WERE FOUR ON THIS PAGE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     346


01:46PM    1   AND THEN TWO MORE ON THE NEXT PAGE.

01:46PM    2   Q.   SO SIX TOTAL?

01:46PM    3   A.   SIX TOTAL, THAT'S WHAT IT LOOKS LIKE.

01:46PM    4   Q.   NEXT PAGE, MS. HOLLIMAN.    IF YOU COULD ZOOM IN ON NUMBER 5

01:46PM    5   IN THE MIDDLE OF THE PAGE, PLEASE.

01:46PM    6        WHAT IS QUESTION NUMBER 5?

01:46PM    7   A.   THIS ASKS FOR THE DEBTOR TO LIST ALL PROPERTY THAT HAD

01:46PM    8   BEEN REPOSSESSED OR SOLD AT A FORECLOSURE SALE, TRANSFERRED

01:46PM    9   THROUGH A DEED IN LIEU OF FORECLOSURE, OR RETURNED TO THE

01:46PM   10   SELLER WITHIN ONE YEAR PRIOR TO THE FILING OF THE BANKRUPTCY

01:47PM   11   CASE.

01:47PM   12   Q.   AND COULD YOU PLEASE READ THE ANSWERS.        YOU DON'T HAVE TO

01:47PM   13   GIVE ALL OF THE ADDRESS INFORMATION FOR THE CREDITORS BUT THE

01:47PM   14   BASIC INFORMATION AND THE ANSWERS, PLEASE?

01:47PM   15   A.   SURE.   SO IT APPEARS THAT THERE ARE TWO LISTED.      THE FIRST

01:47PM   16   ONE THE CREDITOR WAS CHASE HOME FINANCE, AND IT LOOKS LIKE THE

01:47PM   17   REPOSSESSION, FORECLOSURE, TRANSFER OR RETURN OCCURRED ON

01:47PM   18   MARCH 30, 2010, AND THE DESCRIPTION APPEARS TO BE DEFICIENCY

01:47PM   19   FROM FORECLOSURE OF 18760 CASTLE LAKE DRIVE.

01:47PM   20        THEN THE SECOND ONE THE CREDITOR IS WACHOVIA.       THE DATE IT

01:47PM   21   APPEARS TO BE A FORECLOSURE THAT OCCURRED ON AUGUST -- IN

01:47PM   22   AUGUST OF 2009, AND THE PROPERTY ADDRESS IS LISTED AT 6630

01:47PM   23   OXENDALE AVENUE IN LAS VEGAS.

01:48PM   24   Q.   MS. HOLLIMAN, IF YOU COULD GO DOWN TO THE BOTTOM OF THE

01:48PM   25   PAGE AND ZOOM IN ON NUMBER 7, PLEASE.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    347


01:48PM    1        WHAT IS NUMBER 7 ASKING?

01:48PM    2   A.   THIS ASKS THE DEBTOR TO LIST ALL GIFTS OR CHARITABLE

01:48PM    3   CONTRIBUTIONS MADE WITHIN THE YEAR PRIOR TO FILING EXCEPT

01:48PM    4   ORDINARY AND USUAL GIFTS TO FAMILY MEMBERS TOTALLY LESS THAN

01:48PM    5   $200 PER FAMILY MEMBER AND CHARITABLE CONTRIBUTIONS TOTALLING

01:48PM    6   LESS THAN $100 PER RECIPIENT.

01:48PM    7   Q.   AND WHAT IS THE ANSWER THERE?

01:48PM    8   A.   IT LOOKS LIKE THEY'VE CHECKED THE BOX INDICATING THAT THEY

01:48PM    9   DID NOT HAVE ANY GIFTS THAT QUALIFIED FOR THIS -- UNDER THIS

01:48PM   10   QUESTION.

01:48PM   11   Q.   NEXT PAGE, PLEASE.

01:48PM   12        AND PLEASE ZOOM IN ON THE BOTTOM HALF OF THE PAGE, NUMBER

01:48PM   13   10 AND 11.

01:48PM   14        MR. LAFFREDI, LET'S START WITH NUMBER 10, OTHER TRANSFERS.

01:49PM   15   WHAT INFORMATION IS REQUESTED THERE?

01:49PM   16   A.   THIS QUESTION ASKS THE DEBTOR TO LIST ALL OTHER PROFIT

01:49PM   17   OTHER THAN PROPERTY TRANSFERRED IN THE ORDINARY COURSE OF THE

01:49PM   18   BUSINESS OR FINANCIAL AFFAIRS OF THE DEBTOR WITHIN THE

01:49PM   19   TWO YEARS PRIOR TO FILING THE CASE.

01:49PM   20   Q.   AND BASED ON YOUR EXPERIENCE AND UNDERSTANDING WHAT IS

01:49PM   21   ORDINARY COURSE OF BUSINESS?

01:49PM   22                MR. NICK:    OBJECTION.   CALLS FOR A LEGAL CONCLUSION.

01:49PM   23                THE COURT:   IT'S EASIER TO HEAR YOU WHEN YOU STAND.

01:49PM   24                MR. NICK:    SORRY, YOUR HONOR.   AND RELEVANCE.

01:49PM   25                MS. GILG:    AND I WOULD JOIN ESPECIALLY IN THE LEGAL



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      348


01:49PM    1   CONCLUSION.

01:49PM    2                THE COURT:   I'LL SUSTAIN THE OBJECTION AS TO THE

01:50PM    3   FORM OF THE QUESTION.       YOU CAN ASK IT A DIFFERENT WAY.

01:50PM    4   BY MR. SIMEON:

01:50PM    5   Q.   MR. LAFFREDI, COULD YOU EXPLAIN IN LAYMEN'S TERMS WHAT

01:50PM    6   THIS INSTRUCTION IS ASKING FOR?

01:50PM    7                MS. GILG:    OBJECTION.   IRRELEVANT.

01:50PM    8                THE COURT:   OVERRULED.

01:50PM    9                THE WITNESS:    THIS QUESTION IS DESIGNED TO ELICIT A

01:50PM   10   RESPONSE FROM THE DEBTOR INDICATING ANY PROPERTY THAT HAS BEEN

01:50PM   11   TRANSFERRED IN THE TWO YEARS PRIOR TO FILING.

01:50PM   12        AGAIN, THIS -- THE WHOLE POINT OF THE PROCESS IS TO --

01:50PM   13                MS. GILG:    OBJECTION.   ASKED AND NO QUESTION

01:50PM   14   PENDING.

01:50PM   15                THE COURT:   OVERRULED.   OVERRULED.

01:50PM   16                THE WITNESS:    THE WHOLE POINT OF THESE QUESTIONS,

01:50PM   17   AND AGAIN, BACK TO WHAT WE WERE TALKING ABOUT EARLIER WITH THE

01:50PM   18   DEBTOR'S OBLIGATIONS, IT'S NOT REALLY UP TO THE DEBTOR WHAT

01:50PM   19   THINGS ARE LISTED AND WHAT AREN'T.       THEY NEED TO ANSWER THE

01:50PM   20   QUESTIONS AND THEN THE TRUSTEE'S JOB IS TO DETERMINE WHAT IS

01:50PM   21   APPROPRIATE FOR LIQUIDATION, IF THERE'S A WAY TO GET SOME

01:50PM   22   PROPERTY BACK INTO THE ESTATE, THAT'S THE WHOLE POINT OF THESE

01:50PM   23   QUESTIONS.

01:50PM   24   BY MR. SIMEON:

01:50PM   25   Q.   AND WHAT IS THE ANSWER TO THIS QUESTION ON THIS FORM?



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  349


01:51PM    1   A.   THE DEBTORS CHECKED THE BOX THAT THEY DID NOT HAVE -- THEY

01:51PM    2   DID NOT TRANSFER ANY PROPERTY OUTSIDE OF THE ORDINARY COURSE OF

01:51PM    3   BUSINESS IN THE LAST TWO YEARS.

01:51PM    4   Q.   QUESTION NUMBER 11, WHAT IS THAT ASKING FOR?

01:51PM    5   A.   QUESTION 11 ASKS FOR ALL -- ASKS THE DEBTOR TO LIST ALL

01:51PM    6   FINANCIAL ACCOUNTS AND INSTRUMENTS THAT HAD BEEN CLOSED, SOLD,

01:51PM    7   OR OTHERWISE TRANSFERRED WITHIN THE YEAR PRIOR TO FILING THE

01:51PM    8   CASE.

01:51PM    9   Q.   AND WHAT IS THE ANSWER TO THAT QUESTION?

01:51PM   10   A.   THE DEBTORS CHECKED THE BOX INDICATING THAT THEY DID NOT

01:51PM   11   CLOSE ANY -- CLOSE, TRANSFER, OR SELL ANY FINANCIAL ACCOUNTS OR

01:51PM   12   INSTRUMENTS IN THE YEAR PRIOR TO FILING.

01:51PM   13   Q.   NEXT PAGE, PLEASE.    MS. HOLLIMAN, IF YOU COULD ZOOM IN ON

01:51PM   14   THE MIDDLE PORTION IN NUMBERS 14 AND 15, PLEASE.

01:51PM   15        MR. LAFFREDI, IF YOU COULD DO THE SAME THING FOR NUMBER 14

01:52PM   16   AND STATE WHAT THE QUESTION IS AND PUT IN LAYMEN'S TERMS WHAT

01:52PM   17   IS BEING ASKED.

01:52PM   18   A.   QUESTION 14 ASKS THE DEBTOR TO LIST ALL PROPERTY THAT IS

01:52PM   19   OWNED BY SOMEBODY ELSE THAT THE DEBTOR HOLDS OR CONTROLS.

01:52PM   20        THAT IS BASICALLY ASKING FOR IF THERE'S SOME PROPERTY THAT

01:52PM   21   IS EITHER IN THE DEBTOR'S POSSESSION, SAY, FOR EXAMPLE,

01:52PM   22   SOMEBODY WHO FIXES CARS, THEY HAVE A BUNCH OF CARS IN THEIR LOT

01:52PM   23   THAT ARE NOT OWNED BY THEM BUT ARE IN THEIR CONTROL, THAT'S

01:52PM   24   WHERE YOU WOULD PUT THAT.

01:52PM   25        IT'S REALLY DESIGNED SO THAT THE TRUSTEE WHO IS DRIVING



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    350


01:52PM    1   PAST THE PROPERTY TO SEE WHAT PROPERTY THERE IS, THEY WOULD

01:52PM    2   KNOW, OH, WELL, THOSE FOUR CARS ARE NOT -- THE DEBTORS ARE NOT

01:52PM    3   GOING TO SELL THOSE BECAUSE THEY'RE NOT OWNED BY THE DEBTOR.

01:52PM    4   Q.   AND WHAT IS THE ANSWER THERE?

01:52PM    5   A.   THE DEBTORS HAVE INDICATED THAT THEY DID NOT HAVE CONTROL

01:52PM    6   OR HOLD ANY PROPERTY THAT WAS OWNED BY SOMEBODY ELSE.

01:52PM    7   Q.   SAME FOR NUMBER 15.    WHAT ARE YOU REQUESTING AND IF YOU

01:52PM    8   COULD PLEASE PUT IT IN LAYMEN'S TERMS?

01:53PM    9   A.   QUESTION 15 ASKS THE DEBTORS TO IDENTIFY ANY PROPERTIES OR

01:53PM   10   ANY PREMISES IN WHICH THE DEBTORS OCCUPIED DURING THE THREE

01:53PM   11   YEARS PRIOR TO FILING THE CASE IF THEY HAD MOVED.

01:53PM   12        AND THIS AGAIN IS DESIGNED TO DETERMINE WHERE THE DEBTOR

01:53PM   13   WAS PRIOR TO FILING AND IF THERE WERE ANY OTHER ADDRESSES THAT

01:53PM   14   THE DEBTOR LIVED AT, THAT'S WHERE THEY WOULD GO.

01:53PM   15   Q.   NEXT PAGE, PLEASE.

01:53PM   16        PLEASE ZOOM IN ON NUMBER 18.

01:53PM   17        MR. LAFFREDI, IF YOU COULD EXPLAIN WHAT IS BEING ASKED BY

01:53PM   18   NUMBER 18?

01:53PM   19   A.   THIS QUESTION IS ASKING THE DEBTORS TO IDENTIFY ANY

01:53PM   20   BUSINESSES SPECIFICALLY FOR INDIVIDUAL DEBTORS.    IT ASKS THEM,

01:54PM   21   THE DEBTORS, TO IDENTIFY ANY BUSINESSES IN WHICH THEY WERE AN

01:54PM   22   OFFICER, DIRECTOR, PARTNER, OR MANAGING EXECUTIVE, A PARTNER IN

01:54PM   23   A PARTNERSHIP, A SOLE PROPRIETOR, OR WAS SELF-EMPLOYED EITHER

01:54PM   24   FULL TIME OR PART TIME WITHIN THE SIX YEARS PRIOR TO FILING THE

01:54PM   25   CASE OR IN WHICH THEY OWNED 5 PERCENT OR MORE OF THE VOTING OR



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                 351


01:54PM    1   EQUITY SECURITIES, MEANING THAT THEY OWNED 5 PERCENT OR MORE OF

01:54PM    2   THE ENTITY WITHIN SIX YEARS PRIOR TO FILING THE CASE.

01:54PM    3   Q.   NOW, THE 5 PERCENT, IS THAT REFERRING ONLY TO THE LAST

01:54PM    4   CLAUSE FOR VOTING OR EQUITY SECURITIES?

01:54PM    5   A.   THE LAST CLAUSE IS THAT YOU EITHER LIST WHETHER THE DEBTOR

01:54PM    6   WAS AN OFFICER, DIRECTOR, PARTNER OR ALL OF THAT, OR YOU LIST

01:54PM    7   WHETHER THE DEBTOR HAD A 5 PERCENT OWNERSHIP IN THE BUSINESS.

01:54PM    8   Q.   OKAY.   SO IF THE DEBTOR WAS AN OFFICER, DIRECTOR, PARTNER,

01:55PM    9   OR MANAGING EXECUTIVE OF A CORPORATION OR A PARTNER IN A

01:55PM   10   PARTNERSHIP, THERE'S NO THRESHOLD FOR THE LEVEL OF INVOLVEMENT

01:55PM   11   FOR HIM TO ANSWER?

01:55PM   12   A.   IF YOU'RE TALKING ABOUT OWNERSHIP, NO, THEY DON'T HAVE TO

01:55PM   13   OWN A COMPANY TO PUT IT DOWN IF THEY'RE -- THEY DON'T HAVE TO

01:55PM   14   HAVE OWNERSHIP IN THE COMPANY TO LIST IT IF THEY'RE AN OFFICER.

01:55PM   15   THEY'RE STILL REQUIRED TO LIST THEIR OFFICERSHIP ON THIS -- IN

01:55PM   16   RESPONSE TO THIS QUESTION.

01:55PM   17        THE VALUE OF THE PROPERTY -- BUSINESS DOES NOT MATTER.

01:55PM   18   Q.   MS. HOLLIMAN, COULD YOU ZOOM IN ON THE BOTTOM HALF OF THAT

01:55PM   19   PAGE.

01:56PM   20        AND IT APPEARS THAT THERE ARE NINE DIFFERENT ENTITIES

01:56PM   21   LISTED; IS THAT CORRECT?

01:56PM   22   A.   NINE ON THIS PAGE IT LOOKS LIKE, YES.

01:56PM   23        AND THEN ONE, TWO, THREE --

01:56PM   24   Q.   WE'LL GET TO THAT NEXT PAGE IN A SECOND.

01:56PM   25   A.   OH, SORRY.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                      352


01:56PM    1   Q.     AND SO ON THIS PAGE THERE ARE NINE.    AND HOW MANY IS THE

01:56PM    2   DEBTOR LISTING HIMSELF AS A MANAGER MEMBER?

01:56PM    3   A.     IT LOOKS LIKE HE'S INDICATED MANAGER MEMBER FOR FOUR OF

01:56PM    4   THEM.

01:56PM    5   Q.     AND HOW MANY OF THEM ARE STILL ACTIVE?

01:56PM    6   A.     WELL, AS OF THE DATE OF FILING IT LOOKED LIKE THERE WERE

01:56PM    7   ONLY TWO.

01:56PM    8   Q.     NEXT PAGE, PLEASE.    PLEASE ZOOM IN ON THE TOP PART.    THANK

01:56PM    9   YOU.

01:56PM   10          THIS IS THE SAME QUESTION; IS THAT CORRECT?

01:56PM   11   A.     YES, IT'S JUST A CONTINUATION OF THE QUESTION 18.

01:57PM   12   Q.     AND, MR. LAFFREDI, CAN YOU PLEASE READ THE FIRST LINE,

01:57PM   13   BELLEVUE?

01:57PM   14   A.     BELLEVUE CENTRE, LLC.    NATURE OF BUSINESS IS MANAGER

01:57PM   15   MEMBER-REAL ESTATE DEVELOPMENT PROJECT AND BEGINNING AND ENDING

01:57PM   16   DATES 11-2005 TO 5-2008.

01:57PM   17   Q.     AND IT APPEARS THAT THERE ARE SIX ENTITIES LISTED ON THIS

01:57PM   18   PAGE; IS THAT RIGHT?

01:57PM   19   A.     SIX, YES.

01:57PM   20   Q.     AND SO 15 TOTAL FOR NUMBER 18?

01:57PM   21   A.     RIGHT.

01:57PM   22               MR. SIMEON:     YOUR HONOR, AT THIS TIME THE GOVERNMENT

01:57PM   23   WOULD LIKE TO PUBLISH EXHIBIT 2 TO THE JURY.       EXHIBIT 2 HAS

01:57PM   24   ALREADY BEEN ADMITTED INTO EVIDENCE BY STIPULATION OF THE

01:57PM   25   PARTIES.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    353


01:57PM    1                THE COURT:    ALL RIGHT.   IT MAY BE ADMITTED AND

01:57PM    2   PUBLISHED.

01:57PM    3                MR. SIMEON:   AND THAT IS PAGE 2-1.    THANK YOU.

01:58PM    4   Q.   MR. LAFFREDI, WHAT IS THIS?

01:58PM    5   A.   THIS IS AN AMENDED SCHEDULE B.

01:58PM    6   Q.   AND SCHEDULE B AGAIN IS WHICH SCHEDULE?

01:58PM    7   A.   SCHEDULE B IS A LIST OF THE DEBTORS' PERSONAL PROPERTY

01:58PM    8   THAT WERE OWNED AT THE TIME OF FILING.

01:58PM    9   Q.   HAVE YOU BEEN ABLE TO COMPARE THIS SCHEDULE -- WELL, LET

01:58PM   10   ME BACK UP.

01:58PM   11        WHEN A DEBTOR FILES AN AMENDED SCHEDULE, WHAT INFORMATION

01:58PM   12   DO THEY PUT ON, JUST THE NEW INFORMATION?

01:58PM   13   A.   WELL, NO.    THIS IS JUST -- IT APPEARS THAT THIS WOULD BE

01:58PM   14   THE SAME -- WHETHER THEY'RE ADDING OR REMOVING WOULD JUST BE

01:58PM   15   ADDED OR REMOVED TO THE ORIGINAL SCHEDULE.

01:58PM   16        SO IF THEY ADDED SOME INFORMATION, ALL OF THE INFORMATION

01:58PM   17   THAT HAD EXISTED AT THE TIME THE ORIGINAL ONE WAS FILED WOULD

01:58PM   18   STILL BE THERE.    IT WOULD JUST BE ANOTHER THING.

01:59PM   19        IF SOMETHING WAS REMOVED, ALL BUT THAT ONE THING THAT WAS

01:59PM   20   REMOVED WOULD STILL BE THERE.

01:59PM   21        SO IN ORDER TO DETERMINE WHAT WAS AMENDED, YOU WOULD

01:59PM   22   LIKELY HAVE TO COMPARE THE TWO.

01:59PM   23   Q.   OKAY.    WERE YOU ABLE TO COMPARE THIS PAGE WITH THE

01:59PM   24   PREVIOUS PAGE?

01:59PM   25   A.   YES.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                         354


01:59PM    1   Q.   DO YOU KNOW WHERE THE AMENDMENT IS ON THIS FORM?

01:59PM    2   A.   I BELIEVE FOR SCHEDULE B -- LET ME JUST MAKE SURE.          IT

01:59PM    3   APPEARS THAT THE DEBTORS ADDED A RESPONSE TO LINE 13 BY ADDING

01:59PM    4   AZ CUSTOM SMART HOMES, LLC 50 PERCENT INTEREST; LAKEFRONT

01:59PM    5   ENTERPRISES, LLC, 50 PERCENT INTEREST; CORNERSTONE COMMERCIAL

01:59PM    6   REAL ESTATE 100 PERCENT INTEREST.

01:59PM    7        ALL COMMUNITY PROPERTY WITH A VALUE OF $0.

02:00PM    8   Q.   MS. HOLLIMAN, COULD YOU GO TO PAGE 2- --

02:00PM    9              MS. GILG:    I'M SORRY, YOUR HONOR.      COULD I ASK THE

02:00PM   10   WITNESS TO IDENTIFY WHAT BATE STAMPS HE'S COMPARING TO.

02:00PM   11              THE WITNESS:    SURE.   SO WHAT I'M LOOKING AT IS THE

02:00PM   12   ORIGINAL SCHEDULE B, WHICH IS AT BATE STAMP 1-13 THROUGH 1-16,

02:00PM   13   AND THEN I'M COMPARING THAT TO 2-1 TO 2-4.

02:00PM   14              MS. GILG:    OKAY.   THANK YOU.

02:00PM   15   BY MR. SIMEON:

02:00PM   16   Q.   2-5, PLEASE.    AND, MS. HOLLIMAN, IF YOU COULD ZOOM IN FROM

02:00PM   17   THE MIDDLE PART OF THE PAGE DOWN, THE BOTTOM HALF.

02:01PM   18        MR. LAFFREDI, IS THIS ANOTHER AMENDMENT?

02:01PM   19   A.   YES, THIS LOOKS LIKE AN AMENDMENT TO SCHEDULE I.

02:01PM   20   Q.   AND ARE YOU ABLE TO SEE WHAT CHANGES WERE MADE?

02:01PM   21   A.   I BELIEVE THE ONLY CHANGES THAT WERE MADE WERE REDUCING

02:01PM   22   THE AMOUNT THAT WAS IN LINE 1 AND ADDING AN AMOUNT TO LINE 8,

02:01PM   23   INCOME FROM REAL PROPERTY.

02:01PM   24   Q.   AND WHAT ABOUT THE TOTALS IN 15 AND 16?

02:01PM   25   A.   THE TOTALS IN 15 AND 16 DID NOT CHANGE.        AGAIN, I'M



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                     355


02:01PM    1   COMPARING PAGE 1-32 TO PAGE 2-5.

02:01PM    2                MR. SIMEON:   YOUR HONOR, AT THIS TIME THE GOVERNMENT

02:01PM    3   WOULD LIKE TO PUBLISH TO THE JURY EXHIBIT NUMBER 3, WHICH WAS

02:01PM    4   PREVIOUSLY ADMITTED BY STIPULATION.

02:01PM    5                THE COURT:    ALL RIGHT.   RECEIVED.   IT MAY BE

02:01PM    6   PUBLISHED.

02:01PM    7   BY MR. SIMEON:

02:02PM    8   Q.   MS. HOLLIMAN, PAGE 3-4, PLEASE.       IF YOU COULD ZOOM IN ON

02:02PM    9   NUMBER 10.

02:02PM   10        MR. LAFFREDI, DID YOU HAVE AN OPPORTUNITY TO COMPARE --

02:02PM   11   WELL, FIRST OF ALL, LET ME BACK UP.

02:02PM   12        WHICH FORM IS THIS?

02:02PM   13   A.   THIS IS AN AMENDED STATEMENT OF FINANCIAL AFFAIRS.

02:02PM   14   Q.   AND DID YOU HAVE AN OPPORTUNITY TO COMPARE ANSWER NUMBER

02:02PM   15   10 IN THE AMENDED SOFA WITH THE ORIGINAL SOFA?

02:02PM   16   A.   YES.

02:02PM   17   Q.   AND ARE THERE ANY CHANGES?

02:02PM   18   A.   YES.    SO ORIGINALLY IT APPEARS THAT THE DEBTORS INDICATED

02:02PM   19   THAT THEY DID NOT TRANSFER ANY PROPERTY OUTSIDE OF THE ORDINARY

02:02PM   20   COURSE OF BUSINESS WITHIN THE TWO YEARS PRIOR TO FILING, BUT

02:02PM   21   THEN IN THIS AMENDMENT THE DEBTOR HAS INDICATED THAT THERE WAS

02:02PM   22   ONE TRANSFER.

02:02PM   23   Q.   AND WHAT IS THAT TRANSFER?

02:02PM   24   A.   THE TRANSFEREE WAS KRISTEL KUBUROVICH, WHICH APPEARS TO BE

02:03PM   25   THE DAUGHTER, AT 7170 EAGLE RIDGE DRIVE IN GILROY.        THE DATE OF



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                    356


02:03PM    1   THAT TRANSFER APPEARS TO BE JANUARY 12TH, 2010.

02:03PM    2        AND THEN THE DESCRIPTION OF THE PROPERTY TRANSFERRED AND

02:03PM    3   THE VALUE RECEIVED, IT APPEARS THAT THE DEBTOR TRANSFERRED THE

02:03PM    4   DEBTOR'S 1/8TH INTEREST IN A LAS VEGAS CONDOMINIUM, AND THE

02:03PM    5   VALUE OF THE DEBTOR'S INTEREST APPROXIMATELY 18,000 IN EXCHANGE

02:03PM    6   FOR CANCELLATION OF DEBT OWED TO KRISTEL KUBUROVICH.

02:03PM    7   Q.   MS. HOLLIMAN, COULD YOU ZOOM IN AT THE BOTTOM OF THE PAGE,

02:03PM    8   PLEASE, WHERE THE ADMINISTRATIVE INFO IS, THE FILING

02:03PM    9   INFORMATION AT THE BOTTOM.      LOWER, PLEASE.

02:03PM   10        AND DOES THIS SHOW THE DATE OF THIS AMENDMENT, THIS

02:03PM   11   FILING?

02:03PM   12   A.   YES.

02:03PM   13   Q.   AND WHAT DATE WAS THAT?

02:03PM   14   A.   THIS AMENDMENT WAS FILED ON JUNE 21ST, 2011.

02:04PM   15                MR. SIMEON:   YOUR HONOR, AT THIS TIME THE GOVERNMENT

02:04PM   16   WOULD LIKE TO MOVE OR PUBLISH EXHIBIT 4 TO THE JURY.       EXHIBIT 4

02:04PM   17   WAS ALSO PREVIOUSLY ADMITTED BY STIPULATION.

02:04PM   18                THE COURT:    ALL RIGHT.   IT'S ADMITTED, AND IT MAY BE

02:04PM   19   PUBLISHED.

02:04PM   20   BY MR. SIMEON:

02:04PM   21   Q.   MR. LAFFREDI, WHAT IS THIS?

02:04PM   22   A.   THIS IS ANOTHER AMENDED SCHEDULE B.

02:04PM   23   Q.   DID YOU HAVE AN OPPORTUNITY TO COMPARE THIS AMENDMENT WITH

02:04PM   24   THE PREVIOUS SCHEDULE B?

02:04PM   25   A.   YES.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI DIRECT BY MR. SIMEON                                  357


02:04PM    1   Q.   AND WHAT IS THE AMENDMENT ON THIS SCHEDULE?

02:04PM    2   A.   IT APPEARS THAT THE ONLY AMENDMENT WAS TO ADD TO LINE 2,

02:04PM    3   AND AGAIN, NOW I'M COMPARING THE MOST RECENT AMENDMENT, WHICH

02:04PM    4   IS AT PAGE 2-2, TO THIS AMENDMENT, WHICH IS AT PAGE 4-1.

02:05PM    5        AND IT LOOKS LIKE THEY ADDED A BANK ACCOUNT TO LINE NUMBER

02:05PM    6   2, VP BANK ACCOUNT LOCATED IN LIECHTENSTEIN.

02:05PM    7        IT APPEARS IT'S OWNED ONLY BY THE HUSBAND AND THE VALUE OF

02:05PM    8   THE PROPERTY AT THE DATE OF FILING -- THE VALUE OF THE ACCOUNT

02:05PM    9   AT THE DATE OF FILING WAS $1,035.65.

02:05PM   10   Q.   MS. HOLLIMAN, IF YOU COULD, AGAIN, ZOOM IN AT THE BOTTOM

02:05PM   11   OF THE PAGE WITH THE FILING INFORMATION.

02:05PM   12        AND, MR. LAFFREDI, DOES THIS SHOW WHEN THIS WAS FILED?

02:05PM   13   A.   YES, IT WAS FILED ON MAY 14TH, 2014.

02:05PM   14   Q.   IS THAT THE LAST AMENDMENT THAT YOU'RE AWARE OF TO THIS

02:05PM   15   PETITION?

02:05PM   16   A.   I THINK SO.

02:05PM   17   Q.   OKAY.    NOW, MR. LAFFREDI, DID YOU HAVE A CHANCE TO REVIEW

02:05PM   18   THE BANKRUPTCY DOCKET FOR THIS CASE?

02:06PM   19   A.   I DID.

02:06PM   20   Q.   AND DO YOU KNOW WHETHER THERE WAS A DATE OF DISCHARGE IN

02:06PM   21   THIS CASE?

02:06PM   22   A.   YES, I THINK THERE WAS.

02:06PM   23   Q.   DO YOU REMEMBER WHAT THAT DATE WAS?

02:06PM   24   A.   I DON'T, NO.

02:06PM   25   Q.   AND IF I SHOWED YOU A COPY OF THE DOCKET, WOULD THAT



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                      358


02:06PM    1   ASSIST?

02:06PM    2   A.   YES.

02:06PM    3               MR. SIMEON:   YOUR HONOR, MAY I SHOW THE WITNESS?

02:06PM    4               THE COURT:    YES.    WHY DON'T YOU SHOW COUNSEL.

02:06PM    5   BY MR. SIMEON:

02:06PM    6   Q.   MR. LAFFREDI, PLEASE LOOK AT THIS AND READ IT SILENTLY TO

02:06PM    7   YOURSELF AND THEN LOOK UP WHEN YOU'RE DONE (HANDING).

02:06PM    8        I'M RETRIEVING THE DOCUMENT FROM THE WITNESS.

02:06PM    9        MR. LAFFREDI, DOES THAT REFRESH YOUR RECOLLECTION AS TO

02:06PM   10   THE DATE OF DISCHARGE IN THIS CASE?

02:06PM   11   A.   YES.

02:06PM   12   Q.   AND WHEN WAS IT?

02:06PM   13   A.   AUGUST 5TH, 2015.

02:06PM   14               MR. SIMEON:   NO FURTHER QUESTIONS, YOUR HONOR.

02:07PM   15               THE COURT:    CROSS-EXAMINATION?   MR. NICK?

02:07PM   16               MR. NICK:    YOUR HONOR, WE'RE DISCUSSING WHICH

02:07PM   17   COUNSEL WOULD GO FIRST, AND MS. GILG IS GOING TO DO THAT IF

02:07PM   18   THAT'S OKAY WITH THE COURT.

02:07PM   19               THE COURT:    OKAY.   FINE.

02:07PM   20               MR. NICK:    THANK YOU.

02:07PM   21                             CROSS-EXAMINATION

02:07PM   22   BY MS. GILG:

02:07PM   23   Q.   GOOD AFTERNOON, MR. LAFFREDI.

02:07PM   24   A.   GOOD AFTERNOON.

02:07PM   25   Q.   NOW, ARE YOU AN EMPLOYEE FROM THE DEPARTMENT OF JUSTICE?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                     359


02:07PM    1   A.   YES.

02:07PM    2   Q.   AND SO THESE ARE YOUR COLLEAGUES, CORRECT, BEHIND ME?

02:07PM    3   A.   THEY DON'T WORK IN MY PROGRAM, BUT THEY ALSO WORK FOR THE

02:07PM    4   DEPARTMENT OF JUSTICE, I BELIEVE.

02:07PM    5   Q.   NOW, WOULD IT BE FAIR TO SAY THAT PEOPLE DON'T ASPIRE TO

02:07PM    6   GO INTO BANKRUPTCY?   IT'S NOT SOMETHING THAT THEY SAY, "I HAVE

02:07PM    7   A GOAL IN MY LIFE AND THAT'S GOING TO BE TO FILE BANKRUPTCY"?

02:08PM    8   A.   I GUESS YOU COULD SAY THAT.

02:08PM    9   Q.   AND, IN FACT, THERE ARE QUITE A FEW DISADVANTAGES TO

02:08PM   10   FILING FOR BANKRUPTCY; IS THAT TRUE?

02:08PM   11   A.   YES.

02:08PM   12   Q.   AND, FOR INSTANCE, IN THE CASE WHERE YOU HAVE WHAT YOU

02:08PM   13   CALL THE LIQUIDATING ALL OF YOUR ASSETS, RIGHT, THAT MEANS THAT

02:08PM   14   YOU LOSE ALL OF YOUR ASSETS EXCEPT THOSE THAT ARE EXEMPT;

02:08PM   15   CORRECT?

02:08PM   16   A.   UM, YEAH, I GUESS.      YEAH.

02:08PM   17   Q.   AND SO YOU CAN'T REALLY BE A DEADBEAT SO TO SPEAK; RIGHT?

02:08PM   18   A.   IF YOU HAVE AN ABILITY TO PAY THEN, YEAH, THAT WOULD MAYBE

02:08PM   19   FORCE YOU INTO A DIFFERENT CHAPTER AND REQUIRE YOU TO PAY OR

02:08PM   20   YOU WOULDN'T GET THE BENEFIT OF THE BANKRUPTCY.

02:08PM   21   Q.   RIGHT.   AND SO WHEN YOU'RE GOING INTO BANKRUPTCY, YOU'RE

02:08PM   22   PRETTY SURE THAT YOU'RE GOING TO LOSE EVERYTHING OTHER THAN

02:08PM   23   WHAT IS EXEMPT IF YOUR DEBTS ARE GREATER THAN YOUR ASSETS;

02:08PM   24   TRUE?

02:08PM   25   A.   I'M SORRY, THERE WAS A LOT IN THAT QUESTION.   WHAT WAS THE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                      360


02:08PM    1   QUESTION AGAIN?

02:08PM    2   Q.   IF YOU GO INTO BANKRUPTCY, YOU COULD PRETTY MUCH BE

02:08PM    3   ASSURED THAT YOU'RE GOING TO LOSE EVERYTHING THAT IS NOT

02:08PM    4   EXEMPT?

02:08PM    5   A.   IF THERE IS ANYTHING THAT IS NOT EXEMPT.      MOST CASES THERE

02:09PM    6   ARE NO ASSET CASES SO THERE'S NOTHING -- THE DEBTOR DOESN'T

02:09PM    7   LOSE ANYTHING.

02:09PM    8   Q.   NOW, YOU SAID SOMETHING THAT -- WELL, ACTUALLY ANOTHER

02:09PM    9   DOWNSIDE TO GOING INTO BANKRUPTCY IS THAT YOU LOSE SOME CREDIT;

02:09PM   10   RIGHT?

02:09PM   11   A.   THAT'S TRUE, I BELIEVE.    I'M NOT AN EXPERT ON THE CREDIT

02:09PM   12   REPORTING INDUSTRY BUT, YEAH, THAT IS GENERALLY THE CASE.

02:09PM   13   Q.   AND THEN SO YOU'RE NOT JUST WALKING AWAY FREE AND CLEAR

02:09PM   14   FROM A BANKRUPTCY; RIGHT?

02:09PM   15   A.   WELL, OF YOUR DEBTS?    YEAH.

02:09PM   16   Q.   WELL, IF YOU DON'T HAVE ANY ASSETS TO PAY; CORRECT?

02:09PM   17   A.   ANY ASSETS TO PAY?

02:09PM   18   Q.   WELL, LET ME ASK YOU THIS, IS IT UNUSUAL FOR A

02:09PM   19   BANKRUPTCY -- SOMEBODY IN BANKRUPTCY -- IT SOUNDS TO ME --

02:09PM   20   WELL, LET ME TAKE THAT BACK AND START OVER.

02:09PM   21        IT SOUNDS TO ME THAT IT'S A BIT UNUSUAL FOR SOMEONE WHO

02:09PM   22   GOES INTO BANKRUPTCY TO ACTUALLY PAY THEIR DEBTORS, I MEAN

02:09PM   23   THEIR CREDITORS?

02:09PM   24   A.   IN A CHAPTER 7 CASE, MOST CASES THERE IS NO -- THERE'S

02:10PM   25   NOTHING TO LIQUIDATE SO IT'S A NO ASSET CASE.      THEY GET THEIR



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                           361


02:10PM    1   DISCHARGE, AND THAT'S IT.

02:10PM    2        IF YOU'RE TALKING ABOUT OTHER CHAPTERS LIKE CHAPTER 13,

02:10PM    3   AND 12, AND 11, THOSE ARE PAYMENT PLANS SO THEY JUST DON'T WALK

02:10PM    4   AWAY, RIGHT.

02:10PM    5   Q.   SO LET'S STICK WITH CHAPTER 7.

02:10PM    6   A.   YEAH.

02:10PM    7   Q.   SO IN CHAPTER 7 YOU'RE SAYING IT'S UNUSUAL FOR PEOPLE, THE

02:10PM    8   CREDITORS, TO ACTUALLY RECOVER ANYTHING IN A CHAPTER 7

02:10PM    9   BANKRUPTCY?

02:10PM   10   A.   I WOULDN'T CALL IT "UNUSUAL," BUT IT'S MORE COMMON THAT

02:10PM   11   THERE ARE NO ASSET CASES.

02:10PM   12   Q.   OKAY.    NOW, YOU SAID SOMETHING ABOUT CREDITORS THAT THEY

02:10PM   13   MAY BECOME NEW CREDITORS AT A HIGHER -- AFTER THE CASE IS

02:10PM   14   CLOSED, THAT THEY MAY BECOME NEW CREDITORS.         DOES THAT JUST

02:10PM   15   MEAN THAT THEY ENGAGED IN ANOTHER DEAL WITH THE SAME PERSON?

02:10PM   16   A.   YEAH.    THAT'S WHAT I MEANT.

02:10PM   17   Q.   THAT'S WHAT I THOUGHT.

02:10PM   18   A.   AND TYPICALLY AT HIGHER INTEREST RATES BECAUSE OF THE RISK

02:10PM   19   OF HAVING A PRIOR BANKRUPTCY.

02:11PM   20   Q.   NOW, WOULD YOU SAY THAT THE BANKRUPTCY IN THE PRESENT CASE

02:11PM   21   WAS -- WENT A LOT LONGER THAN THE TYPICAL ONE; CORRECT?

02:11PM   22   A.   I DON'T REMEMBER THE EXACT DATES.      I DON'T REMEMBER

02:11PM   23   EXACTLY HOW LONG.

02:11PM   24   Q.   I THINK WE KNOW IT WAS FILED IN MAY OF 2010; CORRECT?

02:11PM   25   A.   YEAH.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                     362


02:11PM    1   Q.   AND I THINK YOU JUST TESTIFIED --

02:11PM    2   A.   YEAH.

02:11PM    3   Q.   -- THAT IT WAS DISCHARGED IN AUGUST OF 2015?

02:11PM    4   A.   YEAH, THAT IS MUCH LONGER THAN THE NORMAL TYPICAL CASE.

02:11PM    5   Q.   NOW, THERE ARE SOME CASES, I WOULD IMAGINE, THAT REQUIRE

02:11PM    6   MORE SCRUTINY; TRUE?

02:11PM    7   A.   BY WHOM?

02:11PM    8   Q.   BY THE -- BY YOUR OFFICE?

02:11PM    9   A.   SURE, YES, UH-HUH.

02:11PM   10   Q.   AND WITH THOSE CASES THAT INVOLVE VARIOUS BUSINESSES,

02:11PM   11   LIMITED PARTNERSHIPS, ET CETERA, THOSE MAY TAKE A LITTLE BIT

02:11PM   12   LONGER AND A LITTLE MORE SCRUTINY?

02:12PM   13   A.   NOT FROM OUR OFFICE'S PERSPECTIVE.     WE WOULD -- THE REVIEW

02:12PM   14   THAT WE DO IS TYPICALLY AT THE VERY BEGINNING PART OF THE CASE.

02:12PM   15        IF WE HAVE TAKEN ACTION, THAT MAY PROLONG THE CASE.

02:12PM   16        BUT FROM OUR PERSPECTIVE, YOU KNOW, OUR REVIEW IS DONE AT

02:12PM   17   THE VERY BEGINNING OF THE CASE SO IT WOULDN'T NECESSARILY

02:12PM   18   PROLONG -- MAKE A CASE LAST MORE THAN FIVE YEARS, OR WHATEVER

02:12PM   19   THIS ONE WAS.

02:12PM   20   Q.   SO THERE ARE NO -- YOU WOULD AGREE THAT THERE ARE OTHER

02:12PM   21   STEPS THAT COULD BE TAKEN THAT MAY PROLONG THE CASE SUCH AS

02:12PM   22   REQUIRING A RULE 2004 EVALUATION; CORRECT?

02:12PM   23   A.   RIGHT, WHICH A 2004 EXAM IS LIKE A DEPOSITION.    UNDER

02:12PM   24   BANKRUPTCY RULE 2004 IT'S JUST AN OPPORTUNITY FOR ANYBODY

02:12PM   25   REALLY, A CREDITOR, A TRUSTEE, OUR OFFICE TO BRING THE DEBTOR



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                        363


02:12PM    1   IN AGAIN UNDER OATH AND ASK MORE QUESTIONS.

02:12PM    2   Q.   AND SO THAT WOULD BE -- THERE WOULD BE A MORE CLOSELY

02:13PM    3   WATCHED EVALUATION IN THAT SITUATION; CORRECT?

02:13PM    4   A.   IT DEPENDS ON WHY.      I MEAN, ANYBODY CAN ASK FOR A 2004

02:13PM    5   EXAMINATION FOR WHATEVER REASON.

02:13PM    6   Q.   BUT IT DOES THEN -- WHAT THE EVALUATION DOES, THOUGH, IS

02:13PM    7   THAT IT SCRUTINIZES THE BANKRUPTCY PETITION MORE CAREFULLY;

02:13PM    8   RIGHT?

02:13PM    9   A.   WELL, FOR EXAMPLE, IF A CREDITOR WANTED TO DO A RULE 2004

02:13PM   10   EXAM BECAUSE THEY HAVE A MORTGAGE ON THE DEBTOR'S PROPERTY AND

02:13PM   11   THEY WANT TO FIND OUT, YOU KNOW, MORE INFORMATION ABOUT THE

02:13PM   12   PAYMENT HISTORY OR WHATEVER, THEY COULD DO A 2004 EXAM.

02:13PM   13        THAT WOULDN'T NECESSARILY MEAN THAT WE WOULD PARTICIPATE

02:13PM   14   IN THAT OR A CREDIT -- OR ANY OTHER CREDITOR WOULD PARTICIPATE

02:13PM   15   IN THAT OR THE TRUSTEE MAY EVEN NOT PARTICIPATE IN THAT.     IT'S

02:13PM   16   REALLY UNIQUE TO THAT CREDITOR.

02:13PM   17        IF THERE WERE OTHER ISSUES AND EVERYONE WANTED TO JOIN IN

02:13PM   18   THAT 2004 EXAMINATION, THAT IS PROBABLE AND THAT DOES HAPPEN

02:13PM   19   SOMETIMES.    BUT JUST BECAUSE SOMEONE IS DOING A 2004, THAT

02:13PM   20   WOULDN'T PROLONG THE CASE.

02:14PM   21        BUT FOR THAT CREDITOR IT WOULD MEAN BE MORE SCRUTINY, YES.

02:14PM   22   Q.   THAT'S WHAT I'M ASKING, MORE SCRUTINY.

02:14PM   23   A.   BY THAT WHOEVER IS TAKING THE EXAMINATION.

02:14PM   24   Q.   SO THERE WOULD BE MORE SCRUTINY INVOLVED IN A 2004

02:14PM   25   EVALUATION?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                     364


02:14PM    1   A.   TYPICALLY THE REASON WHY A PERSON, AN ENTITY WOULD ASK

02:14PM    2   FOR -- ASK FOR AN ORDER AUTHORIZING A RULE 2004 EXAMINATION IS

02:14PM    3   BECAUSE THEY HAVE MORE QUESTIONS TO ASK.

02:14PM    4   Q.   AND SO THERE WOULD BE MORE SCRUTINY INVOLVED IN A 2004

02:14PM    5   EVALUATION?

02:14PM    6   A.   WHAT DO YOU MEAN BY "SCRUTINY"?     ASKING QUESTIONS?

02:14PM    7   Q.   THE ACCOUNTS, WHATEVER IS RELEVANT TO THE CREDITOR'S

02:14PM    8   INQUIRY, THERE WOULD BE MORE SCRUTINY INVOLVED?

02:14PM    9   A.   2004 EXAMS ALLOW FOR ADDITIONAL DOCUMENTS ALLOWED TO BE

02:14PM   10   PRODUCED AND ADDITIONAL QUESTIONS TO BE ASKED.     SO IT DEPENDS

02:14PM   11   ON WHAT THEY WANT.    AND SO I WOULD ASSUME THAT IF THEY'RE

02:14PM   12   ASKING MORE QUESTIONS THAT THEY ARE, THEY ARE SCRUTINIZING A

02:14PM   13   LITTLE BIT MORE THAN WHAT HAD BEEN DONE BEFORE.

02:14PM   14   Q.   THANK YOU.   NOW, IS IT ALSO -- IS IT -- NOT ALSO -- IS IT

02:15PM   15   TYPICAL TO APPOINT AN ACCOUNTANT IN A BANKRUPTCY PROCEEDING, A

02:15PM   16   PRIVATE ACCOUNTANT?

02:15PM   17   A.   TYPICAL?   I MEAN, IT HAPPENS A LOT.

02:15PM   18   Q.   IT HAPPENS A LOT?

02:15PM   19   A.   UH-HUH.    YOU MEAN BY THE TRUSTEE?

02:15PM   20   Q.   CORRECT?

02:15PM   21   A.   YES.   I DON'T KNOW THE PERCENTAGE, BUT IT DOES HAPPEN

02:15PM   22   FREQUENTLY AND TYPICALLY WHEN THERE ARE ASSETS OR SOME OTHER

02:15PM   23   ASPECT THAT REQUIRES AN ACCOUNTANT.

02:15PM   24   Q.   SO WHEN THERE ARE ASSETS INVOLVED IN THE -- I THINK YOU

02:15PM   25   SAID -- I THINK YOU SAID, WELL, I'LL WITHDRAW THAT.    BUT IT IS



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                         365


02:15PM    1   NOT DONE IN EVERY CASE, BUT IT IS DONE IN SOME CASES?

02:15PM    2   A.   RIGHT.

02:15PM    3   Q.   AND THOSE CASES WOULD THEN INVOLVE, I WOULD IMAGINE, A

02:15PM    4   HIGHER LEVEL OF SCRUTINY?

02:15PM    5   A.   IF THEY ARE GETTING AN ACCOUNTANT TO ANALYZE SOME ASPECT

02:15PM    6   OF THE DEBTOR'S FINANCES, THEN, YEAH, I WOULD THINK SO, TOO.

02:15PM    7   Q.   AND WHAT ABOUT APPOINTING AN ATTORNEY, A PRIVATE ATTORNEY

02:15PM    8   TO EXAMINE OR TO WATCH OVER WHAT THE TRUSTEE IS DOING, IS THAT

02:16PM    9   SOMETHING THAT HAPPENS?

02:16PM   10   A.   IT DOESN'T WORK LIKE THAT.     SO I THINK WHAT YOU'RE ASKING

02:16PM   11   IS ABOUT A TRUSTEE RETAINING COUNSEL IN THE CASE.

02:16PM   12   Q.   YES.

02:16PM   13   A.   SO WHENEVER A TRUSTEE -- SOME OF THE TRUSTEES ARE

02:16PM   14   ATTORNEYS AND SOME OF THEM ARE NOT, AND SOME OF THEM CAN FILE

02:16PM   15   THINGS ON THEIR OWN AND SOME OF THEM WOULD RATHER HAVE AN

02:16PM   16   ATTORNEY DO THAT FOR THEM.

02:16PM   17        IF THERE ARE ISSUES THAT REQUIRE ADDITIONAL LEGAL

02:16PM   18   INTERPRETATION OR ADDITIONAL EXTRA WORK, THEN A TRUSTEE WOULD

02:16PM   19   TYPICALLY SEEK TO HIRE COUNSEL TO ASSIST THEM.

02:16PM   20        THE TRUSTEE STILL IS REQUIRED TO DO THE TRUSTEE'S DUTIES.

02:16PM   21   THEY CAN'T JUST SAY, OH, HERE, I'M GETTING AN ATTORNEY AND YOU

02:16PM   22   DO EVERYTHING.   THEY STILL HAVE TO DO THEIR TRUSTEE'S DUTIES

02:16PM   23   BUT THEN THEY HAVE THE ASSISTANCE OF COUNSEL.       AND SO, YES,

02:16PM   24   THAT DOES HAPPEN.    IT'S NOT AN ATTORNEY WATCHING OVER THE

02:16PM   25   TRUSTEE, THOUGH.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                        366


02:16PM    1   Q.   BUT IT'S SOMETHING THAT HAPPENS IN NOT ALL CHAPTER

02:16PM    2   7 CASES?

02:16PM    3   A.   RIGHT, BECAUSE AGAIN, IT'S EXPENSIVE.        AND REMEMBER, ONE

02:16PM    4   OF THE THINGS THAT -- THE WAY THAT CREDITORS, YOU KNOW, WITH

02:17PM    5   LIQUIDATION, THE PEOPLE WHO ARE LIQUIDATING, THE PROFESSIONALS

02:17PM    6   IN THE CASE, THEY NEED TO GET PAID SO THIS IS SOMETHING THAT

02:17PM    7   THE TRUSTEE WOULD THINK ABOUT IN TERMS OF HIRING COUNSEL.       THEY

02:17PM    8   DON'T JUST HIRE COUNSEL IN EVERY CASE BECAUSE IT MAY BE TOO

02:17PM    9   EXPENSIVE.    SO THAT'S PART OF IT.

02:17PM   10        AND IF THE TRUSTEE THOUGHT THAT A COUNSEL WAS WARRANTED

02:17PM   11   AND NECESSARY TO ASSIST, THEN THEY WOULD SEEK TO EMPLOY THEM.

02:17PM   12   Q.   AND THAT WOULD BE BECAUSE IT WOULD BE LEGALLY A LITTLE BIT

02:17PM   13   MORE COMPLICATED THAN YOUR AVERAGE CHAPTER 7 CASE?

02:17PM   14   A.   I THINK SO.      I THINK THAT'S FAIR.

02:17PM   15   Q.   AND WOULD IT ALSO BE FAIR TO SAY THAT GENERALLY THAT WOULD

02:17PM   16   HAPPEN WHEN THERE APPEAR TO BE SOME ASSETS IN THE ESTATE?

02:17PM   17   A.   YES.    ALTHOUGH SOMETIMES THE RISK IS THAT THEY HIRED ALL

02:17PM   18   OF THESE PROFESSIONALS AND, THEN IT TURNS OUT THERE IS NOTHING

02:17PM   19   AND EVERYBODY GOES AWAY SAD.

02:17PM   20   Q.   SURE.    SURE.    BUT GENERALLY THEY'LL HAVE THAT IN MIND WHEN

02:17PM   21   THEY ASK FOR AN APPOINTMENT?

02:17PM   22   A.   RIGHT.

02:17PM   23   Q.   AND THEY GO TO THE BANKRUPTCY JUDGE, AND THEY'LL SAY WILL

02:17PM   24   YOU APPOINT THIS ATTORNEY; CORRECT?

02:17PM   25   A.   NO.    THE BANKRUPTCY CODE AUTHORIZES THEM TO SEEK TO EMPLOY



                                     UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                        367


02:18PM    1   COUNSEL UNDER SPECIFIC SECTIONS OF THE BANKRUPTCY CODE, AND

02:18PM    2   THERE ARE CERTAIN RISKS THAT THEY CAN'T HAVE SOME CONNECTIONS

02:18PM    3   WITH THE DEBTOR, THEY CAN'T BE OWED MONEY, THEY CAN'T HAVE A

02:18PM    4   CREDITOR RELATIONSHIP, BUT GENERALLY IF THOSE CRITERIA ARE MET,

02:18PM    5   THEN THE TRUSTEE -- THEN AN ORDER IS ENTERED AUTHORIZING THAT

02:18PM    6   EMPLOYMENT FOR THE TRUSTEE.

02:18PM    7        THEN AT THE END OF THE CASE, BASED UPON THAT EMPLOYMENT,

02:18PM    8   THEY CAN GET PAID REASONABLE AND NECESSARY EXPENSES.

02:18PM    9   Q.   AND WHAT ABOUT THE ACCOUNTANT, IS THAT THE SAME WAY?

02:18PM   10   A.   SAME.

02:18PM   11                MS. GILG:    MAY I USE THE ELMO?

02:18PM   12                THE CLERK:   YES.

02:19PM   13   BY MS. GILG:

02:19PM   14   Q.   NOW, I WANT TO START WITH THE STATEMENT OF FINANCIAL

02:19PM   15   AFFAIRS THAT WAS FILED ORIGINALLY, AND I'M GOING TO REFER TO

02:19PM   16   THIS AS GOVERNMENT'S EXHIBIT 1 AND NUMBER 7.        I'M GOING TO ZOOM

02:19PM   17   IN ON NUMBER 7.    DO YOU HAVE THAT 3-7?

02:20PM   18   A.   YEAH, I THINK IT'S ON PAGE 1-37.

02:20PM   19   Q.   I'M LOOKING AT THIS LITTLE -- SORRY.       SO I'M GOING TO SHOW

02:20PM   20   YOU ON THE BOTTOM OF THAT PAGE IT SAYS GIFTS.

02:20PM   21        DO YOU SEE THAT?

02:20PM   22   A.   YEAH, I DO.

02:20PM   23   Q.   AND THE GIFTS SECTION SAYS THAT IF YOU HAVE GIVEN

02:20PM   24   SOMETHING WITHIN ONE YEAR; CORRECT?

02:20PM   25   A.   YES.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                       368


02:20PM    1   Q.   THAT YOU REPORT THAT; CORRECT?

02:20PM    2   A.   RIGHT.

02:20PM    3   Q.   SO IF SOMEONE HAD GIVEN A GIFT TO THEIR CHILDREN BEFORE

02:20PM    4   MAY 25TH OF 2009, THAT WOULD NOT BE INCLUDED THERE; RIGHT?

02:20PM    5   A.   BEFORE WHAT, MAY OF 2009?

02:20PM    6   Q.   RIGHT.

02:20PM    7   A.   IF THEY HAD GIVEN A GIFT THAT QUALIFIED UNDER THIS IN MAY

02:21PM    8   OF 2009, NO, IT WOULD NOT BE LISTED THERE.

02:21PM    9   Q.   SO THAT'S NUMBER 7.     AND THEN YOU GO TO NUMBER 10 AND

02:21PM   10   THAT'S THE ONE THAT HAS THE 2-YEAR CAP?

02:21PM   11   A.   UH-HUH.

02:21PM   12   Q.   AND NUMBER 10 SAYS LIST ALL OTHER PROPERTY; CORRECT?       SO

02:21PM   13   THAT MEANS PROPERTY NOT ALREADY DESCRIBED IN THE ABOVE

02:21PM   14   SECTIONS; CORRECT?

02:21PM   15   A.   PROPERTY NOT ALREADY LISTED I WOULD THINK, YEAH.

02:21PM   16   Q.   AND SO IF IT DIDN'T QUALIFY -- IF A GIFT DOESN'T QUALIFY

02:21PM   17   UNDER NUMBER 7, IT DOESN'T QUALIFY UNDER NUMBER 10?

02:21PM   18   A.   NO, I DON'T THINK THAT'S TRUE BECAUSE IT'S NOT -- IF

02:21PM   19   YOU'RE SAYING THAT THE GIFT WHICH WAS IN MAY OF -- OR BEFORE

02:21PM   20   MAY OF 2009, IT STILL MAY QUALIFY UNDER NUMBER 10 BECAUSE IT

02:21PM   21   WAS TWO YEARS AND IT WASN'T LISTED.

02:21PM   22   Q.   BUT IF YOU HAVE -- WELL, THE DOCUMENT SAYS -- WHEN

02:21PM   23   SOMEBODY IS READING IT THEY SAY, OKAY, LIST ALL GIFTS.    OKAY?

02:22PM   24   A.   YEAH.

02:22PM   25   Q.   NO GIFTS.   AND THEN YOU GO TO 10.    LIST ALL OTHER PROFITS?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                        369


02:22PM    1   A.   RIGHT.

02:22PM    2   Q.   RIGHT?    SO YOU'VE ALREADY EXCLUDED GIFTS; RIGHT?

02:22PM    3   A.   WELL, YOU DIDN'T LIST ANYTHING FOR GIFTS.

02:22PM    4   Q.   RIGHT, BECAUSE YOU DIDN'T -- THERE WAS NO QUALIFYING

02:22PM    5   GIFTS?

02:22PM    6   A.   WELL, BUT THERE WAS -- I READ THIS AS -- AGAIN, THIS IS TO

02:22PM    7   DISCLOSE, THIS IS ALL ABOUT DISCLOSURE.     I WOULD READ THIS TO

02:22PM    8   SAY LIST ALL PROPERTY THAT YOU HAVEN'T ALREADY LISTED.

02:22PM    9   Q.   THAT YOU HAD WITHIN THE LAST TWO YEARS?

02:22PM   10   A.   RIGHT.

02:22PM   11   Q.   THAT'S HOW YOU WOULD READ IT?

02:22PM   12   A.   RIGHT.

02:22PM   13   Q.   COULD YOU AGREE THAT SOMEONE MIGHT READ IT DIFFERENTLY?

02:22PM   14   A.   WELL, WITH THE OBLIGATION --

02:22PM   15              MR. SIMEON:   OBJECTION, YOUR HONOR.    IT CALLS FOR

02:22PM   16   SPECULATION.

02:22PM   17              THE COURT:    SUSTAINED.

02:23PM   18   BY MS. GILG:

02:23PM   19   Q.   NOW, IF ALL PROPERTY -- IF ALL TRANSFERS HAD TO BE LISTED

02:23PM   20   WITHIN THE NEXT TWO YEARS, WHY DOES THE -- WHY DOES THE FORM

02:23PM   21   BREAK IT DOWN INTO DIFFERENT TYPES OF TRANSFERS?

02:23PM   22   A.   IT COULD BE BECAUSE THERE MAY BE DIFFERENT THRESHOLDS THAT

02:23PM   23   A TRUSTEE MIGHT -- BECAUSE, AGAIN, MOST OF THIS IS DESIGNED TO

02:23PM   24   CAPTURE INFORMATION THAT WOULD BE USEFUL FOR A TRUSTEE TO GET

02:23PM   25   ASSETS.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                         370


02:23PM    1        SO THERE ARE CERTAIN PROVISIONS UNDER THE BANKRUPTCY CODE

02:23PM    2   THAT A TRUSTEE CAN GO AFTER A TRANSFER TO SAY A REGULAR OLD

02:23PM    3   CREDITOR AFTER A TRANSFER OF FILING, THAT'S WHY YOU SEE IT

02:23PM    4   LISTED UNDER NUMBER 3 LIKE THAT.

02:23PM    5        IT MAY BE THAT THEY TRANSFERRED IT TO A FAMILY MEMBER

02:23PM    6   PRIOR TO A YEAR OF FILING.

02:23PM    7        IF THERE ARE OTHER TRANSFERS PRIOR TO THAT, THEN THE

02:23PM    8   TRUSTEE MAY STILL HAVE AN OPPORTUNITY TO GO AFTER THAT ASSET

02:23PM    9   AND BRING IT BACK INTO THE BANKRUPTCY ESTATE FOR THE BENEFIT OF

02:23PM   10   CREDITORS.

02:23PM   11        THE REASON THESE ARE SEPARATED OUT LIKE THAT IS BECAUSE OF

02:23PM   12   THE DIFFERENT STANDARDS THAT A TRUSTEE WOULD LOOK AT IN ORDER

02:24PM   13   TO DETERMINE WHETHER THERE IS SOMETHING AVAILABLE FOR

02:24PM   14   CREDITORS.

02:24PM   15        AND AGAIN, THIS IS UP TO THE TRUSTEE TO DETERMINE.

02:24PM   16   Q.   OKAY.    AND I WOULD IMAGINE IT WOULD ALSO BE IF SOMEONE HAS

02:24PM   17   HIRED AN ATTORNEY, THE ATTORNEY'S INTERPRETATION OF IT;

02:24PM   18   CORRECT?

02:24PM   19   A.   YOU MEAN THE TRUSTEE'S ATTORNEY OR THE DEBTOR'S ATTORNEY.

02:24PM   20   Q.   THE DEBTOR'S ATTORNEY.

02:24PM   21                MR. SIMEON:   OBJECTION, YOUR HONOR.   IT CALLS FOR

02:24PM   22   SPECULATION.

02:24PM   23                THE COURT:    UNLESS YOU HAVE SOME SPECIFIC KNOWLEDGE

02:24PM   24   OR EXPERIENCE ABOUT ATTORNEYS FILLING THIS FORM OUT SUCH THAT

02:24PM   25   YOU CAN ANSWER THAT QUESTION.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                        371


02:24PM    1              THE WITNESS:      WELL, I WOULD SAY THAT THE DEBTOR

02:24PM    2   SIGNED THIS UNDER THE PENALTY OF PERJURY.      THE DEBTOR SIGNS

02:24PM    3   EVERYTHING UNDER PENALTY OF PERJURY AND SAYING THAT ALL OF THE

02:24PM    4   INFORMATION PROVIDED IS TRUE AND CORRECT.

02:24PM    5   BY MS. GILG:

02:24PM    6   Q.   RIGHT.    I UNDERSTAND THAT.    BUT I'M SAYING THAT IN

02:24PM    7   PREPARING, IN PREPARING THIS PETITION THEY SEEK ADVICE OF

02:24PM    8   COUNSEL; CORRECT?

02:24PM    9   A.   THEY CAN, YEAH.    I THINK IN THIS CASE THEY DID.

02:24PM   10   Q.   AND IT WOULD BE THE SAME WITH REGARD TO THE AMENDED

02:25PM   11   PETITION WHERE -- I'M SORRY, THE AMENDMENT STATEMENT OF

02:25PM   12   FINANCIAL AFFAIRS WHERE THE QUESTION, I'M LOOKING AT

02:25PM   13   GOVERNMENT'S EXHIBIT 3, ITEM NUMBER 7 ASKS FOR GIFTS WITHIN

02:25PM   14   ONE YEAR, WHICH YOU'VE SAID WOULD NOT INCLUDE A GIFT TO A CHILD

02:25PM   15   IN -- BEFORE MAY OF 2009; CORRECT?

02:25PM   16   A.   RIGHT, THAT'S -- RIGHT.      BEFORE MAY 25TH, 2009.

02:25PM   17   Q.   CORRECT.   AND THEN AGAIN IT SAYS OTHER TRANSFERS ON NUMBER

02:25PM   18   10; CORRECT?

02:25PM   19   A.   UH-HUH.

02:26PM   20   Q.   AND THEN AGAIN THAT'S THE ONE THAT WAS WITHIN TWO YEARS

02:26PM   21   OTHER TRANSFERS; CORRECT?

02:26PM   22   A.   RIGHT.

02:26PM   23   Q.   AND THAT DOES LIST SOMETHING THAT WAS GIVEN TO

02:26PM   24   KRISTEL KUBUROVICH; CORRECT?

02:26PM   25   A.   IT LOOKS LIKE THAT, YES.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                     372


02:26PM    1   Q.   AND IT ACTUALLY IDENTIFIES THE PROPERTY THAT IS THE

02:26PM    2   SUBJECT OF THIS LITIGATION OR IS ONE OF THE SUBJECTS OF THIS

02:26PM    3   LITIGATION?    WELL, I WILL WITHDRAW THAT.   I'LL WITHDRAW THAT.

02:26PM    4   A.   WELL --

02:26PM    5   Q.   IT ALSO LISTS HER AT 7170 EAGLE RIDGE DRIVE; CORRECT?

02:26PM    6   A.   IT LISTS HER ADDRESS, YEAH.

02:26PM    7   Q.   NOW, I BELIEVE THAT DURING DIRECT EXAMINATION YOU COMPARED

02:26PM    8   PAGES AND IN GOVERNMENT'S EXHIBIT 1, PAGES 1-13 TO 1-16 TO

02:27PM    9   GOVERNMENT'S EXHIBIT 2, 2-1 TO 2-2; CORRECT?

02:27PM   10   A.   YES.

02:27PM   11   Q.   NOW, LET'S PUT EXHIBIT 2 UP.    WHOOPS.   2-1.

02:27PM   12        NOW, WHAT DID YOU SAY WAS ADDED TO 2-1 WHICH IS NOT IN

02:28PM   13   EXHIBIT A?

02:28PM   14   A.   IT'S ON PAGE -- IT'S PAGE 2-2 IT LOOKS LIKE, NUMBER 13.

02:28PM   15        IT LOOKS LIKE THE DEBTOR LISTED BUSINESSES THAT THEY

02:28PM   16   HADN'T LISTED EARLIER.

02:28PM   17   Q.   IS THAT THE ONLY THING THAT YOU SAID ON DIRECT EXAMINATION

02:28PM   18   THAT IS DIFFERENT?

02:28PM   19   A.   I THINK SO.   THAT IS WHAT I SAID, BUT LET ME JUST

02:28PM   20   DOUBLE-CHECK.

02:28PM   21        YEAH, THAT LOOKS LIKE TO BE THE ONLY THING THAT WAS

02:28PM   22   CHANGED.

02:28PM   23   Q.   AND ON YOUR COMPARISON WITH 2-1 -- I'M SORRY, 1-32, TO

02:29PM   24   2-5, WHAT DID YOU SAY WAS DIFFERENT?

02:29PM   25   A.   SO IT LOOKS LIKE THE ONLY THING THEY DID IS THAT THEY



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                     373


02:29PM    1   REDUCE THE AMOUNT OF MONTHLY GROSS WAGES AND SALARIES AND

02:29PM    2   COMMISSION FROM 5500 ON LINE 1 TO 3,000 AND THEN THEY ADDED --

02:29PM    3   THEY INCREASE THE INCOME FROM REAL PROPERTY ON LINE 8 FROM 0 TO

02:29PM    4   2500, BUT THE NET RESULT WAS NO CHANGE IN THE TOTALS.

02:29PM    5   Q.   OKAY.   SO THERE REALLY IS NOT A SIGNIFICANT DIFFERENCE

02:29PM    6   WHEN YOU COMPARE THOSE TWO SCHEDULES, IS THAT FAIR TO SAY?

02:29PM    7   A.   WELL, YEAH, BECAUSE THEY'RE SAYING IN THE FIRST SET THAT

02:29PM    8   THEY DIDN'T HAVE ANY RENTAL INCOME, AND THEN IN THE SECOND SET

02:29PM    9   HE SAID THAT THEY DID AND THAT THEIR GROSS WAGES WERE REDUCED.

02:29PM   10   Q.   BY HOW MUCH?

02:29PM   11   A.   TWENTY-FIVE HUNDRED.

02:29PM   12   Q.   BUT THE RESULT WAS THE SAME?

02:29PM   13   A.   THE NET RESULT, THE TOTAL INCOME, RIGHT.

02:29PM   14   Q.   NOW, IF THEY HAD MOVED TO A DIFFERENT LOCATION, WOULD THAT

02:29PM   15   HAVE CHANGED THE RENTAL INCOME?

02:30PM   16   A.   NO.   IF THEY'RE, IF THEY'RE GETTING INCOME -- I'M SORRY, I

02:30PM   17   DON'T --

02:30PM   18   Q.   OH, THAT'S THEIR INCOME.     SO THEY ACTUALLY INCREASED THEIR

02:30PM   19   INCOME?

02:30PM   20   A.   WELL, IT LOOKS LIKE THEY JUST TOOK THE RENTAL INCOME AND

02:30PM   21   SEPARATED IT OUT.

02:30PM   22   Q.   OKAY.

02:30PM   23   A.   BECAUSE FROM WHAT I CAN TELL IT LOOKS LIKE THEY MAY HAVE

02:30PM   24   INCLUDED THEIR GROSS WAGES -- HIS GROSS WAGES WITH HIS GROSS

02:30PM   25   RENTAL INCOME, LUMPED THEM TOGETHER THE FIRST TIME.    THE SECOND



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                          374


02:30PM    1   TIME THEY SPLIT THEM UP AND PUT THE RENTAL INCOME ON LINE 8

02:30PM    2   WHERE IT SHOULD GO.

02:30PM    3   Q.   OKAY.    SO AGAIN, THAT'S A CHANGE IN FORM BUT NOT IN

02:30PM    4   SUBSTANCE.    WOULD YOU AGREE?

02:30PM    5   A.   WELL, IF I WAS REVIEWING THIS, I WOULD NOT KNOW THAT THEY

02:30PM    6   WERE RECEIVING RENTAL INCOME ON THE FIRST TIME AROUND BECAUSE

02:30PM    7   IT SAYS ZERO.

02:30PM    8        AND THEN NOW I'M LOOKING AT IT AND THE SECOND ONE AND THE

02:30PM    9   AMENDMENT AND, OH, I GET IT, I SEE THEY HAVE RENTAL FROM SOME

02:30PM   10   PROPERTY.    WHAT PROPERTY IS THAT?

02:31PM   11   Q.   WELL, THEY CERTAINLY IDENTIFIED THEIR REAL PROPERTY;

02:31PM   12   CORRECT?

02:31PM   13   A.   THEY LISTED A PIECE OF PROPERTY ON SCHEDULE A, YES.

02:31PM   14   Q.   YES.    AND AS A MATTER OF FACT WHEN MR. SIMEON WAS SHOWING

02:31PM   15   YOU THE ASSETS, HE DIDN'T SHOW YOU THE WHOLE PICTURE; CORRECT?

02:31PM   16   A.   UM -- NO, I THINK WE WENT THROUGH.

02:31PM   17   Q.   WELL.    OKAY.

02:31PM   18                MR. SCHENK:    YOUR HONOR, MAY WE HAVE A SIDE-BAR?

02:31PM   19        (SIDE-BAR CONFERENCE ON THE RECORD.)

02:31PM   20                THE COURT:    WE'RE AT SIDE-BAR WITH COUNSEL.

02:31PM   21        MR. SCHENK.

02:31PM   22                MR. SCHENK:    THANK YOU, YOUR HONOR.    MS. GILG IS

02:31PM   23   DOING EXACTLY WHAT WE WERE AT SIDE-BAR SPEAKING ABOUT BEFORE

02:31PM   24   LUNCH, AND, THAT IS, ASKING THE WITNESS TO SPECULATE ON THE

02:31PM   25   MENTAL STATE OF THE DEBTOR, DID THE DEBTOR DECLARE EVERYTHING



                                     UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                         375


02:31PM    1   AND IS THE DEBTOR SEPARATING OUT THE SOURCES OF INCOME?      SHE'S

02:32PM    2   DOING WHAT SHE TOLD US WERE IMPROPER QUESTIONS FOR US TO ASK,

02:32PM    3   AND I ASK THE COURT NOW TO ALLOW US ON REDIRECT, MR. SIMEON, TO

02:32PM    4   ASK QUESTIONS THAT DRAW ON THIS WITNESS TO MAKE ASSUMPTIONS

02:32PM    5   ABOUT WHAT IS IN THE MIND OF THE DEBTOR.

02:32PM    6              MS. GILG:    YOUR HONOR, I'M ASKING.    HE'S SAYING --

02:32PM    7   HE SAID HE COMPARED THESE TWO DOCUMENTS AND THAT THERE WERE

02:32PM    8   THESE HUGE DIFFERENCES.

02:32PM    9        I'M NOT ASKING WHAT IS IN THE MIND OF THE DEBTOR.       I'M

02:32PM   10   SAYING WHAT ARE THE DIFFERENCES?     ARE THEY SIGNIFICANT?   WELL,

02:32PM   11   HE ANSWERED.   HE SAID I THINK IT'S SIGNIFICANT BECAUSE IT SHOWS

02:32PM   12   A RENTAL INCOME.

02:32PM   13        BUT I'M ASKING SPECIFICALLY ABOUT WHAT WAS ASKED ON DIRECT

02:32PM   14   EXAMINATION AS THEY DESCRIBED THESE DOCUMENTS AND TO POINT OUT

02:32PM   15   THAT CERTAIN THINGS COULD BE INTERPRETED DIFFERENTLY.

02:32PM   16        I'M NOT SAYING THE DEBTOR INTERPRETED THEM DIFFERENTLY,

02:32PM   17   BUT --

02:32PM   18              THE COURT:   WELL, I THINK THAT'S WHERE MR. SCHENK'S

02:32PM   19   POINT IS, IT COULD BE INTERPRETED DIFFERENTLY.

02:32PM   20        IF YOU'RE GOING TO EXAMINE HIM ON -- AND I THINK IT'S A

02:32PM   21   GOOD IDEA FOR THE JURY TO PUT THE FORMS UP IF YOU CAN.

02:33PM   22              MS. GILG:    OKAY.   I DIDN'T WANT TO TAKE SO MUCH

02:33PM   23   TIME.

02:33PM   24              THE COURT:   JUST SO I THINK THE JURY CAN FOLLOW AND

02:33PM   25   TRACE WHAT YOU'RE TALKING ABOUT, BECAUSE OTHERWISE THERE'S NO



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                        376


02:33PM    1   CONTEXT REALLY, AND THEY'VE LOOKED AND SEEN A LOT OF FORMS

02:33PM    2   HERE.

02:33PM    3        BUT IF YOU'RE GOING TO ASK HIM OPINION QUESTIONS ABOUT IN

02:33PM    4   SOME WAY TOUCHING ON COULDN'T THEY HAVE PUT THIS HERE AND DID

02:33PM    5   THEY PUT IT HERE FOR A PARTICULAR REASON, THAT DOES OPEN THE

02:33PM    6   DOOR TO RESPONSIVE QUESTIONS.

02:33PM    7              MS. GILG:    BUT THAT WASN'T MY QUESTION.   MY QUESTION

02:33PM    8   WAS, WAS IT A SIGNIFICANT DIFFERENCE?      THAT WAS MY QUESTION

02:33PM    9   WAS -- YOU KNOW, IT WASN'T LIKE --

02:33PM   10              THE COURT:   YOU CAN TRACK -- I THINK WE'RE GETTING

02:33PM   11   CLOSE AND, MR. SCHENK, I APPRECIATE YOU RAISING IT NOW.

02:33PM   12              MS. GILG:    YEAH, I DO, TOO.

02:33PM   13              THE COURT:   YOU'RE GETTING CLOSE.

02:33PM   14              MS. GILG:    OKAY.

02:33PM   15              THE COURT:   AND YOU CAN ASK HIM WHY THIS WAS HERE

02:33PM   16   AND WHY IT'S NOT THERE AND WHY IT WOULD BE HERE.

02:33PM   17        BUT IF YOU START GETTING INTO ISSUES ABOUT WHY WOULD

02:33PM   18   SOMEONE PUT IT THERE AS OPPOSED TO HERE AND DIDN'T --

02:34PM   19              MS. GILG:    YES.

02:34PM   20              THE COURT:   -- AND DIDN'T THIS REALLY MEAN SOMETHING

02:34PM   21   DIFFERENT FROM THE FORM, THERE MAY BE PLACES ON THIS FORM WHERE

02:34PM   22   CERTAIN EVIDENCE OR CERTAIN REPORTS, IT COULD BE IN TWO PLACES

02:34PM   23   AND YOU CAN CERTAINLY ASK ABOUT THAT.

02:34PM   24        HE'S TALKED ABOUT THAT ALREADY, I THINK, AND MR. SIMEON

02:34PM   25   AND, WELL, YOU DIDN'T PUT IT HERE, BUT YOU COULD PUT IT HERE,



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                       377


02:34PM    1   AND THIS CALLS FOR THAT.

02:34PM    2        BUT IF YOU'RE GOING TO GET INTO THESE SPECIFICS AND TRY TO

02:34PM    3   TEST THE EVIDENCE ABOUT WHY IT'S HERE AND NOT HERE, THAT OPENS

02:34PM    4   THE DOOR.

02:34PM    5                MS. GILG:    OKAY.

02:34PM    6                THE COURT:   ALL RIGHT.   THANK YOU.

02:34PM    7        (END OF DISCUSSION AT SIDE-BAR.)

02:34PM    8                THE COURT:   THANK YOU, COUNSEL.

02:35PM    9        PLEASE PROCEED.

02:35PM   10   BY MS. GILG:

02:35PM   11   Q.   OKAY.    I'M GOING TO PUT UP 10-1, WHICH IS THE SUMMARY OF

02:35PM   12   THE SCHEDULES, THE VERY SCHEDULES THAT WE DISCUSSED; CORRECT?

02:35PM   13   A.   YES, I BELIEVE.

02:35PM   14   Q.   AND SO IN THE SUMMARY OF THE SCHEDULES IT SHOWS ALL OF THE

02:35PM   15   REAL PROPERTY THAT WAS DECLARED BY THE DEBTOR; IS THAT CORRECT?

02:35PM   16   A.   WELL, THIS, THIS IS JUST A SUMMARY OF WHAT WAS PUT DOWN ON

02:35PM   17   THE OTHER SCHEDULES.

02:35PM   18   Q.   RIGHT.

02:35PM   19   A.   SO THE OTHER SCHEDULES ARE WHERE THE REAL INFORMATION IS.

02:35PM   20   THIS IS JUST A SUMMARY.

02:35PM   21   Q.   OKAY.    SO SCHEDULE A, WHICH I BELIEVE MR. SIMEON SHOWED

02:36PM   22   YOU, THAT'S THE REAL PROPERTY; CORRECT?

02:36PM   23   A.   RIGHT.

02:36PM   24   Q.   AND THAT'S $520,000?

02:36PM   25   A.   THAT'S THE VALUE THE DEBTORS LISTED, YES.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                        378


02:36PM    1   Q.   AND THAT'S IN THE SUMMARY SCHEDULE FOR REAL PROPERTY;

02:36PM    2   CORRECT?

02:36PM    3   A.   CORRECT, YOU JUST TAKE THE TOTAL AT THE BOTTOM OF EACH

02:36PM    4   SCHEDULE AND YOU PUT IT IN THERE.    THAT'S ALL IT IS.

02:36PM    5   Q.   OKAY.    AND SO THEN WE MOVE TO PERSONAL PROPERTY.   AND I

02:36PM    6   BELIEVE THAT YOU WERE SHOWN PART OF THIS SCHEDULE, SCHEDULE B;

02:36PM    7   CORRECT?

02:36PM    8   A.   RIGHT, I'VE SEEN THE WHOLE THING.     RIGHT.

02:36PM    9   Q.   AND YOU'RE SEEING THE ENTIRE THING AT THIS POINT; CORRECT?

02:36PM   10   A.   YES, IT'S ALL IN THE -- IT'S IN EXHIBIT 1.     THIS IS THE

02:36PM   11   FIRST ONE, YEAH, EXHIBIT 1-13 THROUGH 16.

02:36PM   12   Q.   OKAY.    AND THAT WAS WHAT YOU TESTIFIED TO BEFORE AND WE'VE

02:36PM   13   GOT A TOTAL, A SUBTOTAL OF 4668 FOR THE ASSETS THERE?

02:37PM   14   A.   NO, JUST ON THAT ONE PAGE.

02:37PM   15   Q.   RIGHT?

02:37PM   16   A.   THE TOTAL OF ALL OF THE PAGES IN SCHEDULE B IS $151,151.

02:37PM   17   Q.   RIGHT.    SO WE'RE GOING TO SHOW YOU 1-2 -- I'M SORRY, 1-14?

02:37PM   18   A.   UH-HUH.

02:37PM   19   Q.   THAT'S ANOTHER $119,000; CORRECT?

02:37PM   20   A.   RIGHT.

02:37PM   21   Q.   PLUS?

02:37PM   22   A.   I DIDN'T ADD THEM ALL, BUT IT LOOKS LIKE IT.

02:37PM   23   Q.   AND THEN WE HAVE SOME MORE HERE, SCHEDULE B; RIGHT?

02:37PM   24   A.   RIGHT.

02:37PM   25   Q.   SO WE ADD ANOTHER $27,250?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                         379


02:37PM    1   A.   RIGHT.

02:37PM    2   Q.   AND SO WHAT WE HAVE THEN FOR THE TOTAL DISCLOSED PERSONAL

02:37PM    3   PROPERTY IS $151,151; CORRECT?

02:37PM    4   A.   RIGHT, THE VALUE OF THE PROPERTY IS WORTH $151,151.

02:38PM    5   Q.   NOW, THERE ARE ALSO THESE EXEMPT PROVISIONS; CORRECT?

02:38PM    6   A.   RIGHT.

02:38PM    7   Q.   AND THESE ARE THE EXEMPT PROVISIONS THAT YOU TESTIFIED TO

02:38PM    8   IN SCHEDULE 1-17?

02:38PM    9   A.   SCHEDULE C, YES, IS A LIST OF ALL OF THE EXEMPTIONS THAT

02:38PM   10   THE DEBTOR IS CLAIMING -- THAT THE DEBTORS ARE CLAIMING ON

02:38PM   11   THEIR PROPERTY.

02:38PM   12   Q.   NOW, THE TRUSTEE DECIDES WHETHER OR NOT THOSE ARE, IN

02:38PM   13   FACT, EXEMPT; CORRECT?

02:38PM   14   A.   RIGHT.   PART OF THE TRUSTEE'S JOB IS TO OBJECT TO

02:38PM   15   EXEMPTIONS IF THEY THINK IT'S NOT APPROPRIATE OR IT'S NOT

02:38PM   16   WARRANTED BECAUSE ANY EXEMPTION THAT IS REDUCED MAY MEAN MORE

02:38PM   17   FOR CREDITORS.

02:38PM   18   Q.   AND THEN YOU TALKED ABOUT THE HOMESTEAD EXEMPTION.

02:38PM   19   THAT'S -- LET ME PUT THIS BACK UP, 1-17.      THAT'S NOT ON THIS

02:38PM   20   PROPERTY CLAIMED AS EXEMPT; CORRECT?

02:38PM   21   A.   WELL, I JUST MENTIONED THE HOMESTEAD EXEMPTION AS AN

02:38PM   22   EXAMPLE, BUT I DON'T SEE THAT HERE.

02:38PM   23   Q.   AND THE HOMESTEAD EXEMPTION, DOES THAT MEAN THAT IF YOU

02:39PM   24   OWN THE HOME THAT YOU'RE LIVING IN, YOU GET A CERTAIN

02:39PM   25   EXEMPTION; IS THAT CORRECT?



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                         380


02:39PM    1   A.   GENERALLY YOU GET A CERTAIN AMOUNT OF THE VALUE OF ANY

02:39PM    2   EQUITY THAT YOU HAVE IN THE HOME.     THAT WOULD BE AN EXEMPTION.

02:39PM    3   Q.   I'M SHOWING YOU EXHIBIT A 1-20.      THAT WOULD BE IF THERE

02:39PM    4   ARE ANY TAXES OWED, THAT WOULD BE REFLECTED IN THIS DOCUMENT?

02:39PM    5   A.   SCHEDULE -- YES.    SCHEDULE E IS A LIST OF UNSECURED

02:39PM    6   PRIORITY CLAIMS AND TAXES ARE ONE OF THE TYPES OF UNSECURED

02:40PM    7   CLAIMS THAT ARE GIVEN PRIORITY IN THE BANKRUPTCY CODE, AND,

02:40PM    8   YES, THAT'S WHERE YOU WOULD LIST IT, UNLESS IT WAS SECURED.

02:40PM    9   SOMETIMES THERE ARE LIENS AND THEY GET TAX LIENS AND THAT WOULD

02:40PM   10   BE ON SCHEDULE D.

02:40PM   11   Q.   OKAY.   BUT --

02:40PM   12   A.   BUT UNSECURED CLAIMS FOR TAXES WOULD GO ON -- WELL, IF

02:40PM   13   THEY'RE TOO OLD THEY MAY BE GENERAL UNSECURED CLAIMS THAT WOULD

02:40PM   14   GO ON SCHEDULE F.

02:40PM   15        IF THEY'RE ENTITLED TO PRIORITY THEY WOULD GO ON SCHEDULE

02:40PM   16   E.

02:40PM   17        IF THERE'S A TAX LIEN, THEY WOULD GO ON SCHEDULE D.     SO

02:40PM   18   IT'S MORE COMPLICATED.

02:40PM   19   Q.   THERE WERE NO TAX LIENS ON THESE FORMS?

02:40PM   20   A.   YES, THERE WAS.

02:40PM   21   Q.   IN WHICH FORM?

02:40PM   22   A.   ON SCHEDULE D THERE'S PROPERTY TAXES THAT ARE OWED TO THE

02:40PM   23   COUNTY OF SAN FRANCISCO TAX COLLECTOR.      IT LOOKS LIKE THERE'S A

02:40PM   24   LIEN IN THE AMOUNT OF $15,352.

02:40PM   25   Q.   THAT WOULD BE FOR THE FILLMORE PROPERTY; CORRECT?



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                       381


02:41PM    1   A.   YES.

02:41PM    2   Q.   OKAY.

02:41PM    3   A.   AND AGAIN I'M LOOKING AT 1-18.

02:41PM    4   Q.   UH-HUH.

02:41PM    5        AND THEN SHOWING YOU EXHIBIT 1-4, THERE'S A NOTATION OF

02:41PM    6   KRISTEL PROPERTIES.

02:41PM    7   A.   1-4?

02:41PM    8   Q.   1-41?

02:41PM    9   A.   41.

02:41PM   10        I'M SORRY.    WHAT WAS THE QUESTION AGAIN?

02:41PM   11   Q.   DOES THAT REFLECT A BUSINESS THAT MR. KUBUROVICH IS

02:41PM   12   CLAIMING AS HIS?    IS THAT WHY THAT WOULD BE ON THERE?   OR WHAT

02:42PM   13   IS THAT -- THE PURPOSE OF THAT LIST?

02:42PM   14   A.   NO.    THIS LIST IS, AGAIN, THIS IS A LIST OF ALL BUSINESSES

02:42PM   15   THAT THE DEBTOR EITHER OWNED 5 PERCENT OR MORE OF OR WAS AN

02:42PM   16   OFFICER OF.

02:42PM   17   Q.   OKAY.

02:42PM   18   A.   WITHIN THE LAST SIX YEARS.

02:42PM   19   Q.   UH-HUH.   NOW, WHAT, WHAT OCCURS IF A -- IF THE TRUSTEE

02:42PM   20   FILES A MOTION FOR SUMMARY JUDGMENT TO DISMISS A BANKRUPTCY,

02:42PM   21   WHAT DOES THAT MEAN?

02:42PM   22   A.   I DON'T KNOW IF I'VE EVER SEEN A TRUSTEE FILE A MOTION FOR

02:42PM   23   SUMMARY JUDGMENT TO DISMISS A CASE.    A BANKRUPTCY CASE OR AN

02:43PM   24   ADVERSARY PROCEEDING?

02:43PM   25        SO BANKRUPTCY CASES OR THE MAIN BANKRUPTCY CASE THAT YOU



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MS. GILG                                          382


02:43PM    1   FILED BY FILING A PETITION BUT THEN THERE CAN BE LAWSUITS

02:43PM    2   WITHIN THE LAWSUIT SO THAT WOULD BE IF THERE'S -- SOMEBODY IS

02:43PM    3   TRYING TO GET AN INJUNCTION OR IF THEY'RE TRYING TO GO AFTER

02:43PM    4   SOMEONE'S DISCHARGE OR IF THERE'S A DISCHARGEABILITY ACTION OR

02:43PM    5   TRYING TO GET MONEY FROM SOMEBODY LIKE THE TRUSTEE IS SUING

02:43PM    6   THE, I DON'T KNOW, SOMEBODY ELSE TO RECOVER MONEY BACK, THOSE

02:43PM    7   ARE MINI LAWSUITS WITHIN THE BANKRUPTCY, AND THOSE ARE CALLED

02:43PM    8   ADVERSARY PROCEEDINGS.

02:43PM    9        SO THE TERMINOLOGY IS NOT RIGHT.        YOU WOULD -- A TRUSTEE

02:43PM   10   COULD FILE A MOTION TO DISMISS THE CASE, BUT THAT WOULD MEAN

02:43PM   11   THAT THE CASE WOULD THEN BE GONE AND THE DEBTOR WOULD BE BACK

02:43PM   12   OUT ON THE STREET RIGHT BEFORE -- LIKE AS HE WAS IN BEFORE --

02:43PM   13   THE POSITION HE WAS IN BEFORE HE FILED.

02:43PM   14        A MOTION TO DISMISS AN ADVERSARY PROCEEDING COULD BE JUST

02:44PM   15   THEY WANT TO GET RID OF THAT MINI LAWSUIT WITHIN THE BANKRUPTCY

02:44PM   16   CASE.    I DON'T KNOW WHAT YOU'RE REFERRING TO.

02:44PM   17   Q.   OKAY.    THAT'S IT?

02:44PM   18                THE COURT:    ANY FURTHER QUESTIONS, MS. GILG?   DID

02:44PM   19   YOU FINISH?

02:44PM   20                MS. GILG:    I'M SORRY.    I'M DONE.   YES.

02:44PM   21                THE COURT:    ALL RIGHT.   MR. NICK.

02:44PM   22                MR. NICK:    MAY I PROCEED, YOUR HONOR?

02:44PM   23                THE COURT:    YES.

02:44PM   24   /    /   /

02:44PM   25   /    /   /



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      383


02:44PM    1                             CROSS-EXAMINATION

02:44PM    2   BY MR. NICK:

02:44PM    3   Q.    OKAY.   GOOD AFTERNOON, MR. LAFFREDI.

02:44PM    4   A.    GOOD AFTERNOON.

02:44PM    5   Q.    I WANT TO START FROM THE BEGINNING OF YOUR TESTIMONY.    I

02:44PM    6   HEARD ALL OF YOUR CREDENTIALS AND WHATEVER, BUT I JUST WANT TO

02:44PM    7   CLARIFY WITH YOU, YOU ARE NOT LICENSED TO PRACTICE LAW IN THE

02:44PM    8   STATE OF CALIFORNIA; IS THAT CORRECT?

02:44PM    9   A.    RIGHT, THAT'S CORRECT.

02:44PM   10   Q.    YOU'RE NOT A MEMBER OF THE CALIFORNIA BAR?

02:45PM   11   A.    NO, I'M NOT.

02:45PM   12   Q.    ALL RIGHT.   THROUGHOUT YOUR TENURE HERE AS THE ASSISTANT

02:45PM   13   UNITED STATES TRUSTEE IN THE SAN JOSE OFFICE OF THE TRUSTEE

02:45PM   14   HAVE YOU HAD THE OPPORTUNITY TO BECOME FAMILIAR WITH

02:45PM   15   CALIFORNIA'S LAWS REGARDING LIMITED LIABILITY CORPORATIONS?

02:45PM   16   A.    UM -- I MEAN, I'VE SEEN THEM.     WHAT DO YOU MEAN BY

02:45PM   17   "FAMILIAR"?

02:45PM   18   Q.    ARE YOU FAMILIAR WITH THE LIMITED LIABILITY CORPORATION

02:45PM   19   ACT, FOR EXAMPLE, AND THE VARIOUS STATUTES THAT IT HAS?

02:45PM   20   A.    I'M AWARE IT'S OUT THERE.     I COULDN'T TELL YOU MUCH ABOUT

02:45PM   21   IT.

02:45PM   22   Q.    ARE YOU FAMILIAR WITH THE CALIFORNIA PARTNERSHIP LAW ACT

02:45PM   23   THAT APPLIES TO PARTNERSHIP CORPORATIONS?

02:45PM   24   A.    I'M SURE THERE IS ONE.     I DON'T KNOW THE SPECIFIC

02:45PM   25   PROVISIONS.



                                    UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      384


02:45PM    1   Q.   ALL RIGHT.   NOW, JUST GENERALLY SPEAKING FROM YOUR LAW

02:45PM    2   SCHOOL EXPERIENCE AND WHEREVER YOU'VE LEARNED BANKRUPTCY, I

02:45PM    3   JUST WANT TO ASK YOU A COUPLE OF QUESTIONS ABOUT CORPORATIONS.

02:45PM    4              MR. SIMEON:    OBJECTION, YOUR HONOR.    HE'S AN EXPERT

02:46PM    5   WITNESS ON BANKRUPTCY, NOT CORPORATE LAW.

02:46PM    6              THE COURT:    WELL, I DON'T KNOW WHAT THE QUESTION IS,

02:46PM    7   BUT IF YOU'RE GOING TO PROBE SOMETHING ELSE OUTSIDE OF HIS

02:46PM    8   EXPERTISE --

02:46PM    9              MR. NICK:    I'M NOT, YOUR HONOR.

02:46PM   10              THE COURT:    OKAY.   THEN YOU CAN ASK YOUR QUESTION.

02:46PM   11   BY MR. NICK:

02:46PM   12   Q.   DIRECTLY CONNECTED TO YOUR BANKRUPTCY WORK YOU'VE LEARNED

02:46PM   13   SOME BASICS ABOUT CORPORATIONS I WOULD SAY; CORRECT?

02:46PM   14   A.   I GUESS YOU COULD SAY THAT.

02:46PM   15   Q.   ALL RIGHT.   AND, FOR EXAMPLE, I THINK IN THIS PETITION

02:46PM   16   SOMEWHERE MR. KUBUROVICH LISTED THAT HE WAS A MEMBER OF SOME

02:46PM   17   LIMITED LIABILITY CORPORATIONS AND THAT HE WAS A MANAGING

02:46PM   18   MEMBER OF OTHERS?

02:46PM   19   A.   UH-HUH.

02:46PM   20   Q.   IS THAT CORRECT?

02:46PM   21   A.   I THINK SO, YES.

02:46PM   22   Q.   ALL RIGHT.   COULD YOU TELL US WHAT THE DIFFERENCE IS

02:46PM   23   BETWEEN A MANAGER MEMBER AND A MEMBER?

02:46PM   24   A.   I MEAN, AGAIN, I'M NOT AN EXPERT ON CORPORATE LAW OR

02:46PM   25   LIMITED LIABILITY COMPANIES, BUT THE MANAGING -- THE MEMBERS



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                     385


02:46PM    1   ARE THE MEMBERS OF THE LLC WHO JUST LIKE A PARTNERSHIP, THEY'RE

02:46PM    2   LIKE THE PARTNERS, AND THEN THE MANAGING MEMBER IS THE ONE WHO

02:47PM    3   MANAGES THE LLC.

02:47PM    4   Q.   AND NORMALLY THAT'S DETERMINED BY A DOCUMENT, AND JUST LET

02:47PM    5   ME KNOW IF YOU KNOW THIS OR NOT, CALLED AN OPERATING AGREEMENT?

02:47PM    6   A.   THAT'S MY UNDERSTANDING.

02:47PM    7   Q.   AND THE OPERATING AGREEMENT IS KIND OF LIKE THE

02:47PM    8   CONSTITUTION OF THAT CORPORATION?

02:47PM    9   A.   THAT'S MY UNDERSTANDING, YEAH.

02:47PM   10   Q.   ALL RIGHT.    ALL RIGHT.

02:47PM   11        NOW, IF YOU COULD TAKE A LOOK AT EXHIBIT 1-14.    ACTUALLY,

02:47PM   12   IF WE CAN DO 1-13 FIRST.     CAN YOU SEE THAT?

02:48PM   13   A.   YES, I HAVE IT RIGHT HERE.

02:48PM   14   Q.   AND WHAT I WANTED TO ASK YOU WAS FOR NUMBER 2, WHICH IS

02:48PM   15   CHECKING AND SAVINGS OR OTHER FINANCIAL ACCOUNTS THERE'S

02:48PM   16   APPROXIMATELY $325 LISTED?

02:48PM   17   A.   THAT'S WHAT IT LOOKS LIKE, YEAH.

02:48PM   18   Q.   ALL RIGHT.    BUT THAT'S NOT THE TOTAL AMOUNT OF CASH THAT

02:48PM   19   THIS DEBTOR DECLARE; CORRECT?

02:48PM   20   A.   THE DEBTOR DIDN'T DECLARE ANY CASH.

02:48PM   21   Q.   ACTUALLY, LET ME BE MORE PRECISE.     THESE ARE NOT THE ONLY

02:48PM   22   ACCOUNTS WITH MONEY IN IT THAT THE DEBTOR DECLARED?

02:48PM   23   A.   RIGHT.   IT LOOKS LIKE THERE ARE IRA'S THAT ARE LISTED

02:48PM   24   SEPARATELY.

02:48PM   25   Q.   ALL RIGHT.    SO ON YOUR DIRECT EXAMINATION, THE PROSECUTOR



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       386


02:48PM    1   DID NOT COVER THIS PAGE WITH YOU; IS THAT CORRECT, SIR?

02:48PM    2   A.   YEAH, I DON'T REMEMBER COVERING THIS PAGE ON DIRECT.

02:48PM    3   Q.   AND ON HERE WE SEE THE DEBTOR DECLARING ONE IRA ACCOUNT

02:48PM    4   THAT HAS $4,200 IN IT?

02:49PM    5   A.   YES.

02:49PM    6   Q.   AND WE SEE THE DEBTOR DECLARING ANOTHER ACCOUNT THAT HAS

02:49PM    7   $2,469 IN IT?

02:49PM    8   A.   RIGHT.   SO THE FIRST ONE IS THE HUSBAND'S ALONE, AND THE

02:49PM    9   SECOND IS THE WIFE'S ALONE WITHOUT ACCOUNT NUMBERS, THOUGH, SO

02:49PM   10   IT'S HARD TO TELL.

02:49PM   11   Q.   ALL RIGHT.    AND THERE'S ONE LISTED ON THERE THAT

02:49PM   12   MR. KUBUROVICH IS CLAIMING AS HIS EXCLUSIVELY THAT HAS $62,500

02:49PM   13   IN IT?

02:49PM   14   A.   RIGHT.

02:49PM   15   Q.   AND THERE'S ANOTHER ONE THAT HAD $50,000 IN IT; CORRECT?

02:49PM   16   A.   FOR MS. KUBUROVICH, YES.

02:49PM   17   Q.   AND SO WHEN HE FILED THE ORIGINAL PETITION, HE LET THE

02:49PM   18   TRUSTEE KNOW THAT HE HAD ACCOUNTS THAT HAD WHATEVER AMOUNT

02:49PM   19   THOSE NUMBERS ADD UP TO?

02:49PM   20   A.   WELL, THESE ARE RETIREMENT ACCOUNTS THOUGH SO THEY'RE

02:49PM   21   PROBABLY EXEMPT.

02:49PM   22   Q.   ALL RIGHT.    BUT THEY'RE STILL ACCOUNTS WITH MONEY IN IT

02:49PM   23   THAT HE'S DECLARING, CORRECT, SIR?

02:49PM   24   A.   YEAH.    AGAIN, THOUGH, IT'S THE TRUSTEE'S JOB TO DETERMINE

02:50PM   25   WHETHER THE --



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                          387


02:50PM    1                MS. GILG:    OBJECTION.   NO QUESTION PENDING.

02:50PM    2                MR. NICK:    OBJECTION.   NO QUESTION PENDING.

02:50PM    3   NONRESPONSIVE.

02:50PM    4                THE COURT:   THE RESPONSE IS STRICKEN.   YOU CAN ASK

02:50PM    5   YOUR NEXT QUESTION.

02:50PM    6   BY MR. NICK:

02:50PM    7   Q.   ALL RIGHT.    LET'S TAKE A LOOK AT EXHIBIT 137.     AND,

02:50PM    8   MR. LAFFREDI, WHAT PART OF THE PETITION IS THIS AGAIN?

02:50PM    9   A.   WELL, THIS IS NOT THE PART OF THE PETITION.       THIS IS THE

02:50PM   10   STATEMENT OF FINANCIAL AFFAIRS.

02:50PM   11   Q.   ALL RIGHT.    SO IT'S A TECHNICALITY DIFFERENCE.     IT GOES

02:50PM   12   WITH THE PETITION, BUT IT IS CALLED THE STATEMENT OF THE

02:50PM   13   FINANCIAL AFFAIRS?

02:50PM   14   A.   NO, BECAUSE THE PETITION IS A SEPARATE DOCUMENT.         I MEAN,

02:50PM   15   THESE CAN BE FILED TOGETHER.      I THINK IN THIS CASE THEY WERE

02:50PM   16   FILED TOGETHER, BUT AGAIN, IT'S NOT DUE UNTIL 14 DAYS LATER SO

02:50PM   17   SOMETIMES PEOPLE FILE THE PETITION AND WAIT AND THEN FILE THE

02:50PM   18   REST OF THE DOCUMENTS.      SO TECHNICALLY THEY ARE SEPARATE

02:50PM   19   DOCUMENTS.

02:50PM   20   Q.   THEY ARE SEPARATE DOCUMENTS, AND IN THIS CASE THEY WERE

02:50PM   21   FILED TOGETHER WITH THE PETITION ON THE ORIGINAL DATE THAT THIS

02:51PM   22   MATTER COMMENCED?

02:51PM   23   A.   RIGHT.    EXACTLY.

02:51PM   24        IT IS AN IMPORTANT DISTINCTION, THOUGH, BECAUSE THIS IS

02:51PM   25   NOT THE PETITION.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                     388


02:51PM    1   Q.   OKAY.    THIS IS THE STATEMENT OF FINANCIAL AFFAIRS?

02:51PM    2   A.   RIGHT.

02:51PM    3   Q.   AND IT CAN BE FILED EITHER ON THE SAME DAY THAT THE

02:51PM    4   PETITION IS FILED?

02:51PM    5   A.   RIGHT.

02:51PM    6   Q.   OR UP TO 14 DAYS LATER?

02:51PM    7   A.   EXACTLY.

02:51PM    8   Q.   OR YOU CAN GET AN EXTENSION?

02:51PM    9   A.   EXACTLY.

02:51PM   10   Q.   TO MAYBE EVEN FILE LATER?

02:51PM   11   A.   RIGHT.

02:51PM   12   Q.   AND SO I JUST WANT TO COVER SOME OF THE LANGUAGE IN HERE

02:51PM   13   WITH YOU IF YOU DON'T MIND.

02:51PM   14   A.   YES.

02:51PM   15   Q.   AND FIRST OF ALL, IF WE CAN GO TO NUMBER 6, DESCRIBE --

02:51PM   16   AND TELL ME IF THIS IS WHAT IT SAYS, "DESCRIBE ANY ASSIGNMENT

02:51PM   17   OF PROPERTY FOR THE BENEFIT OF CREDITORS MADE WITHIN 120 DAYS

02:51PM   18   IMMEDIATELY PRECEDING THE COMMENCEMENT OF THIS CASE?"

02:51PM   19        IS THAT CORRECT?

02:51PM   20   A.   YES.

02:51PM   21   Q.   AND WHAT IS AN ASSIGNMENT OF PROPERTY?

02:51PM   22   A.   AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS IS A VERY

02:51PM   23   PARTICULAR VEHICLE THAT DEBTORS TRY TO USE I GUESS TO AVOID

02:52PM   24   GOING INTO BANKRUPTCY, AND IT'S VERY UNCOMMON.     IN FACT, I'VE

02:52PM   25   ONLY SEEN ONE IN MY WHOLE CAREER.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                     389


02:52PM    1        IT'S A WAY THAT THEY TRY TO DEAL WITH PAYING OFF CREDITORS

02:52PM    2   BY BASICALLY ASSIGNING RIGHTS OR ASSETS OVER TO THEM IS MY

02:52PM    3   UNDERSTANDING.

02:52PM    4   Q.   AND INCIDENTALLY, IN YOUR CAREER JUST GENERALLY FROM

02:52PM    5   DEBTORS, DO YOU KNOW WHETHER DEBTORS RAISE QUESTIONS ABOUT WHAT

02:52PM    6   THAT MEANS?

02:52PM    7   A.   I -- TO BE HONEST, I DON'T REMEMBER ANY DEBTOR EVER

02:52PM    8   FILLING THIS OUT EXCEPT FOR ONE CASE WHERE I KNOW THAT THERE

02:52PM    9   WAS AN ASSIGNMENT FOR THE BENEFIT OF THE CREDITOR.

02:52PM   10   Q.   IT'S A RARE EVENT?

02:52PM   11   A.   IT'S RARE.

02:52PM   12   Q.   AND NEVERTHELESS IF THAT ASSIGNMENT OCCURS 120 DAYS BEFORE

02:52PM   13   THE FILING, IT WOULD NOT HAVE TO BE LISTED HERE; CORRECT?

02:52PM   14   A.   CORRECT.

02:52PM   15   Q.   ALL RIGHT.   LET'S GO TO NUMBER 7.    TELL ME IF THIS IS WHAT

02:52PM   16   IT SAYS.   "LIST ALL GIFTS OR CHARITABLE CONTRIBUTIONS MADE

02:52PM   17   WITHIN ONE YEAR IMMEDIATELY PRECEDING THE COMMENCEMENT OF THIS

02:53PM   18   CASE EXCEPT ORDINARY AND USUAL GIFTS TO FAMILY MEMBERS

02:53PM   19   AGGREGATING LESS THAN $200 IN VALUE PER INDIVIDUAL FAMILY

02:53PM   20   MEMBER AND CHARITABLE CONTRIBUTIONS AGGREGATING LESS THAN $100

02:53PM   21   PER RECIPIENT."

02:53PM   22        IS THAT CORRECT?

02:53PM   23   A.   THAT'S RIGHT.

02:53PM   24   Q.   SO IF I GAVE OR THE -- LET ME NOT PUT MYSELF AS A BANKRUPT

02:53PM   25   AND THAT MAY BE BAD LUCK.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      390


02:53PM    1   A.     DEBTOR.

02:53PM    2   Q.     IF A DEBTOR HAD GIVEN $5,000 TO THE AMERICAN CIVIL

02:53PM    3   LIBERTIES UNION 367 DAYS BEFORE THE FILING OF THE PETITION,

02:53PM    4   THAT WOULD NOT HAVE TO BE LISTED HERE; CORRECT?

02:53PM    5   A.     BEFORE THE -- 3 -- WHEN WAS THE -- WHAT WAS THE TIMING

02:53PM    6   AGAIN?

02:53PM    7   Q.     ONE YEAR AND TWO DAYS?

02:53PM    8   A.     YEAH, THEN IT WOULD NOT HAVE TO BE LISTED HERE ON THIS

02:53PM    9   ONE.

02:53PM   10   Q.     AND IF THE DEBTOR GAVE HIS OLDEST SON HIS FAVORITE YACHT

02:54PM   11   THREE YEARS BEFORE THE BANKRUPTCY PETITION AND SIGNED ALL

02:54PM   12   PAPERS AND OWNERSHIP OVER TO HIM, HE WOULD NOT HAVE TO LIST

02:54PM   13   THAT YACHT ON THERE; CORRECT?

02:54PM   14   A.     NOT ON THIS ONE, NO.

02:54PM   15   Q.     ALL RIGHT.   ALL RIGHT.   IF WE CAN TAKE A LOOK AT

02:54PM   16   EXHIBIT 1-38, AND I THINK IT WAS NUMBER 10 THAT I WANTED TO

02:54PM   17   COVER WITH YOU.     YES?

02:54PM   18   A.     UH-HUH.

02:54PM   19   Q.     AND TELL ME IF THIS IS CORRECT WHAT IT SAYS -- ACTUALLY,

02:54PM   20   BEFORE I GO TO NUMBER 10, THERE IS NUMBER 8 AT THE TOP, AND

02:54PM   21   WITHOUT READING ALL OF THE LANGUAGE IT BASICALLY ASKS YOU TO

02:54PM   22   LIST ANY LOSSES THAT YOU'VE HAD?

02:54PM   23   A.     RIGHT, WITHIN THE YEAR PRIOR TO FILING OR SINCE THE CASE

02:54PM   24   HAS BEEN FILED.

02:54PM   25   Q.     ALL RIGHT.   SO KIND OF SAME QUESTION.   IF I HAD PROPERTY



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                        391


02:54PM    1   AND IT WAS ALL A STRUCTURE AND IT BURNED DOWN TO THE GROUND AND

02:54PM    2   THERE WAS NO INSURANCE BUT IT HAPPENED THREE YEARS BEFORE, I

02:55PM    3   WOULDN'T HAVE TO LIST IT ON THERE?

02:55PM    4   A.   IT DOESN'T MATTER ABOUT THE INSURANCE.        THAT'S TYPICALLY

02:55PM    5   WHY THIS QUESTION IS HELPFUL BECAUSE THAT'S WHY YOU FIND OUT IF

02:55PM    6   THERE WAS INSURANCE BECAUSE IT'S NOT DISCLOSED.       BUT IF YOU'RE

02:55PM    7   TALKING ABOUT THREE YEARS, THEN NO.

02:55PM    8   Q.   ALL RIGHT.   AND THEN NUMBER 9 IS THE NEXT CATEGORY.      "LIST

02:55PM    9   ALL PAYMENTS MADE OR PROPERTY TRANSFERRED BY OR ON BEHALF OF

02:55PM   10   THE DEBTOR TO ANY PERSON, INCLUDING ATTORNEYS, FOR CONSULTATION

02:55PM   11   CONCERNING DEBT CONSOLIDATION," AND THERE IS SOME OTHER

02:55PM   12   LANGUAGE IN THERE.

02:55PM   13   A.   UH-HUH.

02:55PM   14   Q.   AND THIS IS BASICALLY WHERE YOU LIST THE MONEY THAT YOU

02:55PM   15   PAID TO YOUR ATTORNEY FOR THE BANKRUPTCY PETITION?

02:55PM   16   A.   YES.

02:55PM   17   Q.   RIGHT?

02:55PM   18   A.   OR OTHER.    YOU CAN PUT -- IF YOU HAD CONSULTATION WITH

02:55PM   19   OTHER ATTORNEYS BUT YOU DID NOT END UP GOING WITH THEM OR IF

02:55PM   20   YOU HAD A BANKRUPTCY PETITION PREPARED OR POSSIBLY THAT YOU

02:55PM   21   PAID ANYTHING RELATED TO CONCERNING DEBT CONSOLIDATION OR

02:55PM   22   RELIEF UNDER THE BANKRUPTCY ACT OR PREPARATION OF THE PETITION,

02:55PM   23   YOU HAVE TO PUT IT ALL THERE WITHIN THE YEAR PRIOR TO FILING.

02:56PM   24   Q.   VERY WELL.

02:56PM   25   A.   AND YOU ALSO HAVE TO LIST THE AMOUNT OF THE MONEY AND THE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      392


02:56PM    1   VALUE OF THE PROPERTY TRANSFERRED, BUT THIS DOESN'T LIST THAT.

02:56PM    2   THIS JUST SAYS SEE 2016(B).

02:56PM    3   Q.   WHAT DOES THAT MEAN?

02:56PM    4   A.   SO THE 2016(B) STATEMENT IS A STATEMENT THAT THE ATTORNEY

02:56PM    5   IS REQUIRED TO FILE, AND SO THE ATTORNEY DECLARES THIS IS WHAT

02:56PM    6   I WAS PAID, AND THIS IS THE SCOPE OF MY REPRESENTATION BLAH,

02:56PM    7   BLAH, BLAH.

02:56PM    8        BUT THE SOFAS, THOSE ARE THE DEBTOR'S RESPONSES.    SO

02:56PM    9   THAT'S WHY I WOULD SAY, WELL, THIS IS NOT REALLY -- I DON'T

02:56PM   10   KNOW THE DEBTOR.    YOU OFTEN HAVE TO COMPARE THE TWO BECAUSE

02:56PM   11   SOMETIMES THE DEBTOR SAYS ONE THING AND THE ATTORNEY SAYS

02:56PM   12   SOMETHING ELSE.    SO THAT'S WHY IT'S HELPFUL TO HAVE THE DEBTOR

02:56PM   13   FILL THIS PART OUT AND THE ATTORNEY FILL THE OTHER PART OUT.

02:56PM   14   Q.   SO THERE CAN BE SOME COMPARISON?

02:56PM   15   A.   EXACTLY.

02:56PM   16   Q.   ALL RIGHT.    SO THEN WE'LL GO TO NUMBER 10.   AND THEN

02:56PM   17   NUMBER 10 -- I'M JUST GOING TO READ THE LANGUAGE.    TELL ME IF

02:56PM   18   THIS IS WHAT IT SAYS.

02:56PM   19        "LIST ALL OTHER PROPERTY, OTHER THAN PROPERTY TRANSFERRED

02:56PM   20   IN THE ORDINARY COURSE OF THE BUSINESS OR FINANCIAL AFFAIRS OF

02:57PM   21   THE DEBTOR, TRANSFERRED EITHER ABSOLUTELY OR AS SECURITY WITHIN

02:57PM   22   TWO YEARS IMMEDIATELY PRECEDING THE COMMENCEMENT OF THIS CASE."

02:57PM   23        THAT'S WHAT IT STATES; CORRECT?

02:57PM   24   A.   YES.

02:57PM   25   Q.   NOW, THE QUESTION I HAD IS WHAT DOES IT MEAN "OTHER THAN



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                     393


02:57PM    1   PROPERTY TRANSFERRED IN THE ORDINARY COURSE OF BUSINESS OR

02:57PM    2   FINANCIAL AFFAIRS"?

02:57PM    3        BECAUSE I HAD READ THAT AND IT SEEMS LIKE, OKAY, YOU DO A

02:57PM    4   TRANSACTION AND YOU TRANSFER MONEY AND THEN THAT IS EXEMPTED.

02:57PM    5   A.   I'M SORRY.   EXEMPTED?

02:57PM    6   Q.   WELL, I MEAN, I'M JUST -- HERE.     LET ME READ IT AGAIN, ALL

02:57PM    7   RIGHT?

02:57PM    8   A.   I SEE WHAT IT SAYS.     WHAT IS THE QUESTION AGAIN, I'M

02:57PM    9   SORRY?

02:57PM   10   Q.   YEAH.   THE QUESTION IS BASED ON YOUR EXPERIENCE?

02:57PM   11   A.   UH-HUH.

02:57PM   12   Q.   WHAT DOES IT MEAN "OTHER THAN PROPERTY TRANSFERRED IN THE

02:57PM   13   ORDINARY COURSE OF THE BUSINESS OR FINANCIAL AFFAIRS OF THE

02:57PM   14   DEBTOR"?

02:57PM   15        AND LET ME ASK YOU THIS ABOUT THAT LANGUAGE FIRST BECAUSE

02:58PM   16   THE SAME QUESTION BUT THAT LANGUAGE IS SAYING THOSE TYPES OF

02:58PM   17   TRANSACTIONS DON'T NEED TO BE LISTED THERE; CORRECT?

02:58PM   18   A.   TRANSFERS IN THE ORDINARY COURSE OR FINANCIAL AFFAIRS OF

02:58PM   19   THE DEBTOR DO NOT NEED TO BE LISTED THERE, RIGHT.

02:58PM   20   Q.   AND GENERALLY WHAT IS THAT?

02:58PM   21   A.   SO IF THE DEBTOR SELLS CARS FOR A LIVING, THEY DON'T HAVE

02:58PM   22   TO LIST EVERY SINGLE CAR THEY SELL.

02:58PM   23        BUT IF THEY SELL CARS AND THEN THEY TRANSFER A HOUSE, THEY

02:58PM   24   HAVE TO LIST THE HOUSE BECAUSE THAT'S NOT IN THE ORDINARY

02:58PM   25   COURSE.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                     394


02:58PM    1        ORDINARY COURSE IS VERY SPECIFIC.     IT'S A LEGAL CONCEPT.

02:58PM    2   SO YOU WOULD HAVE TO EVALUATE WHETHER SOMETHING IS OR ISN'T.

02:58PM    3   BUT GENERALLY SPEAKING, IF IT IS IN THE DEBTOR'S -- WHAT THE

02:58PM    4   DEBTOR DOES FOR THEIR BUSINESS, THEN THEY SHOULDN'T LIST IT

02:58PM    5   HERE BECAUSE THAT'S THEIR BUSINESS.

02:58PM    6        IT PROBABLY IS LISTED SOMEWHERE ELSE OR IT CAN BE

02:58PM    7   DISCOVERED SOMEWHERE ELSE.

02:58PM    8   Q.   ALL RIGHT.   AND THE FIRST THREE WORDS OF NUMBER 10 IS

02:58PM    9   "LIST ALL OTHER PROPERTY;" CORRECT?

02:58PM   10   A.   RIGHT.

02:58PM   11   Q.   TAKE A LOOK AT 1-40.    AND SO I JUST -- THESE ARE SOME THAT

02:59PM   12   I WANTED TO ASK YOU HERE.

02:59PM   13        APPARENTLY, HE WAS THE DEBTOR IN THIS CASE.

02:59PM   14   MR. KUBUROVICH LISTED HIMSELF AS A MEMBER OF CANYON EDGE HOMES;

02:59PM   15   CORRECT?

02:59PM   16   A.   WELL, IT DOESN'T SPECIFICALLY SAY THAT HE WAS THE ONE

02:59PM   17   BECAUSE IT'S A JOINT CASE, BUT IT JUST SAYS MEMBERS.

02:59PM   18        SO I DON'T KNOW WHO IT IS.

02:59PM   19   Q.   WHETHER IT'S THE HUSBAND OR THE WIFE?

02:59PM   20   A.   RIGHT.

02:59PM   21   Q.   ALL RIGHT.   AND I JUST WANT TO KIND OF NUMERICALLY COUNT

02:59PM   22   WHO HAS HIM AS A MEMBER AND WHICH ONES HAVE HIM AS A MANAGER

02:59PM   23   MEMBER.

02:59PM   24   A.   UH-HUH.

02:59PM   25   Q.   AND HE'S LISTED AS A MEMBER ON THE FIRST TWO; CORRECT?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       395


03:00PM    1   A.   ONE OF THE TWO DEBTORS IS A MEMBER OF THE FIRST TWO, YES.

03:00PM    2   Q.   THANK YOU.    AND THEN THE NEXT TWO HE'S A MANAGER MEMBER;

03:00PM    3   CORRECT?

03:00PM    4   A.   ONE OF THE TWO DEBTORS IS A MANAGER MEMBER, YES, OR WAS

03:00PM    5   BECAUSE THESE ARE ALL -- THESE WERE ALL ENDED BEFORE THE

03:00PM    6   PETITION -- BEFORE THE BANKRUPTCY WAS FILED.

03:00PM    7   Q.   EXACTLY.   AND THEN THE NEXT ONE IS STILL KIND OF OPEN, THE

03:00PM    8   AZ CUSTOM SMART HOMES, LLC; CORRECT, SIR?

03:00PM    9   A.   AZ CUSTOM SMART HOMES, LLC, YES, IT APPEARS TO STILL BE

03:00PM   10   OPERATING AS OF THE DATE OF THE FILING.

03:00PM   11   Q.   ALL RIGHT.    AND HE'S LISTED AS A MEMBER OF THAT LIMITED

03:00PM   12   LIABILITY CORPORATION; CORRECT, SIR?

03:00PM   13   A.   RIGHT.

03:00PM   14   Q.   AND THEN THE NEXT ONE AT LAKEFRONT ENTERPRISES, HE'S A

03:01PM   15   MANAGER MEMBER THERE?

03:01PM   16   A.   WELL, ONE OF THE TWO DEBTORS IS A MANAGER MEMBER, YES.

03:01PM   17   Q.   ALL RIGHT.    AND IF I SAY HE AND JUST CORRECT ME AND SAY IT

03:01PM   18   COULD BE EITHER.

03:01PM   19   A.   YEAH, I CAN'T TELL FROM THIS WHETHER IT'S HIM OR HIS WIFE.

03:01PM   20   Q.   AND THEN THERE'S PARC PARTNERS, LLC, AND ONE OF THE TWO

03:01PM   21   DEBTORS IS LISTED AS MANAGER MEMBER?

03:01PM   22   A.   RIGHT, YES.

03:01PM   23   Q.   AND THEN THERE IS HANSON FILM FUND WHERE HE LISTS OR

03:01PM   24   SOMEBODY LISTS, ONE OF THE TWO DEBTORS, THAT THEY HAVE A

03:01PM   25   1 PERCENT INTEREST IN THAT MOVIE PRODUCTION IN THAT PARTICULAR



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                        396


03:01PM    1   BUSINESS; CORRECT?

03:01PM    2   A.   RIGHT.   AND IT ENDED IN DECEMBER OF 2009 IT LOOKS LIKE.

03:01PM    3   Q.   ALL RIGHT.   AND NEXT IS CORNERSTONE INVESTMENT PARTNERS

03:01PM    4   AND THE DEBTORS LISTED THAT THEY'RE MEMBERS OF THAT LIMITED

03:01PM    5   LIABILITY CORPORATION?

03:01PM    6   A.   RIGHT.

03:02PM    7        WELL, IN ANSWER TO YOUR QUESTION, I DON'T KNOW IF THEY

03:02PM    8   BOTH ARE OR ONE OF THEM OR NOT.

03:02PM    9   Q.   AND IT'S UNCLEAR WHICH OF THE TWO OF THEM; CORRECT?

03:02PM   10   A.   IT COULD BE BOTH OF THEM.    BUT IT JUST SAYS MEMBER.    I

03:02PM   11   DON'T KNOW.

03:02PM   12   Q.   OKAY.    TAKING A LOOK NOW AT EXHIBIT 1-41 NEXT IS THE

03:02PM   13   BELLEVUE CENTRE, LLC.    AND FOR THE COURT REPORTER'S BENEFIT

03:02PM   14   CENTRE IS SPELLED C-E-N-T-R-E.    AND THERE HE'S LISTED OR ONE OF

03:02PM   15   THE TWO DEBTORS IS LISTED AS A MANAGER MEMBER?

03:02PM   16   A.   MANAGER MEMBER, YES.

03:02PM   17   Q.   OR MAYBE BOTH?

03:02PM   18   A.   RIGHT.

03:02PM   19   Q.   AND THEN WE HAVE KRISTEL PROPERTIES AND THAT INDICATES

03:02PM   20   CFO-REAL ESTATE BROKERAGE DBA CENTURY 21 PREMIER.

03:02PM   21        WHAT DOES CFO GENERALLY MEAN?

03:02PM   22   A.   CHIEF FINANCIAL OFFICER IS WHAT I WOULD THINK IT WOULD

03:03PM   23   MEAN.

03:03PM   24   Q.   ALL RIGHT.   AND THEN THERE'S LOS GATOS CAPITAL.COM LISTED

03:03PM   25   NEXT, AND THE DEBTOR HAS LISTED HIMSELF AS A CFO OF THAT



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                     397


03:03PM    1   MORTGAGE BROKERAGE FIRM; IS THAT CORRECT?

03:03PM    2   A.   I DON'T KNOW WHAT KIND OF A FIRM THAT IS OTHER THAN IT'S A

03:03PM    3   SUB S CORPORATION IT LOOKS LIKE, BUT IT LOOKS LIKE HE'S LISTED

03:03PM    4   HIMSELF OR ONE OF THEM IS A CFO-MORTGAGE BROKER.

03:03PM    5   Q.   AND THEN THERE'S MI CASA ES SU CASA REAL ESTATE, AND THE

03:03PM    6   DEBTORS HAVE LISTED THEMSELVES CFO, LIKELY CHIEF FINANCIAL

03:03PM    7   OFFICER; CORRECT?

03:03PM    8   A.   THAT'S WHAT I WOULD TAKE THAT TO BE, YES.

03:03PM    9   Q.   AND NEXT THERE'S A BUSINESS CALLED MEDILEAF.   DO YOU SEE

03:03PM   10   THAT?

03:03PM   11   A.   YES.

03:03PM   12   Q.   AND IT SAYS, MEDICAL COLLECTIVE NONPROFIT MUTUAL BENEFIT

03:03PM   13   CORP.   DO YOU SEE THAT?

03:03PM   14   A.   YES, A 501C CORP.

03:03PM   15   Q.   AND DO YOU KNOW WHAT A MUTUAL BENEFIT CORPORATION IS IN

03:04PM   16   CALIFORNIA?

03:04PM   17   A.   NO.

03:04PM   18   Q.   AND THEN WE HAVE CORNERSTONE COMMERCIAL REAL ESTATE,

03:04PM   19   CEO-REAL ESTATE BROKERAGE IS THE NATURE OF THE BUSINESS LISTED.

03:04PM   20   AND WHAT DOES CEO NORMALLY STAND FOR?

03:04PM   21   A.   CHIEF EXECUTIVE OFFICER.

03:04PM   22   Q.   THANK YOU VERY MUCH, MR. LAFFREDI.

03:04PM   23        NOW, I WANT TO ASK YOU, MR. LAFFREDI, THE BANKRUPTCY

03:04PM   24   TRUSTEE'S OFFICE -- WELL, BEFORE I ASK YOU THAT, JUST GENERALLY

03:04PM   25   SPEAKING, IF THE TRUSTEE'S OFFICE KNOWS THAT AN INDIVIDUAL HAS



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       398


03:04PM    1   WITHHELD ASSETS IN THEIR PETITION, GENERALLY SPEAKING ONE OF

03:04PM    2   THE PUNISHMENTS IS NO DISCHARGE; CORRECT?

03:04PM    3   A.   THE TRUSTEE'S OFFICE, YOU MEAN THE PANEL TRUSTEE, THE

03:04PM    4   CHAPTER 7 TRUSTEE?

03:04PM    5   Q.   YEAH.

03:04PM    6   A.   SO ONE OF THEIR DUTIES IS TO DETERMINE WHETHER AN

03:04PM    7   OBJECTION TO DISCHARGE IS WARRANTED, AND ONE REASON WOULD BE

03:04PM    8   FAILURE TO DISCLOSE ASSETS, YEAH.

03:04PM    9        THE GROUNDS FOR OBJECTING TO DISCHARGE ARE ENUMERATED IN

03:05PM   10   THE BANKRUPTCY CODE.

03:05PM   11   Q.   AND IN THIS CASE THIS PETITION WAS GRANTED AFTER

03:05PM   12   FIVE YEARS OF LITIGATION; IS THAT CORRECT?

03:05PM   13   A.   WELL, THERE'S NO GRANTING OF A PETITION.       THE PETITION IS

03:05PM   14   FILED, BUT THE DISCHARGE WAS ENTERED, RIGHT.

03:05PM   15   Q.   AND IF I USE WRONGLY --

03:05PM   16   A.   THAT'S OKAY.    THAT'S OKAY.

03:05PM   17   Q.   JUST GO AHEAD.

03:05PM   18   A.   YES, THE DEBTOR RECEIVED A DISCHARGE.

03:05PM   19   Q.   ALL RIGHT.   NOW, THIS CASE HAD SOME ADVERSARIAL

03:05PM   20   PROCEEDING?

03:05PM   21   A.   UH-HUH.

03:05PM   22   Q.   AND I'M SORRY, YES?

03:05PM   23   A.   YES, SOME ADVERSARIAL PROCEEDINGS.

03:05PM   24   Q.   COULD YOU TELL ME HOW MANY?

03:05PM   25   A.   I DON'T KNOW.    I WOULDN'T WANT TO GUESS.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       399


03:05PM    1   Q.   IT WAS MORE THAN ONE?

03:05PM    2   A.   I THINK SO.   I DON'T KNOW.   I WOULD HAVE TO LOOK AT THE

03:05PM    3   DOCKET.   I DON'T REMEMBER.

03:05PM    4   Q.   VERY WELL.    AND I MEAN, I ASSUME THAT -- I THINK YOU

03:05PM    5   TESTIFIED THAT YOU, YOUR OFFICE, NOT YOU IN PARTICULAR, BUT

03:05PM    6   YOUR ASSISTANTS AND WHOEVER YOU ARE SUPERVISING, YOU FOLKS GET

03:06PM    7   INTO THE PETITION RIGHT AWAY AS SOON AS IT'S FILED, AND THAT'S

03:06PM    8   WHEN YOU DO YOUR WORK AND REVIEW IT AND START LOOKING AT

03:06PM    9   THINGS; CORRECT?

03:06PM   10   A.   TYPICALLY.

03:06PM   11   Q.   ALL RIGHT.    AND SO THE SCOURING, FORGIVE ME IF I USE THAT

03:06PM   12   WORD, OR THE PERUSING, OR THE SCRUTINIZING OF THIS PETITION IN

03:06PM   13   THIS CASE WOULD HAVE LIKELY HAVE BEEN DONE AT THE VERY

03:06PM   14   BEGINNING OF THE FILING OF THE PETITION?

03:06PM   15   A.   BY WHOM?

03:06PM   16   Q.   BY THE TRUSTEE'S OFFICE.

03:06PM   17   A.   THE CHAPTER 7 TRUSTEE?

03:06PM   18   Q.   YES.

03:06PM   19   A.   YES.    SO THE CHAPTER 7 TRUSTEE DEFINITELY DIVES IN RIGHT

03:06PM   20   AWAY BECAUSE THEY HAVE TO DETERMINE WHAT ASSETS ARE EVEN

03:06PM   21   AVAILABLE.

03:06PM   22        SO ONE OF THE THINGS THEY WILL FIGURE OUT IS, OH, DID THEY

03:06PM   23   LIST EVERYTHING?    OUR OFFICE MAY NOT GET INVOLVED RIGHT AWAY

03:06PM   24   BECAUSE WE MAY NOT HAVE ANYTHING TO REALLY LOOK AT.   SO

03:06PM   25   GENERALLY, THOUGH, WE DO GET INVOLVED EARLY ON IN THE CASE AND



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                        400


03:06PM    1   BY EARLY I MEAN AROUND THE TIME OF THE 341 MEETING.

03:06PM    2   Q.   ALL RIGHT.

03:06PM    3   A.   BUT THE TRUSTEE IS DEFINITELY RIGHT IN THERE RIGHT AWAY

03:07PM    4   FIGURING OUT WHAT ASSETS ARE AVAILABLE.

03:07PM    5   Q.   VERY WELL.

03:07PM    6                THE COURT:   MR. NICK, WHY DON'T WE TAKE OUR

03:07PM    7   AFTERNOON BREAK.

03:07PM    8                MR. NICK:    THANK YOU, YOUR HONOR.

03:07PM    9                THE COURT:   WE'LL TAKE OUR AFTERNOON BREAK, LADIES

03:07PM   10   AND GENTLEMEN, 15 MINUTES, 15 MINUTES.

03:07PM   11                MR. NICK:    THANK YOU.

03:07PM   12                THE CLERK:   COURT IS IN RECESS.

03:11PM   13        (RECESS FROM 3:11 P.M. UNTIL 3:31 P.M.)

03:31PM   14                THE COURT:   PLEASE BE SEATED.   WE'RE BACK ON THE

03:31PM   15   RECORD.   ALL PARTIES PREVIOUSLY PRESENT ARE PRESENT ONCE AGAIN.

03:31PM   16   OUR JURY IS PRESENT.

03:31PM   17        MR. NICK, WOULD YOU LIKE TO CONTINUE?

03:31PM   18                MR. NICK:    THANK YOU VERY MUCH, YOUR HONOR.

03:31PM   19   Q.   OKAY.    GOOD AFTERNOON, MR. LAFFREDI.

03:31PM   20   A.   GOOD AFTERNOON.

03:31PM   21   Q.   SIR, IF WE COULD TAKE A LOOK AT EXHIBIT 3-4.      THIS IS PAGE

03:32PM   22   3 OF THE AMENDED STATEMENT OF FINANCIAL AFFAIRS.

03:32PM   23   A.   RIGHT.

03:32PM   24   Q.   I'LL JUST CALL IT SOFA.      THAT'S THE ACRONYM THAT IS USED

03:32PM   25   IN THE INDUSTRY; IS THAT CORRECT, MR. LAFFREDI?



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      401


03:32PM    1   A.   YES, BUT IT LOOKS LIKE IT'S PAGE 4 INSTEAD OF PAGE 3.

03:32PM    2   Q.   OH, PARDON ME.   SO 3-4; IS THAT CORRECT?

03:32PM    3   A.   YES.

03:32PM    4   Q.   OKAY.    NOW, NUMBER 10 STATES -- AND BY THE WAY, THIS WAS

03:32PM    5   FILED ON JUNE 21ST, 2011; CORRECT?

03:32PM    6   A.   RIGHT.

03:32PM    7   Q.   ALL RIGHT.   NOW, NUMBER 10 ASKS YOU TO LIST OTHER

03:32PM    8   TRANSFERS; CORRECT?

03:32PM    9   A.   RIGHT.

03:32PM   10   Q.   AND THE LANGUAGE THAT IT USES IS IT SAYS, "LIST ALL OTHER

03:32PM   11   PROPERTY OTHER THAN THE PROPERTY TRANSFERRED IN THE ORDINARY

03:32PM   12   COURSE OF BUSINESS OR FINANCIAL AFFAIRS OF THE DEBTOR."   AND

03:32PM   13   THE REST OF THE LANGUAGE IS THE SAME THAT WE COVERED A FEW

03:32PM   14   MOMENTS AGO?

03:32PM   15   A.   YEAH, IT'S THE SAME QUESTION.

03:32PM   16   Q.   ALL RIGHT.   AND HERE THE DEBTOR IS LISTED UNDER NAME AND

03:33PM   17   ADDRESS OF TRANSFEREE AND RELATIONSHIP TO DEBTOR THEY LISTED

03:33PM   18   KRISTEL KUBUROVICH, 7170 EAGLE RIDGE DRIVE, GILROY; CORRECT?

03:33PM   19   A.   YEP.

03:33PM   20   Q.   AND THEY LISTED THAT THE RELATIONSHIP WAS A DAUGHTER;

03:33PM   21   CORRECT?

03:33PM   22   A.   THAT'S WHAT IT LOOKS LIKE, YES.

03:33PM   23   Q.   ALL RIGHT.   AND THEN IT HAS GOT A DATE OF JANUARY 12TH,

03:33PM   24   2010?

03:33PM   25   A.   RIGHT.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                        402


03:33PM    1   Q.   ALL RIGHT.   AND THEN IT HAS A COLUMN THAT STATES "DESCRIBE

03:33PM    2   PROPERTY TRANSFERRED AND VALUE RECEIVED;" CORRECT?

03:33PM    3   A.   YES.

03:33PM    4   Q.   AND THEN THE FIRST THING IT LISTS IS KRISTEL KUBUROVICH

03:33PM    5   AND THEN A COMMA; CORRECT?

03:33PM    6   A.   YES.

03:33PM    7   Q.   AND THEN IT LISTS THE ADDRESS 7170 EAGLE RIDGE DRIVE,

03:33PM    8   GILROY, AND THEN THERE'S A COMMA?

03:33PM    9   A.   UH-HUH, RIGHT.

03:34PM   10   Q.   AND THEN THERE'S DAUGHTER OF DEBTOR LISTED RIGHT AFTER

03:34PM   11   THAT; CORRECT?

03:34PM   12   A.   YES.

03:34PM   13   Q.   AND THEN THERE'S A SEMICOLON IT LOOKS LIKE AND THEN THE

03:34PM   14   DATE JANUARY 12TH, 2010; CORRECT?

03:34PM   15   A.   RIGHT.

03:34PM   16   Q.   THEN THERE'S ANOTHER SEMICOLON WHICH I'M JUST GOING TO

03:34PM   17   SUMMARIZE BUT THEN GET INTO THE SPECIFICS.     IT TALKS ABOUT A

03:34PM   18   DIFFERENT TRANSFER OR A TRANSFER I SHOULD SAY, CORRECT, OF A

03:34PM   19   CONDOMINIUM IN LAS VEGAS?

03:34PM   20   A.   A DIFFERENT TRANSFER?

03:34PM   21   Q.   WELL, LET ME RESTATE IT.    AFTER SEMICOLON THE WORD

03:34PM   22   "TRANSFER OF DEBTOR'S 1/8TH INTEREST IN LAS VEGAS, CONDOMINIUM,

03:34PM   23   VALUE OF DEBTOR'S INTEREST APPROXIMATELY 18,000 IN EXCHANGE FOR

03:34PM   24   CANCELLATION AND DEBT OWED TO KRISTEL KUBUROVICH."

03:34PM   25        IS THAT CORRECT?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                        403


03:34PM    1   A.   YES.

03:34PM    2   Q.   NOW, I WANTED -- DO YOU HAVE THE DOCKET FOR THE CASE?

03:35PM    3   A.   NO, I DON'T THINK SO.

03:35PM    4               MR. NICK:    YOUR HONOR, CAN I APPROACH AND SHOW THE

03:35PM    5   WITNESS THE DOCKET?

03:35PM    6               THE COURT:    SURE.

03:35PM    7               MR. NICK:    OH, MAYBE I CAN DO IT ON THE ELMO.

03:35PM    8               MR. SCHENK:   IT'S NOT IN EVIDENCE.

03:35PM    9               THE COURT:    WHY DON'T YOU APPROACH.

03:35PM   10               MR. NICK:    AND I WAS USING IT TO REFRESH HIS

03:35PM   11   RECOLLECTION, YOUR HONOR.        CAN I APPROACH?

03:35PM   12               THE CLERK:    HE CAN PUT IT ON THE ELMO, AND HE CAN

03:35PM   13   SEE IT, AND I WON'T SHOW ALL.

03:35PM   14               THE COURT:    IF YOU CAN DO THAT AND KEEP IT OFF THE

03:35PM   15   JURY'S MONITORS.

03:35PM   16               THE CLERK:    YES.

03:35PM   17   BY MR. NICK:

03:35PM   18   Q.   ALL RIGHT.    MR. LAFFREDI, YOU DON'T OBVIOUSLY REMEMBER

03:35PM   19   EVERY SINGLE TRANSACTION IN THIS PETITION WITHOUT LOOKING AT

03:35PM   20   DOCUMENTS TO REFRESH YOUR MEMORY; CORRECT?

03:35PM   21   A.   WELL, I WASN'T INVOLVED IN THIS.       THIS WAS SIX YEARS

03:35PM   22   BEFORE I STARTED IN THIS DISTRICT.

03:35PM   23   Q.   AND SO YOU'VE HAD AN OPPORTUNITY TO REVIEW THIS DOCKET?

03:35PM   24   A.   YES, I THINK SO.     I DON'T KNOW WHAT CASE THIS IS.

03:35PM   25   Q.   WELL, LET'S TAKE A LOOK AT THE FIRST PAGE RIGHT THERE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                           404


03:36PM    1   (INDICATING).

03:36PM    2   A.   OKAY.

03:36PM    3                MR. NICK:    AND THIS IS THE DOCKET THAT WE'RE LOOKING

03:36PM    4   AT YOU, YOUR HONOR, RIGHT NOW FOR BANKRUPTCY PETITION NUMBER

03:36PM    5   10- --

03:36PM    6                MR. SCHENK:   YOUR HONOR --

03:36PM    7                THE COURT:    THIS IS NOT IN EVIDENCE IN THIS CASE.

03:36PM    8   BY MR. NICK:

03:36PM    9   Q.   LET ME ASK YOU THIS WAY THEN.

03:36PM   10        DO YOU RECALL AN ADVERSARIAL PROCEEDING IN THIS CASE BEING

03:36PM   11   FILED BY A LAWYER NAMED CAROL WU WHO WAS REPRESENTING THE

03:36PM   12   TRUSTEE?

03:36PM   13   A.   NO.   CAROL WU IS THE TRUSTEE.

03:36PM   14   Q.   OKAY.    SO IT WOULD BE ACTUALLY CAROL WU WOULD BE THE

03:36PM   15   TRUSTEE FILING THE PETITION -- WHATEVER SHE FILED?

03:36PM   16   A.   I THINK SO, YES.      I DON'T KNOW IF THERE WAS ONLY ONE.

03:36PM   17   THERE COULD HAVE BEEN MORE, I DON'T REMEMBER.

03:36PM   18   Q.   AND WITH RESPECT TO CAROL WU'S FILINGS, DO YOU RECALL THAT

03:36PM   19   SHE FILED AN OBJECTION TO THE REVOCATION -- AND A REVOCATION OF

03:36PM   20   DISCHARGE PURSUANT TO CERTAIN BANKRUPTCY LAWS?

03:36PM   21   A.   WELL, IT'S NOT AN OBJECTION AND REVOCATION.      I BELIEVE SHE

03:36PM   22   FILED A COMPLAINT OBJECTING TO THE DEBTOR'S DISCHARGE.

03:37PM   23   Q.   ALL RIGHT.    AND IF I GET THE TERMINOLOGY WRONG, PLEASE

03:37PM   24   CORRECT ME.

03:37PM   25   A.   AND I SHOULD CLARIFY.      I DON'T REMEMBER ANY OF THIS.    I



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       405


03:37PM    1   REMEMBER SEEING IT.

03:37PM    2   Q.   OKAY.

03:37PM    3   A.   FROM WHAT I HAD REVIEWED LATER.

03:37PM    4   Q.   AND IS IT CORRECT THAT WHEN AN ADVERSARIAL PROCEEDING IS

03:37PM    5   FILED BY THE TRUSTEE, THAT GETS ITS OWN CASE NUMBER?

03:37PM    6   A.   YES, AN ADVERSARIAL PROCEEDING IS A MINI LAWSUIT WITHIN

03:37PM    7   THE BANKRUPTCY CASE.   SO IT IS ASSIGNED A SEPARATE CASE NUMBER,

03:37PM    8   AND IT HAS ITS OWN DOCKET.

03:37PM    9   Q.   ALL RIGHT.   AND I WANTED TO ASK YOU IF YOU RECALL IF

03:37PM   10   APPROXIMATELY TWO MONTHS AFTER THE AMENDED SOFA WAS FILED THAT

03:37PM   11   CAROL WU FILED A MOTION FOR SUMMARY JUDGMENT TO HAVE THE

03:38PM   12   PETITION DISCHARGED TO THROW THE PETITION OUT OF COURT AND NOT

03:38PM   13   TO ALLOW IT TO BE DISCHARGED.    I GUESS THAT WOULD BE THE MOST

03:38PM   14   LAYMEN'S WAY I COULD SAY IT.

03:38PM   15   A.   WELL, THE TERMINOLOGY IS ALL OVER THE PLACE.    SO YOU

03:38PM   16   WOULDN'T DISMISS THE BANKRUPTCY CASE.

03:38PM   17        FIRST OF ALL, I DON'T REMEMBER THIS.     I DON'T REMEMBER

03:38PM   18   WHAT SHE DID OR THE TIMING.    I DO REMEMBER THAT SHE FILED A

03:38PM   19   COMPLAINT OBJECTING TO THE DISCHARGE WHICH THE RESULT OF THAT

03:38PM   20   IS IF SHE WAS SUCCESSFUL, THE DEBTOR WOULD NOT RECEIVE A

03:38PM   21   DISCHARGE IN THE CASE.

03:38PM   22   Q.   OKAY.   THANK YOU.   AND AGAIN, THIS CASE -- THE PETITION

03:38PM   23   FOR DISCHARGE WAS GRANTED.    I DON'T KNOW IF I'M USING THE RIGHT

03:38PM   24   LANGUAGE.

03:38PM   25   A.   WELL, THE DISCHARGE WAS ENTERED, RIGHT, IN AUGUST OF 2015,



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                        406


03:38PM    1   RIGHT.

03:38PM    2   Q.   ALL RIGHT.    AND THERE'S A LOT OF VERY SPECIFIC TERMS AND

03:38PM    3   IT DOES GET CONFUSING.

03:39PM    4        MR. LAFFREDI, ARE THE FORMS THAT ARE CURRENTLY USED

03:39PM    5   TODAY -- LET ME REPHRASE THAT.       IS THE STATEMENT OF FINANCIAL

03:39PM    6   AFFAIRS FORM THAT THE DEBTOR HAS TO FILL OUT, DOES IT CONTAIN

03:39PM    7   THE IDENTICAL LANGUAGE AS IT DID TODAY AS IT DID BACK IN 2010

03:39PM    8   OR HAS IT CHANGED?

03:39PM    9              MR. SIMEON:   OBJECTION, YOUR HONOR.     RELEVANCE.

03:39PM   10              THE COURT:    SUSTAINED.

03:39PM   11              MR. NICK:    YOUR HONOR, IF I CAN MAKE AN OFFER OF

03:39PM   12   PROOF REGARDING ITS RELEVANCY.

03:39PM   13              THE COURT:    OKAY.   LET'S HAVE A SIDE-BAR.

03:39PM   14              MR. NICK:    THANK YOU.

03:39PM   15        (SIDE-BAR CONFERENCE ON THE RECORD.)

03:39PM   16              THE COURT:    ALL RIGHT.    WE'RE AT SIDE-BAR.

03:40PM   17              MR. NICK:    OKAY.    YOUR HONOR, THERE WAS AN

03:40PM   18   IMPRESSION CREATED BY MR. LAFFREDI THAT THE FORM REQUIRES GIFTS

03:40PM   19   THAT ARE -- EVEN THOUGH HE KIND OF ADMITTED THAT THEY DON'T

03:40PM   20   HAVE TO BE BEYOND THE YEAR AS THE ORIGINAL FORM, THAT THE

03:40PM   21   KUBUROVICHES FILLED OUT AND FILED A PETITION, I SHOULD SAY OR

03:40PM   22   EVEN MORE APPROPRIATE IS THE STATEMENT OF FINANCIAL AFFAIRS.

03:40PM   23        IN THAT FORM IT STATED ONE YEAR.      IF THE GIFT WAS MADE

03:40PM   24   WITHIN ONE YEAR.

03:40PM   25              MS. GILG:    YES.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      407


03:40PM    1              MR. NICK:    THE IMPRESSION THAT HE LEFT IS THAT EVEN

03:40PM    2   GIFTS THAT ARE LATER THAN A YEAR, ALTHOUGH I WILL ADMIT THAT I

03:40PM    3   WAS ABLE TO KIND OF CLARIFY THAT ON MY CROSS, BUT HE STILL LEFT

03:40PM    4   AN IMPRESSION THAT GIFTS THAT HAVE BEEN PROVIDED TO A PERSON

03:40PM    5   THAT ARE OLDER THAN ONE YEAR HAS TO BE REPORTED ON THAT

03:40PM    6   CATCHALL, NUMBER 10.

03:41PM    7        THAT DOES NOT MAKE ANY SENSE, YOUR HONOR, IN LIGHT OF THE

03:41PM    8   FACT THAT TODAY'S BANKRUPTCY FORM SPECIFICALLY CALLS FOR

03:41PM    9   TWO YEARS BEFORE THE BANKRUPTCY, AND IT'S BEEN CHANGED BY YEAR.

03:41PM   10   SO IT'S A MINOR POINT, YOUR HONOR.

03:41PM   11              MS. GILG:    THE GIFTS.

03:41PM   12              MR. NICK:    THE GIFTS, THAT IS.

03:41PM   13        SO I WANT TO BE ABLE TO SHOW TO THE JURY THAT THE

03:41PM   14   BANKRUPTCY COURTS ARE WELL AWARE THAT GIFTS MEAN GIFTS, AND

03:41PM   15   THAT THEY HAVE EXTENDED IT BY A YEAR IN ORDER TO BE ABLE TO

03:41PM   16   WRAP IN MORE GIFTS THAT WERE PROVIDED INTO THE PETITION TODAY.

03:41PM   17              THE COURT:    DO YOU WISH TO BE HEARD?

03:41PM   18              MR. SIMEON:   WELL, FIRST I'D LIKE TO SEE THE

03:41PM   19   LEGISLATIVE HISTORY OF THAT CHANGE.    I DON'T KNOW IF THAT'S

03:41PM   20   WHAT THEY MEANT IN CHANGING IT.

03:41PM   21        SECOND OF ALL, AS MR. LAFFREDI TESTIFIED, THERE ARE

03:41PM   22   DIFFERENT SECTIONS ON THE FORM FOR DIFFERENT REASONS, AND SO

03:41PM   23   THE REASON TO PUT SOMETHING AS A GIFT OR THE PROPERTY MAY BE

03:41PM   24   COMPLETELY DIFFERENT FROM THIS CHANGE.

03:41PM   25        THIRD, IT'S STILL IRRELEVANT TO HIS INTERPRETATION OF THE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       408


03:41PM    1   FORM THAT MR. KUBUROVICH FILLED OUT.

03:41PM    2              THE COURT:   THIS FORM -- THE CHANGE IN THE FORM

03:42PM    3   OCCURRED POST THE FILING OF THIS CASE.

03:42PM    4              MR. NICK:    I'M --

03:42PM    5              THE COURT:   SO I DON'T SEE THE RELEVANCE OF ASKING

03:42PM    6   HAVEN'T THEY -- HASN'T THIS FORM CHANGED NOW?      HAS THE

03:42PM    7   BANKRUPTCY CHANGED THIS FORM?

03:42PM    8              MR. NICK:    LET ME SUMMARIZE MY RELEVANCY ARGUMENT

03:42PM    9   AGAIN, YOUR HONOR.

03:42PM   10        IF THE BANKRUPTCY COURT CHANGED THE FORM ON THE GIFTS PART

03:42PM   11   FROM 2010 WHERE IT SAID REPORT ANY GIFTS WITHIN A YEAR TO NOW

03:42PM   12   REPORTING GIFTS WITHIN TWO YEARS, THEN UNDENIABLY THE

03:42PM   13   BANKRUPTCY COURTS ARE AWARE THAT GIFTS ARE GIFTS AND THEY GO

03:42PM   14   ONLY IN THE GIFTS SECTION.

03:42PM   15              THE COURT:   I THINK THAT'S A BROAD STATEMENT AS TO

03:42PM   16   THEN IT DRAWS YOUR -- YOU'RE ASKING EVERYONE TO DRAW

03:42PM   17   CONCLUSIONS AS TO WHY THAT WAS CHANGED.     IT COULD BE ONE OF

03:42PM   18   THOSE REASONS AND, IT COULD BE OTHER REASONS.

03:42PM   19              MR. NICK:    I THINK I WOULD BE ENTITLED TO ARGUE THAT

03:42PM   20   FROM THE END, YOUR HONOR, THAT THE BANKRUPTCY COURTS CHANGED

03:42PM   21   THE FORM TO MAKE IT WITHIN TWO YEARS, AND THEN IT'S PRETTY

03:43PM   22   CLEAR THAT GIFTS GO WHERE GIFTS GO AND THERE'S NO OTHER SECTION

03:43PM   23   FOR IT.

03:43PM   24              MS. GILG:    BUT WHY WOULD THEY HAVE CHANGED THE FORM

03:43PM   25   IF YOU HAD PUT GIFTS IN THE OTHER TRANSFERS?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       409


03:43PM    1        AND I THINK THAT'S A -- A REASONABLE INFERENCE THAT WE CAN

03:43PM    2   DRAW FROM THE CHANGE IN THE FORM IS THAT IF GIFTS WOULD FIT

03:43PM    3   INTO OTHER TRANSFERS IN SECTION 10, THEN WHY WOULD THEY CHANGE

03:43PM    4   SECTION 7?

03:43PM    5                THE COURT:   WHAT IS THE RELEVANCE TO THAT?

03:43PM    6                MS. GILG:    BECAUSE HE TESTIFIED THAT, WELL, IF YOU

03:43PM    7   DON'T FIT IN SECTION 7 WITH THE GIFTS, THEN YOU PUT IT IN

03:43PM    8   SECTION 10 WITH THE OTHER --

03:43PM    9                THE COURT:   YOU MEAN AT THE TIME OF THE FILING ISN'T

03:43PM   10   THAT ACCURATE?

03:43PM   11                MS. GILG:    NO.   IF YOU DON'T PUT IT IN GIFTS, THEN

03:43PM   12   IF IT'S NOT A GIFT GIVEN WITHIN A YEAR, THEN IT'S NOT INCLUDED

03:43PM   13   ON THE PETITION BECAUSE IT'S NOT YOUR PROPERTY.

03:43PM   14        THE PETITION HAS YOUR PROPERTY SO WHAT THEY'RE TRYING TO

03:44PM   15   DO -- RIGHT.    IT'S NOT LIKE YOU PUT EVERYTHING THAT YOU HAVE

03:44PM   16   EVER OWED WITHIN YOUR LIFETIME SO THEY LIMITED WHAT YOU HAVE TO

03:44PM   17   PUT IN THE PROPERTY AND FOR GIFTS THEY GAVE IT A YEAR AND FOR

03:44PM   18   OTHER PROPERTY THEY GIVE IT FOR TWO YEARS.

03:44PM   19        SO OUR ARGUMENT IS THE FACT THAT THEY CHANGED GIFTS FOR

03:44PM   20   TWO YEARS MEANS THAT THEY HAVE INTENDED TO REPORT GIFTS WITHIN

03:44PM   21   A YEAR.   IT DOESN'T MAKE ANY SENSE WHY THEY WOULD CHANGE THAT

03:44PM   22   IF THEY'RE STILL GETTING IT UNDER NUMBER 10, THE TWO YEARS.

03:44PM   23        SO THIS ISN'T LIKE, OH, YOU HAVE TO REPORT ALL OF YOUR

03:44PM   24   PROPERTY.    THIS IS PROPERTY THAT YOU DON'T HAVE ANYMORE, AND

03:44PM   25   THIS IS THE BANKRUPTCY COURT SAYING WE WANT YOU TO TELL US WHAT



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      410


03:44PM    1   IT IS THAT YOU HAD BEFORE YOU FILED FOR BANKRUPTCY, AND WE'LL

03:44PM    2   GIVE YOU THESE CLASSIFICATIONS OF WHAT YOU HAVE.

03:44PM    3        IF IT'S A GIFT, YOU DO THIS.    THERE'S A FEW OF THOSE.

03:44PM    4        AND THEN IF IT'S SOMETHING OTHER THAN WHAT YOU'VE -- WHAT

03:44PM    5   WE JUST DISCUSSED IN THE OTHER SECTIONS, THEN YOU REPORT IT IF

03:45PM    6   IT'S WITHIN TWO YEARS.

03:45PM    7        SO OUR ARGUMENT IS THAT HE WAS NOT -- WELL, WHAT WE'LL

03:45PM    8   ARGUE IN CLOSING IS THAT MR. KUBUROVICH WAS NOT REQUIRED TO

03:45PM    9   REPORT THE GIFT ON ANY OF THOSE QUESTIONS, AND THAT'S LIKE THE

03:45PM   10   CONCEALMENT ARGUMENT.    IT'S LIKE WHETHER OR NOT HE WAS SUPPOSED

03:45PM   11   TO REPORT THE GIFT IN SECTION 10 IS REALLY, I THINK, THE PART

03:45PM   12   OF --

03:45PM   13              THE COURT:    DO YOU WISH TO BE HEARD?

03:45PM   14              MR. SCHENK:   NO.   THE ARGUMENT SEEMED TO BE -- I

03:45PM   15   CLEANED UP SOME OF IT ON CROSS, BUT I WANT ANOTHER OPPORTUNITY

03:45PM   16   TO CORRECT SOMETHING THAT WAS SAID ON DIRECT.

03:45PM   17        AND MY RECOLLECTION OF THE POINT THAT WAS JUST MADE ON

03:46PM   18   CROSS WAS THAT IF YOU GIVE YOUR CHILD A YACHT THREE YEARS

03:46PM   19   BEFORE FILLING OUT THIS FORM, DOES IT NEED TO BE REPORTED ON

03:46PM   20   THIS SECTION?

03:46PM   21        AND I THINK THAT MR. LAFFREDI UNEQUIVOCALLY SAID, NO.      SO

03:46PM   22   IT DOESN'T SEEM TO ME THAT THERE IS SOME OUTSTANDING AREA OF

03:46PM   23   CONFUSION THAT THIS WOULD HELP ADDRESS.

03:46PM   24        IT'S ADDITIONALLY CONFUSING TO DO IT THROUGH NEW FORMS

03:46PM   25   THAT WEREN'T IN EFFECT AT THE TIME OF THE FILING, AND YOU'RE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                          411


03:46PM    1   TRYING TO GET AT THE BANKRUPTCY COURT'S INTENT IN CHANGING ITS

03:46PM    2   FORM AND WHEN WHAT IS RELEVANT IS MR. KUBUROVICH FILLING OUT

03:46PM    3   THE FORM AND FOR THAT THE FACT OF THE FILLING OUT THE FORM, ALL

03:46PM    4   THAT IS RELEVANT.

03:46PM    5                THE COURT:   I'M HAVING SOME TROUBLE HAVING YOU ASK

03:46PM    6   HAVE THE FORMS CHANGED NOW.      AND WHAT YOU'RE ASKING IN ESSENCE

03:46PM    7   IS HAS THE STATUTE CHANGED AND HAS THE FORM NOW CHANGED TO

03:46PM    8   TWO YEARS.    AND THAT'S WHAT YOU'RE GOING TO ASK HIM, AND HE'LL

03:46PM    9   SAY, YES, IT HAS CHANGED TO TWO YEARS NOW.

03:47PM   10        WHAT DOES THAT DO TO YOUR ARGUMENT THEN?       ARE YOU GOING TO

03:47PM   11   SAY THIS IS WHAT HE HAD IN MIND, THE CHANGE, AND EVEN THE

03:47PM   12   GOVERNMENT RECOGNIZES THE CONFUSION?

03:47PM   13        I THINK THAT GOES TOO FAR.      THEY MAY HAVE CHANGED IT FOR

03:47PM   14   SOME OTHER REASON, BUT TO SAY THAT IMPUTES CONFUSION OR

03:47PM   15   RECOGNIZE THAT THERE WAS SOME ERROR I THINK IS A LITTLE BIT

03:47PM   16   MUCH.    THAT'S PROBLEMATIC.     I THINK YOU DID ASK THE QUESTION

03:47PM   17   ABOUT THE YACHT.

03:47PM   18                MR. NICK:    YES.

03:47PM   19                THE COURT:   AND I THINK THE POINT WAS MADE THROUGH

03:47PM   20   THAT IF IT'S LONGER THAN THIS, THEN YOU DON'T PUT IT DOWN

03:47PM   21   THERE.   I DON'T THINK YOU'RE PRECLUDED FROM MAKING THE ARGUMENT

03:47PM   22   THAT YOU WANT TO MAKE.

03:47PM   23        THIS -- IF I ALLOWED YOU TO SAY HASN'T IT CHANGED NOW AND

03:47PM   24   DIDN'T THEY CHANGE IT THEN, I THINK THAT WOULD PERMIT YOU TO

03:47PM   25   SAY THAT EVEN THE GOVERNMENT OR BANKRUPTCY RECOGNIZED THAT THIS



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                         412


03:47PM    1   WAS A PROBLEM, AND SO THAT'S WHY THEY CHANGED IT, BUT THERE'S

03:47PM    2   NO EVIDENCE OF THAT.     THAT'S THE PROBLEM.   IF YOU HAD SOMEBODY

03:47PM    3   COME IN AND SAY THAT, I SUPPOSE THAT'S RELEVANT.

03:47PM    4        BUT -- OKAY.    MATTER SUBMITTED.

03:48PM    5              MR. SIMEON:    YOUR CLIENT IS NOT CHARGED UNDER COUNT

03:48PM    6   THREE.

03:48PM    7              MS. GILG:    BUT EVERYTHING THAT IS CHARGED AGAINST

03:48PM    8   MR. KUBUROVICH IS AGAINST MY CLIENT, TOO.

03:48PM    9              THE COURT:    I UNDERSTAND.   LET ME ASK, DO YOU THINK

03:48PM   10   WE'RE GOING TO FINISH WITH THIS WITNESS?

03:48PM   11              MR. NICK:    I WAS ALMOST DONE.

03:48PM   12              THE COURT:    WILL WE FINISH HIM TODAY, DO YOU THINK?

03:48PM   13              MR. SIMEON:    I'LL BE BRIEF ON REDIRECT.

03:48PM   14              MR. SCHENK:    WE HAVE OTHER WITNESSES TO CALL.

03:48PM   15              THE COURT:    WE CAN GET THEM STARTED AT LEAST.

03:48PM   16        (END OF DISCUSSION AT SIDE-BAR.)

03:48PM   17              THE COURT:    THANK YOU, COUNSEL.

03:48PM   18              MR. NICK:    YOUR HONOR, IF I COULD JUST CHECK MY

03:48PM   19   NOTES REAL QUICK TO SEE IF I HAVE ANY OTHER QUESTIONS.

03:48PM   20              THE COURT:    PLEASE.

03:49PM   21        (PAUSE IN PROCEEDINGS.)

03:49PM   22   BY MR. NICK:

03:49PM   23   Q.   MR. LAFFREDI, I JUST HAD A COUPLE OF CLARIFYING QUESTIONS

03:49PM   24   FROM THE THINGS THAT YOU SAID ON DIRECT OR TESTIFIED TO.       I

03:49PM   25   BELIEVE YOU TESTIFIED THAT THE DEADLINE TO OBJECT TO DISCHARGE



                                   UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                       413


03:49PM    1   IS 60 DAYS?

03:49PM    2   A.   AFTER THE MEETING OF CREDITORS.

03:49PM    3   Q.   IS, IS THERE SOME EXEMPTION -- EXCEPTION FOR THAT, FOR

03:49PM    4   EXAMPLE, IF THE TRUSTEE DISCOVERS FRAUD?

03:49PM    5   A.   EXCEPTION TO THAT?      I MEAN LIKE GETTING AN EXTENSION?

03:49PM    6   Q.   YEAH, JUST TO KIND OF GIVE YOU A HYPOTHETICAL, SIMPLE ONE?

03:49PM    7   A.   OH, SORRY.    GO AHEAD.

03:49PM    8   Q.   AND LET'S SAY YOU FILED A PETITION AND 90 DAYS LATER THE

03:49PM    9   TRUSTEE SOMEHOW FIGURES OUT THERE WAS SOME FRAUD INVOLVED,

03:49PM   10   WOULD THEY STILL BE ABLE TO OBJECT?

03:49PM   11   A.   NO, NOT OBJECT, BUT THERE'S A PROVISION WHICH IS SOMETHING

03:49PM   12   THAT YOU REFERENCED EARLIER TO REVOKE THE DISCHARGE.

03:50PM   13   Q.   UNDERSTOOD.

03:50PM   14   A.   SO IF THE DISCHARGE IS ENTERED BUT THEN IT LATER TURNS OUT

03:50PM   15   THAT IT WAS ENTERED UNDER FRAUD OR SOMETHING, THERE IS A

03:50PM   16   PROVISION TO ALLOW FOR A PARTY TO COME BACK AND SEEK TO REVOKE

03:50PM   17   THE DISCHARGE THAT WAS ALREADY ENTERED.

03:50PM   18   Q.   ALL RIGHT.    SO OBJECTING IS --

03:50PM   19   A.   OBJECTING IS PRIOR TO THE ENTRY OF A DISCHARGE.

03:50PM   20   REVOCATION IS WHAT YOU DO AFTER.

03:50PM   21   Q.   ALL RIGHT.

03:50PM   22   A.   BUT THERE'S A LIMITATION ON THAT.     THAT CAN ONLY BE DONE

03:50PM   23   AFTER A YEAR WITHIN THE DISCHARGE BEING ENTERED.

03:50PM   24   Q.   WITHIN A YEAR OF THE DISCHARGE BEING ENTERED; IS THAT

03:50PM   25   CORRECT?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                        414


03:50PM    1   A.   YES.

03:50PM    2   Q.   CAN YOU TELL THE JURY APPROXIMATELY IN YOUR EXPERIENCE HOW

03:50PM    3   FREQUENTLY AMENDED STATEMENTS OF FINANCIAL AFFAIRS, HOW

03:51PM    4   FREQUENTLY THAT'S DONE?      IS IT LIKE ONLY 1 PERCENT OR IS IT

03:51PM    5   LIKE IN 50 PERCENT OF THE CASES?

03:51PM    6   A.   OVERALL I DON'T KNOW THAT IT'S THAT COMMON.     I THINK WHEN

03:51PM    7   THERE ARE -- WHEN THERE IS INQUIRY WHETHER FROM OUR OFFICE,

03:51PM    8   FROM A TRUSTEE, FROM A CREDITOR, AND THERE'S MORE SCRUTINY THAT

03:51PM    9   IS DEVOTED FOR WHATEVER REASON, THAT TENDS TO BRING AMENDMENTS

03:51PM   10   OUT OF THE WOODWORK.

03:51PM   11        SO IN THE REGULAR OLD CASE, YOU KNOW, THERE'S NO ASSETS

03:51PM   12   AND NOTHING TO DO AND THE DEBTOR GETS A DISCHARGE, IN MY

03:51PM   13   EXPERIENCE THERE'S NOT AMENDMENT.

03:51PM   14   Q.   ALL RIGHT.

03:51PM   15   A.   BUT IF ONE IS REQUIRED IT SHOULD BE FILED.

03:51PM   16   Q.   VERY WELL.   I HAD ONE LAST AREA THAT I WANTED TO ASK YOU

03:51PM   17   ABOUT WHICH WAS SCHEDULE G.

03:51PM   18   A.   UH-HUH.

03:51PM   19   Q.   AND THAT CONTAINED THE -- YOU HAVE THE LEASES THAT ARE NOT

03:52PM   20   EXPIRED; IS THAT CORRECT?

03:52PM   21   A.   RIGHT.    AMONG OTHER THINGS, RIGHT.

03:52PM   22   Q.   AND SO I WAS JUST CURIOUS, IF YOU HAVE LIKE A -- IF YOU

03:52PM   23   HAVE NO LEASE AND YOU'RE JUST ON MONTH-TO-MONTH TENANCY WITH NO

03:52PM   24   LEASE, IS THAT SOMETHING THAT HAS TO BE LISTED?

03:52PM   25   A.   YEAH, THAT IS A LEASE.     IT DOESN'T HAVE TO BE IN WRITING.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI CROSS BY MR. NICK                                      415


03:52PM    1   IS THAT WHAT YOU'RE SAYING IN WRITING?

03:52PM    2   Q.   WELL --

03:52PM    3   A.   IT DOESN'T MATTER WHETHER IT'S IN WRITING OR NOT.      IF YOU

03:52PM    4   HAVE A LEASE AND THERE'S AN AGREEMENT, THEN IT SHOULD BE

03:52PM    5   LISTED.

03:52PM    6   Q.   ALL RIGHT.

03:52PM    7   A.   IF IT'S NOT A LEASE, THEN IT COULD BE AN EXECUTORY

03:52PM    8   CONTRACT BECAUSE THERE'S TWO THINGS THAT NEED TO HAPPEN.

03:52PM    9   Q.   SO JUST GENERALLY YOU'RE AWARE IF SOMEBODY LEASES A

03:52PM   10   PROPERTY AND THERE'S NO LEASE AND THEY'RE ON A MONTH-TO-MONTH

03:52PM   11   TENANCY?

03:52PM   12   A.   RIGHT.

03:52PM   13   Q.   MEANING THAT EVERY MONTH IS A NEW TERM?

03:52PM   14   A.   RIGHT.

03:52PM   15   Q.   SO EVEN MONTH-TO-MONTH TENANCIES WITH NOTHING MORE THAN A

03:52PM   16   BASIC AGREEMENT FOR RENT WOULD HAVE TO BE LISTED?

03:52PM   17   A.   YES.

03:52PM   18   Q.   ALL RIGHT.

03:52PM   19   A.   AND PART OF THE REASON IS BECAUSE EITHER THE LANDLORD OR

03:53PM   20   THE TENANT NEEDS TO KNOW ABOUT THE BANKRUPTCY CASE.

03:53PM   21               MS. GILG:    OBJECTION.   NONRESPONSIVE.

03:53PM   22               THE COURT:   I'LL ALLOW IT.   I'LL ALLOW IT.   IT WAS

03:53PM   23   CLARIFYING.

03:53PM   24   BY MR. NICK:

03:53PM   25   Q.   YOU WERE SAYING?



                                  UNITED STATES COURT REPORTERS
               LAFFREDI REDIRECT BY MR. SIMEON                                416


03:53PM    1   A.   I WAS JUST SAYING THAT THE REASON THAT THOSE NEED TO BE

03:53PM    2   LISTED IS EITHER THE LANDLORD OR THE TENANT, WHOEVER IT IS,

03:53PM    3   NEEDS TO HAVE NOTICE OF THE BANKRUPTCY CASE, AND THAT'S ONE OF

03:53PM    4   THE REASONS WHY THAT SCHEDULE IS THERE.

03:53PM    5   Q.   THANK YOU VERY MUCH.

03:53PM    6        I HAVE NOTHING FURTHER.

03:53PM    7               THE COURT:    REDIRECT.

03:53PM    8               MR. SIMEON:    THANK YOU, YOUR HONOR.

03:53PM    9                            REDIRECT EXAMINATION

03:53PM   10   BY MR. SIMEON:

03:53PM   11   Q.   MR. LAFFREDI, I JUST HAVE A FEW QUESTIONS FOR YOU.   I

03:53PM   12   THINK YOU TOUCHED ON THIS DURING CROSS-EXAMINATION, BUT I JUST

03:53PM   13   WANT TO CLARIFY.

03:53PM   14        YOU DIDN'T ACTUALLY HAVE ANY PERSONAL INVOLVEMENT IN THIS

03:53PM   15   CASE; CORRECT?

03:53PM   16   A.   I DID NOT.

03:53PM   17   Q.   AND, SIR, YOU'RE NOT FAMILIAR WITH THE DECISIONS THAT WERE

03:53PM   18   MADE OR WHETHER THEY WERE CORRECT?

03:53PM   19   A.   I DON'T KNOW.

03:53PM   20   Q.   NOW, MR. NICK ASKED YOU ABOUT THE PERSONAL PROPERTY IN

03:54PM   21   SCHEDULE B AND THE IRA'S?

03:54PM   22   A.   YES.

03:54PM   23   Q.   MS. HOLLIMAN, COULD YOU PLEASE BRING UP GOVERNMENT'S

03:54PM   24   EXHIBIT 1, 1-16.   AND IF YOU COULD ZOOM IN ON THE LOWER PART OF

03:54PM   25   THE SCREEN, PLEASE.



                                  UNITED STATES COURT REPORTERS
               LAFFREDI REDIRECT BY MR. SIMEON                                   417


03:54PM    1                JUROR:   IT'S NOT ON.

03:54PM    2                THE COURT:    YOU NEED TO TURN IT.

03:54PM    3                THE CLERK:    OH.

03:54PM    4   BY MR. SIMEON:

03:54PM    5   Q.   MR. LAFFREDI, THIS IS THE LAST PAGE --

03:54PM    6                PROSPECTIVE JUROR:    IT'S STILL NOT ON.   NOW IT IS.

03:54PM    7   BY MR. SIMEON:

03:54PM    8   Q.   THIS IS THE LAST PAGE OF SCHEDULE B FOR PERSONAL PROPERTY.

03:54PM    9        IN THE LOWER RIGHT WHAT -- WHEN IT SAYS TOTAL, WHAT NUMBER

03:54PM   10   IS THAT REFERRING TO?

03:55PM   11   A.   WELL, THERE'S THREE TOTALS THERE.        THE BOTTOM TOTAL IS THE

03:55PM   12   TOTAL OF ALL OF THE DEBTOR'S -- THE VALUE OF ALL OF THE

03:55PM   13   DEBTOR'S PERSONAL PROPERTY THAT IS LISTED HERE.

03:55PM   14   Q.   AND THAT'S THE ENTIRETY OF SCHEDULE B?

03:55PM   15   A.   RIGHT.

03:55PM   16   Q.   OKAY.    AND THAT'S $151,151; IS THAT CORRECT?

03:55PM   17   A.   RIGHT.

03:55PM   18   Q.   OKAY.

03:55PM   19   A.   AND AGAIN, I DID NOT GO THROUGH AND ADD UP TO MAKE SURE

03:55PM   20   THAT --

03:55PM   21                MS. GILG:    OBJECTION.   NONRESPONSIVE.

03:55PM   22                THE COURT:    THAT LAST PORTION IS STRICKEN.   YOU CAN

03:55PM   23   ASK ANOTHER QUESTION.

03:55PM   24   BY MR. SIMEON:

03:55PM   25   Q.   MS. HOLLIMAN, NEXT PAGE, PLEASE.



                                     UNITED STATES COURT REPORTERS
               LAFFREDI REDIRECT BY MR. SIMEON                                 418


03:55PM    1        MR. LAFFREDI, THIS IS SCHEDULE C, PROPERTY CLAIMED AS

03:55PM    2   EXEMPT.

03:55PM    3        AND THIS IS A SUBSET OF SCHEDULE B; IS THAT CORRECT?

03:55PM    4   A.   SUBSET?   IT'S A SEPARATE LIST, BUT ALL OF THE PROPERTY

03:55PM    5   THAT IS INCLUDED IN HERE IS FROM THAT SCHEDULE, YES.

03:55PM    6   Q.   OKAY.    SO IT'S ALL OF THE PROPERTY FROM SCHEDULE B THAT IS

03:56PM    7   NONEXEMPT OR THAT IS EXEMPT?      I'M SORRY?

03:56PM    8   A.   THIS IS A LIST OF ALL OF THE DEBTOR'S PROPERTY THAT SHOULD

03:56PM    9   HAVE BEEN LISTED THAT THEY'RE CLAIMING AS EXEMPT UNDER SOME

03:56PM   10   PROVISION.

03:56PM   11   Q.   AND WHAT IS THE TOTAL OF EXEMPT PROPERTY IN THE LOWER

03:56PM   12   RIGHT?

03:56PM   13   A.   $147,108.

03:56PM   14   Q.   SO OF THE $151,000 IN PERSONAL PROPERTY, APPROXIMATELY

03:56PM   15   $147,000 IS EXEMPT?

03:56PM   16   A.   RIGHT.

03:56PM   17   Q.   AND MS. GILG ASKED YOU ABOUT SOME OF THE NEGATIVES OF

03:56PM   18   FILING FOR BANKRUPTCY.    DO YOU REMEMBER THAT?

03:56PM   19   A.   I THINK SO.

03:56PM   20   Q.   I THINK SHE BEGAN BY SAYING SOMETHING LIKE ONE OF THE

03:56PM   21   NEGATIVES IS THAT THE DEBTOR LOSES ALL OF HIS NONEXEMPT ASSETS?

03:56PM   22   A.   RIGHT, I DO REMEMBER THAT.

03:56PM   23   Q.   AND BY LOSING THAT I THINK IT MEANS IT'S LIQUIDATED, IS

03:56PM   24   THAT HOW YOU WOULD UNDERSTAND?

03:56PM   25   A.   YEAH.    I MEAN, IT'S NOT NECESSARILY LOSING BECAUSE THE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI REDIRECT BY MR. SIMEON                                   419


03:56PM    1   DEBTOR FILES THE BANKRUPTCY CASE AND THAT CREATES THE

03:57PM    2   BANKRUPTCY ESTATE LIKE WE SAID.     SO IT'S NOT THE DEBTOR'S

03:57PM    3   PROPERTY NECESSARILY ANYMORE.     AND THE TRUSTEE DETERMINES WHAT

03:57PM    4   VALUE WOULD BE ABOVE ANY EXEMPTION.     AND SO ALL OF THE EXEMPT

03:57PM    5   PROPERTY THE DEBTOR GETS TO KEEP, QUOTE, "KEEP."       BUT ANYTHING

03:57PM    6   ELSE THE TRUSTEE CAN LIQUIDATE.

03:57PM    7         AND EVEN IF THERE IS LIKE A PORTION OF THE VALUE OF A

03:57PM    8   PIECE OF PROPERTY THAT IS EXEMPT AND PART IS NOT, THE TRUSTEE

03:57PM    9   CAN STILL LIQUIDATE THAT PROPERTY, GIVE THE DEBTOR THE VALUE

03:57PM   10   THAT THEY WOULD HAVE BEEN ALLOWED TO EXEMPT, AND THEN KEEP THE

03:57PM   11   REST FOR DISTRIBUTION TO CREDITORS.

03:57PM   12   Q.    WHAT ABOUT PROPERTY THAT THE TRUSTEE NEVER FINDS OUT

03:57PM   13   ABOUT, DOES THAT BECOME PART OF THE ESTATE?

03:57PM   14   A.    YEAH.    BY OPERATION OF THE BANKRUPTCY CODE ITS EVERYTHING

03:57PM   15   THAT THE DEBTOR OWNED AT THE TIME OF FILING.        SO EVEN IF THEY

03:57PM   16   DIDN'T LIST IT, TECHNICALLY THAT WOULD BE PROPERTY OF THE

03:58PM   17   BANKRUPTCY ESTATE.    THAT'S PART OF THE REASON WHY DISCLOSURE IS

03:58PM   18   SO IMPORTANT BECAUSE THE TRUSTEE NEEDS TO KNOW WHAT THEY NEED

03:58PM   19   TO EVALUATE.     AND IF THEY DON'T KNOW ABOUT IT, THEY CAN'T

03:58PM   20   EVALUATE IT.

03:58PM   21   Q.    SO IF I UNDERSTAND YOU CORRECTLY, IT WOULD BE TECHNICALLY

03:58PM   22   PART OF THE DEBTOR'S ESTATE, BUT IT WOULDN'T BE PART OF THE

03:58PM   23   TRUSTEE'S CALCULATION BECAUSE THE TRUSTEE DOESN'T KNOW ABOUT

03:58PM   24   IT?

03:58PM   25   A.    RIGHT.



                                   UNITED STATES COURT REPORTERS
               LAFFREDI RECROSS BY MR. NICK                                    420


03:58PM    1              MR. SIMEON:   NO FURTHER QUESTIONS.     THANK YOU, YOUR

03:58PM    2   HONOR.

03:58PM    3              THE COURT:    MS. GILG?

03:58PM    4              MS. GILG:    I HAVE NOTHING.

03:58PM    5              THE COURT:    MR. NICK?

03:58PM    6              MR. NICK:    I HAVE A COUPLE OF QUESTIONS BASED ON

03:58PM    7   THIS.

03:58PM    8                           RECROSS-EXAMINATION

03:58PM    9   BY MR. NICK:

03:58PM   10   Q.   MR. LAFFREDI, LET'S GO BACK TO THE ISSUE OF GIFTS.

03:58PM   11              MR. SIMEON:   OBJECTION, YOUR HONOR.    BEYOND THE

03:58PM   12   SCOPE.

03:58PM   13              THE COURT:    I DON'T THINK THIS WAS COVERED.

03:58PM   14              MR. NICK:    OH, IT WAS, YOUR HONOR, THE COVERAGE --

03:58PM   15   WHICH ASSETS CAN BE USED TO PAY FOR THE DEBTS WAS JUST COVERED,

03:58PM   16   AND I WANT TO ASK ONE SIMPLE QUESTION ON THAT TOPIC.

03:58PM   17              THE COURT:    WELL, THAT'S NOT GIFTS BUT GO AHEAD AND

03:58PM   18   ASK YOUR QUESTION.

03:58PM   19              MR. NICK:    ALL RIGHT.

03:58PM   20   Q.   CAN GIFTS BE USED, TAKEN FROM THE PERSON WHO THEY WERE

03:59PM   21   GIFTED TO, AND THEN USED TO PAY THE DEBTOR'S DEBT?

03:59PM   22   A.   ONE OF THE POWERS OF THE TRUSTEE IS TO BE ABLE TO BRING

03:59PM   23   BACK, CLAW BACK PROPERTY THAT WAS TRANSFERRED PRIOR TO THE

03:59PM   24   FILING.

03:59PM   25        SO DEPENDING ON IF THE GIFT WOULD FIT WITHIN THOSE



                                  UNITED STATES COURT REPORTERS
               LAFFREDI RECROSS BY MR. NICK                                     421


03:59PM    1   PARAMETERS, POSSIBLY.

03:59PM    2   Q.   AND WHAT ARE THOSE PARAMETERS?

03:59PM    3   A.   I DON'T KNOW OFF THE TOP OF MY HEAD.     I DON'T KNOW.

03:59PM    4   Q.   THANK YOU VERY MUCH.

03:59PM    5        NOTHING FURTHER.

03:59PM    6              MR. SIMEON:    NOTHING FURTHER FROM THE GOVERNMENT.

03:59PM    7              THE COURT:    ANYTHING FURTHER?

03:59PM    8              MS. GILG:    NO, YOUR HONOR.

03:59PM    9              THE COURT:    MAY THIS WITNESS BE EXCUSED?

03:59PM   10              MR. NICK:    YES, YOUR HONOR.

03:59PM   11              MR. SIMEON:    YES, YOUR HONOR.

03:59PM   12              THE COURT:    THANK YOU.   YOU'RE EXCUSED.

03:59PM   13              THE WITNESS:   THANK YOU, YOUR HONOR.

03:59PM   14              THE COURT:    AND THE GOVERNMENT HAS ANOTHER WITNESS

03:59PM   15   TO CALL?

03:59PM   16              MR. SCHENK:    YES, YOUR HONOR.   THE UNITED STATES

03:59PM   17   CALLS CHARLES GREENE.

04:00PM   18              THE COURT:    SIR, IF YOU WOULD COME FORWARD, PLEASE,

04:00PM   19   AND FACE OUR COURTROOM DEPUTY WHILE YOU RAISE YOUR RIGHT HAND,

04:00PM   20   SHE HAS A QUESTION FOR YOU.

04:00PM   21              THE WITNESS:   ALL RIGHT.

04:00PM   22        (GOVERNMENT'S WITNESS, CHARLES GREENE, WAS SWORN.)

04:00PM   23              THE WITNESS:   YES.

04:00PM   24              THE COURT:    PLEASE HAVE A SEAT HERE, SIR, AND MAKE

04:00PM   25   YOURSELF COMFORTABLE.



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                             422


04:00PM    1                 THE WITNESS:    SURE.

04:00PM    2                 THE COURT:    FEEL FREE TO ADJUST THE CHAIR AND THE

04:00PM    3   MICROPHONE AS YOU NEED.

04:00PM    4          I'LL ENCOURAGE YOU TO SPEAK DIRECTLY INTO THE MICROPHONE.

04:00PM    5          WHEN YOU ARE COMFORTABLE, WOULD YOU PLEASE STATE YOUR NAME

04:00PM    6   AND THEN SPELL IT, PLEASE.

04:00PM    7                 THE WITNESS:    YES, YOUR HONOR.    MY NAME IS

04:00PM    8   CHARLES GREENE.     C-H-A-R-L-E-S.       LAST NAME IS GREENE.

04:00PM    9   G-R-E-E-N-E.

04:00PM   10                 THE COURT:    THANK YOU.    COUNSEL.

04:00PM   11                 MR. SCHENK:    JUST ONE MOMENT, YOUR HONOR.       THANK

04:00PM   12   YOU.

04:00PM   13          (DISCUSSION OFF THE RECORD.)

04:00PM   14                               DIRECT EXAMINATION

04:00PM   15   BY MR. SCHENK:

04:00PM   16   Q.     GOOD AFTERNOON, MR. GREENE.       HOW ARE YOU?

04:01PM   17   A.     I'M WELL, THANK YOU.

04:01PM   18   Q.     WE HAVE NOT MET BEFORE THIS AFTERNOON; IS THAT RIGHT?

04:01PM   19   A.     THAT IS CORRECT.

04:01PM   20   Q.     I'M GOING TO ASK YOU SOME QUESTIONS, BUT BEFORE I DO,

04:01PM   21   THERE'S A BINDER OF DOCUMENTS IN FRONT OF YOU.          WOULD YOU

04:01PM   22   OPEN -- DO YOU SEE THE BINDER?

04:01PM   23   A.     THIS BINDER (INDICATING)?

04:01PM   24   Q.     YES.   DO YOU SEE A TAB MARKED EXHIBIT NUMBER 1 IN THAT

04:01PM   25   BINDER?



                                    UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                         423


04:01PM    1   A.   YES, I DO.

04:01PM    2   Q.   I'M GOING TO ASK YOU TO JUST TAKE A MOMENT AND LOOK

04:01PM    3   THROUGH EXHIBIT NUMBER 1 AND REFRESH YOUR MEMORY AND TELL ME IF

04:01PM    4   THAT DOCUMENT LOOKS FAMILIAR TO YOU AT ALL.

04:02PM    5   A.   IT DOES LOOK FAMILIAR TO ME.

04:02PM    6   Q.   IT DOES.   ARE YOU CURRENTLY EMPLOYED?

04:02PM    7   A.   SELF-EMPLOYED.

04:02PM    8   Q.   AND HOW ARE YOU EMPLOYED?

04:02PM    9   A.   I'M AN ATTORNEY.

04:02PM   10   Q.   WHAT AREAS DO YOU PRACTICE LAW?

04:02PM   11   A.   BANKRUPTCY LAW.

04:02PM   12   Q.   EXCLUSIVELY BANKRUPTCY?

04:02PM   13   A.   YES.

04:02PM   14   Q.   HOW LONG HAVE YOU PRACTICED BANKRUPTCY LAW?

04:02PM   15   A.   SINCE 1980, '81.

04:02PM   16   Q.   THERE ARE A FEW PARTIES IN BANKRUPTCY.        CREDITORS,

04:02PM   17   DEBTORS.    DO YOU REPRESENT DEBTORS OR ARE YOU A CHAPTER 7

04:02PM   18   TRUSTEE, OR HAVE YOU WORN SEVERAL HATS?

04:02PM   19   A.   I PRINCIPALLY IN MY CAREER HAVE REPRESENTED DEBTORS.       I

04:02PM   20   HAVE REPRESENTED A FEW CREDITORS IN THE LAST NUMBER OF YEARS.

04:02PM   21   Q.   OKAY.   HAVE YOU REPRESENTED THE KUBUROVICHES, MR. AND

04:03PM   22   MRS. KUBUROVICH?

04:03PM   23   A.   YES.

04:03PM   24   Q.   AND DID YOU REPRESENT THEM IN A PERSONAL BANKRUPTCY

04:03PM   25   FILING?



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                      424


04:03PM    1   A.   YES.

04:03PM    2   Q.   WHEN YOU ESTABLISH AN ATTORNEY-CLIENT RELATIONSHIP WITH

04:03PM    3   SOMEONE, SOMEONE COMES TO YOU AND IS THINKING ABOUT HIRING YOU

04:03PM    4   TO HELP THEM FILE BANKRUPTCY, WHAT IS INVOLVED IN THAT PROCESS?

04:03PM    5   NOT SPECIFICALLY MR. AND MRS. KUBUROVICH.     BUT JUST GENERALLY

04:03PM    6   WHAT HAPPENS?

04:03PM    7   A.   WELL, IT'S USUALLY INITIATED BY A PHONE CALL TO SCHEDULE

04:03PM    8   AN APPOINTMENT.

04:03PM    9   Q.   DO YOU TAKE NOTES ON THAT PHONE CALL?

04:03PM   10   A.   GENERALLY I DON'T.

04:03PM   11   Q.   OKAY.   DOES THAT PHONE CALL GO TO YOU OR DO YOU HAVE AN

04:03PM   12   ASSISTANT?

04:03PM   13   A.   OVER THE YEARS?

04:03PM   14   Q.   YES, OVER THE YEARS.     HAS YOUR PRACTICE CHANGED?

04:03PM   15   A.   WELL, I'VE ADOPTED THE PHILOSOPHY THAT I'M THE ATTORNEY,

04:03PM   16   AND SO I ANSWER MY OWN PHONE.    I'VE DONE THAT FOR ABOUT THE

04:03PM   17   LAST 15 OR 16 YEARS.   I'VE HAD A STAFF OF ONE OR TWO

04:03PM   18   SECRETARIES DURING MY ENTIRE CAREER, AND I PRESENTLY HAVE ONE.

04:04PM   19        BUT I THINK IT'S MORE EFFICIENT THAT IF A CALL COMES IN

04:04PM   20   FROM A PROSPECTIVE CLIENT, THAT I SPEAK TO THEM FIRST TO GET A

04:04PM   21   FEEL ARE THEY REALLY LOOKING FOR BANKRUPTCY?       AND THEN IF

04:04PM   22   APPROPRIATE, YOU KNOW, AN APPOINTMENT IS MADE.

04:04PM   23   Q.   OKAY.   SO DURING THE PHONE CALL, IS IT YOUR PRACTICE TO

04:04PM   24   TAKE NOTES WHEN YOU'RE TALKING TO SOMEONE BEFORE YOU'VE DECIDED

04:04PM   25   WHETHER THEY REALLY ARE GOING TO FILE BANKRUPTCY OR IF YOU'RE



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                      425


04:04PM    1   GOING TO REPRESENT THEM IN THE PROCESS, DO YOU TAKE NOTES ON

04:04PM    2   THIS INITIAL PHONE CALL?

04:04PM    3   A.   GENERALLY NOT.

04:04PM    4   Q.   OKAY.   IF THE CONVERSATION LEADS YOU TO CONCLUDE WE SHOULD

04:04PM    5   HAVE AN IN-PERSON MEETING?

04:04PM    6   A.   UH-HUH.

04:04PM    7   Q.   DO THEY GENERALLY COME TO YOUR OFFICE OR DO YOU GO TO

04:04PM    8   THEM?

04:04PM    9   A.   THEY GENERALLY COME TO MY OFFICE.

04:04PM   10   Q.   OKAY.   ARE THERE PAPERS THAT ARE CREATED DURING THAT

04:04PM   11   MEETING?

04:04PM   12   A.   WHEN YOU SAY "CREATED"?

04:04PM   13   Q.   DO YOU HAVE AN INTAKE FORM THAT YOU ASK THEM TO FILL OUT

04:04PM   14   OR THAT YOU FILL OUT WHEN YOU'RE HAVING A CONVERSATION WITH

04:05PM   15   THEM OR A DOCUMENT SOMEWHAT SIMILAR TO THAT?

04:05PM   16   A.   I DO NOT HAVE AN INTAKE FORM.    SOME ATTORNEYS DO, BUT I

04:05PM   17   DON'T.

04:05PM   18   Q.   OKAY.

04:05PM   19   A.   AND WHAT I DO ESSENTIALLY IS ASK THEM QUESTIONS CONCERNING

04:05PM   20   THE MAJOR TOPICS OF BANKRUPTCY ASSETS AND LIABILITIES.

04:05PM   21   Q.   OKAY.   DO YOU TAKE NOTES?

04:05PM   22   A.   SOMETIMES.

04:05PM   23   Q.   WHAT MAKES THE DIFFERENCE WHEN YOU TAKE NOTES AND WHEN YOU

04:05PM   24   DON'T?   IF YOU DON'T ALWAYS TAKE NOTES, WHY DON'T YOU IN THE

04:05PM   25   INSTANCES WHEN YOU --



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                         426


04:05PM    1   A.   IF IT BECOMES APPARENT TO ME EARLY ON IN THE

04:05PM    2   CONVERSATION -- WHEN I SAY THAT, I MEAN WITHIN THE FIRST 10 TO

04:05PM    3   15 MINUTES -- THAT THEY PROBABLY DON'T NEED A BANKRUPTCY

04:05PM    4   ATTORNEY, I'M NOT GOING TO BE TAKING NOTES.

04:05PM    5        BUT IF I CONCLUDE THAT MY SERVICES WOULD BE APPROPRIATE,

04:05PM    6   THEN I'LL GENERALLY BEGIN TAKING NOTES.

04:05PM    7   Q.   OKAY.   AFTER THAT FIRST MEETING, IF IT IS DECIDED THAT

04:06PM    8   THEY'RE GOING TO RETAIN YOU, DO YOU HAVE AN AGREEMENT OR LETTER

04:06PM    9   THAT YOU SIGN WITH YOUR CLIENT TO MEMORIALIZE THIS

04:06PM   10   ATTORNEY-CLIENT RELATIONSHIP?

04:06PM   11   A.   NORMALLY I DO.   I SEND OUT A LETTER CONFIRMING THE FEE

04:06PM   12   ARRANGEMENT AND THAT IT BROADLY OUTLINES THE PROCESS, AND THAT

04:06PM   13   -- I EMPHASIZE THAT WE HAVE TO GO TO COURT.        BANKRUPTCY IS NOT

04:06PM   14   A PROCESS PROVIDED.   THE ATTORNEY IS THE MOUTHPIECE.      I JUST

04:06PM   15   DON'T SHOW UP IN COURT BY MYSELF.    THEY HAVE TO PARTICIPATE.

04:06PM   16        AND I GENERALLY OUTLINE WHETHER IT'S CHAPTER 7, 13 OR 11,

04:06PM   17   I DO ALL TYPES OF BANKRUPTCY, WHAT THAT PROCESS CONSISTS OF AND

04:06PM   18   WHAT THEIR OBLIGATION IS TO SHOW UP IN COURT WITH ME AND TO

04:06PM   19   TESTIFY TO A TRUSTEE IF IT'S A CHAPTER 7 OR 13.

04:06PM   20        IF IT'S A CHAPTER 11, WHAT THAT REORGANIZATION PROCESS

04:07PM   21   INVOLVES.

04:07PM   22   Q.   AND AFTER THE ENGAGEMENT OR AGREEMENT LETTER HAS BEEN

04:07PM   23   SIGNED OR THEY'VE ACCEPTED THE FEE, HOW DO YOU GET THE

04:07PM   24   INFORMATION FROM THEM THAT YOU NEED TO COMPLETE THE PAPERWORK?

04:07PM   25   A.   WELL, OVER THE YEARS IT'S EITHER WITH THE INTERNET AN



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                    427


04:07PM    1   E-MAIL.   I'LL SEND THEM A QUESTIONNAIRE, AND IT WILL SAY THESE

04:07PM    2   ARE THE AREAS OF INFORMATION THAT I NEED IN ORDER TO PREPARE A

04:07PM    3   CHAPTER 7 OR A CHAPTER 13 OR A CHAPTER 11.

04:07PM    4        AND THEN I -- CUSTOMARILY I'LL MEET WITH THEM AFTER THEY

04:07PM    5   PROVIDE ME WITH THE INFORMATION TO GO OVER IF I HAVE QUESTIONS

04:07PM    6   CONCERNING IT OR IF THERE WERE ITEMS THAT THEY DIDN'T

04:07PM    7   UNDERSTAND AND THEY SIMPLY SAID, WE'LL DISCUSS WITH YOU,

04:07PM    8   MR. GREENE, WE'LL MEET WITH YOU, AND WE DON'T KNOW WHAT THE

04:07PM    9   APPROPRIATE ANSWER WILL BE.     SO THERE'S A FACE-TO-FACE MEETING

04:07PM   10   THAT TAKES PLACE.

04:07PM   11   Q.   OKAY.   IN THE EXAMPLE OF A CHAPTER 7 FILING, DO YOU

04:07PM   12   RECEIVE THE E-MAIL OR THE COMMUNICATION FROM THE CLIENT THAT

04:08PM   13   CONTAINS ANSWERS TO THE QUESTIONS AND THEN HAVE AN IN-PERSON

04:08PM   14   MEETING WITH THE CLIENT BEFORE YOU BEGIN FILLING OUT THE

04:08PM   15   PAPERWORK?

04:08PM   16   A.   NOT NECESSARILY.    SOME OF MY CHAPTER 7 CLIENTS THE

04:08PM   17   INFORMATION IS CLIENT -- IN MY OPINION IT'S COMPLETE, AND I

04:08PM   18   PREPARE A DRAFT OF THE CHAPTER 7 DOCUMENTATION, AND I FORWARD

04:08PM   19   THAT DRAFT TO THE CLIENT AND TELL THEM THIS IS AN INITIAL

04:08PM   20   DRAFT.    WE NEED TO MEET AND DISCUSS THE INFORMATION.

04:08PM   21   Q.   AND WHY DO YOU SEND THEM A DRAFT BEFORE YOU FILE IT?

04:08PM   22   A.   I THINK IT'S MORE EFFICIENT BECAUSE I'M TRYING TO OBTAIN

04:08PM   23   COMPLETENESS OF THE INFORMATION AND ALSO I WANT TO MEET WITH

04:08PM   24   THEM.    THEY HAVE TO SIGN THE CHAPTER 7 DOCUMENTS, OR WHATEVER

04:08PM   25   TYPE OF BANKRUPTCY IT IS, AND MY PRACTICE HAS BEEN TO HAVE



                                   UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                      428


04:08PM    1   THOSE DOCUMENTS SIGNED IN MY PRESENCE.

04:08PM    2        SO I DON'T SIMPLY SEND THEM A DRAFT AND THEN SAY CALL ME

04:09PM    3   AND TELL ME IT'S OKAY AND I AM GOING TO FILE IT.   THEY HAVE TO

04:09PM    4   SIGN THE DOCUMENTATION OF BANKRUPTCY.

04:09PM    5   Q.   AND SO YOU HAVE AT LEAST ONE IN-PERSON MEETING WITH EVERY

04:09PM    6   CLIENT THAT YOU FILE CHAPTER 7 BANKRUPTCIES; IS THAT FAIR?

04:09PM    7   A.   YES.

04:09PM    8   Q.   AND WHEN YOU SEND YOUR CLIENTS THE DRAFT, DO YOU EXPRESS

04:09PM    9   TO THEM THE IMPORTANCE OF THE CLIENT REVIEWING THE CONTENTS OF

04:09PM   10   THE DRAFT?

04:09PM   11   A.   YES.

04:09PM   12   Q.   WHY?

04:09PM   13   A.   WELL, I WANTED TO MAKE SURE THAT THE INFORMATION THAT

04:09PM   14   THEY'VE PROVIDED TO ME IS COMPLETE.    AND WHEN I USE THE WORD

04:09PM   15   "COMPLETE," TO THE EXTENT THAT THEY UNDERSTAND WHAT I'M

04:09PM   16   SEEKING.    I'M ASKING DO YOU -- IS YOUR ANSWER COMPLETE?   AND I

04:09PM   17   NEED TO MEET WITH YOU TO GO OVER THE DOCUMENTS SO YOU CAN SIGN

04:09PM   18   THEM.

04:09PM   19   Q.   OKAY.   AND WHEN YOU HAVE THIS MEETING, THE REVIEW OF THE

04:09PM   20   DRAFT MEETING --

04:09PM   21   A.   YES.

04:09PM   22   Q.   -- IS IT YOUR PRACTICE TO TAKE NOTES?

04:09PM   23   A.   SOMETIMES.

04:09PM   24   Q.   WHAT HELPS MAKE THAT DISTINCTION WHEN YOU DECIDE TO TAKE

04:10PM   25   NOTES OR ON THESE REVIEW OF DRAFTS WHEN YOU DECIDE NOT TO TAKE



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                         429


04:10PM    1   NOTES?   IS THERE AN EVENT OR A THING THAT HAPPENS THAT SAYS

04:10PM    2   THIS IS THE KIND OF MEETING I NEED TO TAKE NOTES ON?

04:10PM    3   A.   WELL, IN GOING OVER A DRAFT, IF THE CLIENT SAYS I DIDN'T

04:10PM    4   UNDERSTAND THAT QUESTION OR I'M NOT CERTAIN, MR. GREENE, IF

04:10PM    5   THAT'S THE INFORMATION YOU'RE SEEKING, I WILL MAKE A NOTE OF

04:10PM    6   THAT SO I'M AWARE OF THE CHANGE POSSIBLY OR THE ADDITION OF

04:10PM    7   INFORMATION BECAUSE I CAN'T REMEMBER IT ALL.

04:10PM    8   Q.   SURE.    DO YOU EVER GET QUESTIONS FROM YOUR CLIENTS IN

04:10PM    9   CHAPTER 7 BANKRUPTCY FILINGS OVER E-MAIL?

04:10PM   10   A.   YES.

04:10PM   11   Q.   AND DO YOU RESPOND TO THOSE QUESTIONS OVER E-MAIL?

04:10PM   12   A.   I TRY.

04:10PM   13   Q.   AND DO YOU SAVE THOSE E-MAILS?

04:10PM   14   A.   SOMETIMES.

04:11PM   15   Q.   WHAT --

04:11PM   16   A.   WELL, SOMETIMES I'M READING THE E-MAIL, AND I'VE GOT THE

04:11PM   17   DOCUMENT OUT THAT THEY'RE ASKING ME ABOUT, AND I PULL THE

04:11PM   18   DOCUMENT OUT, AND I JUST MAKE THE CHANGE.       IN OTHER WORDS, I

04:11PM   19   DON'T PRINT THE E-MAIL AND PUT IT IN THE FILE.       I'LL MAKE THAT

04:11PM   20   CHANGE BASED ON THE E-MAIL THAT THEY SEND ME.

04:11PM   21   Q.   HOW ABOUT YOUR SERVICE, YOUR INTERNET SERVICE PROVIDER, DO

04:11PM   22   THEY RETAIN YOUR E-MAILS?      HAS THAT CHANGED OVER TIME?

04:11PM   23                MS. GILG:    OBJECTION.   THIS CALLS FOR DISCOVERY,

04:11PM   24   YOUR HONOR.

04:11PM   25                THE COURT:   OVERRULED.



                                   UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                    430


04:11PM    1   BY MR. SCHENK:

04:11PM    2   Q.   YOU SAID YOU DON'T PRINT OUT THE E-MAILS?

04:11PM    3   A.   RIGHT.

04:11PM    4   Q.   SO I'M WONDERING IF THERE WASN'T A PRINTED COPY, DOES THAT

04:11PM    5   MEAN THERE WOULDN'T BE A COPY?

04:11PM    6   A.   I DON'T KNOW.

04:11PM    7   Q.   OKAY.    HAVE YOU EVER FILED A CHAPTER 7 PETITION FOR A

04:11PM    8   CLIENT WITHOUT HAVING THEM SIGN THE DOCUMENT IN FRONT OF YOU?

04:11PM    9   A.   NO.

04:11PM   10   Q.   HAVE YOU EVER FILED A CHAPTER 7 PETITION FOR A CLIENT

04:11PM   11   WITHOUT HAVING A MEETING WITH THEM IN PERSON WHERE YOU ASSURE

04:12PM   12   YOURSELF THAT THEY UNDERSTAND THE QUESTIONS AND PROVIDED

04:12PM   13   ACCURATE ANSWERS?

04:12PM   14   A.   YES.

04:12PM   15   Q.   YOU HAVE HAD THOSE FILINGS BEFORE?

04:12PM   16   A.   UH-HUH.

04:12PM   17   Q.   DESCRIBE THAT SITUATION TO ME, PLEASE?

04:12PM   18   A.   WELL, AN EXAMPLE WOULD BE WHAT I CALL AN EMERGENCY FILING.

04:12PM   19   AS AN EXAMPLE, DURING THE FINANCIAL CRISIS THAT HAPPENED

04:12PM   20   BETWEEN 2010 AND 2013, '14 WHERE PEOPLE'S HOMES WERE BEING

04:12PM   21   FORECLOSED ON, I WOULD LITERALLY GET A PHONE CALL, BY WAY OF AN

04:12PM   22   EXAMPLE, BY A CLIENT SAYING OUR HOME IS GOING TO BE FORECLOSED

04:12PM   23   ON TOMORROW AT 10:00 A.M., AND WE WERE GIVEN YOUR NAME BY

04:12PM   24   SOMEONE ELSE.    IT'S 3:30 P.M. AND WHAT CAN WE DO?

04:12PM   25        AND I'D EXPLAIN TO THEM THAT WHAT THE PROCESS IS, THAT



                                   UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                        431


04:12PM    1   THEY HAVE TO TAKE AN EDUCATION COURSE ON LINE.     IN ORDER TO

04:12PM    2   FILE AN EMERGENCY CASE, ALL WE NEED IS THE PETITION BECAUSE

04:13PM    3   THEN WHEN YOU FILE A PETITION IT STOPS FORECLOSURE.     IT'S

04:13PM    4   CALLED AN AUTOMATIC STAY.

04:13PM    5        AND I'LL ASK THE CLIENT I'M GOING TO SEND YOU THE PETITION

04:13PM    6   BASED ON THE INFORMATION THAT YOU GIVE ME, YOUR NAME, YOUR

04:13PM    7   ADDRESS, YOUR SOCIAL SECURITY NUMBERS, ET CETERA, I'M GOING TO

04:13PM    8   E-MAIL THIS TO YOU.   I WANT YOU TO SCAN IT WITH YOUR SIGNATURE

04:13PM    9   AND GET IT BACK TO ME.

04:13PM   10        AND ONCE I HAVE THAT SCAN OF YOUR SIGNATURE OR IF IT'S A

04:13PM   11   MARRIED COUPLE, THE TWO SIGNATURES, I WILL THEN FILE YOUR

04:13PM   12   PETITION, BUT I WANT THE HARD COPY SENT TO MY LAW OFFICE.

04:13PM   13   Q.   OTHER THAN THE EXAMPLE YOU GAVE OF AN EMERGENCY FILING TO

04:13PM   14   OBTAIN THE AUTOMATIC STAY, HAVE YOU EVER FILED A CHAPTER 7 ON

04:13PM   15   BEHALF OF A CLIENT WHERE YOU DID NOT HAVE AN IN-PERSON MEETING

04:13PM   16   WITH THAT CLIENT AND ASSURE YOURSELF THAT THEY UNDERSTOOD THE

04:13PM   17   QUESTIONS ON THE FORM AND THE ACCURATE -- THE IMPORTANCE OF THE

04:14PM   18   ACCURACY OF THEIR ANSWERS?

04:14PM   19   A.   I DON'T BELIEVE SO.

04:14PM   20   Q.   IN YOUR ANSWER DESCRIBING THIS EMERGENCY SITUATION, YOU

04:14PM   21   SAID THAT THE PERIOD OF TIME BETWEEN 2010 AND 2014 WHEN THERE

04:14PM   22   WERE A LOT OF HOME FORECLOSURES --

04:14PM   23   A.   UH-HUH.

04:14PM   24   Q.   DO YOU THINK THAT THE RECESSION MAY HAVE STARTED A COUPLE

04:14PM   25   YEARS EARLIER THAN THAT?      I'M KIND OF CURIOUS ABOUT THE DATE



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                    432


04:14PM    1   RANGE THAT YOU PICKED?

04:14PM    2   A.   WELL, YES, I DO THINK THAT THE RECESSION STARTED BEFORE

04:14PM    3   THEN.   I DO HAVE A NON-PROFESSIONAL INTEREST IN THE ECONOMY

04:14PM    4   ANYWAY.

04:14PM    5        BEGINNING IN 2009, 2009, 2010, IN SANTA CLARA COUNTY,

04:14PM    6   WHICH IS WHERE I GENERALLY PRACTICE -- LIMIT MY PRACTICE TO

04:14PM    7   CASES IN SANTA CLARA COUNTY, THAT THERE WAS A SEVERE, SEVERE

04:14PM    8   DOWNTURN, AN ECONOMIC DOWNTURN.

04:14PM    9   Q.   IT BECAME CLEAR ONLY IN 2009, IS THAT WHAT YOU'RE SAYING?

04:15PM   10   A.   WELL, THE CASE -- IF YOU WERE TO GO TO THE CLERK'S OFFICE

04:15PM   11   IN THIS BUILDING ON THE THIRD FLOOR WHERE THE BANKRUPTCY COURT

04:15PM   12   IS, AND YOU ASKED THEM A STATISTIC OF WHEN DID THE CASE LOAD

04:15PM   13   OVER THE LAST DECADE BEGIN TO GO UP?     I'M CERTAIN THEY'LL TELL

04:15PM   14   YOU '09, '10, '11, '12, '13.    I THINK THE BANKRUPTCIES

04:15PM   15   NATIONALLY CAPPED OUT IN 2013, 2014.

04:15PM   16   Q.   SO YOU'RE TALKING ABOUT KIND OF THE INCREASE IN BANKRUPTCY

04:15PM   17   FILINGS, NOT NECESSARILY WHEN THE GREAT RECESSION HAPPENED?

04:15PM   18   A.   CORRECT, YES.

04:15PM   19   Q.   THANK YOU.   IN THE DOCUMENT IN FRONT OF YOU, WOULD YOU

04:15PM   20   TURN TO WHAT IS NUMBER 1-3, THE THIRD PAGE OF EXHIBIT NUMBER 1.

04:15PM   21        AND IF WE COULD PUBLISH 1-3 TO THE JURY, YOUR HONOR.

04:15PM   22              THE COURT:    YES.

04:15PM   23   BY MR. SCHENK:

04:15PM   24   Q.   ON THE LEFT SIDE OF THE DOCUMENT THERE'S A DOCUMENT AND IN

04:15PM   25   THE MIDDLE OF THE PAGE THERE'S A SLASH S SLASH, AND THEN I



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                     433


04:15PM    1   THINK YOUR NAME; IS THAT CORRECT?

04:15PM    2   A.   THAT IS CORRECT.

04:15PM    3   Q.   IS IT YOUR PRACTICE TO FILE CHAPTER 7 PETITIONS

04:16PM    4   ELECTRONICALLY?

04:16PM    5   A.   WELL, BEGINNING IN 2005, I THINK, THE COURTS REQUIRED

04:16PM    6   MEMBERS OF THE BAR WHO PRACTICED BANKRUPTCY TO FILE

04:16PM    7   ELECTRONICALLY.

04:16PM    8   Q.   SO YOU FILED THIS PETITION ELECTRONICALLY; IS THAT RIGHT?

04:16PM    9   A.   I BELIEVE SO, YES, SIR.    YES, SIR.

04:16PM   10   Q.   AND ABOVE THE BOX THAT IS NOW HIGHLIGHTED ON THE SCREEN,

04:16PM   11   IS THERE ALSO A SLASH S SLASH FOR THE TWO NAMES OF THE DEBTORS?

04:16PM   12   DO YOU SEE THAT?

04:16PM   13   A.   YES, I DO.

04:16PM   14   Q.   DO YOU HAVE IN YOUR OFFICE A WET INK VERSION OF THIS PIECE

04:16PM   15   OF PAPER, THIS PAGE?

04:16PM   16   A.   I DO NOT.

04:16PM   17   Q.   WHY NOT?

04:16PM   18   A.   IT'S MY PRACTICE, MY BUSINESS PRACTICE THAT I DESTROY OR

04:16PM   19   SHRED MY BANKRUPTCY FILES AFTER GENERALLY THREE YEARS AFTER A

04:16PM   20   CASE IS FILED, AND I DO THAT FOR TWO REASONS.      ONE IS ECONOMIC.

04:17PM   21   TO STORE FILES IS COSTLY.

04:17PM   22        BUT THE OTHER MORE PERTINENT, I THINK, IS THE BANKRUPTCY

04:17PM   23   COURT WITH THE ELECTRONIC FILING SYSTEM MAINTAINS IN PERPETUITY

04:17PM   24   THE FILINGS, ALL OF THE DOCUMENTS THAT AN ATTORNEY WOULD FILE

04:17PM   25   WITH THE COURT.



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                      434


04:17PM    1   Q.   DO YOU LINK YOUR DESTRUCTION DATE TO THE DATE THAT THE

04:17PM    2   PETITION IS FILED, NOT THE DATE OF DISCHARGE?

04:17PM    3   A.   I DO BOTH ACTUALLY.

04:17PM    4        IN SOME OF MY FILES IN CHAPTER 7 IT WILL BE THREE YEARS

04:17PM    5   FROM THE DISCHARGE DATE, AND I SO STATE THAT TO THE CLIENT.

04:17PM    6        IN OTHERS WHERE CASES INVOLVING MY WORK AS THE BANKRUPTCY

04:17PM    7   ATTORNEY AS OPPOSED TO WHAT IS CALLED THE SPECIAL COUNSEL

04:17PM    8   HANDLING ADVERSARY PROCEEDINGS, IF THOSE ADVERSARY PROCEEDINGS

04:17PM    9   ARE CONTINUING FOR AN EXTENDED PERIOD OF TIME, I DON'T MAINTAIN

04:17PM   10   MY FILES.   I GO BACK TO THE FACT THAT THE ELECTRONIC CORE

04:18PM   11   FILING SYSTEM, ECF, HAS ALL OF THE RECORDS THAT I WOULD HAVE TO

04:18PM   12   RECALL, IF YOU WILL, OF CLIENTS OF MR. GREENE.      I NEED A COPY

04:18PM   13   OF THE DOCUMENTS THAT YOU FILED ON MY BEHALF.

04:18PM   14   Q.   SO IF THE DOCKET HAS ADVERSARY PROCEEDINGS, YOU DESTROY

04:18PM   15   THREE YEARS AFTER THE PETITION?

04:18PM   16   A.   NORMALLY I DO THAT, YES, SIR.

04:18PM   17   Q.   BUT IF IT HAS NO ADVERSARY PROCEEDINGS, YOU WAIT UNTIL

04:18PM   18   THERE'S DISCHARGE?

04:18PM   19   A.   CORRECT.

04:18PM   20   Q.   PLUS THREE?

04:18PM   21   A.   YES, SIR.

04:18PM   22   Q.   SO IN THIS CASE DO YOU HAVE FILES STILL?

04:18PM   23   A.   NO, SIR, I DO NOT.

04:18PM   24   Q.   I WOULD LIKE YOU NOW TO TURN TO TAB 40.       I THINK IT MIGHT

04:18PM   25   BE IN THE SECOND BINDER.



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                       435


04:18PM    1   A.   I HAVE ONE BINDER IN FRONT OF ME.

04:18PM    2                THE COURT:    YOU JUST HAVE ONE BINDER?

04:18PM    3                THE WITNESS:    YES, SIR.

04:18PM    4                MR. SCHENK:    YOUR HONOR, MAY I APPROACH?

04:18PM    5                THE COURT:    YES.

04:18PM    6                THE CLERK:    AND THAT WAS ADMITTED, YOUR HONOR.    THAT

04:18PM    7   WAS ADMITTED.

04:19PM    8                MR. SCHENK:    OH, I THINK IT'S ON THE CART.   SORRY.

04:19PM    9                THE WITNESS:    TAB 4-0?

04:19PM   10   BY MR. SCHENK:

04:19PM   11   Q.   YES, SIR.

04:19PM   12   A.   I HAVE THAT IN FRONT OF ME.

04:19PM   13                MR. SCHENK:    YOUR HONOR, I THINK EXHIBIT 40 WAS

04:19PM   14   ADMITTED EARLIER PURSUANT TO STIPULATION OF THE PARTIES.

04:19PM   15                THE COURT:    YES, AND IT MAY BE PUBLISHED.

04:19PM   16                MR. SCHENK:    THANK YOU, YOUR HONOR.

04:19PM   17        IF WE COULD PUBLISH EXHIBIT 40.

04:20PM   18   Q.   DO YOU RECOGNIZE THIS LETTER?

04:20PM   19   A.   YES.    IT'S ON MY LETTERHEAD, AND IT BEARS MY SIGNATURE.

04:20PM   20   Q.   OKAY.    ONE THING I NOTICED, I JUST WANTED TO ASK YOU

04:20PM   21   ABOUT, THE SUITE NUMBER, I THINK THE ADDRESS IS THE SAME FOR

04:20PM   22   YOU, BUT IF YOU COMPARE 1-3 AND EXHIBIT 40, THE SUITE CHANGED.

04:20PM   23        THAT'S STILL YOU; RIGHT?      YOU CHANGED OFFICES I PRESUME?

04:20PM   24   A.   THAT'S STILL ME.       THE LANDLORD MOVED US FROM ONE SUITE TO

04:20PM   25   ANOTHER.



                                   UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                     436


04:20PM    1   Q.   DID YOU WRITE THIS ON BEHALF OF YOUR REPRESENTATION OF THE

04:20PM    2   KUBUROVICHES, MR. AND MRS. KUBUROVICH?

04:20PM    3   A.   YES.

04:20PM    4   Q.   AND IT LISTS IN THE REGARDING LINE A CASE NUMBER THAT'S

04:20PM    5   10-55471.    IS THAT THE CASE NUMBER FOR THE CHAPTER 7 BANKRUPTCY

04:20PM    6   PETITION THAT YOU ASSISTED IN THE FILING?

04:20PM    7   A.   CORRECT.

04:20PM    8   Q.   AND WHO IS CAROL WU?

04:20PM    9   A.   SHE WAS A BANKRUPTCY TRUSTEE, AND SHE WAS THE TRUSTEE IN

04:21PM   10   THIS PARTICULAR CHAPTER 7 CASE.

04:21PM   11   Q.   OKAY.    SO THAT'S THE PRIVATE CITIZEN, NOT SOMEONE AT THE

04:21PM   12   U.S. TRUSTEE'S OFFICE?

04:21PM   13   A.   CORRECT.

04:21PM   14   Q.   BUT THE PRIVATE CITIZEN WHO LOOKS FOR ASSETS IF YOU WILL?

04:21PM   15   A.   WELL, IN BANKRUPTCY CASES IN CHAPTER 7, THE COURT, THE

04:21PM   16   BANKRUPTCY COURT HAS A PANEL OF PERSONS THAT ARE TRUSTEES IN

04:21PM   17   CHAPTER 7, AND MS. WU WAS ONE OF THOSE PERSONS.

04:21PM   18   Q.   OKAY.    AND WHY DID YOU SEND HER THIS LETTER?

04:21PM   19   A.   INDEPENDENT OF READING THE LETTER, I DON'T KNOW.   I'M NOT

04:21PM   20   SURE I UNDERSTAND YOUR QUESTION.

04:21PM   21   Q.   WE CAN WALK THROUGH THE LETTER IF THAT WOULD BE EASIER.

04:21PM   22   THE FIRST SENTENCE SAYS THAT YOU REPRESENT THE KUBUROVICHES,

04:21PM   23   MR. BATZI.    DID YOU KNOW MR. KUBUROVICH ALSO BY THE NAME OF

04:21PM   24   BATZI?

04:21PM   25   A.   I DID.



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                       437


04:21PM    1   Q.    YOU RECENTLY LEARNED OF AN OVERSEAS BANK ACCOUNT OF HIS

04:22PM    2   THAT WAS IN EXISTENCE AT THE TIME OF THE CHAPTER 7 FILING AND

04:22PM    3   THEN YOU REFERENCE THE DATE IN MAY OF 2010?

04:22PM    4   A.    CORRECT.

04:22PM    5   Q.    AND I'M CURIOUS ABOUT THE WORDS "RECENTLY LEARNED."

04:22PM    6         WHY DID YOU WRITE THAT?

04:22PM    7   A.    I DON'T KNOW.    THIS IS FOUR AND A HALF YEARS AGO.

04:22PM    8   Q.    WOULD YOU HAVE WRITTEN THAT FOR ANY OTHER REASON THAN

04:22PM    9   MR. KUBUROVICH TOLD YOU I RECENTLY LEARNED OF THIS BANK

04:22PM   10   ACCOUNT?

04:22PM   11              MS. GILG:    OBJECTION.    IT CALLS FOR SPECULATION.

04:22PM   12              THE COURT:    OVERRULED.

04:22PM   13              THE WITNESS:    I WOULD SAY THAT MR. KUBUROVICH CALLED

04:22PM   14   ME OR CONTACTED ME.

04:22PM   15   BY MR. SCHENK:

04:22PM   16   Q.    RIGHT.   AND HE WOULD HAVE TOLD YOU WHAT IN ORDER FOR YOU

04:22PM   17   TO WRITE THIS SENTENCE?

04:22PM   18              MS. GILG:    OBJECTION.    IT CALLS FOR SPECULATION.

04:22PM   19              THE COURT:    IN THE COURSE OF YOUR PRACTICE IF YOU

04:22PM   20   COULD ANSWER THE QUESTION.    IN THE COURSE OF YOUR PRACTICE, IF

04:23PM   21   YOU WROTE THIS LETTER, WHY WOULD YOU HAVE WRITTEN THIS LETTER

04:23PM   22   IN THE COURSE OF YOUR PRACTICE?

04:23PM   23              THE WITNESS:    IN THE COURSE OF MY PRACTICE THIS

04:23PM   24   LETTER WOULD HAVE BEEN WRITTEN BECAUSE MR. KUBUROVICH CONTACTED

04:23PM   25   ME.   I DON'T THINK I WOULD HAVE HAD INDEPENDENT KNOWLEDGE



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                         438


04:23PM    1   SOMEHOW OF A BANK ACCOUNT IN LIECHTENSTEIN.

04:23PM    2   BY MR. SCHENK:

04:23PM    3   Q.   OKAY.    WOULD YOU HAVE WRITTEN THAT YOUR CLIENT RECENTLY

04:23PM    4   LEARNED OF A BANK ACCOUNT IF YOUR CLIENT HAD KNOWN ABOUT IT FOR

04:23PM    5   YEARS OR WOULD YOUR CLIENT HAVE HAD TO TELL YOU "I'VE RECENTLY

04:23PM    6   REMEMBERED I HAD THIS ACCOUNT OR LEARNED I HAD THIS ACCOUNT,"

04:23PM    7   AND THAT'S WHY YOU WROTE IT IN THE LETTER?

04:23PM    8                MS. GILG:    OBJECTION.    IT CALLS FOR SPECULATION.

04:23PM    9                THE COURT:    SUSTAINED.   I'LL SUSTAIN THE OBJECTION

04:23PM   10   TO THE FORM OF THE QUESTION.       I THINK IT WAS COMPOUND AS WELL.

04:23PM   11                MR. SCHENK:   OKAY.

04:23PM   12   Q.   YOUR SECOND SENTENCE IN THE FIRST PARAGRAPH DESCRIBES THE

04:23PM   13   TIMING OF WHEN MR. KUBUROVICH LEARNED OF AN ACCOUNT; IS THAT

04:23PM   14   RIGHT?

04:23PM   15   A.   WELL, YES.    I'M NOT CERTAIN.      I MEAN, WHEN A CLIENT CALLS

04:24PM   16   AND HYPOTHETICALLY IF A CLIENT CALLS AND SAYS I RECENTLY

04:24PM   17   LEARNED, I DON'T GENERALLY SAY WAS THAT A DAY AGO OR A WEEK AGO

04:24PM   18   OR TWO WEEKS AGO.    THEY'RE SAYING TO ME, MR. GREENE, I RECENTLY

04:24PM   19   LEARNED.   OKAY.

04:24PM   20   Q.   AND YOU ARE JUST TRANSMITTING THAT INFORMATION TO THE

04:24PM   21   TRUSTEE?

04:24PM   22   A.   CORRECT.

04:24PM   23   Q.   AND THE LETTER WAS WRITTEN IN 2014, IN MAY OF 2014, ABOUT

04:24PM   24   FOUR YEARS AFTER THE PETITION WAS FILED?

04:24PM   25   A.   CORRECT.



                                   UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                      439


04:24PM    1   Q.    IS IT SIGNIFICANT FOR THE FILING IF THIS INFORMATION WAS

04:24PM    2   RECENTLY LEARNED?    DOES THAT HAVE AN EFFECT ON THE PETITION?

04:24PM    3   IS THAT AN IMPORTANT FACT THAT YOU WOULD WANT TO NOTE IN THE

04:24PM    4   LETTER?

04:24PM    5   A.    NO.

04:24PM    6   Q.    IT WOULD BE FINE IF MR. KUBUROVICH KNEW ABOUT THIS ACCOUNT

04:24PM    7   FOR FOUR YEARS BUT JUST IN MAY OF 2014 LET MS. WU KNOW ABOUT

04:25PM    8   IT?

04:25PM    9   A.    WELL, HE LET ME KNOW ABOUT IT, AND I COMMUNICATED VIA THIS

04:25PM   10   LETTER TO MS. WU THIS INFORMATION.

04:25PM   11   Q.    I'M SORRY, I THINK MY QUESTION WAS NOT CLEAR.

04:25PM   12         IN THE LETTER THAT YOU WROTE TO MS. WU, THE TRUSTEE --

04:25PM   13   A.    UH-HUH.

04:25PM   14   Q.    -- THAT YOUR CLIENT RECENTLY LEARNED OF A BANK ACCOUNT,

04:25PM   15   AND MY QUESTION IS, AND THIS LETTER WAS SENT FOUR YEARS AFTER

04:25PM   16   THE PETITION WAS FILED; IS THAT CORRECT?

04:25PM   17   A.    CORRECT.

04:25PM   18   Q.    IF YOU HAD WRITTEN THIS LETTER SAYING MY CLIENT HAS KNOWN

04:25PM   19   ABOUT THIS BANK ACCOUNT FOR FOUR YEARS, BUT I'M JUST NOW

04:25PM   20   DISCLOSING IT TO YOU, WOULD THAT HAVE HAD AN EFFECT ON THE

04:25PM   21   BANKRUPTCY PETITION OR THE FILING?

04:25PM   22   A.    IT COULD HAVE, BUT THAT WOULD HAVE BEEN FROM MS. WU.

04:25PM   23   Q.    FROM THE PERSPECTIVE OF THE TRUSTEE?

04:25PM   24   A.    YES.

04:25PM   25   Q.    WHY?



                                   UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                    440


04:25PM    1   A.   I DON'T KNOW.

04:25PM    2   Q.   YOU DON'T KNOW WHY IT WOULD HAVE MATTERED TO HER TO LEARN

04:25PM    3   ABOUT A BANK ACCOUNT FOUR YEARS LATER?

04:25PM    4   A.   WELL, THE WAY YOU'RE PHRASING THE QUESTION, MS. WU WOULD

04:26PM    5   HAVE HAD AN OBLIGATION IF SHE HAS BEEN INFORMED THAT THERE IS A

04:26PM    6   BANK ACCOUNT OR AN ASSET.     SHE HAS AN OBLIGATION AS A TRUSTEE

04:26PM    7   TO LIQUIDATE THAT, IN OTHER WORDS, TO COLLECT THE MONEY, AND

04:26PM    8   THEN NOTIFY CREDITORS THAT SHE'S HOLDING MONEY THAT SHOULD BE

04:26PM    9   DISTRIBUTED TO CREDITORS IN PARTIAL PAYMENT OF THEIR CLAIMS.

04:26PM   10        I DON'T KNOW IF THAT ANSWERS YOUR QUESTION.

04:26PM   11   Q.   THANK YOU.   COULD WE NOW GO DOWN TO THE THIRD PARAGRAPH OF

04:26PM   12   THE LETTER.   IT BEGINS "ENCLOSED."

04:26PM   13   A.   YES.

04:26PM   14   Q.   DO YOU SEE THAT SENTENCE?

04:26PM   15   A.   I DO.

04:26PM   16   Q.   SO ENCLOSED IS A CHECK FOR JUST OVER $1,000.    DO YOU SEE

04:26PM   17   THAT?

04:26PM   18   A.   I DO.

04:26PM   19   Q.   AND DO YOU KNOW WHAT THE BALANCE IN THE ACCOUNT WAS IN

04:26PM   20   2010?

04:26PM   21   A.   I HAVE NO RECOLLECTION OF THAT, NO, SIR.

04:26PM   22   Q.   WOULD IT MAKE A DIFFERENCE TO LET THE TRUSTEE KNOW THE

04:26PM   23   BALANCE ON THE DATE IN MAY OF 2014 VERSUS IN MAY OF 2010 WHEN

04:27PM   24   THE PETITION WAS FILED?

04:27PM   25   A.   THAT WOULD BE UP TO MS. WU.



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                     441


04:27PM    1        NORMALLY TRUSTEES, AT LEAST MY PRACTICE, WILL ASK THE

04:27PM    2   DEBTOR OR DEBTOR'S COUNSEL TO PROVIDE TO THEM A COPY OF A BANK

04:27PM    3   STATEMENT CONTEMPORANEOUSLY WITH THE FILING OF THE PETITION.

04:27PM    4   Q.   I'M SORRY TO INTERRUPT.

04:27PM    5   A.   NO.

04:27PM    6   Q.   WHY DO YOU WANT A STATEMENT THAT ACTUALLY SHOWS THE

04:27PM    7   BALANCE AT THE TIME OF FILING AS OPPOSED TO AT THE TIME THAT

04:27PM    8   SOMEONE REMEMBERS THAT THEY HAVE A BANK ACCOUNT?

04:27PM    9   A.   WELL, AGAIN, IT'S IMPORTANT TO THE TRUSTEE, NOT

04:27PM   10   NECESSARILY TO COUNSEL, IT'S IMPORTANT TO THE TRUSTEE SO THE

04:27PM   11   TRUSTEE -- THERE'S A DIFFERENCE BETWEEN THE AMOUNT THAT'S BEING

04:27PM   12   REMITTED, IN THIS INSTANCE $1,025, VERSUS IF THERE WAS MORE IN

04:27PM   13   THE ACCOUNT, MS. WU AS THE TRUSTEE SHOULD HAVE SAID PROVIDE TO

04:28PM   14   ME, MR. GREENE, FROM YOUR CLIENT A COPY OF THE BANK STATEMENT

04:28PM   15   OF THAT TIMEFRAME OR THERE ARE INSTANCES WHERE THE TRUSTEE WILL

04:28PM   16   GO DIRECTLY TO THE BANK.      I'M MORE FAMILIAR WITH DOMESTIC

04:28PM   17   BANKS.    THE TRUSTEE WILL GO TO A BANK OF AMERICA OR A WELLS

04:28PM   18   FARGO AND SAY I'M THE TRUSTEE AND I WOULD LIKE TO KNOW WHAT WAS

04:28PM   19   IN ACCOUNT 1234 AS OF THIS DATE.

04:28PM   20   Q.   YOU SAID IT WOULD BE IMPORTANT, THE DIFFERENCE IN

04:28PM   21   BALANCES --

04:28PM   22   A.   RIGHT.

04:28PM   23   Q.   -- YOU SAID IT WOULD BE IMPORTANT TO THE TRUSTEE BUT NOT

04:28PM   24   TO YOU.    I AM CURIOUS WHY WOULDN'T THAT BE A FACT THAT YOU

04:28PM   25   WOULD WANT TO KNOW ALSO AS A LAWYER REPRESENTING A BANKRUPTCY



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                       442


04:28PM    1   PETITIONER?

04:28PM    2   A.   I DON'T KNOW FROM THIS CASE, BUT NORMALLY OR CUSTOMARILY I

04:28PM    3   WOULD AT LEAST INQUIRE AND ASK MY CLIENT HOW MUCH WAS IN THE

04:28PM    4   ACCOUNT AS OF THE DATE OF THE PETITION.

04:28PM    5   Q.   AND HOW ABOUT WHEN YOU WERE HAVING THE DISCUSSION WITH

04:28PM    6   YOUR CLIENT IN ADVANCE OF FILING THE FIRST PETITION.

04:28PM    7        WOULD YOU HAVE ASKED "TELL ME ALL OF YOUR BANK ACCOUNTS"?

04:28PM    8   A.   YES.

04:29PM    9   Q.   AND YOU'VE NOW IN THIS INSTANCE HAD CAUSE TO WRITE A

04:29PM   10   LETTER UPDATING INFORMATION THAT WAS PROVIDED IN THE FIRST

04:29PM   11   PETITION; IS THAT RIGHT?

04:29PM   12   A.   THAT'S CORRECT.

04:29PM   13   Q.   SO WOULD YOU WONDER IF THE CLIENT TOLD YOU EVERYTHING BACK

04:29PM   14   IN 2010?

04:29PM   15   A.   WELL, I --

04:29PM   16               MR. NICK:    OBJECTION.   IT CALLS FOR SPECULATION.

04:29PM   17               THE COURT:   OVERRULED.

04:29PM   18               THE WITNESS:   I'VE HAD A LITTLE OVER 4600 CLIENTS IN

04:29PM   19   MY CAREER, AND I HAVE A BELIEF THAT MOST OF MY CLIENTS, OR

04:29PM   20   CLIENTS IN GENERAL, TELL THE TRUTH.      WHEN I SAY TELL ME TO THE

04:29PM   21   BEST OF YOUR RECOLLECTION, DO YOU HAVE BANK ACCOUNTS BECAUSE IN

04:29PM   22   THE PETITION THERE'S A SCHEDULE OF ASSETS WHICH INCLUDES BANK

04:29PM   23   ACCOUNTS.

04:29PM   24        SO IF A CLIENT SAYS I HAVE AN ACCOUNT AT BANK A, B, AND C,

04:29PM   25   I'LL SAY TO THE CLIENT CAN YOU RECALL ANY OTHERS?



                                  UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                      443


04:30PM    1          IF LATER IN THE PROCEEDING THE CLIENT SAYS I HAVE ANOTHER

04:30PM    2   BANK ACCOUNT AT BANK D OR E OR F, I GENERALLY DON'T SAY WHY

04:30PM    3   DIDN'T YOU TELL ME THAT AT THE START BECAUSE I THINK PEOPLE'S

04:30PM    4   MEMORIES AREN'T AS CLEAR AS SOME PEOPLE MAY THINK THAT THEY

04:30PM    5   ARE.

04:30PM    6   Q.     AND RELYING ON THAT, THAT YOU BELIEVE YOUR CLIENTS ARE

04:30PM    7   HONEST AND THAT IF YOU ASK THEM A QUESTION, TELL ME ABOUT YOUR

04:30PM    8   BANK ACCOUNTS, YOU RELY ON THE HONESTY THAT THEY PROVIDE TO

04:30PM    9   YOU, I HAVE A BANK ACCOUNT AS YOU SAID AT A, B, AND C, AND YOUR

04:30PM   10   SYSTEM OF ATTORNEY-CLIENT RELATIONSHIPS WOULD COMPLETELY BREAK

04:30PM   11   DOWN IF YOU HAD TO DO DUE DILIGENCE ON EVERY QUESTION YOU ASK

04:30PM   12   AND EVERY ANSWER THEY PROVIDED; RIGHT?

04:30PM   13   A.     IT WOULD BE VERY, VERY LABORIOUS, AND IT WOULD BE VERY

04:30PM   14   EXPENSIVE.

04:30PM   15   Q.     MAYBE ONE PETITION A YEAR.     YOU WOULDN'T HAVE 6,000

04:31PM   16   CLIENTS, YOU WOULD HAVE 21 CLIENTS?

04:31PM   17   A.     YES.

04:31PM   18   Q.     AND I NEED TO GO BACK.     EXHIBITS 2, 3, AND 4, THEY'VE BEEN

04:31PM   19   ADMITTED INTO EVIDENCE AND I'M WONDERING -- I'LL GIVE YOU AN

04:31PM   20   OPPORTUNITY TO LOOK AT THEM.

04:31PM   21   A.     2, 3, AND 4?

04:31PM   22   Q.     YES, SIR.

04:31PM   23   A.     ALL RIGHT.   I'VE LOOKED AT THOSE.

04:31PM   24   Q.     WERE THOSE AMENDMENTS FILED FOR MR. AND MRS. KUBUROVICH'S

04:31PM   25   BANKRUPTCY PETITION?



                                     UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                      444


04:31PM    1   A.   NUMBER 2 IS AN AMENDED SCHEDULE B AS IN BOY; NUMBER 3 IS

04:31PM    2   AN AMENDED STATEMENT OF FINANCIAL AFFAIRS; AND, NUMBER 4 IS

04:31PM    3   ANOTHER AMENDED SCHEDULE B AS IN BOY.

04:31PM    4   Q.   AND JUST FOR COMPLETENESS, IF YOU WOULD LOOK AT PAGE 2-5

04:32PM    5   YOU'LL SEE ANOTHER SCHEDULE THAT WAS AMENDED.       THEY WERE JUST

04:32PM    6   ALL PUT TOGETHER.

04:32PM    7   A.   YES, THAT'S SCHEDULE I.

04:32PM    8   Q.   SO 2, 3, AND 4 ARE AMENDMENTS FILED ON BEHALF OF THE

04:32PM    9   KUBUROVICHES FOR THE ORIGINAL PETITION THAT'S EXHIBIT NUMBER 1?

04:32PM   10   A.   YES, THAT'S CORRECT.

04:32PM   11   Q.   AND WERE YOU THEIR LAWYER FOR THE AMENDMENTS ALSO?

04:32PM   12   A.   YES, I WAS.

04:32PM   13   Q.   AND DOES THE SAME PROCEDURE WORK, THAT IS, THEY SIGN IN

04:32PM   14   FRONT OF YOU AND YOU ONLY SUBMIT THE AMENDMENTS AFTER YOU HAVE

04:32PM   15   A WET SIGNATURE?

04:32PM   16   A.   THAT'S CORRECT.

04:32PM   17   Q.   AND DO YOU HAVE THE SAME KIND OF CONVERSATIONS WITH YOUR

04:32PM   18   CLIENTS ABOUT THE ACCURACY OF THE INFORMATION AND AMENDMENTS

04:32PM   19   BEFORE YOU FILE AN AMENDMENT?

04:32PM   20   A.   YES.

04:32PM   21   Q.   OKAY.

04:32PM   22                MR. SCHENK:   NO FURTHER QUESTIONS.    THANK YOU, YOUR

04:32PM   23   HONOR.

04:32PM   24                THE COURT:    THANK YOU.   I THINK WHAT I'LL DO IS TAKE

04:32PM   25   OUR EVENING RECESS AT THIS TIME AND THEN WE'LL ENGAGE



                                   UNITED STATES COURT REPORTERS
               GREENE DIRECT BY MR. SCHENK                                       445


04:33PM    1   CROSS-EXAMINATION.

04:33PM    2        LADIES AND GENTLEMEN, AS I INDICATED -- YOU CAN STAND

04:33PM    3   DOWN, MR. GREENE.    I'M GOING TO ASK YOU AND EXTEND AN

04:33PM    4   INVITATION FOR YOU TO RETURN THIS FRIDAY AT 9:00 A.M.

04:33PM    5                THE WITNESS:   WELL, YOUR HONOR, I HAVE A MEDICAL

04:33PM    6   APPOINTMENT FOR A CT SCAN AT STANFORD UNIVERSITY.

04:33PM    7                THE COURT:   LET'S -- WHY DON'T WE HAVE YOU STAND

04:33PM    8   DOWN FOR JUST A MOMENT AND STAY IN THE COURTROOM HERE, AND I'LL

04:33PM    9   LET YOU TALK WITH THE LAWYERS ABOUT THAT.

04:33PM   10                THE WITNESS:   ALL RIGHT.

04:33PM   11                THE COURT:   WE'RE NEXT SCHEDULED TO BE IN SESSION

04:33PM   12   FRIDAY MORNING, LADIES AND GENTLEMEN, FRIDAY MORNING AT 9:00

04:33PM   13   A.M. AND IF YOU COULD COLLECT YOURSELVES AGAIN DOWNSTAIRS, OUR

04:33PM   14   COURTROOM DEPUTY WILL BRING YOU UP.

04:33PM   15        AND WE'RE NOT IN SESSION TOMORROW AS YOU RECALL.

04:33PM   16        BUT BEFORE -- OH, HAVE A SEAT, MR. GREENE.     THANK YOU.

04:33PM   17                THE WITNESS:   YES, YOUR HONOR.

04:33PM   18                THE COURT:   I DO WANT TO READ TO YOU A CAUTIONARY

04:33PM   19   INSTRUCTION REGARDING OUR FIRST EVENING RECESS.     PARDON ME.

04:33PM   20   EXCUSE ME.

04:34PM   21        I WILL READ THIS TO YOU, AND AS WE CONCLUDE EACH DAY I'M

04:34PM   22   GOING TO REMIND YOU OF WHAT I WILL CALL "THE ADMONITION."        WHEN

04:34PM   23   I SAY "ADMONITION" I'M REFERRING TO THIS INSTRUCTION.

04:34PM   24        WE'RE ABOUT TO TAKE OUR EVENING BREAK AND REMEMBER UNTIL

04:34PM   25   THE TRIAL IS OVER DO NOT DISCUSS THIS CASE WITH ANYONE,



                                   UNITED STATES COURT REPORTERS
                                                                              446


04:34PM    1   INCLUDING YOUR FELLOW JURORS, MEMBERS OF YOUR FAMILY, PEOPLE

04:34PM    2   INVOLVED IN THE TRIAL OR ANYONE ELSE AND DO NOT ALLOW OTHERS TO

04:34PM    3   DISCUSS THE CASE WITH YOU.

04:34PM    4       THIS INCLUDES DISCUSSING THE CASE IN PERSON, IN WRITING,

04:34PM    5   BY PHONE OR ELECTRONIC MEANS VIA E-MAIL, VIA TEXT MESSAGING OR

04:34PM    6   ANY INTERNET CHAT ROOM, BLOG, WEBSITE, OR APPLICATION INCLUDING

04:34PM    7   BUT NOT LIMITED TO FACEBOOK, YOUTUBE, TWITTER, INSTAGRAM,

04:34PM    8   LINKEDIN, SNAPCHAT OR OTHER FORMS OF SOCIAL MEDIA.

04:34PM    9       IF ANYONE TRIES TO COMMUNICATE WITH YOU ABOUT THE CASE,

04:34PM   10   PLEASE LET ME KNOW ABOUT IT IMMEDIATELY.    DO NOT READ, WATCH,

04:34PM   11   OR LISTEN TO ANY NEWS REPORTS OR OTHER ACCOUNTS ABOUT THE TRIAL

04:35PM   12   OR ANYONE ASSOCIATED WITH IT INCLUDING ANY ONLINE INFORMATION.

04:35PM   13   DO NOT DO ANY RESEARCH SUCH AS CONSULTING DICTIONARIES,

04:35PM   14   SEARCHING THE INTERNET, OR USING ANY OTHER REFERENCE MATERIALS,

04:35PM   15   AND DO NOT MAKE ANY INVESTIGATION ABOUT THE CASE ON YOUR OWN.

04:35PM   16       FINALLY, KEEP AN OPEN MIND UNTIL ALL OF THE EVIDENCE HAS

04:35PM   17   BEEN PRESENTED AND YOU HAVE HEARD THE ARGUMENTS OF COUNSEL, MY

04:35PM   18   INSTRUCTIONS ON THE LAW, AND THE VIEWS OF YOUR FELLOW JURORS.

04:35PM   19       IF YOU NEED TO SPEAK WITH ME ABOUT ANYTHING, SIMPLY GIVE A

04:35PM   20   SIGNED NOTE TO OUR COURTROOM DEPUTY TO GIVE TO ME.

04:35PM   21       WITH THAT, LADIES AND GENTLEMEN, WE'LL BE IN RECESS FOR

04:35PM   22   THE EVENING.   HAVE A GOOD EVENING AND HAVE A GOOD DAY TOMORROW.

04:35PM   23   I'LL SEE YOU FRIDAY MORNING.   I THINK WE'LL HAVE BREAKFAST

04:35PM   24   FRIDAY MORNING.

04:35PM   25             THE CLERK:   YES, YOUR HONOR.



                                 UNITED STATES COURT REPORTERS
                                                                               447


04:35PM    1               THE COURT:   WE'LL HAVE BREAKFAST FRIDAY MORNING

04:35PM    2   AWAITING.   THANK YOU.

04:35PM    3       (JURY OUT AT 4:35 P.M.)

04:36PM    4               THE COURT:   PLEASE BE SEATED.   THANK YOU.   THE

04:36PM    5   RECORD SHOULD REFLECT THAT OUR JURY HAS LEFT FOR THE BREAK.

04:36PM    6   I'M GOING TO ALLOW COUNSEL TO MEET AND CONFER WITH MR. GREENE

04:36PM    7   OFF THE RECORD ABOUT ANY CONFLICTS.    I'LL STAY HERE, BUT WE'RE

04:36PM    8   OFF THE RECORD.

04:43PM    9       (COURT ADJOURNED AT 4:43 P.M.)

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                  UNITED STATES COURT REPORTERS
 1

 2

 3                      CERTIFICATE OF REPORTER

 4

 5

 6

 7        I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8   STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9   280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10   CERTIFY:

11        THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12   A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13   ABOVE-ENTITLED MATTER.

14

15
                              ______________________________
16                            IRENE RODRIGUEZ, CSR, RMR, CRR
                              CERTIFICATE NUMBER 8074
17

18
                              DATED:   OCTOBER 22, 2018
19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
